
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

EXECUTION COPY

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

among

HUNTSMAN INTERNATIONAL LLC,

as the Borrower

HUNTSMAN INTERNATIONAL HOLDINGS LLC,

as a Guarantor

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent,

DEUTSCHE BANK SECURITIES INC.,

as Co-Lead Arranger and Joint Book Runner,

CITIGROUP GLOBAL MARKETS INC.,

as Co-Syndication Agent, Co-Lead Arranger and Joint Book Runner,

JP MORGAN SECURITIES INC.,

as Co-Documentation Agent and Joint Book Runner,

UBS SECURITIES LLC,

as Co-Syndication Agent

CREDIT SUISSE FIRST BOSTON,

as Co-Documentation Agent

MERRILL LYNCH, PIERCE FENNER & SMITH INC.,

as Co-Documentation Agent

and

VARIOUS LENDING INSTITUTIONS

Dated as of July 13, 2004

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
 
  Page

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS   1
 
1.1
Definitions
 
1
 
1.2
Accounting Terms; Financial Statements
 
37
ARTICLE II AMOUNT AND TERMS OF CREDIT
 
38
 
2.1
The Commitments
 
38
 
2.2
Notes
 
42
 
2.3
Minimum Amount of Each Borrowing; Maximum Number of Borrowings
 
43
 
2.4
Borrowing Options
 
43
 
2.5
Notice of Borrowing
 
43
 
2.6
Conversion or Continuation
 
44
 
2.7
Disbursement of Funds
 
45
 
2.8
[INTENTIONALLY DELETED.]
 
46
 
2.9
Pro Rata Borrowings
 
46
 
2.10
Amount and Terms of Letters of Credit
 
46
ARTICLE III INTEREST AND FEES
 
55
 
3.1
Interest
 
55
 
3.2
Fees
 
56
 
3.3
Computation of Interest and Fees
 
56
 
3.4
Interest Periods
 
56
 
3.5
Compensation for Funding Losses
 
57
 
3.6
Increased Costs, Illegality, Etc.
 
58
 
3.7
Replacement of Affected Lenders
 
60
ARTICLE IV REDUCTION OF COMMITMENTS; PAYMENTS AND PREPAYMENTS
 
61
 
4.1
Voluntary Reduction of Commitments
 
61
 
4.2
Mandatory Reductions of Commitments
 
62
 
4.3
Voluntary Prepayments
 
62
 
4.4
Mandatory Prepayments
 
63
 
4.5
Application of Prepayments
 
66
 
4.6
Method and Place of Payment
 
67
 
4.7
Net Payments
 
67          


i

--------------------------------------------------------------------------------




ARTICLE V CONDITIONS OF CREDIT
 
70
 
5.1
Conditions Precedent to the Initial Borrowing
 
70
 
5.2
Conditions Precedent to All Credit Events
 
74
ARTICLE VI REPRESENTATIONS AND WARRANTIES
 
74
 
6.1
Corporate Status
 
75
 
6.2
Corporate Power and Authority
 
75
 
6.3
No Violation
 
75
 
6.4
Governmental and Other Approvals
 
75
 
6.5
Financial Statements; Financial Condition; Undisclosed Liabilities Projections;
etc.
 
76
 
6.6
Litigation
 
77
 
6.7
Disclosure
 
77
 
6.8
Use of Proceeds; Margin Regulations
 
78
 
6.9
Tax Returns and Payments
 
78
 
6.10
Compliance With ERISA
 
78
 
6.11
Ownership of Property
 
79
 
6.12
Capitalization of Holdings and the Borrower
 
80
 
6.13
Subsidiaries
 
80
 
6.14
Compliance With Law, Etc.
 
81
 
6.15
Investment Company Act
 
81
 
6.16
Public Utility Holding Company Act
 
81
 
6.17
Environmental Matters
 
81
 
6.18
Labor Relations
 
82
 
6.19
Intellectual Property, Licenses, Franchises and Formulas
 
82
 
6.20
Certain Fees
 
82
 
6.21
Security Documents
 
82
 
6.22
Subordination Provisions
 
83
 
6.23
Foreign Intercompany Loan Documents
 
83          

ii

--------------------------------------------------------------------------------




ARTICLE VII AFFIRMATIVE COVENANTS
 
84
 
7.1
Financial Statements
 
84
 
7.2
Certificates; Other Information
 
85
 
7.3
Notices
 
86
 
7.4
Conduct of Business and Maintenance of Existence
 
88
 
7.5
Payment of Obligations
 
88
 
7.6
Inspection of Property, Books and Records
 
88
 
7.7
ERISA
 
88
 
7.8
Maintenance of Property, Insurance
 
90
 
7.9
Environmental Laws
 
90
 
7.10
Use of Proceeds
 
91
 
7.11
Additional Security; Further Assurances
 
91
 
7.12
End of Fiscal Years; Fiscal Quarters
 
93
 
7.13
Maintenance of Corporation Separateness
 
93
 
7.14
Foreign Subsidiaries Security
 
93
 
7.15
Certain Fees Indemnity
 
94
ARTICLE VIII NEGATIVE COVENANTS
 
95
 
8.1
Liens
 
95
 
8.2
Indebtedness
 
96
 
8.3
Consolidation, Merger, Purchase or Sale of Assets, etc.
 
99
 
8.4
Dividends or Other Distributions
 
100
 
8.5
Limitation on Certain Restrictions on Subsidiaries
 
101
 
8.6
Issuance of Stock
 
102
 
8.7
Loans and Investments
 
102
 
8.8
Transactions with Affiliates
 
104
 
8.9
Lines of Business
 
105
 
8.10
Fiscal Year
 
105
 
8.11
Limitation on Voluntary Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Etc.
 
105
 
8.12
Accounting Changes
 
106
 
8.13
Permitted Accounts Receivable Securitization
 
107          


iii

--------------------------------------------------------------------------------




ARTICLE IX FINANCIAL COVENANTS
 
107
 
9.1
Capital Expenditures
 
107
 
9.2
Intentionally Omitted
 
108
 
9.3
Interest Coverage Ratio
 
108
 
9.4
Leverage Ratio
 
108
 
9.5
Maximum Cash Balances
 
108
ARTICLE X EVENTS OF DEFAULT
 
109
 
10.1
Events of Default
 
109
 
10.2
Rights Not Exclusive
 
112
ARTICLE XI THE ADMINISTRATIVE AGENT
 
112
 
11.1
Appointment
 
112
 
11.2
Nature of Duties
 
113
 
11.3
Exculpation, Rights Etc.
 
113
 
11.4
Reliance
 
114
 
11.5
Indemnification
 
114
 
11.6
The Administrative Agent In Its Individual Capacity
 
114
 
11.7
Notice of Default
 
114
 
11.8
Holders of Obligations
 
115
 
11.9
Resignation by the Administrative Agent
 
115
 
11.10
The Administrative Agent as English Trustee
 
115
 
11.11
The Co-Lead Arrangers, Joint Book Runners, Co-Syndication Agents and
Co-Documentation Agents
 
116          

iv

--------------------------------------------------------------------------------




ARTICLE XII MISCELLANEOUS
 
116
 
12.1
No Waiver; Modifications in Writing
 
116
 
12.2
Further Assurances
 
118
 
12.3
Notices, Etc.
 
118
 
12.4
Costs, Expenses and Taxes
 
119
 
12.5
Confirmations
 
121
 
12.6
Adjustment; Setoff
 
121
 
12.7
Execution in Counterparts
 
122
 
12.8
Binding Effect; Assignment; Addition and Substitution of Lenders
 
122
 
12.9
CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL
 
124
 
12.10
GOVERNING LAW
 
125
 
12.11
Severability of Provisions
 
125
 
12.12
Headings
 
125
 
12.13
Termination of Agreement
 
125
 
12.14
Confidentiality
 
125
 
12.15
Concerning the Collateral and the Loan Documents
 
126
 
12.16
Effectiveness
 
128
 
12.17
Registry
 
128
 
12.18
Accounts Receivable Securitization
 
129
ARTICLE XIII HOLDINGS GUARANTY
 
129
 
13.1
The Guaranty
 
129
 
13.2
Insolvency
 
130
 
13.3
Nature of Liability
 
130
 
13.4
Independent Obligation
 
130
 
13.5
Authorization
 
131
 
13.6
Reliance
 
131
 
13.7
Subordination
 
131
 
13.8
Waiver
 
132
 
13.9
Nature of Liability
 
132

v

--------------------------------------------------------------------------------




INDEX OF EXHIBITS AND SCHEDULES

Exhibits


Exhibit 1.1(a)   Form of UK Holdco Note Exhibit 1.1(b)   Form of Foreign
Intercompany Note Exhibit 1.1(c)   Description of Huntsman Agreements Exhibit
2.1(c)   Form of Swing Line Loan Participation Certificate Exhibit 2.2(a)(1)  
Form of Term B Dollar Note Exhibit 2.2(a)(2)   Form of Term B Euro Note Exhibit
2.2(a)(3)   Form of Domestic Revolving Note Exhibit 2.2(a)(4)   Form of
Multicurrency Revolving Note Exhibit 2.2(a)(5)   Form of Swing Line Note Exhibit
2.5   Form of Notice of Borrowing Exhibit 2.6   Form of Notice of Conversion or
Continuation Exhibit 2.10(b) - 1   Form of Letter of Credit Request Exhibit
2.10(b) - 2   Form of Letter of Credit Amendment Request Exhibit 4.7(d)   Form
of Section 4.7(d)(ii) Certificate Exhibit 5.1(l)   Form of Vinson & Elkins
L.L.P. Legal Opinion Exhibit 7.2(b)   Form of Officer's Certificate Pursuant to
Section 7.2(b) Exhibit 8.7(i)   Form of Subordination Provisions Exhibit 12.8(c)
  Form of Assignment and Assumption Agreement

vi

--------------------------------------------------------------------------------




Schedules


Schedule 1.1(a)   Commitments Schedule 1.1(b)   Calculation of the Mandatory
Cost Schedule 1.1(c)   Restructuring Description Schedule 2.10(k)   Outstanding
Letters of Credit Schedule 5.1(d)(iii)   List of Foreign Intercompany Loan
Security Document Deliveries Schedule 6.3   Approvals and Consents Schedule 6.4
  Governmental Approval Schedule 6.5(a)   Pro Forma Balance Sheet Schedule
6.5(c)   Existing Liabilities Schedule 6.5(e)   Projections Schedule 6.12(a)  
Capitalization of Holdings and the Borrower Schedule 6.13   List of Subsidiaries
Schedule 6.21(c)   Owned and Leased Properties Schedule 7.8   Insurance Levels
Schedule 8.1(h)   Existing Liens Schedule 8.2(b)   Existing Indebtedness
Schedule 8.5(a)   Existing Restrictions on Subsidiaries Schedule 8.7(b)  
Existing Investments Schedule 12.3   Notice Information

vii

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT


        THIS AMENDED AND RESTATED CREDIT AGREEMENT is dated as of July 13, 2004
and is made by and among Huntsman International LLC, a Delaware limited
liability company (the "Borrower"), Huntsman International Holdings LLC, a
Delaware limited liability company ("Holdings"), the undersigned financial
institutions, including Deutsche Bank Trust Company Americas, in their
capacities as lenders hereunder (collectively, the "Lenders," and each
individually, a "Lender"), Deutsche Bank Trust Company Americas, as
Administrative Agent ("Administrative Agent") for the Lenders, Deutsche Bank
Securities Inc., as Co-Lead Arranger, Citigroup Global Markets Inc., as Co-Lead
Arranger and Co-Syndication Agent, UBS Securities LLC, as Co-Syndication Agent,
Credit Suisse First Boston, as Co-Documentation Agent, JP Morgan
Securities Inc., as Co-Documentation Agent and Merrill Lynch, Pierce Fenner &
Smith Inc., as Co-Documentation Agent (collectively, the "Agents" and each
individually, an "Agent").

W I T N E S S E T H:

        WHEREAS, the Borrower, Holdings, Administrative Agent and certain other
financial institutions are party to that certain Credit Agreement dated as of
June 30, 1999 (as amended, restated or otherwise modified prior to the date
hereof, the "Original Credit Agreement");

        WHEREAS, Holdings and the Borrower have requested that the Lenders amend
and restate the Original Credit Agreement to (i) restructure the outstanding
term loans under the Original Credit Agreement in a principal amount on the
Amendment and Restatement Effective Date equal to $1,240,051,903.47 into a
single term loan under this Agreement; (ii) make certain additional term loans
to the Borrower under this Agreement to refinance, in part certain outstanding
revolving loans under the Original Credit Agreement; and (iii) restate and
continue the domestic and multicurrency revolving commitments outstanding under
the Original Credit Agreement which new domestic and multicurrency revolving
commitments shall provide liquidity for ongoing working capital and general
corporate needs of the Borrower and its Subsidiaries;

        WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Original Credit Agreement or evidence repayment of any such obligations and
liabilities and, subject to the last proviso of Section 12.19 hereof, that this
Agreement amend and restate in its entirety the Original Credit Agreement and
re-evidence the obligations of Holdings and the Borrower outstanding thereunder;

        WHEREAS, the Administrative Agent and Lenders are willing to amend and
restate the Original Credit Agreement for the purposes specified above and only
on the terms and subject to the conditions set forth herein;

        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained the parties hereto agree as follows:


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


        1.1    Definitions    As used herein, and unless the context requires a
different meaning, the following terms have the meanings indicated:

        "Accounts Receivable" means presently existing and hereafter arising or
acquired accounts receivable, notes, drafts, acceptances, general intangibles,
choses in action and other forms of obligations and receivables relating in any
way to Inventory or arising from the sale of Inventory or the rendering of
services by the Borrower or its Subsidiaries or howsoever otherwise arising,
including the right to payment of any interest or finance charges with respect
thereto and all proceeds of insurance with respect thereto, together with all of
the Borrower's or its Subsidiaries' rights as an unpaid vendor, all pledged
assets, guaranty claims, liens and security interests held by or granted to the
Borrower or its

--------------------------------------------------------------------------------




Subsidiaries to secure payment of any Accounts Receivable and all books,
customer lists, ledgers, records and files (whether written or stored
electronically) relating to any of the foregoing.

        "Acquired Master Trust Receivables Pool" means any pool of "Receivables"
or "Receivable Assets" (as defined in the Master Trust Pooling Agreement) which
derive from a business which has been acquired by Holdings or any Subsidiary of
Holdings in connection with a stock, asset or other acquisition occurring after
the Amendment and Restatement Effective Date.

        "Acquisition" has the meaning assigned to that term in Section 8.7(p).

        "Additional Security Documents" means all mortgages, pledge agreements,
security agreements, reaffirmations and other security documents entered into
pursuant to Section 7.11 with respect to additional Collateral, in each case, as
amended, supplemented or otherwise modified from time to time.

        "Additional Senior Subordinated Note Documents" means the Additional
Senior Subordinated Notes, the indenture under which the Additional Senior
Subordinated Notes are issued and all other documents evidencing, guaranteeing
or otherwise governing the terms of the Additional Senior Subordinated Notes.

        "Additional Senior Subordinated Notes" means the senior subordinated
euro notes due no earlier than 2009 in an aggregate principal amount of up to
250,000,000 Euros issued by the Borrower in a Rule 144A offering on terms which
are substantially similar to the Original Senior Subordinated Notes (the
"Initial Euro Notes") and any senior subordinated euro notes with substantially
identical terms to the Initial Euro Notes which are issued in exchange for the
Initial Euro Notes following the issuance of the Initial Euro Notes as
contemplated by the Additional Senior Subordinated Note Documents.

        "Additional Term Loan" has the meaning set forth in Section 2.1(a)(ii).

        "Administrative Agent" has the meaning assigned to that term in the
introduction to this Agreement and any successor Administrative Agent in such
capacity.

        "Affiliate" means, with respect to any Person, any Person or group
acting in concert in respect of the Person in question that, directly or
indirectly, controls (including but not limited to all directors and officers of
such Person) or is controlled by or is under common control with such Person
provided that no Agent nor any Affiliate of an Agent shall be deemed to be an
Affiliate of the Borrower. For the purposes of this definition, "control"
(including, with correlative meanings, the terms "controlled by" and "under
common control with"), as used with respect to any Person or group of Persons,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of management and policies of such Person, whether through
the ownership of voting securities or by contract or otherwise. A Person shall
be deemed to control a corporation if such Person possesses, directly or
indirectly, the power to vote 10% or more of the securities having ordinary
voting power for the election of directors of such corporation.

        "Agreement" means this Credit Agreement, as the same may at any time be
amended, supplemented or otherwise modified in accordance with the terms hereof
and in effect.

        "Alternative Currency" means, with respect to (i) Multicurrency
Revolving Loans, Euros and Sterling, and (ii) any Domestic Supported Foreign LC,
Multicurrency Letter of Credit or Swing Line Loans, Euros, Sterling and any
currency which is freely transferable and convertible into Dollars.

        "Amendment and Restatement Effective Date" has the meaning assigned to
that term in Section 12.16.

        "Applicable Base Rate Margin" means at any date, (i) with respect to
Domestic Revolving Loans and Multicurrency Revolving Loans denominated in
Dollars, the applicable percentage set forth in the following table under the
column Applicable Base Rate Margin for Domestic Revolving Loans and
Multicurrency Revolving Loans opposite the Most Recent Leverage Ratio as of such
date, (ii) with

2

--------------------------------------------------------------------------------




respect to Term B Dollar Loans, the applicable percentage set forth under the
column Applicable Base Rate Margin for Term B Dollar Loans opposite the Most
Recent Leverage Ratio as of such date:

Most Recent Leverage Ratio


--------------------------------------------------------------------------------

  Applicable Base Rate
Margin for Domestic
Revolving Loans and
Multicurrency Revolving Loans

--------------------------------------------------------------------------------

  Applicable
Base Rate
Margin for
Term B Dollar Loans

--------------------------------------------------------------------------------

  Less than or equal to 2.5 to 1   1.00 % 1.75 % Greater than 2.5 to 1 but less
than or equal to 3.0 to 1   1.25 % 1.75 % Greater than 3.0 to 1 but less than or
equal to 3.5 to 1   1.50 % 1.75 % Greater than 3.5 to 1 but less than or equal
to 4.5 to 1   1.75 % 1.75 % Greater than 4.5 to 1   2.00 % 2.00 %

        "Applicable Commitment Fee Percentage" means at any date, the applicable
percentage set forth in the following table opposite the phrase "Average
Utilization" as of such date:

Average Utilization


--------------------------------------------------------------------------------

  Applicable Commitment
Fee Percentage

--------------------------------------------------------------------------------

  Equal to or greater than 50% of sum of Total Domestic Revolving Commitment
plus Total Multicurrency Revolving Commitment   .500 % Less than 50% of sum of
Total Domestic Revolving Commitment plus Total Multicurrency Revolving
Commitment   .750 %

        "Applicable Currency" means as to any particular payment or Loan,
Dollars or the Alternative Currency in which it is denominated or is payable.

        "Applicable Eurocurrency Margin" means at any date, (i) with respect to
the Term B Loan Facility, the applicable percentage set forth in the following
table under the column Applicable Eurocurrency Margin for Term B Loan Facility
opposite the Most Recent Leverage Ratio on such date and (ii) with respect to
Domestic Revolving Loans and the Multicurrency Revolving Loans, the applicable
percentage set forth in the following table under the column Applicable
Eurocurrency Margin for Domestic Revolving Loans and Multicurrency Revolving
Loans opposite the Most Recent Leverage Ratio on such date:

Most Recent Leverage Ratio


--------------------------------------------------------------------------------

  Applicable
Eurocurrency Margin
for Domestic
Revolving Loans and
Multicurrency Revolving Loans

--------------------------------------------------------------------------------

  Applicable
Eurocurrency Margin
for Term B Loan Facility

--------------------------------------------------------------------------------

  Less than or equal to 2.5 to 1   2.25 % 3.00 % Greater than 2.5 to 1 but less
than or equal to 3.0 to 1   2.50 % 3.00 % Greater than 3.0 to 1 but less than or
equal to 3.5 to 1   2.75 % 3.00 % Greater than 3.5 to 1 but less than or equal
to 4.5 to 1   3.00 % 3.00 % Greater than 4.5 to 1   3.25 % 3.25 %

        "Asset Disposition" means any sale, lease, transfer or other disposition
(or series of related sales, leases, transfers or dispositions) of all or any
part of an interest in shares of Capital Stock of a Subsidiary of the Borrower
(other than directors' qualifying shares and similar arrangements required

3

--------------------------------------------------------------------------------




by Requirements of Law), property or other assets (each referred to for the
purposes of this definition as a "disposition") by the Borrower or any of its
Subsidiaries (other than in connection with a Recovery Event); provided that a
disposition permitted by Section 8.3(a) through 8.3(i) (other than a Sale and
Leaseback Transaction involving non-operating assets which occurs more than
120 days after the acquisition of such assets) or Section 8.3(k) through 8.3(n)
shall not constitute an Asset Disposition for purposes of this definition.

        "Assigned Dollar Value" shall mean (i) in respect of any Borrowing
denominated in Dollars, the amount thereof, (ii) in respect of the undrawn
amount of any Foreign Letter of Credit denominated in an Alternative Currency,
the Dollar Equivalent thereof based upon the applicable Exchange Rate as of
(i) the date of issuance of such Letter of Credit, and (ii) thereafter as of the
first Business Day of each month, (iii) in respect of any Letter of Credit
reimbursement obligations denominated in an Alternative Currency, the Dollar
Equivalent thereof determined based upon the applicable Exchange Rate as of the
date such reimbursement obligation was incurred and (iv) in respect of a
Borrowing denominated in Sterling, Euros or another Alternative Currency, the
Dollar Equivalent thereof based upon the applicable Exchange Rate as of the last
Exchange Rate Determination Date; provided, however, in the case of Borrowings
in Sterling, Euros or another Alternative Currency, if, as of the end of any
Interest Period in respect of such Borrowing, the Dollar Equivalent thereof
determined based upon the applicable Exchange Rate as of the date that is three
Business Days before the end of such Interest Period would be at least 5% more,
or 5% less, than the "Assigned Dollar Value" thereof, then on and after the end
of such Interest Period the "Assigned Dollar Value" of such Borrowing shall be
adjusted to be the Dollar Equivalent thereof determined based upon the Exchange
Rate that gave rise to such adjustment (subject to further adjustment in
accordance with this proviso thereafter), and the Administrative Agent shall
give the Borrower notice of such adjustment; provided, however, that failure to
give such notice shall not affect the Borrower's Obligations hereunder or result
in any liability to the Administrative Agent. The Assigned Dollar Value of a
Loan included in any Borrowing shall equal the pro rata portion of the Assigned
Dollar Value of such Borrowing represented by such Loan.

        "Assignee" has the meaning assigned to that term in Section 12.8(c).

        "Assignment and Assumption Agreement" means an Assignment and Assumption
Agreement substantially in the form of Exhibit 12.8(c) annexed hereto and made a
part hereof by any applicable Lender, as assignor, and such Lender's assignee in
accordance with Section 12.8.

        "Attorney Costs" means all reasonable fees and disbursements of any law
firm or other external counsel and the reasonable allocated cost of internal
legal services, including all reasonable disbursements of internal counsel.

        "Attributable Debt" means as of the date of determination thereof with
respect to an Operating Financing Lease, the net present value (discounted
according to GAAP at the cost of debt implied in the lease) of the obligations
of the lessee for rental payments during the then remaining term of such
Operating Financing Lease.

        "Available Multicurrency Revolving Commitment" means, as to any Lender
at any time an amount equal to the excess, if any, of (i) such Lender's
Multicurrency Revolving Commitment over (ii) the sum of (x) the aggregate Dollar
Equivalent of the principal amount then outstanding of Multicurrency Revolving
Loans made by such Lender and (y) such Lender's Multicurrency Revolver Pro Rata
Share of the Assigned Dollar Value of Multicurrency LC Obligations.

        "Available Domestic Revolving Commitment" means, as to any Lender at any
time an amount equal to the excess, if any, of (i) such Lender's Domestic
Revolving Commitment over (ii) the sum of (x) the aggregate principal amount
then outstanding of Domestic Revolving Loans made by such Lender, (y) such
Lender's Domestic Revolver Pro Rata Share of the Assigned Dollar Value of
Domestic LC

4

--------------------------------------------------------------------------------




Obligations and the Assigned Dollar Value of Swing Line Loans then outstanding
and (z) such Lender's Domestic Revolver Pro Rata Share of the Overdraft Reserve,
if any, at such time.

        "Available Unrestricted Subsidiary Investment Basket" means an amount
equal to the Unrestricted Subsidiary Investment Basket less the sum of the
aggregate outstanding amount of Investments made in Permitted Unconsolidated
Ventures or Unrestricted Subsidiaries pursuant to Section 8.7(l).

        "Average Utilization" has the meaning assigned to that term in
Section 3.2(a).

        "Bankruptcy Code" means Title I of the Bankruptcy Reform Act of 1978, as
amended, as set forth in Title 11 of the United States Code, as hereafter
amended.

        "Base Rate" means the greater of (i) the rate most recently announced by
DBTCA at its principal office as its "prime rate", which is not necessarily the
lowest rate made available by DBTCA or (ii) the Federal Funds Rate plus 1/2 of
1% per annum. The "prime rate" announced by DBTCA is evidenced by the recording
thereof after its announcement in such internal publication or publications as
DBTCA may designate. Any change in the interest rate resulting from a change in
such "prime rate" announced by DBTCA shall become effective without prior notice
to the Borrower as of 12:01 a.m. (New York City time) on the Business Day on
which each change in such "prime rate" is announced by DBTCA. DBTCA may make
commercial or other loans to others at rates of interest at, above or below its
"prime rate".

        "Base Rate Loan" means any Loan which bears interest at a rate
determined with reference to the Base Rate.

        "Benefited Lender" has the meaning assigned to that term in
Section 12.6(a).

        "Board" means the Board of Governors of the Federal Reserve System.

        "Borrower" has the meaning assigned to that term in the introduction to
this Agreement.

        "Borrowing" means a group of Loans of a single Type made by the Lenders
or the Swing Line Lender, as appropriate, on a single date (or resulting from a
conversion on such date) and in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, provided that Base Rate Loans or
Eurocurrency Loans incurred pursuant to Section 3.7 shall be considered part of
any related Borrowing of Eurocurrency Loans.

        "Business Day" means (i) as it relates to any payment, determination,
funding or notice to be made or given in connection with any Dollar-denominated
Loan, or otherwise to be made or given to or from the Administrative Agent, a
day other than a Saturday, Sunday or other day on which commercial banks in New
York City are authorized or required by law to close; provided, however, that
when used in connection with a Eurocurrency Loan, the term "Business Day" shall
also exclude any day on which banks are not open for dealings in dollar deposits
in the London interbank market; provided, further, that when used in connection
with any Letter of Credit, the term "Business Day" shall also exclude any day on
which commercial banks in the city in which the Facing Agent for such Letter of
Credit is domiciled are required by law to close; and (ii) as it relates to any
payment, determination, funding or notice to be made or given in connection with
the Term B Euro Loan or non-Dollar denominated Multicurrency Revolving Loans,
any day (x) on which dealings in deposits in the relevant Alternative Currency
are carried out in the London interbank market, and (y) on which commercial
banks and foreign exchange markets are open for business in London, New York
City and the principal financial center for such Alternative Currency. For
purposes of this Agreement (other than for purposes of determining the end of
any applicable Interest Period and other than for purposes of any Loan, Letter
of Credit or action required to be taken outside of the United States),
"Business Day" shall not include Pioneer Day as recognized in the State of Utah
in any year.

5

--------------------------------------------------------------------------------




        "BVBA Intercompany Obligations" loans or advances made by Huntsman
(Europe) BVBA to any Foreign Subsidiary and by any Foreign Subsidiary to
Huntsman (Europe) BVBA in each case from time to time in connection with the
customary day to day cash management requirements of such Foreign Subsidiaries
and Huntsman (Europe) BVBA's identity as a Belgian coordination center in
connection with such customary day to day cash management requirements.

        "Capital Stock" means, with respect to any Person, any and all shares,
interests, participations, rights in or other equivalents (however designated)
of such Person's capital stock, partnership interests, membership interests or
other equivalent interests and any rights (other than debt securities
convertible into or exchangeable for capital stock), warrants or options
exchangeable for or convertible into such capital stock or other interests.

        "Capitalized Lease" means, at the time any determination thereof is to
be made, any lease of property, real or personal, in respect of which the
present value of the minimum rental commitment is capitalized on the balance
sheet of the lessee in accordance with GAAP.

        "Capitalized Lease Obligation" means, at the time any determination
thereof is to be made, the amount of the liability in respect of a Capitalized
Lease which would at such time be required to be capitalized on the balance
sheet of the lessee in accordance with GAAP.

        "Cash" means money, currency or the available credit balance in a
Deposit Account.

        "Cash Equivalents" means any Investment in (i) a marketable obligation,
maturing within two years after issuance thereof, issued by the United States of
America or any instrumentality or agency thereof, (ii) a certificate of deposit
or banker's acceptance, maturing within one year after issuance thereof, issued
by any Lender, or a national or state bank or trust company or a European,
Canadian or Japanese bank, in each case having capital, surplus and undivided
profits of at least $100 million and whose long-term unsecured debt has a rating
of "A" or better by S&P or "A2" or better by Moody's or the equivalent rating by
any other nationally recognized rating agency (provided that the aggregate face
amount of all Investments in certificates of deposit or bankers' acceptances
issued by the principal offices of or branches of European or Japanese banks
located outside the United States shall not at any time exceed 331/3% of all
Investments described in this definition), (iii) open market commercial paper,
maturing within 270 days after issuance thereof, which has a rating of "A1" or
better by S&P or "P1" or better by Moody's, or the equivalent rating by any
other nationally recognized rating agency, (iv) repurchase agreements and
reverse repurchase agreements with a term not in excess of one year with any
financial institution which has been elected a primary government securities
dealer by the Federal Reserve Board or whose securities are rated "AA-" or
better by S&P or "Aa3" or better by Moody's or the equivalent rating by any
other nationally recognized rating agency relating to marketable direct
obligations issued or unconditionally guaranteed by the United States of America
or any agency or instrumentality thereof and backed by the full faith and credit
of the United States of America, (v) "Money Market" preferred stock maturing
within six months after issuance thereof or municipal bonds issued by a
corporation organized under the laws of any state of the United States, which
has a rating of "A" or better by S&P or Moody's or the equivalent rating by any
other nationally recognized rating agency, (vi) tax exempt floating rate option
tender bonds backed by letters of credit issued by a national or state bank
whose long-term unsecured debt has a rating of "AA" or better by S&P or "Aa2" or
better by Moody's or the equivalent rating by any other nationally recognized
rating agency, and (vii) shares of any money market mutual fund rated at least
AAA or the equivalent thereof by S&P or at least Aaa or the equivalent thereof
by Moody's or any other mutual fund holding assets consisting (except for de
minimis amounts) of the type specified in clauses of (i) through (vi) above.

        "Change of Control" means (i) prior to an Initial Public Offering,
Mr. Jon M. Huntsman, his spouse, direct descendants, an entity controlled by any
of the foregoing and/or by a trust of the type described hereafter, and/or a
trust for the benefit of any of the foregoing (the "Huntsman Group") shall cease
to have the power, directly or indirectly, to vote or direct the voting of
securities having at

6

--------------------------------------------------------------------------------




least a majority of the ordinary voting power for the election of the directors
of the Borrower or Huntsman LLC; and (ii) after an Initial Public Offering, the
occurrence of one or more of the following events: (x) any "person" or "group"
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act), other
than one or more members of the Huntsman Group or MatlinPatterson Global
Opportunities Partners L.P., or any Affiliate thereof, is or becomes the
"beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person shall be deemed to have "beneficial ownership" of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the then outstanding Voting Securities of Huntsman
LLC or any Parent Company; (y) the replacement of a majority of the Board of
Managers of Huntsman LLC or the Board of Directors of any Parent Company over a
two-year period from the managers or directors who constituted the Board of
Managers of Huntsman LLC or the Board of Directors of any Parent Company, as the
case may be, at the beginning of such period, and such replacement shall not
(A) have been approved by a vote of at least a majority of the Board of Managers
of Huntsman LLC or the Board of Directors of any Parent Company, as the case may
be, then still in office who either were members of such Board of Directors or
Board of Managers at the beginning of such period or whose election as a member
of such Board of Directors or Board of Managers was previously so approved or
(B) have been elected or nominated for election by one or more members of the
Huntsman Group or (z) any "person" or "group" (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), is or becomes the "beneficial
owner" (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), except that
a person shall be deemed to have "beneficial ownership" of all securities that
such Person has the right to acquire, whether such right is exercisable
immediately or only after the passing of time), directly or indirectly, of a
greater percentage of the then outstanding Voting Securities of Holdings than
that percentage held, collectively, by one or more members of the Huntsman
Group. Change of Control shall also mean any "Change of Control" as defined in
the Senior Subordinated Note Documents or Senior Note Documents.

        "Code" means the Internal Revenue Code of 1986, as from time to time
amended, including the regulations proposed or promulgated thereunder, or any
successor statute and the regulations proposed or promulgated thereunder.

        "Collateral" means all "Collateral" as defined in each of the Security
Documents and all other assets of each Credit Party pledged pursuant to any
Security Document.

        "Collateral Security Agreement" has the meaning assigned to that term in
Section 5.1(b).

        "Collateral Agent" means Deutsche Bank Trust Company Americas in its
capacity as Collateral Agent under the Collateral Security Agreement or any
successor Collateral Agent.

        "Commercial Letter of Credit" means any letter of credit or similar
instrument issued for the account of the Borrower pursuant to this Agreement for
the purpose of supporting trade obligations of the Borrower or any of its
Subsidiaries in the ordinary course of business.

        "Commitment" means, with respect to each Lender, the aggregate of the
Domestic Revolving Commitment, the Multicurrency Revolving Commitment,
Additional Term B Dollar Commitment, the Term B Dollar Commitment and the Term B
Euro Commitment of such Lender and "Commitments" means such commitments of all
of the Lenders collectively.

        "Commitment Fee" has the meaning assigned to that term in Section 3.2.

        "Commitment Period" means, the period from and including the date hereof
to but not including the Revolver Termination Date or, in the case of the Swing
Line Commitment, five (5) Business Days prior to the Revolver Termination Date.

7

--------------------------------------------------------------------------------




        "Consolidated Capital Expenditures" shall mean, for the Borrower and its
Subsidiaries, for any period, the aggregate of all expenditures (whether paid in
cash or accrued as liabilities and including in all events all Capitalized Lease
Obligations) by the Borrower and its Subsidiaries during that period that, in
conformity with GAAP, are or are required to be included in the property, plant
or equipment reflected in the consolidated balance sheet of the Borrower, and
Investments in LPC and Rubicon pursuant to Section 8.7(o); provided, however,
notwithstanding anything else herein to the contrary, any expenditures by the
Borrower or any of its Subsidiaries that constitute Investments under the
Unrestricted Subsidiary Investment Basket shall be deemed to be Consolidated
Capital Expenditures. Notwithstanding the foregoing, the Borrower may exclude,
upon written notice to the Administrative Agent, Investments made under the
Unrestricted Subsidiary Investment Basket up to an aggregate amount equal to
$35,000,000 from Consolidated Capital Expenditures.

        "Consolidated Cash Interest Expense" means, for any period,
(i) Consolidated Interest Expense, but excluding, however, interest expense not
payable in cash, amortization of discount and deferred financing costs, plus or
minus, as the case may be (ii) net amounts paid or received under Interest Rate
Agreements (with cap payments amortized over the life of the cap) and minus
interest income received in Cash or Cash Equivalents in respect of Investments
permitted hereunder.

        "Consolidated Debt" means, at any time, without duplication, the sum of
(i) all Indebtedness of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP and other Indebtedness under
Operating Financing Leases incurred pursuant to Section 8.2(d), less cash, Cash
Equivalents and Foreign Cash Equivalents freely available and not subject to any
Lien (other than a Lien in favor of the Administrative Agent and/or the
Collateral Agent) or transfer restriction and (ii) Indebtedness of Borrower and
its Subsidiaries of the type referred to in clause (x) of the definition of such
term.

        "Consolidated EBITDA" means, for any applicable period, the Consolidated
Net Income or Consolidated Net Loss of the Borrower and its Subsidiaries for
such period, plus, to the extent deducted in determining the foregoing without
duplication (i) Consolidated Interest Expense for such period, (ii) the
provision for taxes based on income and foreign withholding taxes for such
period (including, without limitation, Tax Distributions), (iii) depreciation
and amortization expense in accordance with GAAP, for such period,
(iv) Permitted Restructuring Charges and (v) for any period which includes the
Fiscal Quarters ending June 30, 2004, September 30, 2004 and/or December 31,
2004 amortization of deferred financing costs related to the financings incurred
in connection with the Original Credit Agreement which the Borrower or any
Subsidiary of the Borrower is required by GAAP to recognize during Fiscal Year
2004 due to the Borrower entering into this Agreement. For purposes of computing
Consolidated EBITDA, all components of Consolidated EBITDA for any such
applicable period shall be computed without giving effect to any extraordinary
gains or losses (in accordance with GAAP) for such period or gains or losses
from the disposition of assets other than in the ordinary course of business and
shall include or exclude, as the case may be, without duplication, on a Pro
Forma Basis as determined in good faith by the Borrower and certified to by a
Responsible Officer of the Borrower to the Administrative Agent, such components
attributable to any business or assets that have been acquired or disposed of
during such period.

        "Consolidated Interest Expense" means, for any period, the sum of
(x) total interest expense (including that attributable to Capitalized Leases in
accordance with GAAP) of the Borrower and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries, including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers'
acceptance financing, all as determined on a consolidated basis for the Borrower
and its Subsidiaries in accordance with GAAP and (y) without duplication, any
discount in respect of a sale of Receivables Facility Assets pursuant to a
Permitted Accounts Receivable Securitization regardless of whether such discount
would constitute interest expense as determined in accordance with GAAP. As used
in this definition, the term "interest" shall

8

--------------------------------------------------------------------------------




include, without limitation, any discount in respect of sales of accounts
receivable and/or related contract rights during such period, all as determined
in accordance with GAAP and the term "discount" shall include any amounts which
would be interest under GAAP if the Permitted Accounts Receivable Securitization
were a debt financing and any net payments made or received by the Borrower and
its Subsidiaries with respect to Other Hedging Agreements entered into by the
Borrower or any of its Subsidiaries to protect against fluctuations in currency
values in connection with the Permitted Accounts Receivable Securitization.

        "Consolidated Net Income" and "Consolidated Net Loss" mean,
respectively, with respect to any period, the aggregate of the net income (loss)
of the Person in question for such period, determined in accordance with GAAP on
a consolidated basis, provided that (i) there shall be excluded the income (or
loss) of a Person that is not a consolidated Subsidiary, except to the extent of
the amount of dividends or other distributions actually paid to the Borrower or
any of its Wholly-Owned Subsidiaries by such Person during such period, (ii) the
net income (loss) of any Person acquired in a pooling of interests transaction
for any period prior to the date of such acquisition shall be excluded and
(iii) to the extent not otherwise included in net income of such Person, the
amount of any cash distribution in excess of net income of LPC received from LPC
derived from operating cash flow of LPC (without giving effect to gains on asset
dispositions, extraordinary items or liquidation) shall be added to net income.

        "Consolidated Total Assets" means, with respect to any Person, the book
value, determined on a consolidated basis in accordance with GAAP, of all assets
of such Persons and its Subsidiaries.

        "Contaminant" means any material with respect to which any Environmental
Law imposes a duty, obligation or standard of conduct, including without
limitation any pollutant contaminant (as those terms are defined in 42 U.S.C.
§9601(33)), toxic pollutant (as that term is defined in 33 U.S.C. §1362(13)),
hazardous substance (as that term is defined in 42 U.S.C. §9601(14)), hazardous
chemical (as that term is defined by 29 CFR §1910.1200(c)), hazardous waste (as
that term is defined in 42 U.S.C. §6903(5)), or any state or local equivalent of
such laws and regulations, including, without limitation, radioactive material,
special waste, polychlorinated biphenyls, asbestos, petroleum, including crude
oil or any petroleum-derived substance, (or any fraction thereof), waste, or
breakdown or decomposition product thereof, or any constituent of any such
substance or waste, including but not limited to polychlorinated biphenyls and
asbestos.

        "Contractual Obligation" means, as to any Person, any provision of any
Securities issued by such Person or of any indenture or credit agreement or any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound or to which such property may be
subject.

        "Contribution Agreement" means the Contribution Agreement, dated
April 15, 1999, and as amended and restated as of June 4, 1999, among Imperial
Chemical Industries PLC, Holdings, the Borrower and HSCC, as the same may be
amended, supplemented or otherwise modified from time in accordance with the
terms hereof and thereof.

        "Credit Exposure" has the meaning assigned to that term in
Section 12.8(b).

        "Credit Event" means the making of any Loan or the issuance of any
Letter of Credit.

        "Credit Party" means the Borrower, Holdings and any guarantor which may
hereafter enter into a Guaranty with respect to the Obligations.

        "Customary Permitted Liens" means:

        (i)    Liens for taxes not yet due and payable or which are being
contested in good faith by appropriate proceedings diligently pursued, provided
that (x) any proceedings commenced for the enforcement of such Liens shall have
been stayed or suspended within 30 days of the

9

--------------------------------------------------------------------------------



commencement thereof and (y) provision for the payment of all such taxes known
to such Person has been made on the books of such Person to the extent required
by GAAP;

        (ii)   mechanics', processor's, materialmen's, carriers',
warehouse-men's, landlord's and similar Liens arising by operation of law and
arising in the ordinary course of business and securing obligations of such
Person that are not overdue for a period of more than 30 days or are being
contested in good faith by appropriate proceedings diligently pursued, provided
that (x) any proceedings commenced for the enforcement of such Liens shall have
been stayed or suspended within 30 days of the commencement thereof and
(y) provision for the payment of such Liens has been made on the books of such
Person to the extent required by GAAP;

        (iii)  Liens arising in connection with worker's compensation,
unemployment insurance, old age pensions and social security benefits which are
not overdue or are being contested in good faith by appropriate proceedings
diligently pursued, provided that (A) any proceedings commenced for the
enforcement of such Liens shall have been stayed or suspended within 30 days of
the commencement thereof and (B) provision for the payment of such Liens has
been made on the books of such Person to the extent required by GAAP;

        (iv)  (x) Liens incurred or deposits made in the ordinary course of
business to secure the performance of bids, tenders, statutory obligations, fee
and expense arrangements with trustees and fiscal agents (exclusive of
obligations incurred in connection with the borrowing of money or the payment of
the deferred purchase price of property) and customary deposits granted in the
ordinary course of business under Operating Leases and (y) Liens securing
surety, indemnity, performance, appeal and release bonds, provided that full
provision for the payment of all such obligations has been made on the books of
such Person to the extent required by GAAP;

        (v)   Permitted Real Property Encumbrances;

        (vi)  attachment, judgment or other similar Liens arising in connection
with court or arbitration proceedings involving individually and in the
aggregate liability of $10,000,000 or less at any one time, provided the same
are discharged, or that execution or enforcement thereof is stayed pending
appeal, within 60 days or, in the case of any stay of execution or enforcement
pending appeal, within such lesser time during which such appeal may be taken;

        (vii) leases or subleases granted to others not interfering in any
material respect with the business of the Borrower or any of its Subsidiaries
and any interest or title of a lessor under any lease permitted by this
Agreement or the Security Documents;

        (viii) customary rights of set off, revocation, refund or chargeback
under deposit agreements or under the UCC of banks or other financial
institutions where Holdings or any of its Subsidiaries maintains deposits in the
ordinary course of business permitted by this Agreement; and

        (ix)  Environmental Liens, to the extent that (x) any proceedings
commenced for the enforcement of such Liens shall have been suspended or are
being contested in good faith, (y) provision for all liability and damages that
are the subject of said Environmental Liens has been made on the books of such
Person to the extent required by GAAP and (z) such Liens do not relate to
obligations exceeding $5,000,000 in the aggregate at any one time.

10

--------------------------------------------------------------------------------



        "DBTCA" means Deutsche Bank Trust Company Americas and its successors.

        "Default Rate" means a variable rate per annum which shall be two
percent (2%) per annum plus either (i) the then applicable interest rate
hereunder in respect of the amount on which the Default Rate is being assessed
or (ii) if there is no such applicable interest rate, the Base Rate plus the
Applicable Base Rate Margin, but in no event in excess of that permitted by
applicable law.

        "Defaulting Lender" means any Lender with respect to which a Lender
Default is in effect.

        "Deposit Account" means a demand, time, savings, passbook or like
account with a bank, savings and loan association, credit union or like
organization, other than an account evidenced by a negotiable certificate of
deposit.

        "Documents" means the Loan Documents and the Transaction Documents.

        "Dollar" and "$" means the lawful currency of the United States of
America.

        "Dollar Equivalent" means, at any time, (i) as to any amount denominated
in Dollars, the amount thereof at such time, and (ii) as to any amount
denominated in any Alternative Currency, the equivalent amount in Dollars as
determined by the Administrative Agent at such time on the basis of the Spot
Rate.

        "Domestic Collateral Account" has the meaning assigned to that term in
Section 4.4(a).

        "Domestic LC Obligations" means, at any time, an amount equal to the sum
of (a) the sum of the aggregate Stated Amount of the then outstanding Domestic
Letters of Credit plus the aggregate Stated Amount of the then outstanding
Domestic Supported Foreign LCs and (b) the sum of the Assigned Dollar Value of
the aggregate amount of drawings under Domestic Letters of Credit plus the
Assigned Dollar Value of the aggregate amount of drawings under Domestic
Supported Foreign LCs, in each case, which have not then been reimbursed
pursuant to Section 2.10(c). The Domestic LC Obligations of any Domestic
Revolving Lender at any time shall mean its Domestic Revolver Pro Rata Share of
the aggregate Domestic LC Obligations outstanding at such time.

        "Domestic Letter of Credit" means any Letter of Credit issued pursuant
to Section 2.10(a)(i).

        "Domestic Revolver Pro Rata Share" means, when used with reference to
any Domestic Revolving Lender and any described aggregate or total amount, an
amount equal to the result obtained by multiplying such described aggregate or
total amount by a fraction the numerator of which shall be such Domestic
Revolving Lender's Domestic Revolving Commitment or, if the Revolver Termination
Date has occurred, such Domestic Revolving Lender's then outstanding Domestic
Revolving Loans and the denominator of which shall be the Domestic Revolving
Commitments or, if the Revolver Termination Date has occurred, all then
outstanding Domestic Revolving Loans.

        "Domestic Revolving Commitment" means, with respect to any Domestic
Revolving Lender, the obligation of such Domestic Revolving Lender to make
Domestic Revolving Loans and to participate in Domestic Letters of Credit,
Domestic Supported Foreign LCs and Swing Line Loans, as such commitment may be
adjusted from time to time pursuant to this Agreement, which commitment as of
the date hereof is the amount set forth opposite such lender's name on
Schedule 1.1(a) hereto under the caption "Amount of Domestic Revolving
Commitment" as the same may be adjusted from time to time pursuant to the terms
hereof and "Domestic Revolving Commitments" means such commitments collectively,
which commitments equal $325,000,000 in the aggregate as of the date hereof.

        "Domestic Revolving Facility" means the credit facility under this
Agreement evidenced by the Domestic Revolving Commitments and the Domestic
Revolving Loans.

        "Domestic Revolving Lender" means any Lender which has a Domestic
Revolving Commitment or is owed a Domestic Revolving Loan (or a portion
thereof).

11

--------------------------------------------------------------------------------




        "Domestic Revolving Loan" and "Domestic Revolving Loans" have the
meanings given in Section 2.1(b)(i).

        "Domestic Supported Foreign LC" has the meaning assigned to that term in
Section 2.10(j).

        "Domestic Subsidiary" means any Subsidiary other than a Foreign
Subsidiary not a party to the Subsidiary Guaranty or a guaranty delivered
pursuant to Section 7.14(c).

        "Dutch Mixer" means Huntsman Investments (Netherlands) B.V., a direct
Wholly-Owned Subsidiary of UK Holdco 2 organized under the laws of the
Netherlands.

        "Eligible Assignee" means a commercial bank, investment company,
financial institution, financial company, Fund (whether a corporation,
partnership, trust or other entity) or insurance company in each case, together
with its Affiliates or funds with the same investment advisor or that have an
Affiliate of such investment advisor as their investment advisor, which extends
credit or buys loans in the ordinary course or any other Person approved by the
Administrative Agent and the Borrower, such approval not to be unreasonably
withheld.

        "Environmental Claim" means any notice of violation, claim, suit,
demand, abatement order, or other order or direction (conditional or otherwise)
by any Governmental Authority or any Person for any damage, personal injury
(including sickness, disease or death), tangible or intangible property damage,
contribution, cost recovery, or any other common law claims, indemnity, indirect
or consequential damages, damage to the environment, nuisance, cost recovery, or
any other common law claims, pollution, contamination or other adverse effects
on the environment, human health, or natural resources, or for fines, penalties,
restrictions or injunctive relief, resulting from or based upon (i) the
occurrence or existence of a Release or substantial threat of a material Release
(whether sudden or non-sudden or accidental or non-accidental) of, or exposure
to, any Contaminant in, into or onto the environment at, in, by, from or related
to any real estate owned, leased or operated at any time by the Borrower or any
of its Subsidiaries (the "Premises"), (ii) the use, handling, generation,
transportation, storage, treatment or disposal of Contaminants in connection
with the operation of any Premises, or (iii) the violation, or alleged
violation, of any Environmental Laws relating to environmental matters connected
with the Borrower's operations or any Premises.

        "Environmental Laws" means any and all applicable foreign, federal,
state or local laws, statutes, ordinances, codes, rules, regulations, orders,
decrees, judgments, directives, or Environmental Permits and cleanup or action
standards, levels or objectives imposing liability or standards of conduct for
or relating to the protection of health, safety or the environment, including,
but not limited to, the following statutes as now written and hereafter amended:
the Water Pollution Control Act, as codified in 33 U.S.C. §1251 et seq., the
Clean Air Act, as codified in 42 U.S.C. §7401 et seq., the Toxic Substances
Control Act, as codified in 15 U.S.C. §2601 et seq., the Solid Waste Disposal
Act, as codified in 42 U.S.C. §6901 et seq., the Comprehensive Environmental
Response, Compensation and Liability Act, as codified in 42 U.S.C. §9601 et
seq., the Emergency Planning and Community Right-to-Know Act of 1986, as
codified in 42 U.S.C. §11001 et seq., and the Safe Drinking Water Act, as
codified in 42 U.S.C. §300f et seq., and any related regulations, as well as all
state and local equivalents.

        "Environmental Lien" means a Lien in favor of any Governmental Authority
for (i) any liability under Environmental Laws, or licenses, authorizations, or
directions of any Government Authority or court, or (ii) damages relating to, or
costs incurred by such Governmental Authority in response to, a Release or
threatened Release of a Contaminant into the environment.

        "Environmental Permits" means any and all permits, licenses,
certificates, authorizations or approvals of any Governmental Authority required
by Environmental Laws or necessary or reasonably required for the current and
anticipated future operation of the business of the Borrower or any Subsidiary
of the Borrower.

12

--------------------------------------------------------------------------------




        "ERISA" means the Employee Retirement Income Security Act of 1974, as
from time to time amended.

        "ERISA Affiliate" means, with respect to any Person, any trade or
business (whether or not incorporated) which, together with such Person, is
under common control as described in Section 414(c) of the Code, is a member of
a "controlled group", as defined in Section 414(b) of the Code, or is a member
of an "affiliated service group", as defined in Section 414(m) of the Code which
includes such Person. Unless otherwise qualified, all references to an "ERISA
Affiliate" in this Agreement shall refer to an ERISA Affiliate of the Borrower
or any Subsidiary.

        "Euro" means the lawful currency adopted by or which is adopted by
participating member states of the European Community relating to Economic and
Monetary Union.

        "Eurocurrency Loan" means any Loan bearing interest at a rate determined
by reference to the Eurocurrency Rate.

        "Eurocurrency Rate" means (i) in the case of Dollar-denominated Loans,
the arithmetic average (rounded upwards, if necessary, to the nearest 1/16 of
1%) of the offered quotation, if any, to first class banks in the New York
interbank market by the Administrative Agent for non-U.S. deposits in Dollars of
amounts in immediately available funds comparable to the principal amount of the
applicable Eurocurrency Loan of the Administrative Agent for which the
Eurocurrency Rate is being determined with maturities comparable to the Interest
Period for which such Eurocurrency Rate will apply as of approximately
10:00 a.m. (New York City time) on the applicable Interest Rate Determination
Date and (ii) in the case of Euro and Sterling denominated Loans, the arithmetic
average (rounded upwards, if necessary, to the nearest 1/16 of 1%) of the
offered quotation, if any, to first class banks in the London interbank market
by the Administrative Agent for non-U.S. deposits in Euro or Sterling, as the
case may be, of amounts in immediately available funds comparable to the
principal amount of the applicable Eurocurrency Loan of the Administrative Agent
for which the Eurocurrency Rate is being determined with maturities comparable
to the Interest Period for which such Eurocurrency Rate will apply as of
approximately 11:00 A.M. (London time) on the applicable Interest Rate
Determination Date. In the case of Eurocurrency Loans and Swing Line Loans
maintained at the Quoted Rate, the cost of the Lenders of complying with any
Mandatory Costs will be added to the interest rate computed in the manner set
forth in Schedule 1(b).

        "Eurocurrency Reserve Requirements" means, for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve liquid asset or similar
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto),
including without limitation, under regulations issued from time to time by
(a) the Board, (b) any Governmental Authority of the jurisdiction of the
relevant currency or (c) any Governmental Authority of any jurisdiction in which
advances in such currency are made to which banks in any jurisdiction are
subject for any category of deposits or liabilities customarily used to fund
loans in such currency or by reference to which interest rates applicable to
loans in such currency are determined, including the cost to the Lenders of
complying with mandatory liquid asset and special deposit requirements, if any,
of the Bank of England and/or the Financial Services Authority or the European
Central Bank or any successor body exercising their functions in this respect.

        "Event of Default" has the meaning assigned to that term in
Section 10.1.

        "Excess Cash Flow" means, for any Fiscal Year (commencing with the
Fiscal Year ending December 31, 2004), an amount not less than zero calculated
as of the close of business on November 30 of each year, equal to (i) the sum of
(x) the average daily aggregate Total Available Domestic Revolving Commitment
and Total Available Multicurrency Revolving Commitment during the

13

--------------------------------------------------------------------------------




period of October 1 through and including November 30 of such year plus (y) the
amount, if any, by which the actual average Receivables Facility Attributed
Indebtedness outstanding during the period of October 1 through and including
November 30 of such year is less than the average available capacity for
Receivables Facility Attributed Indebtedness (which capacity, for purposes of
this calculation, shall never exceed $325,000,000) to be outstanding during the
same period plus (z) the average daily balance of cash, Cash Equivalents and the
Dollar Equivalent as of November 30 of Foreign Cash Equivalents, held during the
period October 1 through and including November 30 of such year, less (ii) the
sum of (w) the aggregate amount of Net Sale Proceeds from Asset Dispositions
during such Fiscal Year to the extent not reinvested prior to November 30 of
such Fiscal Year, plus (x) the aggregate amount of cash proceeds from Recovery
Events received by the Borrower or any of its Subsidiaries during such Fiscal
Year to the extent not reinvested prior to November 30 of such Fiscal Year, plus
(y) $450,000,000 plus (z) for purposes of calculating Excess Cash Flow in Fiscal
Years 2004 and 2005, the LDPE Capital Expenditure Reserve.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended and
as codified in 15 U.S.C. §78a et seq. and as hereafter amended.

        "Exchange Rate" shall mean, on any day, (i) with respect to any
Alternative Currency, the Spot Rate at which Dollars are offered on such day by
the Administrative Agent in London or New York (as selected by the
Administrative Agent) for such Alternative Currency at approximately 11:00 A.M.
(London time or New York time, as applicable), and (ii) with respect to Dollars
in relation to any specified Alternative Currency, the Spot Rate at which such
specified Alternative Currency is offered on such day by the Administrative
Agent in London or New York for Dollars at approximately 11:00 A.M. (London time
or New York time, as applicable). The Administrative Agent shall provided the
Borrower with the then current Exchange Rate from time to time upon the
Borrower's request therefor.

        "Exchange Rate Determination Date" means (i) for purposes of the
determination of the Exchange Rate of any stated amount on any Business Day in
relation to any Borrowing of Multicurrency Revolving Loans or Swing Line Loans
in an Alternative Currency, the date which is three Business Days prior to such
Borrowing, (ii) for purposes of the determination of the Exchange Rate of any
Stated Amount in relation to any issuance of any Letter of Credit, on the date
of such issuance and (iii) for the purpose of determining the Exchange Rate to
make determinations pursuant to Section 4.4(a), the last Business Day of each
calendar month.

        "Existing Additional Term B Loan" means an "Additional Term B Loan" as
defined in the Original Credit Agreement.

        "Existing Additional Term C Loan" means an "Additional Term C Loan" as
defined in the Original Credit Agreement.

        "Existing Domestic Revolving Commitment" means any "Domestic Revolving
Commitment" as defined in the Original Credit Agreement.

        "Existing Domestic Revolving Lender" means any Lender party to this
Agreement on the Amendment and Restatement Effective Date party to the Original
Credit Agreement as a Domestic Revolving Lender immediately prior to giving
effect to this Agreement.

        "Existing Multicurrency Revolving Commitment" means any "Multicurrency
Revolving Commitment" as defined in the Original Credit Agreement.

        "Existing Multicurrency Revolving Lender" means any Lender party to this
Agreement on the Amendment and Restatement Effective Date party to the Original
Credit Agreement as a Multicurrency Revolving Lender immediately prior to giving
effect to this Agreement.

14

--------------------------------------------------------------------------------




        "Existing Term B Lender" means each Lender with an Existing Term B Loan
and/or Existing Additional Term B Loan as listed on Schedule 1.1 hereto or in
the Master Assignment Agreement.

        "Existing Term B Loan" means a "Term B Loan" as defined in the Original
Credit Agreement.

        "Existing Term C Lender" means each Lender with an Existing Term C Loan
and/or Existing Additional Term C Loan as listed on Schedule 1.1 hereto or in
the Master Assignment Agreement.

        "Existing Term C Loan" means a "Term C Loan" as defined in the Original
Credit Agreement.

        "Existing Term Loans" means with respect to any Term Lender (as such
term is defined under the Original Credit Agreement), the aggregate principal
amount of such Lender's Existing Term B Loans, Existing Additional Term B Loans,
Existing Term C Loans and Existing Additional Term C Loans outstanding
immediately prior to the Amendment and Restatement Effective Date (including any
such loans assigned to such Term Lender pursuant to the Master Assignment
Agreement).

        "Facility" means any of the credit facilities established under this
Agreement, i.e., the Term B Dollar Facility, the Term B Euro Facility, the
Domestic Revolving Facility or the Multicurrency Revolving Facility.

        "Facing Agent" means each of DBTCA and any other Lender agreed to by
such Lender, the Borrower and the Administrative Agent.

        "Federal Funds Rate" means on any one day, the rate per annum equal to
the weighted average (rounded upwards, if necessary, to the nearest 1/100th of
1%) of the rate on overnight federal funds transactions with members of the
Federal Reserve System only arranged by federal funds brokers, as published as
of such day by the Federal Reserve Bank of New York, or, if such rate is not so
published, the average of the quotations for such day on such transactions
received by DBTCA from three federal funds brokers of recognized standing
selected by DBTCA.

        "Final Term B Dollar Allocation" means for any Existing Term B Lender
and/or Existing Term C Lender, the amount of such Lender's Term B Dollar Loans
under this Agreement on the Amendment and Restatement Effective Date which shall
be the amount specified on Schedule 1.1 hereto or as specified to such Lender in
a written confirmation delivered by the Administrative Agent on or prior to the
Amendment and Restatement Effective Date but in no event in excess of the
maximum amount which such Lender committed to purchase in its executed
commitment letter addressed to Deutsche Bank Securities, Inc. with respect to
this Agreement.

        "Fiscal Quarter" has the meaning assigned to that term in Section 7.12.

        "Fiscal Year" has the meaning assigned to that term in Section 7.12.

        "Foreign Cash Equivalents" means (i) debt securities with a maturity of
365 days or less issued by any member nation of the European Union, Switzerland
or any other country whose debt securities are rated by S&P and Moody's A-1 or
P-1, or the equivalent thereof (if a short-term debt rating is provided by
either) or at least AA or Aa2, or the equivalent thereof (if a long-term
unsecured debt rating is provided by either)(each such jurisdiction, an
"Approved Jurisdiction"), or any agency or instrumentality of an Approved
Jurisdiction, provided that the full faith and credit of the Approved
Jurisdiction is pledged in support of such debt securities or such debt
securities constitute a general obligation of the Approved Jurisdiction and
(ii) debt securities in an aggregate principal amount not to exceed the Dollar
Equivalent of $20,000,000 with a maturity of 365 days or less issued by any
nation in which the Borrower or its Subsidiaries has cash which is the subject
of restrictions on export or any agency or instrumentality of such nation,
provided that the full faith and credit of such nation is pledged in support of
such debt securities or such debt securities constitute a general obligation of
such nation.

        "Foreign Factoring Transactions" means transactions (other than pursuant
to any Permitted Accounts Receivable Securitization) for the sale or discounting
of the accounts receivable of a Foreign

15

--------------------------------------------------------------------------------




Subsidiary not party to any Foreign Intercompany Loan Document and/or of letters
of credit the beneficiary of which is a Foreign Subsidiary not party to any
Foreign Intercompany Loan Document.

        "Foreign Intercompany Loan Documents" means the Foreign Intercompany
Notes and the Foreign Intercompany Loan Security Documents.

        "Foreign Intercompany Loan Security Documents" means each security
agreement, mortgage, agreement, assignment, security agreement, instrument,
document, guarantee, pledge agreement, collateral assignment, subordination
agreement and other collateral documents in the nature of any of the foregoing,
each in form and substance reasonably satisfactory to the Administrative Agent,
entered into by a Foreign Subsidiary of the Borrower in favor of UK Holdco 1.

        "Foreign Intercompany Note" means any of (i) any demand promissory note
(or a promissory note payable on a date reasonably satisfactory to the
Administrative Agent) issued by a Foreign Subsidiary directly to UK Holdco 1
substantially in the form of Exhibit 1.1(b) or such other form or payee that is
satisfactory to the Administrative Agent; (ii) the BVBA Intercompany
Obligations; and (iii) any intercompany loan evidenced by a promissory note (in
substantially the same form as the existing pledged intercompany notes of
Huntsman Finco or in such other form as may be reasonably satisfactory to the
Administrative Agent) made by Huntsman Finco directly to Huntsman (Europe) BVBA
or to any other Foreign Subsidiary approved in advance by the Administrative
Agent, which promissory note shall be pledged as Collateral to the
Administrative Agent.

        "Foreign Pension Plan" means any plan, fund (including, without
limitation, any super-annuation fund) or other similar program established or
maintained outside of the United States of America by Holdings or one or more of
its Subsidiaries or its Affiliates primarily for the benefit of employees of
Holdings or such Subsidiaries or its Affiliates residing outside the United
States of America, which plan, fund, or similar program provides or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which is not subject to
ERISA or the Code.

        "Foreign Subsidiary" means any Subsidiary that is organized under the
laws of a jurisdiction other than the United States of America or any state
thereof or the District of Columbia and that is not a Subsidiary Guarantor.

        "Fund" means a Person that is a fund that invests in senior loans.

        "GAAP" means generally accepted accounting principles in the U.S. as in
effect from time to time.

        "Governmental Authority" means any nation or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of government.

        "Guarantee Obligations" means, as to any Person, without duplication,
any direct or indirect obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, Capitalized Lease or Operating Financing Lease,
dividend or other obligation ("primary obligations") of any other Person (the
"primary obligor") in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor; (ii) to advance or supply funds (x) for the
purchase or payment of any such primary obligation, or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor; (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation; or (iv) otherwise to assure or hold harmless the owner
of such primary obligation against loss in respect thereof; provided, however,
that the term Guarantee Obligations shall not include any endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount

16

--------------------------------------------------------------------------------




of any Guarantee Obligation at any time shall be deemed to be an amount equal to
the lesser at such time of (x) the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made or (y) the
maximum amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation; or, if not stated or
determinable, the maximum reasonably anticipated liability (assuming full
performance) in respect thereof.

        "Guaranteed Creditors" means and includes (i) the Administrative Agent
and the Lenders and (ii) each Person (other than any Credit Party) which is a
party to an Interest Rate Agreement or Other Hedging Agreement or an Overdraft
Facility, in each case to the extent such Person constitutes a Secured Party.

        "Guaranteed Obligations" means (i) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of the principal
and interest (whether such interest is allowed as a claim in a bankruptcy
proceeding with respect to the Borrower or otherwise) on each Note issued by the
Borrower to each Lender, and Loans made under this Agreement and all
reimbursement obligations and Unpaid Drawings with respect to Letters of Credit,
together with all other obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due)
and liabilities (including, without limitation, indemnities, fees and interest
thereon) of the Borrower to such Lender now existing or hereafter incurred
under, arising out of or in connection with this Agreement or any other Loan
Documents and the due performance and compliance with all terms, conditions and
agreements contained in the Loan Documents by the Borrower and (ii) the full and
prompt payment when due (whether by acceleration or otherwise) of all
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) of the Borrower (or, if
permitted by Section 8.2, its Subsidiaries)owing under any Interest Rate
Agreement or Other Hedging Agreement or any Overdraft Facility entered into by
the Borrower or any of its Subsidiaries with any Lender or any Affiliate thereof
(even if such Lender subsequently ceases to be a Lender under this Agreement for
any reason) so long as such Lender or Affiliate participates in such Interest
Rate Agreement or Other Hedging Agreement or Overdraft Facility, as the case may
be, and their subsequent assigns, if any, whether or not in existence or
hereafter arising, and the due performance and compliance with all terms,
conditions and agreements contained therein.

        "Guaranty" means, collectively, (i) the Subsidiary Guaranty, (ii) the
guaranty of Holdings contained in Article XIII and (iii) each guaranty delivered
by a Foreign Subsidiary pursuant to Section 7.14, in each case as the same may
be amended, supplemented or otherwise modified from time to time.

        "Holdings" has the meaning assigned to that term in the introduction to
this Agreement.

        "Holdings Zero Coupon Note Documents" means, collectively, the indenture
and/or promissory note under which the Holdings Zero Coupon Notes are issued and
all other documents evidencing or otherwise governing the terms of the Holdings
Zero Coupon Notes.

        "Holdings Zero Coupon Notes" means, collectively, the Senior Discount
Notes due 2009 and the Subordinated Discount Notes due 2009 to be issued by
Holdings pursuant to the Holdings Coupon Zero Note Documents and any notes into
which any such Holdings Zero Coupon Notes may be exchanged or replaced pursuant
to the terms of the indenture pursuant to which such Holdings Zero Coupon Notes
and any Permitted Refinancing Indebtedness with respect to the foregoing.

        "HSCC" means Huntsman Specialty Chemicals Corporation, a Utah
corporation.

        "Huntsman Agreements" means, collectively, (i) each agreement listed on
Exhibit 1.1(c) and (ii) each other agreement entered into between Holdings
and/or the Borrower and any of their respective Subsidiaries on the one hand and
any Huntsman Affiliate on the other hand and contemplated by Schedule 5 of the
Contribution Agreement so long as (x) the costs associated with

17

--------------------------------------------------------------------------------




such agreement have been reflected in the Projections, (y) such agreements are
consistent with the past practices of each such Person and (z) such agreements
are not material to the business of the Borrower.

        "Huntsman Affiliate" means Huntsman LLC or any of its Affiliates (other
than Holdings and its Subsidiaries).

        "Huntsman LLC" means Huntsman LLC, a Utah limited liability company.

        "Huntsman Finco" means Huntsman International Financial LLC, a direct
Wholly-Owned Subsidiary of the Borrower that is a limited liability company
formed under the laws of Delaware.

        "Huntsman Holland" means Huntsman Holland BV, a company organized under
the laws of The Netherlands.

        "Indebtedness" means, as applied to any Person (without duplication):

        (i)    all obligations of such Person for borrowed money;

        (ii)   the deferred and unpaid balance of the purchase price of assets
or services (other than trade payables and other accrued liabilities incurred in
the ordinary course of business that are not overdue by more than 90 days unless
being contested in good faith) which purchase price is (x) due more than six
months from the date of incurrence of the obligation in respect thereof or
(y) evidenced by a note or a similar written instrument;

        (iii)  all Capitalized Lease Obligations;

        (iv)  all indebtedness secured by any Lien (other than Customary
Permitted Liens) on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person or is nonrecourse to such Person;

        (v)   notes payable and drafts accepted representing extensions of
credit whether or not representing obligations for borrowed money (other than
such notes or drafts for the deferred purchase price of assets or services which
does not constitute Indebtedness pursuant to clause (ii) above);

        (vi)  indebtedness or obligations of such Person, in each case,
evidenced by bonds, notes or similar written instruments;

        (vii) the face amount of all letters of credit and bankers' acceptances
issued for the account of such Person, and without duplication, all drafts drawn
thereunder other than, in each case, commercial or standby letters of credit or
the functional equivalent thereof issued in connection with performance, bid or
advance payment obligations incurred in the ordinary course of business,
including, without limitation, performance requirements under workers
compensation or similar laws;

        (viii) all obligations of such Person under Interest Rate Agreements or
Other Hedging Agreements;

        (ix)  Guarantee Obligations of such Person;

        (x)   the aggregate outstanding amount of Receivables Facility
Attributed Indebtedness or the gross proceeds from any similar transaction,
regardless of whether such transaction is effected without recourse to such
Person or in a manner that would not otherwise be reflected as a liability on a
balance sheet of such Person in accordance with GAAP; and

        (xi)  the Attributable Debt of any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product to which such Person is a party, where

18

--------------------------------------------------------------------------------






such transaction is considered borrowed money indebtedness for tax purposes but
is classified as an operating lease in accordance with GAAP;

provided, however, notwithstanding the foregoing, "Indebtedness" shall not
include deferred taxes or indebtedness of Borrower and/or its Subsidiaries
(which indebtedness may not be secured except as permitted by Section 8.1(k))
incurred to finance insurance premiums in a principal amount not in excess of
the casualty and other insurance premiums to be paid by Borrower and/or its
Subsidiaries for a three year period beginning on the date of any incurrence of
such indebtedness.

        "Indebtedness to Remain Outstanding" shall have the meaning assigned to
that term in Section 6.5(d).

        "Indemnified Party" has the meaning assigned to that term in
Section 12.4(a).

        "Initial Borrowing" means the first Borrowing by the Borrower under this
Agreement.

        "Initial Loan" means the first Loan made by the Lenders under this
Agreement.

        "Initial Public Offering" means an initial public offering of Huntsman
LLC or Holdings.

        "Intellectual Property" has the meaning assigned to that term in
Section 6.19.

        "Intercompany Loan" has the meaning assigned to that term in
Section 8.7(i);

        "Intercompany Note" means either (i) the UK Holdco Note or (ii) a
Foreign Intercompany Note.

        "Interest Coverage Ratio" means, for any period, the ratio of
Consolidated EBITDA to Consolidated Cash Interest Expense for such period.

        "Interest Payment Date" means (i) as to any Base Rate Loan, each
Quarterly Payment Date to occur while such Loan is outstanding, (ii) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of the Interest Period applicable thereto and (iii) as to any Eurocurrency
Loan having an Interest Period longer than three months, each three (3) month
anniversary of the first day of the Interest Period applicable thereto and the
last day of the Interest Period applicable thereto; provided, however, that, in
addition to the foregoing, each of (A) the date upon which both the Domestic
Revolving Commitments and the Multicurrency Revolving Commitments have been
terminated and the Domestic Revolving Loans and the Multicurrency Revolving
Loans have been paid in full and (B) the Term B Loan Maturity Date shall be
deemed to be an "Interest Payment Date" with respect to any interest which is
then accrued hereunder for such Loan.

        "Interest Period" has the meaning assigned to that term in Section 3.4.

        "Interest Rate Agreement" means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate
futures contract, interest rate option contract or other similar agreement or
arrangement to which the Borrower or any Subsidiary is a party.

        "Interest Rate Determination Date" means the date for calculating the
Eurocurrency Rate for an Interest Period, which date shall be (i) in the case of
any Eurocurrency Loan in Dollars, the second Business Day prior to first day of
the related Interest Period for such Loan or (ii) in the case of any
Eurocurrency Loan in an Alternative Currency, the date on which quotations would
ordinarily be given by prime banks in the London interbank market for deposits
in the Applicable Currency for value on the first day of the related Interest
Period for such Eurocurrency Loan; provided, however, that if for any such
Interest Period with respect to an Alternative Currency Loan, quotations would
ordinarily be given on more than one date, the Interest Rate Determination Date
shall be the last of those dates.

        "Inventory" means, inclusively, all inventory as defined in the Uniform
Commercial Code in effect in the State of New York from time to time and all
goods, merchandise and other personal property wherever located, now owned or
hereafter acquired by the Borrower or any of its Subsidiaries of every

19

--------------------------------------------------------------------------------




kind or description which are held for sale or lease or are furnished or to be
furnished under a contract of service or are raw materials, work-in-process or
materials used or consumed or to be used or consumed in the Borrower's or any of
its Subsidiaries' business.

        "Investment" means, as applied to any Person, (i) any direct or indirect
purchase or other acquisition by that Person of, or a beneficial interest in,
Securities of any other Person, or a capital contribution by that Person to any
other Person, (ii) any direct or indirect loan or advance to any other Person
(other than prepaid expenses or Accounts Receivable created or acquired in the
ordinary course of business), including all Indebtedness to such Person arising
from a sale of property by such person other than in the ordinary course of its
business or (iii) any purchase by that Person of all or a significant part of
the assets of a business conducted by another Person. The amount of any
Investment by any Person on any date of determination shall be the sum of the
acquisition price of the gross assets acquired by such Person (including the
amount of any liability assumed in connection with the acquisition by such
Person to the extent such liability would be reflected on a balance sheet
prepared in accordance with GAAP) plus all additional capital contributions or
purchase price paid in respect thereof, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment minus the amount of all cash returns of principal or capital thereon,
cash dividends thereon and other cash returns on investment thereon or
liabilities expressly assumed by another Person (other than the Borrower or
another Subsidiary of the Borrower) in connection with the sale of such
Investment. Whenever the term "outstanding" is used in this Agreement with
reference to an Investment, it shall take into account the matters referred to
in the preceding sentence.

        "IRS" means the United States Internal Revenue Service, or any successor
or analogous organization.

        "Issuer" means the issuer under, and as defined in, the relevant
Receivables Documents.

        "Joint Venture" means any corporation, partnership, limited liability
company, joint venture or other similar legal arrangement (whether created by
contract or conducted through a separate legal entity) now or hereafter formed
by the Borrower or any of its Subsidiaries with another Person in order to
conduct a common venture or enterprise with such Person.

        "LC Commission" has the meaning assigned to that term in
Section 2.10(e)(ii).

        "LC Obligations" means, collectively, the Domestic LC Obligations and
the Multicurrency LC Obligations.

20

--------------------------------------------------------------------------------



        "LDPE Capital Expenditure Reserve" means an amount but not less than
zero equal to $110,000,000 less any Capital Expenditures made by the Borrower or
its Subsidiaries with respect to the New LDPE Facility. Borrower shall
separately report the amount of all Capital Expenditures with respect to the New
LDPE Facility at the time Borrower is otherwise required to deliver its
Compliance Certificates.

        "Lender" and "Lenders" have the respective meanings assigned to those
terms in the introduction to this Agreement and shall include any Person that
becomes a "Lender" pursuant to Section 12.8 and any Person that becomes a Lender
issuance of Additional Term Loans pursuant to Section 2.1(a)(ii).

        "Lender Default" means (i) the refusal (which has not been retracted) of
a Lender to make available its portion of any Borrowing when the conditions
precedent thereto, in the determination of the Administrative Agent, have been
met or to fund its portion of any unreimbursed payment under Section 2.10(d) or
(ii) a Lender having notified in writing the Borrower and/or the Administrative
Agent that it does not intend to comply with its obligations under Section 2.1
or Section 2.10(d), as a result of any takeover of such Lender by any regulatory
authority or agency.

        "Letters of Credit" means, collectively, all Commercial Letters of
Credit, Standby Letters of Credit and, in the case of a Letter of Credit to be
designated as a Multicurrency Letter of Credit, bank guarantees, in each case as
issued pursuant to this Agreement, and "Letter of Credit" means any one of such
Letters of Credit.

        "Letter of Credit Amendment Request" has the meaning assigned to that
term in Section 2.10(b).

        "Letter of Credit Payment" means, as applicable (i) all payments made by
Facing Agent pursuant to either a draft or demand for payment under a Letter of
Credit or (ii) all payments by Domestic Revolving Lenders or Multicurrency
Revolving Lenders, as the case may be, to a Facing Agent in respect thereof
(whether or not in accordance with their Domestic Revolver Pro Rata Share or
Multicurrency Revolver Pro Rata Share, as the case may be).

        "Letter of Credit Request" has the meaning assigned to that term in
Section 2.10(b).

        "Leverage Ratio" means, for any Test Period, the ratio of Consolidated
Debt as of the last day of such Test Period to Consolidated EBITDA for such Test
Period.

        "Lien" means (i) any judgment lien or execution, attachment, levy,
distraint or similar legal process and (ii) any mortgages, pledge,
hypothecation, collateral assignment, security interest, encumbrance, lien,
charge or deposit arrangement (other than a deposit to a Deposit Account in the
ordinary course of business and not intended as security) of any kind
(including, without limitation, any conditional sale or other title retention
agreement or lease in the nature thereof, any agreement to give any of the
foregoing, any filing or agreement to file a financing statement as debtor under
the UCC or any similar statute (other than filings for which an agreement to
release such statement has been obtained and delivered to the Administrative
Agent) other than to reflect ownership by a third party of property leased or
consigned to the Borrower or any of its Subsidiaries under a lease or
consignment agreement which is not in the nature of a conditional sale or title
retention agreement, any subordination arrangement in favor of another Person or
any sale of receivables with recourse against the seller or any Affiliate of the
seller).

        "Loan" means any Term B Dollar Loan, Term B Euro Loan, Domestic
Revolving Loan, Swing Line Loan or Multicurrency Revolving Loan and "Loans"
means all such Loans collectively.

        "Loan Documents" means, collectively, this Agreement, the Notes, each
Letter of Credit, each Security Document, the Master Assignment Agreement and
all other agreements, instruments and documents executed in connection (other
than the Foreign Intercompany Loan Documents), in each case as the same may at
any time be amended, supplemented, restated or otherwise modified and in effect.

21

--------------------------------------------------------------------------------




        "LPC" mean Louisiana Pigment Company, and its successors and assigns.

        "Majority Lenders" of any Facility means those Non-Defaulting Lenders
which would constitute the Required Lenders under, and as defined in, this
Agreement if all outstanding Obligations of other Facilities under this
Agreement were repaid in full and all Commitments with respect thereto were
terminated.

        "Mandatory Cost" means the cost imputed to the Lender(s) of compliance
with:

        (a)   the Mandatory Liquid Assets requirements of the Bank of England
and/or the banking supervision or other costs of the Financial Services
Authority as determined in accordance with Schedule 1.1(b); and

        (b)   any other applicable regulatory or central bank requirement
relating to any Loan made through a branch in the jurisdiction of the currency
of that Loan.

        "Master Assignment Agreement" means that certain Master Assignment
Agreement dated as of the Amendment and Restatement Effective Date among the
Lenders party thereto, the Administrative Agent and the Borrower, as amended,
restated or otherwise modified from time to time.

        "Master Trust Participating Subsidiaries" means TAI, Huntsman Propylene
Oxide Ltd., Huntsman International Fuels, L.P., Tioxide UK, UK Petrochem and
Huntsman Holland and any other Subsidiary of the Borrower which becomes party to
the Master Trust Receivables Securitization after the Master Trust Receivables
Securitization Closing Date.

        "Master Trust Pledge Agreement" means that certain Pledge Agreement by
and between the Borrower and the Master Trust Receivables Subsidiary in favor of
the Administrative Agent on behalf of the Lenders, as amended.

        "Master Trust Pooling Agreement" means that certain Pooling Agreement
among the Master Trust Receivables Subsidiary, Huntsman (Europe) B.V.B.A. and
Chase Manhattan Bank (Ireland) plc, as amended.

        "Master Trust Receivables Facility Assets" means all "Receivables" and
other "Receivable Assets" (as defined in the Master Trust Pooling Agreement) of
the Master Trust Participating Subsidiaries.

        "Master Trust Receivables Securitization" means that certain receivables
financing program providing for the sale of Master Trust Receivables Facility
Assets pursuant to the Master Trust Receivables Securitization Documents by the
Borrower and the Master Trust Participating Subsidiaries to the Master Trust
Receivables Subsidiary in a transaction constituting a sale for GAAP purposes
and in which, the Master Trust Receivables Subsidiary shall finance the purchase
of such Master Trust Receivables Facility Assets by the sale, transfer,
conveyance, lien or pledge of such Master Trust Receivables Facility Assets to
one or more limited purpose financing companies, special purpose entities and/or
other financial institutions, in each case, on a limited recourse basis as to
the Borrower and the Master Trust Participating Subsidiaries, as amended.

        "Master Trust Receivables Securitization Closing Date" shall mean
December 21, 2000.

        "Master Trust Receivables Securitization Documents" means all documents
and deliveries in connection with the Master Trust Receivables Securitization,
as such documents may be amended or modified from time to time with the consent
of the Administrative Agent, which consent shall not be unreasonably withheld.

        "Master Trust Receivables Subsidiary" means Huntsman Receivables Finance
LLC, a limited liability company organized under the laws of the State of
Delaware.

        "Material Adverse Effect" means a material adverse effect on (i) the
business, condition (financial or otherwise), assets, liabilities, property,
operations or prospects of the Borrower and its Subsidiaries

22

--------------------------------------------------------------------------------




taken as a whole, (ii) the ability of Holdings or any Subsidiary of Holdings to
perform its respective obligations under any Loan Document to which it is a
party, or (iii) the validity or enforceability of this Agreement or any of the
Security Documents or the rights or remedies of the Administrative Agent and the
Lenders hereunder or thereunder.

        "Material Agreement" means (i) any Contractual Obligation of Holdings or
any of its Subsidiaries, the breach of which or the failure to maintain would be
reasonably likely to result in a Material Adverse Effect, (ii) the Senior
Subordinated Notes, (iii) the UK Holdco Note, (iv) the Foreign Intercompany Loan
Documents, (v) the Agreements listed on Exhibit 1.1(c) and (vi) any material
Contractual Obligation entered into in connection with an Acquisition.

        "Material Subsidiary" means any Subsidiary of the Borrower, the
Consolidated Total Assets of which were more than 2% of the Borrower's
Consolidated Total Assets as of the end of the most recently completed Fiscal
Year of the Borrower for which audited financial statements are available;
provided that, in the event the aggregate of the Consolidated Total Assets of
all Subsidiaries that do not constitute Material Subsidiaries exceeds 5% of the
Borrower's Consolidated Total Assets as of such date, the Borrower (or the
Administrative Agent, in the event the Borrower has failed to do so within
10 days of request therefor by The Administrative Agent) shall, to the extent
necessary, designate sufficient Subsidiaries to be deemed to be "Material
Subsidiaries" to eliminate such excess, and such designated Subsidiaries shall
thereafter constitute Material Subsidiaries. Assets of Foreign Subsidiaries
shall be converted into Dollars at the rates used for purposes of preparing the
consolidated balance sheet of the Borrower included in such audited financial
statements.

        "Maximum Commitment" means, when used with reference to any Lender, the
aggregate of such Lender's Term B Dollar Commitment, Term B Euro Commitment,
Domestic Revolving Commitment and Multicurrency Revolving Commitment in the
amounts not to exceed those set forth opposite the name of such Lender on
Schedule 1.1(a) hereto, subject to reduction from time to time in accordance
with the terms of this Agreement.

        "Minimum Borrowing Amount" means, with respect to (i) Base Rate Loans,
$3,000,000, (ii) with respect to Eurocurrency Loans, $5,000,000, in the case of
a Borrowing in Dollars, £2,000,000, in the case of a Borrowing in Sterling, and
3,000,000 Euros, in the case of a Borrowing in Euros and (iii) with respect to
Swing Line Loans, $500,000 (or such other amount as the Swing Line Lender may
agree.)

        "Moody's" means Moody's Investors Service, Inc. or any successor to the
rating agency business thereof.

        "Mortgage" has the meaning assigned to that term in Section 5.1(c) and
shall also include any mortgage or similar documents executed pursuant to
Section 7.11.

        "Mortgage Policies" has the meaning assigned to that term in
Section 5.1(c)

        "Mortgaged Property" means the owned or leased real property subject to
a US Mortgage as indicated on Schedule 6.21(c) and shall also include any owned
or leased real property subject to a Mortgage pursuant to Section 7.11.

        "Most Recent Leverage Ratio" means, at any date, the Leverage Ratio for
the Test Period ending as of the most recently ended Fiscal Quarter for which
financial statements have been delivered to the Lenders pursuant to Section 7.1;
provided, however, that if the Borrower fails to deliver such financial
statements as required by Section 7.1 and further fails to remedy such default
within five days of notice thereof from the Administrative Agent, then, without
prejudice to any other rights of any Lender hereunder, the Most Recent Leverage
Ratio shall be deemed to be the highest level as of the date such financial
statements were required to be delivered under Section 7.1.

        "Multicurrency LC Obligations" means, at any time, an amount equal to
the sum of (i) the Assigned Dollar Value of the aggregate Stated Amount of the
then outstanding Multicurrency Letters

23

--------------------------------------------------------------------------------




of Credit and (ii) the Assigned Dollar Value of the aggregate amount of drawings
under Multicurrency Letters of Credit which have not then been reimbursed
pursuant to Section 2.10(c). The Multicurrency LC Obligation of any
Multicurrency Revolving Lender at any time shall mean the Dollar Equivalent of
its Multicurrency Revolver Pro Rata Share of the Assigned Dollar Value of the
aggregate Multicurrency LC Obligations outstanding at such time.

        "Multicurrency Letter of Credit" means any Letter of Credit issued
pursuant to Section 2.10(a)(ii).

        "Multicurrency Revolver Pro Rata Share" means, when used with reference
to any Multicurrency Revolving Lender and any described aggregate or total
amount, an amount equal to the result obtained by multiplying such described
aggregate or total amount by a fraction the numerator of which shall be such
Multicurrency Revolving Lender's Multicurrency Revolving Commitment or, if the
Revolver Termination Date has occurred, such Multicurrency Revolving Lender's
then outstanding Multicurrency Revolving Loans and the denominator of which
shall be the Multicurrency Revolving Commitments or, if the Revolver Termination
Date has occurred, all then outstanding Multicurrency Revolving Loans.

        "Multicurrency Revolving Commitment" means, with respect to any
Multicurrency Revolving Lender, the obligation of such Multicurrency Revolving
Lender to make Multicurrency Revolving Loans and participate in Multicurrency
Letters of Credit, as such commitment may be adjusted from time to time pursuant
to this Agreement, which commitment as of the date hereof is the amount set
forth opposite such Lender's name on Schedule 1.1(a) hereto under the caption
"Amount of Multicurrency Revolving Commitment" as the same may be adjusted from
time to time pursuant to the terms hereof and "Multicurrency Revolving
Commitments" means such commitments collectively, which commitments equal
$50,000,000 in the aggregate as of the date hereof.

        "Multicurrency Revolving Facility" means the credit facility under this
Agreement evidenced by the Multicurrency Revolving Commitments and the
Multicurrency Revolving Loans.

        "Multicurrency Revolving Lender" means any Lender which has a
Multicurrency Revolving Commitment or is owed a Multicurrency Revolving Loan (or
a portion thereof).

        "Multicurrency Revolving Loan" and "Multicurrency Revolving Loans" have
the meanings given in Section 2.1(b)(ii).

        "Multicurrency Revolving Note" has the meaning assigned to that term in
Section 2.2(a).

        "Multiemployer Plan" means any plan described in Section 4001(a)(3) of
ERISA to which contributions are or have, within the preceding six years, been
made, or are or were, within the preceding six years, required to be made, by
the Borrower or any of its ERISA Affiliates or any Subsidiary of the Borrower or
ERISA Affiliates of such Subsidiary.

        "Net Offering Proceeds" means the proceeds received from (a) the
issuance of any Capital Stock or (b) the incurrence of any Indebtedness, in each
case net of the actual liabilities for reasonably anticipated cash taxes in
connection with such issuance or incurrence, if any, any underwriting, brokerage
and other customary selling commissions incurred in connection with such
issuance or incurrence, and reasonable legal, advisory and other fees and
expenses, incurred in connection with such issuance or incurrence.

        "Net Sale Proceeds" means, with respect to any Asset Disposition, the
sum of the aggregate cash payments received by the Borrower or any Subsidiary of
the Borrower from such Asset Disposition (including, without limitation, cash
received by way of deferred payment pursuant to a note receivable, conversion of
non-cash consideration, cash payments in respect of purchase price adjustments
or otherwise, but only as and when such cash is received) minus the direct costs
and expenses incurred in connection therewith (including in the case of any
Asset Disposition, the payment of the outstanding principal amount of, premium,
if any, and interest on any Indebtedness (other than hereunder) required to be
repaid as a result of such Asset Disposition) and minus any provision for taxes
in

24

--------------------------------------------------------------------------------




respect thereof made in accordance with GAAP. Any proceeds received in a
currency other than Dollars shall, for purposes of the calculation of the amount
of Net Sale Proceeds, be in an amount equal to the Dollar equivalent thereof as
of the date of receipt thereof by the Borrower or any Subsidiary of the
Borrower.

        "New LDPE Facility" means the contemplated low density polyethylene
plant to be located in the United Kingdom.

        "New Term B Dollar Commitment" means, for any New Term B Dollar Lender,
the amount set forth on Schedule 1.1 hereto as such Lender's New Term B Dollar
Commitment or, in the case of Rolling Term Lenders, the amount, if any, by which
such Lender's Final Term B Dollar Allocation exceeds the principal amount of
such Lender's Existing Term Loans.

        "New Term B Dollar Lender" means each Lender having a New Term B Dollar
Loan Commitment as set forth on Schedule 1.1 hereto and each Rolling Term Lender
to the extent that the Final Term B Dollar Allocation of such Rolling Term
Lender exceeds the principal amount of its Existing Term Loans.

        "Non-Defaulting Lender" means each Lender which is not a Defaulting
Lender.

        "Non-U.S. Participant" means any Lender that is not a United States
person within the meaning of Code section 7701(a)(30).

        "Note" means any of the Revolving Notes, the Swing Line Note, the
Multicurrency Revolving Notes or the Term Notes and "Notes" means all of such
Notes collectively.

        "Notice of Borrowing" has the meaning assigned to that term in
Section 2.5.

        "Notice of Conversion or Continuation" has the meaning assigned to that
term in Section 2.6.

        "Notice Office" means the office of the Administrative Agent located at
90 Hudson Street, 5th Floor, Jersey City, New Jersey 07302, or such other office
as the Administrative Agent may designate to Holdings, the Borrower and the
Lenders from time to time.

        "Obligations" means all liabilities and obligations of Holdings and its
Subsidiaries now or hereafter arising under this Agreement and all of the other
Loan Documents, whether for principal, interest, fees, expenses, indemnities or
otherwise, and whether primary, secondary, direct, indirect, contingent, fixed
or otherwise (including obligations of performance).

        "Operating Financing Lease" means a lease of the type described in
clause (xi) of the definition of "Indebtedness".

        "Original Closing Date" means June 30, 1999.

        "Original Senior Subordinated Note Documents" means the Original Senior
Subordinated Notes, the indenture under which the Original Senior Subordinated
Notes are issued and all other documents evidencing, guaranteeing or otherwise
governing the terms of the Original Senior Subordinated Notes.

        "Original Senior Subordinated Notes" means the 101/8% Senior
Subordinated Notes due 2009 in an aggregate principal amount of $600,000,000 and
200,000,000 Euros issued by the Borrower in a Rule 144A offering (the "Initial
Notes") and any senior subordinated notes with substantially identical terms to
the Initial Notes which are issued in exchange for the Initial Notes following
the issuance of the Initial Notes as contemplated by the Original Senior
Subordinated Note Documents.

        "Organizational Documents" means, with respect to any Person, such
Person's memorandum, articles or certificate of incorporation, bylaws,
partnership agreement, limited liability company agreement, joint venture
agreement or other similar governing documents and any document setting

25

--------------------------------------------------------------------------------




forth the designation, amount and/or relative rights, limitations and
preferences of any class or series of such Person's Capital Stock.

        "Overdraft Facility" has the meaning assigned to that term in
Section 8.2(o).

        "Other Hedging Agreement" means any foreign exchange contract, currency
swap agreement, futures contract, commodity agreements, option contract,
synthetic cap or other similar agreement other than an Interest Rate Agreement
to which the Borrower or any Subsidiary is a party.

        "Overdraft Reserve" shall mean an amount, if any, equal to the amount by
which Indebtedness incurred by the Borrower or any of its Subsidiaries pursuant
to Section 8.2(o) exceeds $50,000,000 (or the Dollar Equivalent thereof).

        "Parent Company" means each Person which owns, directly or indirectly,
at least a majority of the voting interest under ordinary circumstances of
Huntsman LLC.

        "Participants" has the meaning assigned to that term in Section 12.8(b).

        "Participating Subsidiary" means any Subsidiary of the Borrower that is
a participant in a Permitted Accounts Receivable Securitization.

        "Payment Office" means (i) with respect to the Administrative Agent or
Swing Line Lender, for payments with respect to Dollar-denominated Loans, 90
Hudson Street, 5th Floor, Jersey City, New Jersey 07302 Attn: Commercial Loan
Division, or such other address as the Administrative Agent or Swing Line
Lender, as the case may be, may from time to time specify in accordance with
Section 12.3 or (ii) with respect to the Administrative Agent or Swing Line
Lender, for payments in an Alternative Currency or with respect to a Domestic
Supported Foreign LC and a Multicurrency Letter of Credit, such account at such
bank or office in London (or such other location) as the Administrative Agent or
Swing Line Lender, as the case may be, shall designate by notice to the Person
required to make the relevant payment.

        "PBGC" means the Pension Benefit Guaranty Corporation created by
Section 4002(a) of ERISA.

        "Permitted Accounts Receivable Securitization" means any receivables
financing program providing for the sale of Receivables Facility Assets by the
Borrower and its Participating Subsidiaries to the Receivables Subsidiary in
transactions purporting to be sales (and treated as sales for GAAP purposes),
which Receivables Subsidiary shall finance the purchase of such Receivables
Facility Assets by the sale, transfer, conveyance, lien or pledge of such
Receivables Facility Assets to one or more limited purpose financing companies,
special purpose entities and/or other financial institutions, in each case, on a
limited recourse basis as to the Borrower and the Participating Subsidiaries;
provided that any such transaction shall be consummated pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent, as evidenced by its written approval thereof. The Master
Trust Receivables Securitization shall be considered a Permitted Accounts
Receivables Securitization hereunder.

        "Permitted Foreign Technology Licenses" has the meaning assigned to that
term in Section 8.3(g).

        "Permitted Liens" has the meaning assigned to that term in Section 8.1.

        "Permitted Real Property Encumbrances" means (i) those liens,
encumbrances and other matters affecting title to any Mortgaged Property listed
in the applicable title policy in respect thereof (or any update thereto) and
found, on the date of delivery of such title policy to the Administrative Agent
in accordance with the terms hereof, reasonably acceptable by the Administrative
Agent, (ii) as to any particular real property at any time, such easements,
encroachments, covenants, restrictions, rights of way, minor defects,
irregularities or encumbrances on title which do not, in the reasonable opinion
of the Administrative Agent, materially impair such real property for the
purpose for which it is held by the mortgagor or owner, as the case may be,
thereof, or the Lien held by the Administrative Agent,

26

--------------------------------------------------------------------------------




(iii) municipal and zoning laws, regulations, codes and ordinances, which are
not violated in any material respect by the existing improvements and the
present use made by the mortgagor or owner, as the case may be, of such real
property, (iv) general real estate taxes and assessments not yet delinquent, and
(v) such other items as the Administrative Agent may consent to.

        "Permitted Refinancing Indebtedness" means, with respect to any
Indebtedness, any Indebtedness refinancing such Indebtedness; provided, however,
that any such refinancing Indebtedness shall (i) be issued by the same obligor
as the Indebtedness being so refinanced and be on terms, taken as a whole, not
more restrictive than the terms of the documents governing the Indebtedness
being so refinanced; (ii) if the Indebtedness being so refinanced is
subordinated to the Obligations, be subordinated to the Obligations on
substantially the same terms as Indebtedness being so refinanced; (iii) be in a
principal amount (as determined as of the date of the incurrence of such
refinancing Indebtedness in accordance with GAAP) not exceeding the principal
amount of the Indebtedness being refinanced on such date (or, in the event the
Holdings Zero Coupon Notes are being refinanced, in a principal amount (as
determined as of the date of the incurrence of such refinancing Indebtedness in
accordance with GAAP) not exceeding the accreted amount on such date of the
Holdings Zero Coupon Notes being so refinanced); (iv) not have a Weighted
Average Life to Maturity less than the Indebtedness being refinanced; (v) if the
Indebtedness being refinanced is the Holdings Zero Coupon Notes, be zero coupon
Indebtedness; and (vi) be upon terms and subject to documentation which is in
form and substance reasonably satisfactory to the Administrative Agent.

        "Permitted Restructuring Charges" means any actual restructuring charges
recorded by the Borrower and its Subsidiaries during Fiscal Years 2003, 2004 and
2005 in an aggregate amount for all such restructuring charges not to exceed
$300,000,000 of which no more than $150,000,000 may be cash charges in
connection with the restructuring of certain Affiliates of the Borrower and its
Subsidiaries as described on Schedule 1.1(c) hereto.

        "Permitted Unconsolidated Ventures" means an Investment in a Person not
constituting a Subsidiary of the Borrower which Person is not engaged in any
business other than that permitted under Section 8.9 for the Borrower and its
Subsidiaries.

        "Person" means an individual or a corporation, partnership, limited
liability company, trust, incorporated or unincorporated association, joint
venture, joint stock company, Governmental Authority or other entity of any
kind.

        "Plan" means any plan described in Section 4021(a) of ERISA and not
excluded pursuant to Section 4021(b) thereof, which is or has, within the
preceding six years, been established or maintained, or to which contributions
are or have, within the preceding six years, been made, by the Borrower or any
of its ERISA Affiliates or any Subsidiary of the Borrower or any ERISA
Affiliates of such Subsidiary, but not including any Multiemployer Plan.

        "Plan Administrator" has the meaning assigned to the term
"administrator" in Section 3(16)(A) of ERISA.

        "Plan Sponsor" has the meaning assigned to the term "plan sponsor" in
Section 3(16)(B) of ERISA.

        "Pledged Receivables Subsidiary Notes" means the subordinated notes of
the Receivables Subsidiary, if any, issued to the Borrower or any Participating
Subsidiary in connection with a Permitted Accounts Receivable Securitization,
which subordinated notes are pledged pursuant to the Receivables Subsidiary
Pledge Agreement.

        "Pledged Receivables Subsidiary Stock" means all the issued and
outstanding shares of capital stock of the Receivables Subsidiary, which shares
are pledged pursuant to the Receivables Subsidiary Pledge Agreement.

27

--------------------------------------------------------------------------------



        "Pledged Securities" means, collectively, "Pledged Securities" as
defined in the Collateral Security Agreement or any other pledged securities
under any Security Document

        "Pro Forma Balance Sheet" has the meaning assigned to that term in
Section 6.5(a).

        "Pro Forma Basis" means, (a) with respect to the preparation of a pro
forma financial statement for any purpose relating to an Acquisition or for
calculation of Consolidated EBITDA, a pro forma on the basis that (i) any
Indebtedness incurred or assumed in connection with such Acquisition was
incurred or assumed on the first day of the applicable period, (ii) if such
Indebtedness bears a floating interest rate, such interest shall be paid over
the pro forma period at the rate in effect on the date of such Acquisition, and
(iii) all income and expense associated with the assets or entity acquired in
connection with such Acquisition for the most recently ended four fiscal quarter
period for which such income and expense amounts are available shall be treated
as being earned or incurred by Borrower over the applicable period on a pro
forma basis without giving effect to any cost savings, and (b) with respect to
the preparation of a pro forma financial statement for any purpose relating to
an Asset Disposition or for calculation of Consolidated EBITDA, a pro forma on
the basis that (i) any Indebtedness prepaid out of the proceeds of such Asset
Disposition shall be deemed to have been prepaid as of the first day of the
applicable period, and (ii) all income and expense (other than such expenses as
the Borrower, in good faith, estimates will not be reduced or eliminated as a
consequence of such Asset Disposition) associated with the assets or entity
disposed of in connection with such Asset Disposition shall be deemed to have
been eliminated as of the first day of the applicable period.

        "Pro Forma Period" has the meaning assigned to that term in
Section 8.7(p).

        "Projections" has the meaning assigned to that term in Section 6.5(e).

        "Quarterly Payment Date" means each March 31, June 30, September 30 and
December 31 of each year.

        "Quoted Rate" means the rate of interest per annum with respect to a
Swing Line Loan denominated in an Alternative Currency as determined by the
Swing Line Lender at the time such Swing Line Loan is made to the Borrower.

        "Receivables Documents" shall mean all documentation relating to any
Permitted Accounts Receivable Securitization.

        "Receivables Facility Assets" shall mean all Accounts Receivable
(whether now existing or arising in the future) of the Borrower or any of its
Subsidiaries which are transferred to the Receivables Subsidiary pursuant to a
Permitted Accounts Receivable Securitization, and any assets related thereto,
including without limitation (i) all collateral given by the respective account
debtor or on its behalf (but not by the Borrower or any of its Subsidiaries)
securing such Accounts Receivable, (ii) all contracts and all guarantees (but
not by the Borrower or any of its Subsidiaries) or other obligations directly
related to such Accounts Receivable, (iii) other related assets including those
set forth in the Receivables Documents, and (iv) proceeds of all of the
foregoing.

        "Receivables Facility Attributed Indebtedness" at any time shall mean
the aggregate Dollar Equivalent net outstanding amount theretofore paid to the
Receivables Subsidiary in respect of the Receivables Facilities Assets sold or
transferred by it in connection with a Permitted Accounts Receivable
Securitization (it being the intent of the parties that the amount of
Receivables Facility Attributed Indebtedness at any time outstanding approximate
as closely as possible the principal amount of Indebtedness which would be
outstanding at such time under the Permitted Accounts Receivable Securitization
if the same were structured as a secured lending agreement rather than a
purchase agreement).

        "Receivables Subsidiary Pledge Agreement" means the Collateral Security
Agreement or such other pledge or security agreement in form satisfactory to the
Administrative Agent pursuant to which the

28

--------------------------------------------------------------------------------




Borrower or a Participating Subsidiary pledges the Pledged Receivables
Subsidiary Stock and the Pledged Receivables Subsidiary Notes to the Collateral
Agent for the benefit of the Lenders to secure the "Secured Obligations"
described in the Collateral Security Agreement, as such agreement may at any
time be amended or modified in accordance with the terms thereof and in effect.

        "Receivables Subsidiary" means a special purpose, bankruptcy remote
Wholly-Owned Subsidiary of the Borrower which may be formed for the sole and
exclusive purpose of engaging in activities in connection with the purchase,
sale and financing of Accounts Receivable in connection with and pursuant to a
Permitted Accounts Receivable Securitization; provided, however, that if the law
of a jurisdiction in which the Borrower proposes to create a Receivables
Subsidiary does not provide for the creation of a bankruptcy remote entity, the
Administrative Agent may in its discretion permit the Borrower to form another
type of entity in such jurisdiction to serve as a Receivables Subsidiary as is
reasonable under the circumstances. The Master Trust Receivables Subsidiary
shall be considered a Receivables Subsidiary hereunder.

        "Recovery Event" means the receipt by the Borrower or any of its
Subsidiaries of any insurance or condemnation proceeds payable (i) by reason of
any theft, physical destruction or damage or any other similar event with
respect to any properties or assets of the Borrower or any of its Subsidiaries,
(ii) by reason of any condemnation, taking, seizing or similar event with
respect to any properties or assets of the Borrower or any of its Subsidiaries
and (iii) under any policy of insurance required to be maintained under
Section 7.8 provided, however, that in no event shall payments made under
business interruption insurance constitute a Recovery Event.

        "Refunded Swing Line Loans" has the meaning assigned to that term in
Section 2.1(c)(ii).

        "Regulation D" means Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

        "Related Fund" means, with respect to any Lender which is a Fund, any
other Fund that is administered or managed by the same investment advisor of
such Lender or by an Affiliate of such investment advisor.

        "Release" means any release, spill, emission, leaking, pumping, pouring,
emptying, dumping, injection, deposit, disposal, discharge, dispersal, escape,
leaching or migration into the indoor or outdoor environment or into or out of
any property of the Borrower or its Subsidiaries, or at any other location,
including any location to which the Borrower or any Subsidiary has transported
or arranged for the transportation of any Contaminant, including the movement of
Contaminants through or in the air, soil, surface water, groundwater or property
of the Borrower or its Subsidiaries or at any other location, including any
location to which the Borrower or any Subsidiary has transported or arranged for
the transportation of any Contaminant.

        "Remedial Action" means actions required to (i) clean up, remove, treat
or in any other way address Contaminants in the indoor or outdoor environment;
(ii) prevent, minimize or otherwise address the Release or substantial threat of
a material Release of Contaminants so they do not migrate or endanger or
threaten to endanger public health or welfare or the indoor or outdoor
environment; or (iii) perform pre-response or post-response studies and
investigations and post-response monitoring and care or any other studies,
reports or investigations relating to Contaminants.

        "Replaced Lender" has the meaning assigned to that term in Section 3.7.

        "Replacement Lender" has the meaning assigned to that term in
Section 3.7.

        "Reportable Event" means a "reportable event" described in
Section 4043(c) of ERISA or in the regulations thereunder with respect to a Plan
other than a reportable event for which the 30 day notice requirement to the
PBGC has been waived, any event requiring disclosure under Section 4063(a) or
4062(e) of ERISA, receipt of a notice of withdrawal liability with respect to a
Multiemployer Plan

29

--------------------------------------------------------------------------------




pursuant to Section 4202 of ERISA or receipt of a notice of reorganization or
insolvency with respect to a Multiemployer Plan pursuant to Section 4242 or 4245
of ERISA.

        "Required Lenders" means Non-Defaulting Lenders the sum of whose
outstanding Term Loans (with any portion of such Term Loans denominated in Euros
calculated on a Dollar Equivalent basis), Domestic Revolving Commitments (or,
after the Total Domestic Revolving Commitment has been terminated, outstanding
Domestic Revolving Loans and Domestic Revolver Pro Rata Share of the Assigned
Dollar Value of outstanding Swing Line Loans and the Assigned Dollar Value of
Domestic LC Obligations) and Multicurrency Revolving Commitments (or, after the
Total Multicurrency Revolving Commitment has been terminated, the Assigned
Dollar Value of outstanding Multicurrency Revolving Loans and the Assigned
Dollar Value of Multicurrency LC Obligations) constitute greater than 50% of the
sum of (i) the total outstanding Dollar Equivalent amount of Term Loans of
Non-Defaulting Lenders, (ii) the Total Domestic Revolving Commitment less the
aggregate Domestic Revolving Commitments of Defaulting Lenders (or, after the
Total Domestic Revolving Commitment has been terminated, the total outstanding
Domestic Revolving Loans of Non-Defaulting Lenders and the aggregate Domestic
Revolver Pro Rata Share of all Non-Defaulting Lenders of the total Assigned
Dollar Value of outstanding Swing Line Loans and the Assigned Dollar Value of
Domestic LC Obligations at such time) and (iii) the Total Multicurrency
Revolving Commitment less the aggregate Multicurrency Revolving Commitments of
Defaulting Lenders (or, after the Total Multicurrency Commitment has been
terminated, the total Assigned Dollar Value of outstanding Multicurrency
Revolving Loans of Non-Defaulting Lenders and the aggregate Multicurrency
Revolver Pro Rata Share of all Non-Defaulting Lenders of the total Assigned
Dollar Value of outstanding Multicurrency LC Obligations at such time).

        "Requirement of Law" means, as to any Person, any law (including common
law), treaty, rule or regulation or judgment, decree, determination or award of
an arbitrator or a court or other Governmental Authority, including without
limitation, any Environmental Law, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

        "Responsible Financial Officer" means, as to any Person, the chief
financial officer, principal accounting officer, a financial vice president,
controller, manager (in the case of a limited liability company) having
responsibility for financial matters, treasurer or assistant treasurer of such
Person.

        "Responsible Officer" means, as to any Person, any of the chairman or
vice chairman of the board of directors, the president, any executive vice
president, the vice president-controller, any vice president, manager (in the
case of a limited liability company) or any Responsible Financial Officer of
such Person.

        "Restatement Required Lenders" means those Lenders constituting the
"Required Lenders" under the Original Credit Agreement.

        "Returns" has the meaning assigned to that term in Section 6.9.

        "Revolver Termination Date" means September 30, 2008 or such earlier
date as the Domestic Revolving Commitments and the Multicurrency Revolving
Commitments shall have been terminated or otherwise reduced to $0 pursuant to
this Agreement.

        "Revolving Note" has the meaning assigned to that term in
Section 2.2(a).

        "Rubicon" means Rubicon Inc., and its successors and assigns.

30

--------------------------------------------------------------------------------





        "Sale and Leaseback Transaction" means any arrangement, directly or
indirectly, whereby a seller or transferor shall sell or otherwise transfer any
real or personal property and then or thereafter lease, or repurchase under an
extended purchase contract, conditional sales or other title retention
agreement, the same or similar property.

        "Scheduled Term B Dollar Repayments" means, with respect to the
principal payments on the Term B Dollar Loans for each date set forth below,
that percentage of the original principal amount of Term B Dollar Loans set
forth opposite thereto:

Scheduled Term B Dollar Loan

Date


--------------------------------------------------------------------------------

  Principal Payment

--------------------------------------------------------------------------------

June 30, 2005   1% of original principal amount of Term B Dollar Loans
June 30, 2006
 
1% of original principal amount of Term B Dollar Loans
June 30, 2007
 
1% of original principal amount of Term B Dollar Loans
June 30, 2008
 
1% of original principal amount of Term B Dollar Loans
June 30, 2009
 
1% of original principal amount of Term B Dollar Loans
Term B Loan Maturity Date
 
The aggregate principal amount of Term B Dollar Loans

        "Scheduled Term B Euro Repayments" means, with respect to the principal
payments on the Term B Euro Loans for each date set forth below, the amount
equal to the percentage of Term B Euro Loans made on the Amendment and
Restatement Effective Date set forth opposite thereto, as reduced from time to
time pursuant to Sections 4.3 and 4.4:

Scheduled Term B Euro Repayments

Date


--------------------------------------------------------------------------------

  Repayment

--------------------------------------------------------------------------------

June 30, 2005   1% of original principal amount of Term B Euro Loans
June 30, 2006
 
1% of original principal amount of Term B Euro Loans
June 30, 2007
 
1% of original principal amount of Term B Euro Loans
June 30, 2008
 
1% of original principal amount of Term B Euro Loans
June 30, 2009
 
1% of original principal amount of Term B Euro Loans
Term B Loan Maturity Date
 
The aggregate principal amount of Term B Euro Loans then outstanding

31

--------------------------------------------------------------------------------



        "Scheduled Term Repayments" mean, for any Term Facility, the scheduled
principal payments set forth in the "Scheduled Term Repayments" definition
applicable to such Term Facility.

        "SEC" means the Securities and Exchange Commission or any successor
thereto.

        "Secured Parties" has the meaning provided in the respective Security
Documents to the extent defined therein and shall include any Person who is
granted a security interest pursuant to any Loan Document.

        "Securities" means any stock, shares, voting trust certificates, bonds,
debentures, options, warrants, notes, or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as "securities" or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

        "Securities Act" means the Securities Act of 1933, as amended.

        "Security Documents" means, collectively the Collateral Security
Agreement, the Mortgages and all other agreements, assignments, security
agreements, instruments and documents executed in connection therewith, in each
case as the same may at any time be amended, supplemented, restated or otherwise
modified and in effect. For purposes of this Agreement, "Security Documents"
shall also include all guaranties, mortgagees, pledge agreements, collateral
assignments, subordination agreements and other collateral documents and any
reaffirmation of the foregoing in the nature thereof entered into by Holdings or
any Subsidiary of Holdings on and after the date of this Agreement in favor of
the Collateral Agent for the benefit of the Secured Parties in satisfaction of
the requirements of this Agreement, but shall exclude any Foreign Intercompany
Loan Security Documents. For purposes of this Agreement, "Security Documents"
shall also include the Master Trust Pledge Agreement.

        "Senior Notes" means those senior unsecured notes of Borrower due no
earlier than January 1, 2009 issued pursuant to the Senior Note Documents.

        "Senior Note Documents" means any indenture or other agreement to be
entered into by Borrower, pursuant to which Borrower has or will incur unsecured
Indebtedness permitted by Section 8.2(u).

        "Senior Subordinated Note Documents" means (i) the Original Senior
Subordinated Note Documents; and (ii) the Additional Senior Subordinated Note
Documents.

        "Senior Subordinated Notes" means (i) the Original Senior Subordinated
Notes; and (ii) the Additional Senior Subordinated Notes and, in each case, any
Permitted Refinancing Indebtedness with respect thereto.

        "Solvent" means, when used with respect to (i) any Person (other than
subject to clause (ii)), that (x) the fair saleable value of its assets is in
excess of the total amount of its liabilities (including for purposes of this
definition all liabilities, whether or not reflected on a balance sheet prepared
in accordance with GAAP, and whether direct or indirect, fixed or contingent,
disputed or undisputed), (y) it is able to pay its debts or obligations in the
ordinary course as they mature and (z) it has capital sufficient to carry on its
business and all business in which it is about to engage and (ii) for any Person
other than a Domestic Subsidiary, such Person has the ability to pay its debts
as and when they fall due and could not be deemed to be insolvent for the
purposes of the law of such Person's jurisdiction of formation. For purposes of
Section 6.5(b) "debt" means any liability on a claim, and "claim" means (A) any
right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured (including all obligations,
if any, under any Plan or the equivalent for unfunded past service liability,
and any other unfunded medical and death benefits) or (B) any right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured

32

--------------------------------------------------------------------------------




or unsecured. In computing the amount of contingent or unliquidated liabilities
at any time, such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

        "Spot Rate" means, for any currency at any date, the rate quoted by
DBTCA as the spot rate for the purchase by DBTCA of such currency with another
currency through its foreign exchange trading office or such other rate which
the Administrative Agent may select based on reasonable commercial practices.

        "S&P" means Standard & Poor's Ratings Service, a division of the
McGraw-Hill Companies, Inc., or any successor to the rating agency business
thereof.

        "Standby Letters of Credit" means any of the irrevocable standby letters
of credit issued for the account of the Borrower pursuant to this Agreement, in
form acceptable to the Facing Bank, together with any increases or decreases in
the Stated Amount thereof and any renewals, amendments and/or extensions
thereof.

        "Stated Amount" or "Stated Amounts" means, (i) with respect to any
Letter of Credit issued in Dollars, the stated or face amount of such Letter of
Credit to the extent available at the time for drawing (subject to presentment
of all requisite documents), and (ii) with respect to any Letter of Credit
issued in any currency other than Dollars, the Assigned Dollar Value of the
stated or face amount of such Letter of Credit to the extent available at the
time for drawing (subject to presentment of all requisite documents), in either
case, as the same may be increased or decreased from time to time in accordance
with the terms of such Letter of Credit. For purposes of calculating the Stated
Amount of any Letter of Credit at any time:

        (A)  any increase in the Stated Amount of any Letter of Credit by reason
of any amendment to any Letter of Credit shall be deemed effective under this
Agreement as of the date Facing Agent actually issues an amendment purporting to
increase the Stated Amount of such Letter of Credit, whether or not Facing Agent
receives the consent of the Letter of Credit beneficiary or beneficiaries to the
amendment, except that if the Borrower has required that the increase in Stated
Amount be given effect as of an earlier date and Facing Agent issues an
amendment to that effect, then such increase in Stated Amount shall be deemed
effective under this Agreement as of such earlier date requested by the
Borrower; and

        (B)  any reduction in the Stated Amount of any Letter of Credit by
reason of any amendment to any Letter of Credit shall be deemed effective under
this Agreement as of the later of (x) the date Facing Agent actually issues an
amendment purporting to reduce the Stated Amount of such Letter of Credit,
whether or not the amendment provides that the reduction be given effect as of
an earlier date, or (y) the date Facing Agent receives the written consent
(including by authenticated telex, cable, SWIFT messages or facsimile
transmission (with, in the case of a facsimile transmission, a follow-up
original hard copy)) of the Letter of Credit beneficiary or beneficiaries to
such reduction, whether written consent must be dated on or after the date of
the amendment issued by Facing Agent purporting to effect such reduction.

        "Sterling" means the lawful currency of the United Kingdom.

        "Subsidiary" of any Person means any corporation, partnership (limited
or general), limited liability company, trust or other entity of which a
majority of the stock (or equivalent ownership or controlling interest) having
voting power to elect a majority of the board of directors (if a corporation) or
to select the trustee or equivalent controlling interest, shall, at the time
such reference becomes operative, be directly or indirectly owned or controlled
by such Person or one or more of the other subsidiaries of such Person or any
combination thereof. Unless otherwise qualified, all references to a
"Subsidiary" or to "Subsidiaries" in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower. Unless

33

--------------------------------------------------------------------------------




otherwise expressly provided, an Unrestricted Subsidiary shall not be considered
a "Subsidiary" for purposes of this Agreement.

        "Subsidiary Guaranty" means the Guaranty executed by the Subsidiary
Guarantors, in form and substance satisfactory to the Administrative Agent, and
delivered as of the Original Closing Date, as the same may be amended,
supplemented or otherwise modified from time to time.

        "Subsidiary Guarantor" means each Domestic Subsidiary of the Borrower
(other than the Thai Holding Companies), TG, TAI and any Subsidiary of the
Borrower that becomes a party to the Subsidiary Guaranty or delivers a guaranty
pursuant to Section 7.11 or 7.14.

        "Swing Line Commitment" means, with respect to the Swing Line Lender at
any date, the obligation of the Swing Line Lender to make Swing Line Loans
pursuant to Section 2.1(c) in the amount referred to therein.

        "Swing Line Lender" means DBTCA in such capacity.

        "Swing Line Loans" has the meaning assigned to that term in
Section 2.1(c).

        "Swing Line Loan Participation Certificate" means a certificate,
substantially in the form of Exhibit 2.1(c).

        "Swing Line Note" has the meaning assigned to that term in
Section 2.2(a).

        "TAI" means Tioxide Americas Inc., a direct Wholly-Owned Subsidiary of
TG that is a Cayman Island corporation.

        "Tax Distributions" has the meaning provided in Section 8.4.

        "Taxes" has the meaning assigned to that term in Section 4.7(a).

        "Term B Dollar Commitment" means, with respect to any Term B Lender, its
Final Term B Dollar Allocation as reflected in the Register or in any Assignment
and Assumption Agreement under the caption "Amount of Term B Dollar Commitment",
as such commitment may be adjusted from time to time pursuant to this Agreement
or increased pursuant to Section 2.1(a)(ii) , and "Term B Dollar Commitments"
means such commitments collectively, which commitments equal $1,305,000,000 in
the aggregate on the Amendment and Restatement Effective Date.

        "Term B Dollar Facility" means the credit facility under this Agreement
evidenced by the Term B Dollar Commitments and the Term B Dollar Loans
(including, for purposes of clarification, the Converted Term Loans).

        "Term B Dollar Lender" means any Lender which has a Term B Dollar
Commitment or is owed a Term B Dollar Loan (or a portion thereof).

        "Term B Dollar Loan" and "Term B Dollar Loans" have the meanings
assigned to those terms in Section 2.1(a) and for purposes of clarification,
shall include any Additional Term Loans issued pursuant to Section 2.1(a)(ii).

        "Term B Dollar Note" and "Term B Dollar Notes" have the meanings
assigned to those terms in Section 2.2(a).

        "Term B Dollar Pro Rata Share" means, when used with reference to any
Term Dollar B Lender and any described aggregate or total amount, an amount
equal to the result obtained by multiplying such described aggregate or total
amount by a fraction the numerator of which shall be such Term B Dollar Lender's
then outstanding Term B Dollar Loan and the denominator of which shall be all
then outstanding Term B Dollar Loans.

34

--------------------------------------------------------------------------------




        "Term B Euro Commitment" means, with respect to any Term B Lender, the
principal amount set forth opposite such lender's name on Schedule 1.1(a) hereto
or in any Assignment and Assumption Agreement under the caption "Amount of Term
B Euro Commitment", as such commitment may be adjusted from time to time
pursuant to this Agreement, and "Term B Euro Commitments" means such commitments
collectively, which commitments equal €50,000,000 Euros in the aggregate on the
Amendment and Restatement Effective Date.

        "Term B Euro Facility" means the credit facility under this Agreement
evidenced by the Term B Euro Commitments and the Term B Euro Loans.

        "Term B Euro Lender" means any Lender which has a Term B Euro Commitment
or is owed a Term B Euro Loan (or a portion thereof).

        "Term B Euro Loan" and "Term B Euro Loans" have the meanings assigned to
those terms in Section 2.1(a).

        "Term B Euro Note" and "Term B Euro Notes" have the meanings assigned to
those terms in Section 2.2(a).

        "Term B Euro Pro Rata Share" means, when used with reference to any Term
B Euro Lender and any described aggregate or total amount, an amount equal to
the result obtained by multiplying such described aggregate or total amount by a
fraction the numerator of which shall be such Term B Euro Lender's then
outstanding Term B Euro Loan and the denominator of which shall be all then
outstanding Term B Euro Loans.

        "Term B Loan Maturity Date" means December 31, 2010; provided, that,
"Term B Loan Maturity Date" shall mean December 31, 2008 if, on or before
December 31, 2008, the Borrower has not refinanced all of its Senior Notes due
March 31, 2009 and all of its Senior Subordinated Notes due July 1, 2009 on
terms reasonably satisfactory to the Administrative Agent including maturity
(which maturity shall be no earlier than June 30, 2011).

        "Term Facilities" means the Facilities under the Agreement with respect
to the Term Loans, collectively.

        "Term Loans" means the Loans under the Term Facilities, collectively.

        "Term Percentage" means, at any time with respect to any Term Facility,
a fraction (expressed as a percentage) the numerator of which is equal to the
aggregate Effective Amount of all Loans under such Term Facility outstanding at
such time and the denominator of which is equal to the aggregate Effective
Amount of all Term Loans outstanding at such time.

        "Test Period" means, at any time the four Fiscal Quarters of the
Borrower then last ended.

        "TG" means Tioxide Group, a direct Subsidiary of the Borrower that is a
private unlimited company incorporated under the laws of England and Wales.

        "Thai Holding Companies" means the Domestic Subsidiaries of the Borrower
whose sole asset is an ownership interest in Huntsman (Thailand) Ltd., a
corporation organized under the laws of Thailand, and identified as such on
Schedule 6.13.

        "Tioxide UK" means Tioxide Europe Ltd., a direct Wholly-Owned Subsidiary
of UK Holdco 1 that is a private limited company incorporated under the laws of
England and Wales.

        "Total Available Domestic Revolving Commitment" means, at the time of
any determination thereof is made, the sum of the respective Available Domestic
Revolving Commitments of the Lenders at such time.

35

--------------------------------------------------------------------------------




        "Total Available Multicurrency Revolving Commitment" means, at the time
of any determination thereof is made, the sum of the respective Available
Multicurrency Revolving Commitments of the Lenders at such time.

        "Total Commitment" means, at the time any determination thereof is made,
the sum of the Term B Dollar Commitments, the Term B Euro Commitments, the
Domestic Revolving Commitments and the Multicurrency Revolving Commitments at
such time.

        "Total Domestic Revolving Commitment" means, at any time, the sum of the
Domestic Revolving Commitments of each of the Lenders at such time.

        "Total Multicurrency Revolving Commitment" means, at any time, the sum
of the Multicurrency Revolving Commitments of each of the Lenders at such time.

        "Transferee" has the meaning assigned to that term in Section 12.8(d).

        "Type" means any type of Loan, namely, a Base Rate Loan or a
Eurocurrency Loan.

        "UCC" means the Uniform Commercial Code as in effect from time to time
in the relevant jurisdiction.

        "UK Holdco Note" means that certain unsecured promissory note issued by
UK Holdco 1 in favor of Huntsman Finco in the form attached hereto as
Exhibit 1.1(a) in the aggregate principal amount outstanding as of December 31,
2003 of $1,479,100,000.

        "UK Holdco 1" means Huntsman (Holdings) UK, a direct Wholly-Owned
Subsidiary of TG that is a private unlimited company incorporated under the laws
of England and Wales.

        "UK Holdco 2" means Huntsman (UK) Limited, a direct Wholly-owned
Subsidiary of UK Holdco 1 that is a private limited company incorporated under
the laws of England and Wales.

        "UK Petrochem" means Huntsman Petrochemicals (UK) Limited, a direct
Wholly-Owned Subsidiary of UK Holdco 1 that is a private limited company
incorporated under the laws of England and Wales.

        "Unmatured Event of Default" means an event, act or occurrence which
with the giving of notice or the lapse of time (or both) would become an Event
of Default.

        "Unpaid Drawing" has the meaning set forth in Section 2.9(d).

        "Unrestricted Subsidiary" means each of the Persons identified on
Schedule 1.1(d) hereto and (i) any Subsidiary of the Borrower that at or prior
to the time of formation or acquisition thereof shall be designated an
Unrestricted Subsidiary in an officers' certificate signed by two Responsible
Financial Officers of the Borrower and (ii) any Subsidiary of an Unrestricted
Subsidiary created at or after the designation of its parent company as an
Unrestricted Subsidiary pursuant to clause (i) above; provided, however, that no
Receivables Subsidiary may be an Unrestricted Subsidiary.

        "Unrestricted Subsidiary Investment Basket" means, as of any date of
determination, an amount equal to the sum of (i) $110 million plus (ii) the
aggregate amount of Excess Cash Flow for each Fiscal Year ending on or after
December 31, 2004 not required to be applied to prepay Term Loans pursuant to
Section 4.4(d) plus (iii) after-tax amount of any cash returns of principal or
capital on Investments made pursuant to Section 8.7(l), cash dividends thereon
and other cash returns on investment thereon, as the case may be.

        "Voting Securities" means any class of Capital Stock of a Person
pursuant to which the holders thereof have, at the time of determination, the
general voting power under ordinary circumstances to vote for the election of
directors, managers, trustees or general partners of such Person (irrespective
of

36

--------------------------------------------------------------------------------




whether or not at the time any other class or classes will have or might have
voting power by reason of the happening of any contingency).

        "Waivable Prepayment" has the meaning assigned to that term in
Section 4.5(c).

        "Weighted Average Life to Maturity" means, when applied to any
Indebtedness at any date, the number of years obtained by dividing (i) the then
outstanding principal amount of such Indebtedness into (ii) the total of the
product obtained by multiplying (x) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof by (y) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment.

        "Wholly-Owned Subsidiary" means, with respect to any Person, any
Subsidiary of such Person, all of the outstanding shares of capital stock of
which (other than qualifying shares required to be owned by directors, or
similar de minimis issuances of capital stock to comply with Requirements of
Law) are at the time owned directly or indirectly by such Person and/or one or
more Wholly-Owned Subsidiaries of such Person; provided, that UK Holdco 1 shall
be deemed to be a Wholly-Owned Subsidiary. For purposes of this definition,
"capital stock' shall include equivalent ownership or controlling interests
having ordinary voting power in entities other than corporations.

        "written" or "in writing" means any form of written communication or a
communication by means of telecopier device or authenticated telex, telegraph or
cable.

        The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms. The words "herein," "hereof" and
words of similar import as used in this Agreement shall refer to this Agreement
as a whole and not to any particular provision in this Agreement. References to
"Articles", "Sections", "paragraphs", "Exhibits" and "Schedules" in this
Agreement shall refer to Articles, Sections, paragraphs, Exhibits and Schedules
of this Agreement unless otherwise expressly provided; references to Persons
include their respective permitted successors and assigns or, in the case of
governmental Persons, Persons succeeding to the relevant functions of such
persons; and all references to statutes and related regulations shall include
any amendments of same and any successor statutes and regulations.

        1.2    Accounting Terms; Financial Statements    

        All accounting terms used herein but not expressly defined in this
Agreement shall have respective meanings given to them in accordance with GAAP
in effect on the date hereof in the United States of America. Except as
otherwise expressly provided herein (including without limitation, any
modification to the terms hereof pursuant to Section 8.12), all computations and
determinations for purposes of determining compliance with the financial
requirements of this Agreement shall be made in accordance with GAAP in effect
in the United States of America on the date hereof and on a basis consistent
with the presentation of the financial statements and projections delivered
pursuant to, or otherwise referred to in, Sections 6.5(a) and 6.5(e).
Notwithstanding the foregoing sentence, the financial statements required to be
delivered pursuant to Section 7.1 shall be prepared in accordance with GAAP in
the United States of America as in effect on the respective dates of their
preparation. Unless otherwise provided for herein (including, without
limitation, the definition of Wholly-Owned Subsidiary), wherever any computation
is to be made with respect to any Person and its Subsidiaries, such computation
shall be made so as to exclude all items of income, assets and liabilities
attributable to any Person which is not a Subsidiary of such Person. For
purposes of the financial terms set forth herein, whenever a reference is made
to a determination which is required to be made on a consolidated basis (whether
in accordance with GAAP or otherwise) for the Borrower and its Subsidiaries,
such determination shall be made as if each Unrestricted Subsidiary were
wholly-owned by a Person not an Affiliate of the Borrower.

37

--------------------------------------------------------------------------------





ARTICLE II

AMOUNT AND TERMS OF CREDIT


        2.1    The Commitments    

        (a)    Term B Loan.    

        (i)    Subject to the terms and conditions hereof, (A) each Existing
Term B Lender and Existing Term C Lender party to this Agreement on the
Amendment and Restatement Effective Date (each such Lender, a "Rolling Term
Lender") agrees to convert (the "Existing Term Loan Conversion") its Existing
Term Loans into new term B loans under this Agreement in an amount equal to the
lesser of (i) the outstanding principal amount of such Lender's Existing Term
Loans or (ii) such Lender's Final Term B Dollar Allocation (in each case, the
"Converted Term Loans"); (B) each New Term B Dollar Lender agrees to make a new
loan in Dollars (the "New Term B Dollar Loans" and, together with the Converted
Term Loans, the "Term B Dollar Loans") to the Borrower on the Amendment and
Restatement Effective Date in the aggregate principal amount of such Lender's
New Term B Dollar Commitment; and (C) each Term B Euro Lender agrees to make a
new loan in Euros (the "Term B Euro Loans" and, together with the Term B Dollar
Loans, the "Term B Loans") to the Borrower on the Amendment and Restatement
Effective Date in the aggregate principal amount of such Lender's Term B Euro
Commitment. To the extent that the Final Term B Allocation of any Rolling Term
Lender is less than the aggregate principal amount of such Lender's existing
Term Loans, DBTCA hereby irrevocably agrees to purchase at par and assume such
Existing Term Loans from such Lender without recourse to such Lender (and such
Lender hereby irrevocably sells and assigns such Loan to DBTCA) effective on the
Amendment and Restatement Effective Date immediately prior to satisfaction of
the conditions set forth in Section 5.1 hereof. The foregoing purchase and sale
is made subject to the standard terms and conditions for assignment and
assumption as set forth on Annex 1 to the Assignment and Assumption Agreement.
On the Amendment and Restatement Effective Date, DBTCA shall deliver to such
Lender in immediately available funds the principal amount of such assigned
Existing Term Loans together with accrued interest and fees as of such date. The
Borrower, Administrative Agent and Lenders acknowledge and agree that on the
Amendment and Restatement Effective Date, after giving effect to the Existing
Term Loan Conversion and the issuance of New Term B Dollar Loans and Term B Euro
Loans, the aggregate Dollar Equivalent principal amount of Term B Loans
outstanding is equal to $1,366,641,000. No amount of a Term B Loan which is
repaid or prepaid by Borrower may be reborrowed hereunder. The Term B Dollar
Loans (i) shall, in the case of the Restatement Term B Dollar Loans, be incurred
by the Borrower pursuant to a single drawing, which shall be on the Amendment
and Restatement Effective Date, (ii) shall be denominated in Dollars,
(iii) shall be Base Rate Loans and, except as hereinafter provided, may, at the
option of the Borrower, be maintained as and/or converted into Base Rate Loans
or Eurocurrency Loans, provided, that (x) all Term B Dollar Loans made by the
Term B Dollar Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Term B Dollar Loans of the
same Type and (y) except as permitted by the Administrative Agent in its sole
discretion, no incurrences of, or conversions into, Term B Dollar Loans
maintained as Eurocurrency Loans may be effected prior to the earlier of (A) the
third day after the Amendment and Restatement Effective Date and (B) the date
the Administrative Agent notifies the Borrower that Eurocurrency Loans are
available. The Term B Euro Loans (i) shall be incurred by the Borrower pursuant
to a single drawing, which shall be on the Amendment and Restatement Effective
Date, (ii) shall be denominated in Euros, (iii) shall be made as Eurocurrency
Loans, provided, that all Term B Euro Loans made by the Term B Euro Lenders

38

--------------------------------------------------------------------------------



pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Term B Euro Loans of the same Type.

        (ii)   (A) Borrower shall have the right at any time (so long as (x) no
Unmatured Event of Default or Event of Default then exists and (y) Borrower
shall have delivered to Administrative Agent a Compliance Certificate for the
period of four full Fiscal Quarters immediately preceding the incurrence
described below (prepared in good faith and in a manner and using such
methodology which is consistent with the most recent financial statements
delivered pursuant to Section 7.1) giving pro forma effect to such incurrence
and evidencing compliance with the covenants set forth in Article IX) following
the date on which the Administrative Agent has determined that the initial
syndication of the Loans and Commitments with respect to this Agreement has
occurred to its satisfaction, to incur from one or more existing Lenders and/or
other Persons that are Eligible Assignees and which, in each case, agree to make
such term loans to the Borrower, term loans and commitments to make term loans
in Dollars in an aggregate principal amount not to exceed $200,000,000, which
loans may be incurred as one or more tranches of additional term loans (the
"Additional Term Loans") as determined by Administrative Agent that are pari
passu in all respects to the Term B Dollar Loans made pursuant to
Section 2.1(a)(i) under a facility that would provide that the Additional Term
Loans would have a Weighted Average Life to Maturity of not less than the Term
Loan with the then longest Weighted Average Life to Maturity and a final
maturity no earlier than latest Term Maturity Date; provided, that (i) the terms
and conditions of any Additional Term Loans shall be substantially similar to
those applicable to the existing Term Loan Facilities and (ii) the applicable
margins (which, for such purposes only, shall be deemed to include all upfront
or similar compensation or original issue discount (amortized over an assumed
three year life) payable to all Lenders providing such Additional Term Loans,
but exclusive of any arrangement, structuring or other similar fees payable in
connection therewith that are not shared with all Lenders providing such
Additional Term Loans) determined as of the initial funding date for such
Additional Term Loans shall not be greater than 0.50% above the applicable
margins then in effect for Term B Dollar Loans (which, for such purposes only,
shall be deemed to include all upfront or similar compensation or original issue
discount (amortized over an assumed three year life) paid to all Term B Dollar
Lenders as of the initial funding date for such Additional Term Loans, but
exclusive of any arrangement, structuring or other similar fees payable in
connection therewith that are not shared with all Term B Dollar Lenders).
Notwithstanding anything else herein to the contrary, the proceeds of any
Additional Term Loans shall be solely for (i) Capital Expenditures otherwise
permitted hereunder; (ii) repayment of secured Indebtedness of the Borrower; and
(iii) to finance Acquisitions permitted by Section 8.1(a) hereof.

        (B)  In the event that Borrower desires to incur Additional Term Loans,
Borrower will enter into an amendment with the lenders (who shall by execution
thereof become Lenders hereunder if not theretofore Lenders) to provide for such
Additional Term Loans, which amendment shall set forth any terms and conditions
of the Additional Term Loans not covered by this Agreement as agreed by the
Borrower and such Lenders, and shall provide for the issuance of promissory
notes to evidence the Additional Term Loans if requested by the lenders
advancing Additional Term Loans (which notes shall constitute Term Notes for
purposes of this Agreement), with such amendment to be in form and substance
reasonably acceptable to Administrative Agent and consistent with the terms of
this Section 2.1(a)(ii) and of the other provisions of this Agreement. No
consent of any Lender (other than any Lender making Additional Term Loans) is
required to permit the Loans contemplated by this Section 2.1(a)(ii) or the
aforesaid amendment to effectuate the Additional Term Loans. This section shall
supercede any provisions contained in this Agreement, including, without
limitation, Section 12.1, to the contrary.

39

--------------------------------------------------------------------------------



        (b)    Domestic Revolving Loans; Multicurrency Revolving Loans.    

        (i)    Domestic Revolving Loans.    Each Domestic Revolving Lender,
severally and for itself alone, hereby agrees, on the terms and subject to the
conditions hereinafter set forth and in reliance upon the representations and
warranties set forth herein and in the other Loan Documents, to make loans to
the Borrower denominated in Dollars on a revolving basis from time to time
during the Commitment Period, in an amount not to exceed its Domestic Revolver
Pro Rata Share of the Total Available Domestic Revolving Commitment (each such
loan by any Lender, a "Domestic Revolving Loan" and collectively, the "Domestic
Revolving Loans"). All Domestic Revolving Loans comprising the same Borrowing
hereunder shall be made by the Domestic Revolving Lenders simultaneously and in
proportion to their respective Domestic Revolving Commitments. Prior to the
Revolver Termination Date, Domestic Revolving Loans may be repaid and reborrowed
by the Borrower in accordance with the provisions hereof and, except as
otherwise specifically provided in Section 3.6, all Domestic Revolving Loans
comprising the same Borrowing shall at all times be of the same Type. For
purposes of clarification, the parties hereto agree that (i) on the Amendment
and Restatement Effective Date, the Domestic Revolving Commitments (as defined
in the Original Credit Agreement) under the Original Credit Agreement are
reallocated as Domestic Revolving Commitments hereunder in the amounts set forth
on Schedule 1.1 to this Agreement and (ii) the Total Domestic Revolving
Commitments as of the Amendment and Restatement Effective Date after giving
effect to this Agreement are $325,000,000. Each Existing Domestic Revolving
Lender on the Amendment and Restatement Effective Date agrees to continue its
Existing Domestic Commitment as a Domestic Revolving Commitment under this
Agreement in the amounts set forth opposite such Lender's name on Schedule 1.1
to this Agreement under the heading "Amount of Domestic Revolving Commitment".

        (ii)    Multicurrency Revolving Loans.    Each Multicurrency Revolving
Lender, severally and for itself alone, hereby agrees, on the terms and subject
to the conditions hereinafter set forth and in reliance upon the representations
and warranties set forth herein and in the other Loan Documents, to make loans
to the Borrower denominated in Dollars, Sterling or Euros on a revolving basis
from time to time during the Commitment Period, in an amount not to exceed its
Multicurrency Revolver Pro Rata Share of the Total Available Multicurrency
Revolving Commitment (each such loan by any Multicurrency Lender, a
"Multicurrency Revolving Loan" and collectively, the "Multicurrency Revolving
Loans"). All Multicurrency Revolving Loans comprising the same Borrowing
hereunder shall be made by the Multicurrency Revolving Lenders simultaneously
and in proportion to their respective Multicurrency Revolving Commitments. Prior
to the Multicurrency Revolver Termination Date, Multicurrency Revolving Loans
may be repaid and reborrowed by the Borrower in accordance with the provisions
hereof and, except as otherwise specifically provided in Section 3.6, all
Multicurrency Revolving Loans comprising the same Borrowing shall at all times
be of the same Type. For purposes of clarification, the parties hereto agree
that (i) on the Amendment and Restatement Effective Date, the Multicurrency
Revolving Commitments (as defined in the Original Credit Agreement) under the
Original Credit Agreement are reallocated as Multicurrency Revolving Commitments
hereunder in the amounts set forth on Schedule 1.1 to this Agreement and
(ii) the Total Multicurrency Revolving Commitments as of the Amendment and
Restatement Effective Date after giving effect to this Agreement are equal to
the Dollar Equivalent of $50,000,000. Each Existing Multicurrency Revolving
Lender on the Amendment and Restatement Effective Date agrees to continue its
Existing Multicurrency Commitment as a Multicurrency Revolving Commitment under
this Agreement in the amounts set forth opposite such Lender's name on
Schedule 1.1 to this Agreement under the heading "Amount of Multicurrency
Revolving Commitment".

40

--------------------------------------------------------------------------------






        (c)    Swing Line Loans    

        (i)    Swing Line Commitment.    Subject to the terms and conditions
hereof, the Swing Line Lender in its individual capacity agrees to make swing
line loans in Dollars, Euros or Sterling (or, at the option of the Swing Line
Lender, any other Alternative Currency) ("Swing Line Loans") to the Borrower on
any Business Day from time to time during the Commitment Period in an aggregate
principal amount at any one time outstanding not to exceed the Dollar Equivalent
of $25,000,000; provided, however, that in no event may the amount of any
Borrowing of Swing Line Loans (A) exceed the Total Available Domestic Revolving
Commitment immediately prior to such Borrowing (after giving effect to the use
of proceeds thereof) or (B) cause the outstanding Domestic Revolving Loans of
any Lender, when added to such Lender's Domestic Revolver Pro Rata Share of the
then outstanding Swing Line Loans and Domestic Revolver Pro Rata Share of the
aggregate LC Obligations (exclusive of Unpaid Drawings relating to LC
Obligations which are repaid with the proceeds of, and simultaneously with the
incurrence of, Domestic Revolving Loans or Swing Line Loans) to exceed such
Lender's Domestic Revolving Commitment. Amounts borrowed by the Borrower under
this Section 2.1(c)(i) may be repaid and, to but excluding the Revolver
Termination Date, reborrowed. Swing Line Loans (x) made in Dollars shall be
maintained as Base Rate Loans and (y) made in an Alternative Currency shall be
maintained at the applicable Quoted Rate, and, notwithstanding Section 2.6, in
each case shall not be entitled to be converted into any other Type of Loan.

        (ii)    Refunding of Swing Line Loans.    The Swing Line Lender, at any
time in its sole and absolute discretion, may on behalf of the Borrower (which
hereby irrevocably directs the Swing Line Lender to so act on its behalf) notify
each Domestic Revolving Lender (including the Swing Line Lender) to make a
Domestic Revolving Loan in an amount equal to such Lender's Domestic Revolver
Pro Rata Share of the Dollar Equivalent of the principal amount of the Swing
Line Loans (the "Refunded Swing Line Loans") outstanding on the date such notice
is given, provided, however, that such notice shall be deemed to have
automatically been given upon the occurrence of an Event of Default under
Sections 10.1(e) or 10.1(f) or upon the occurrence of a Change of Control.
Unless any of the events described in Sections 10.1(e) or 10.1(f) shall have
occurred (in which event the procedures of Section 2.1(c)(iii) shall apply) and
regardless of whether the conditions precedent set forth in this Agreement to
the making of a Domestic Revolving Loan are then satisfied, each Lender shall
make the proceeds of its Domestic Revolving Loan available to the Swing Line
Lender at the Payment Office prior to 11:00 a.m., New York City time, in funds
immediately available on the Business Day next succeeding the date such notice
is given. The proceeds of such Domestic Revolving Loans shall be immediately
applied to repay the Refunded Swing Line Loans.

41

--------------------------------------------------------------------------------







        (iii)    Participation in Swing Line Loans.    If, prior to refunding a
Swing Line Loan with a Domestic Revolving Loan pursuant to Section 2.1(c)(ii),
one of the events described in Sections 10.1(e) or 10.1(f) shall have occurred,
or if for any other reason a Domestic Revolving Loan cannot be made pursuant to
Section 2.1(c)(ii), then, subject to the provisions of Section 2.1(c)(iv) below,
each Lender will, on the date such Domestic Revolving Loan was to have been
made, purchase (without recourse or warranty) from the Swing Line Lender an
undivided participation interest in the Swing Line Loan in an amount equal to
its Domestic Revolver Pro Rata Share of the Dollar Equivalent of such Swing Line
Loan. Upon request, each Lender will immediately transfer to the Swing Line
Lender, in immediately available funds, the amount of its participation and upon
receipt thereof the Swing Line Lender will deliver to such Lender a Swing Line
Loan Participation Certificate dated the date of receipt of such funds and in
such amount.

        (iv)    Lenders' Obligations Unconditional.    Each Lender's obligation
to make Domestic Revolving Loans in accordance with Section 2.1(c)(ii) and to
purchase participating interests in accordance with Section 2.1(c)(iii) above
shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of any Event of Default or Unmatured Event of Default;
(C) any adverse change in the condition (financial or otherwise) of the Borrower
or any other Person; (D) any breach of this Agreement by the Borrower or any
other Person; (E) any inability of the Borrower to satisfy the conditions
precedent to borrowing set forth in this Agreement on the date upon which such
participating interest is to be purchased or (F) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
If any Lender does not make available to the Swing Line Lender the amount
required pursuant to Section 2.1(c)(ii) or (iii) above, as the case may be, the
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender, together with interest thereon for each day from the date of non-payment
until such amount is paid in full at the Federal Funds Rate for the first two
Business Days and at the Base Rate thereafter. Notwithstanding the foregoing
provisions of this Section 2.1(c)(iv), no Lender shall be required to make a
Domestic Revolving Loan to the Borrower for the purpose of refunding a Swing
Line Loan pursuant to Section 2.1(c)(ii) above or to purchase a participating
interest in a Swing Line Loan pursuant to Section 2.1(c)(iii) if an Event of
Default or Unmatured Event of Default has occurred and is continuing and, prior
to the making by the Swing Line Lender of such Swing Line Loan, the Swing Line
Lender has received written notice from such Lender specifying that such Event
of Default or Unmatured Event of Default has occurred and is continuing,
describing the nature thereof and stating that, as a result thereof, such Lender
shall cease to make such Refunded Swing Line Loans and purchase such
participating interests, as the case may be; provided, however, that the
obligation of such Lender to make such Refunded Swing Line Loans and to purchase
such participating interests shall be reinstated upon the earlier to occur of
(y) the date upon which such Lender notifies the Swing Line Lender that its
prior notice has been withdrawn and (z) the date upon which the Event of Default
or Unmatured Event of Default specified in such notice no longer is continuing.

        2.2    Notes    

        (a)    Evidence of Indebtedness.    The Borrower's obligation to pay the
principal of and interest on all the Loans made to it by each Lender shall, if
requested by a Lender, be evidenced, (1) if Term B Dollar Loans, by a promissory
note (each, a "Term B Dollar Note" and, collectively, the "Term B Dollar Notes")
duly executed and delivered by the Borrower substantially in the form of
Exhibit 2.2(a)(1) hereto, with blanks appropriately completed in conformity
herewith, (2) if Term B

42

--------------------------------------------------------------------------------



Euro Loans, by a promissory note (each, a "Term B Euro Note" and, collectively,
the "Term B Euro Notes") duly executed and delivered by the Borrower
substantially in the form of Exhibit 2.2(a)(2) hereto, with blanks appropriately
completed in conformity herewith, (3) if Domestic Revolving Loans, by a
promissory note (each, a "Revolving Note" and, collectively, the "Revolving
Notes") duly executed and delivered by the Borrower substantially in the form of
Exhibit 2.2(a)(3) hereto, with blanks appropriately completed in conformity
herewith, (4) if Multicurrency Revolving Loans, by a promissory note (each, a
"Multicurrency Revolving Note" and, collectively, the "Multicurrency Revolving
Notes") duly executed and delivered by the Borrower substantially in the form of
Exhibit 2.2(a)(4) hereto, with blanks appropriately completed in conformity
herewith and (5) if Swing Line Loans, by a promissory note (each, a "Swing Line
Note" and, collectively, the "Swing Line Notes") duly executed and delivered by
the Borrower substantially in the form of Exhibit 2.2(a)(5) hereto, with blanks
appropriately completed in conformity herewith.

        (b)    Notation of Payments.    Each Lender will note on its internal
records the amount of each Loan made by it, and each payment in respect thereof
and will, prior to any transfer of any of its Notes, endorse on the reverse side
thereof the outstanding principal amount of Loans evidenced thereby. Failure to
make any such notation, or any error in any such notation, shall not affect the
Borrower's or any guarantor's obligations hereunder or under the other
applicable Loan Documents in respect of such Loans.

        2.3    Minimum Amount of Each Borrowing; Maximum Number of
Borrowings    

        The aggregate principal amount of each Borrowing (other than with
respect to Swing Line Loans) by the Borrower hereunder shall be not less than
the Minimum Borrowing Amount and, if greater, shall be in integral multiples of
(i) in the case of a Borrowing in Dollars, $1,000,000, (ii) in the case of a
Borrowing in Sterling, £750,000, or (iii) in the case of a Borrowing in Euros,
1,000,000 Euros, above such minimum (or, if less, the then Total Available
Domestic Revolving Commitment or the Total Available Multicurrency Revolving
Commitment, as the case may be). More than one Borrowing may be incurred on any
date; provided that at no time shall there be outstanding more than six
Borrowings of Eurocurrency Loans for any Facility.

        2.4    Borrowing Options    

        The Term Loans, the Domestic Revolving Loans and the Multicurrency
Revolving Loans shall, at the option of the Borrower except as otherwise
provided in this Agreement, be (i) Base Rate Loans, (ii) Eurocurrency Loans, or
(iii) part Base Rate Loans and part Eurocurrency Loans; provided, that Term B
Euro Loans and non-Dollar denominated Multicurrency Revolving Loans may only be
made as Eurocurrency Loans. As to any Eurocurrency Loan, any Lender may, if it
so elects, fulfill its commitment by causing a foreign branch or affiliate to
make or continue such Loan, provided that in such event that Lender's Loan
shall, for the purposes of this Agreement, be considered to have been made by
that Lender and the obligation of the Borrower to repay that Lender's Loan shall
nevertheless be to that Lender and shall be deemed held by that Lender, for the
account of such branch or affiliate.

        2.5    Notice of Borrowing    

        Whenever the Borrower desires to make a Borrowing of any Loan hereunder,
it shall give the Administrative Agent at its office located at 90 Hudson
Street, 5th Floor, Jersey City, New Jersey 07302 (or such other address as the
Administrative Agent may hereafter designate in writing to the parties hereto)
(the "Notice Address") at least one Business Day's prior written notice (or
telephonic notice promptly confirmed in writing), given not later than
12:00 p.m. (New York City time) of each Base Rate Loan, and at least three
Business Days' prior written notice (or telephonic notice promptly confirmed in
writing), given not later than 12:00 p.m. (New York City time), of each Dollar
denominated Eurocurrency Loan to be made hereunder and at least four Business
Days prior written notice (or telephone notice promptly confirmed in writing)
given not later than 12:00 p.m. (New York

43

--------------------------------------------------------------------------------




time), of each Loan denominated in an Alternative Currency; provided, however,
that a Notice of Borrowing with respect to Borrowings to be made on the date
hereof may, at the discretion of the Administrative Agent, be delivered later
than the time specified above. Whenever the Borrower desires that Swing Line
Lender make a Swing Line Loan under Section 2.1(c), it shall deliver to Swing
Line Lender prior to 12:00 p.m. (New York City time) on the date of Borrowing
written notice (or telephonic notice promptly confirmed in writing). Each such
notice (each a "Notice of Borrowing"), which shall be in the form of Exhibit 2.5
hereto, shall be irrevocable, shall be deemed a representation by the Borrower
that all conditions precedent to such Borrowing have been satisfied and shall
specify (i) the aggregate principal amount of the Loans to be made pursuant to
such Borrowing, (ii) the date of Borrowing (which shall be a Business Day),
(iii) whether the Loans being made pursuant to such Borrowing are to be Base
Rate Loans or Eurocurrency Loans and, with respect to Eurocurrency Loans, the
Interest Period to be applicable thereto and (iv) with respect to a Borrowing of
Domestic Revolving Loans, the amount of the Overdraft Reserve at such time. The
Administrative Agent shall as promptly as practicable give each Lender written
or telephonic notice (promptly confirmed in writing) of each proposed Borrowing,
of such Lender's Domestic Revolver Pro Rata Share thereof or Multicurrency
Revolver Pro Rata Share, as the case may be, thereof and of the other matters
covered by the Notice of Borrowing. Without in any way limiting the Borrower's
obligation to confirm in writing any telephonic notice, the Administrative Agent
or the Swing Line Lender (in the case of Swing Line Loans) or the respective
Facing Agent (in the case of Letters of Credit) may act without liability upon
the basis of telephonic notice believed by the Administrative Agent in good
faith to be from a Responsible Officer of the Borrower prior to receipt of
written confirmation. The Administrative Agent's records shall, absent manifest
error, be final, conclusive and binding on the Borrower with respect to evidence
of the terms of such telephonic Notice of Borrowing.

        2.6    Conversion or Continuation    

        With respect to Dollar denominated Loans, the Borrower may elect (i) on
any Business Day at any time after the earlier of (x) the third Business Day
following the Amendment and Restatement Effective Date and (y) the date the
Administrative Agent notifies the Borrower that Eurocurrency Loans are available
to convert Base Rate Loans or any portion thereof to Eurocurrency Loans and
(ii) at the end of any Interest Period with respect thereto, to convert
Eurocurrency Loans or any portion thereof into Base Rate Loans or to continue
such Eurocurrency Loans or any portion thereof for an additional Interest
Period; provided, however, that the aggregate principal amount of the
Eurocurrency Loans for each Interest Period therefor must be in an aggregate
principal amount equal to the Minimum Borrowing Amount for Eurocurrency Loans or
an integral multiple of (i) in the case of a Borrowing in Dollars, $1,000,000,
(ii) in the case of a Borrowing in Sterling, £750,000, or (iii) in the case of a
Borrowing in Euros, 1,000,000 Euros, in each case in excess thereof. With
respect to Euro or Sterling denominated Loans, the Borrower may elect to
continue such Eurocurrency Loans or any portion thereof for an additional
Interest Period. Each conversion or continuation of Term B Dollar Loans shall be
allocated among the Term B Dollar Loans of the Term B Dollar Lenders in
accordance with their respective Term B Dollar Pro Rata Shares. Each conversion
or continuation of Term B Euro Loans shall be allocated among the Term B Euro
Loans of the Term B Euro Lenders in accordance with their respective Term B Euro
Pro Rata Shares. Each conversion or continuation of Domestic Revolving Loans
shall be allocated among the Domestic Revolving Loans of the Lenders in
accordance with their respective Domestic Revolver Pro Rata Shares. Each
conversion or continuation of Multicurrency Revolving Loans shall be allocated
among the Multicurrency Revolving Loans of the Lenders in accordance with their
respective Multicurrency Revolver Pro Rata Shares. Each such election shall be
in substantially the form of Exhibit 2.6 hereto (a "Notice of Conversion or
Continuation") and shall be made by giving the Administrative Agent at least
three Business Days' (or one Business Day in the case of a conversion into Base
Rate Loans or four Business Days' in the case of continuation of a Term B Euro
Loan or a non-Dollar denominated Multicurrency Revolving Loan) prior written
notice thereof to the Notice Address given not later than 12:00 p.m. (New York
City time)

44

--------------------------------------------------------------------------------




specifying (i) the amount and type of conversion or continuation, (ii) in the
case of a conversion to or a continuation of Eurocurrency Loans, the Interest
Period therefor, and (iii) in the case of a conversion, the date of conversion
(which date shall be a Business Day and, if a conversion from Eurocurrency
Loans, shall also be the last day of the Interest Period therefor).
Notwithstanding the foregoing, no conversion in whole or in part of Base Rate
Loans to Eurocurrency Loans, and no continuation in whole or in part of Dollar
denominated Eurocurrency Loans upon the expiration of any Interest Period
therefor, shall be permitted at any time at which an Unmatured Event of Default
or an Event of Default shall have occurred and be continuing. The Borrower shall
not be entitled to specify an Interest Period in excess of 30 days for any Term
B Euro Loan or non-Dollar denominated Multicurrency Revolving Loan if an
Unmatured Event of Default or an Event of Default has occurred and is
continuing. If, within the time period required under the terms of this
Section 2.6, the Administrative Agent does not receive a Notice of Conversion or
Continuation from the Borrower containing a permitted election to continue any
Eurocurrency Loans for an additional Interest Period or to convert any such
Loans, then, upon the expiration of the Interest Period therefor, such Loans
will be automatically converted to Base Rate Loans or, in the case of Term B
Euro Loans and non-Dollar denominated Multicurrency Revolving Loans,
Eurocurrency Loans with an Interest Period of one month. Each Notice of
Conversion or Continuation shall be irrevocable.

        2.7    Disbursement of Funds    

        No later than 1:00 p.m. (local time at the place of funding) on the date
specified in each Notice of Borrowing, each Lender will make available its Term
B Dollar Pro Rata Share of Term B Dollar Loans, Term B Euro Pro Rata Share of
Term B Euro Loans, Domestic Revolver Pro Rata Share of Domestic Revolving Loans
and Multicurrency Revolver Pro Rata Share of Multicurrency Revolving Loans, as
the case may be, of the Borrowing requested to be made on such date in Dollars,
Euro or Sterling, as the case may be, and in immediately available funds, at the
Payment Office (for the account of such non-U.S. office of the Administrative
Agent as the Administrative Agent may direct in the case of Eurocurrency Loans)
and the Administrative Agent will make available to the Borrower at its Payment
Office the aggregate of the amounts so made available by the Lenders not later
than 2:00 p.m. (local time in the place of payment). Unless the Administrative
Agent shall have been notified by any Lender at least one Business Day prior to
the date of Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender's portion of the Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may, but shall not be required to, in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender on the date of Borrowing, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent's demand therefor, the Administrative Agent shall promptly
notify the Borrower and, if so notified, the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from the Borrower interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower to the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to the rate for Base Rate Loans or Eurocurrency Loans, as the case
may be, applicable during the period in question, provided, however, that any
interest paid to the Administrative Agent in respect of such corresponding
amount shall be credited against interest payable by the Borrower to such lender
under Section 3.1 in respect of such corresponding amount. Any amount due
hereunder to the Administrative Agent from any Lender which is not paid when due
shall bear interest payable by such Lender, from the date due until the date
paid, at the Federal Funds Rate for amounts in Dollars (and at the
Administrative Agent's cost of funds for amounts in Euros or Sterling or any
other Alternative Currency) for the first three days after the date such amount
is due and thereafter at the Federal

45

--------------------------------------------------------------------------------



Funds Rate (or such cost of funds rate) plus 1%, together with the
Administrative Agent's standard interbank processing fee. Further, such Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Loans, amounts due with respect to its Letters of Credit (or its
participations therein) and any other amounts due to it hereunder first to the
Administrative Agent to fund any outstanding Loans made available on behalf of
such Lender by the Administrative Agent pursuant to this Section 2.7 until such
Loans have been funded (as a result of such assignment or otherwise) and then to
fund Loans of all Lenders other than such Lender until each Lender has
outstanding Loans equal to its Term B Dollar Pro Rata Share of all Term B Dollar
Loans, its Term B Euro Pro Rata Share of all Term B Euro Loans, its Domestic
Revolver Pro Rata Share of all Domestic Revolving Loans and its Multicurrency
Revolver Pro Rata Share of all Multicurrency Revolving Loans (as a result of
such assignment or otherwise). Such Lender shall not have recourse against the
Borrower with respect to any amounts paid to the Administrative Agent or any
Lender with respect to the preceding sentence; provided, that such Lender shall
have full recourse against the Borrower to the extent of the amount of such
loans it has so been deemed to have made. Nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its Commitment hereunder or to
prejudice any rights which the Borrower may have against the Lender as a result
of any default by such Lender hereunder.

        2.8    [INTENTIONALLY DELETED.]    

        2.9    Pro Rata Borrowings    

        All Borrowings of Term B Dollar Loans, Term B Euro Loans, Domestic
Revolving Loans and Multicurrency Revolving Loans under this Agreement shall be
loaned by the Lenders pro rata on the basis of their Term B Dollar Commitments,
Term B Euro Commitments, Domestic Revolving Commitments or Multicurrency
Revolving Commitments, as the case may be. No Lender shall be responsible for
any default by any other Lender in its obligation to make Loans hereunder and
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
Commitments hereunder.

        2.10    Amount and Terms of Letters of Credit    

        (a)    Letter of Credit Commitments, Terms of Letters of Credit.    

        (i)    Subject to and upon the terms and conditions herein set forth, at
any time and from time to time on or after the Amendment and Restatement
Effective Date and to but not including a date which is thirty (30) days prior
to the Revolver Termination Date, each Facing Agent agrees, severally not
jointly, to issue each in its own name, but for the ratable account of all
Domestic Revolving Lenders (including the applicable Facing Agent), one or more
Domestic Letters of Credit, each having a Stated Amount in Dollars, for the
account of the Borrower in a Stated Amount which together with the aggregate
Stated Amount of other Domestic Letters of Credit then outstanding does not
exceed One Hundred Million Dollars ($100,000,000); provided, however, that a
Facing Agent shall not issue or extend the expiration of any Domestic Letter of
Credit if, immediately after giving effect to such issuance or extension,
(A) the sum of the Domestic LC Obligations and the Multicurrency LC Obligations
at such time would exceed One Hundred Million Dollars ($100,000,000), or (B) the
sum of the Domestic Revolving Loans, the Assigned Dollar Value of Swing Line
Loans and the Domestic LC Obligations would exceed the Total Domestic Revolving
Commitment. Each Domestic Revolving Lender, severally, but not jointly, agrees
to participate in each such Domestic Letter of Credit issued by the applicable
Facing Agent in an amount equal to its Domestic Revolver Pro Rata Share, and to
make available to the applicable Facing Agent such Lender's Domestic Revolver
Pro Rata Share of any payment made to the beneficiary of such Domestic Letter of
Credit to the extent not reimbursed by the Borrower; provided, however, that no
Domestic Revolving Lender shall be required to participate in any Domestic
Letter of

46

--------------------------------------------------------------------------------



Credit to the extent that such participation therein would exceed such Domestic
Revolving Lender's Available Domestic Revolving Commitment then in effect. No
Domestic Revolving Lender's obligation to participate in any Domestic Letter of
Credit or to make available to the applicable Facing Agent such Domestic
Revolving Lender's Domestic Revolver Pro Rata Share of any Letter of Credit
Payment made by the applicable Facing Agent shall be affected by any other
Domestic Revolving Lender's failure to participate in the same or any other
Domestic Revolving Letter of Credit or by any other Domestic Lender's failure to
make available to the applicable Facing Agent such other Domestic Revolving
Lender's Domestic Revolver Pro Rata Share of any Letter of Credit Payment.

        (ii)   Subject to and upon the terms and conditions herein set forth, at
any time and from time to time on or after the Amendment and Restatement
Effective Date and to but not including a date which is thirty (30) days prior
to the Revolver Termination Date, each Facing Agent agrees, severally not
jointly, to issue each in its own name, but for the ratable account of all
Multicurrency Revolving Lenders (including the applicable Facing Agent), one or
more Letters of Credit, denominated in Dollars or an Alternative Currency, for
the account of the Borrower in a Stated Amount which together with the aggregate
Stated Amount of all other Multicurrency Letters of Credit then outstanding does
not exceed Fifty Million Dollars ($50,000,000); provided, however, that a Facing
Agent shall not issue or extend the expiration of any Multicurrency Letter of
Credit if, immediately after giving effect to such issuance or extension,
(A) the sum of the Domestic LC Obligations and the Multicurrency LC Obligations
at such time would exceed the Dollar Equivalent of One Hundred Million Dollars
($100,000,000) or (B) the sum of the Assigned Dollar Value of the Multicurrency
Loans and the Multicurrency LC Obligations would exceed the Total Multicurrency
Revolving Commitment. Each Multicurrency Revolving Lender severally, but not
jointly, agrees to participate in each such Multicurrency Letter of Credit
issued by the applicable Facing Agent in an amount equal to its Multicurrency
Revolver Pro Rata Share and to make available to the applicable Facing Agent
such Lender's Multicurrency Revolver Pro Rata Share of any payment made to the
beneficiary of such Multicurrency Letter of Credit to the extent not reimbursed
by the Borrower; provided, however, that no Multicurrency Revolving Lender shall
be required to participate in any Multicurrency Letter of Credit to the extent
that such participation therein would exceed such Multicurrency Revolving
Lender's Available Multicurrency Revolving Commitment then in effect. No
Lender's obligation to participate in any Multicurrency Letter of Credit or to
make available to the applicable Facing Agent such Multicurrency Revolving
Lender's Multicurrency Revolver Pro Rata Share of any Letter of Credit Payment
made by the applicable Facing Agent shall be affected by any other Multicurrency
Revolving Lender's failure to participate in the same or any other Multicurrency
Letter of Credit or by any other Multicurrency Revolving Lender's failure to
make available to the applicable Facing Agent such other Multicurrency Lender's
Multicurrency Revolver Pro Rata Share of any Letter of Credit Payment.

        (iii)  Each Letter of Credit issued or to be issued hereunder shall be
issued on a sight basis, and shall have an expiration date of one (1) year or
less from the issuance date thereof; provided, however, that each Standby Letter
of Credit may provide by its terms that it will be automatically extended for
additional successive periods of up to one (1) year unless the applicable Facing
Agent shall have given notice to the applicable beneficiary (with a copy to the
Borrower) of the election by the applicable Facing Agent (such election to be in
the sole and absolute discretion of the applicable Facing Agent) not to extend
such Letter of Credit, such notice to be given prior to the then current
expiration date of such Letter of Credit; provided, further, that no Standby
Letter of Credit or extension thereof shall be stated to expire later than the
Revolver Termination Date and no Commercial Letter of Credit or

47

--------------------------------------------------------------------------------






extension thereof shall be stated to expire later than the day thirty (30) days
prior to the Revolver Termination Date.

        (b)    Procedure for Issuance and Amendment of Letters of
Credit.    Whenever the Borrower desires the issuance of a Letter of Credit
hereunder, it shall give the Administrative Agent and the applicable Facing
Agent at least three (3) Business Days' prior written notice (or such shorter
period as may be agreed to by the Borrower, the Administrative Agent and the
applicable Facing Agent) specifying the day of issuance thereof (which day shall
be a Business Day), such notice to be given prior to 12:00 p.m. (London time, in
the case of Multicurrency Letters of Credit, and New York time in the case of
Domestic Supported Foreign LCs and Domestic Letters of Credit) on the date
specified for the giving of such notice. Each such notice (each, a "Letter of
Credit Request") shall be in the form of Exhibit 2.10(b)-1 hereto and shall
specify (A) the proposed issuance date and expiration date, (B) the name(s) of
each obligor with respect to such Letter of Credit, (C) the Borrower as the
account party, (D) the name and address of the beneficiary, (E) the Stated
Amount of such proposed Letter of Credit, (F) the currency in which such
proposed Letter of Credit is to be issued and whether such proposed Letter of
Credit will be designated a Domestic Letter of Credit, a Domestic Supported
Foreign LC or a Multicurrency Letter of Credit and (G) such other information as
Facing Agent may reasonably request. In addition, each Letter of Credit Request
shall contain a description of the terms and conditions to be included in such
proposed Letter of Credit (all of which terms and conditions shall be acceptable
in form to the applicable Facing Agent). Promptly after issuance or extension of
any Letter of Credit, the applicable Facing Agent shall notify the
Administrative Agent of such issuance or extension and such notice of a Standby
Letter of Credit shall be accompanied by a copy of the Standby Letter of Credit.
Unless otherwise specified, all Letters of Credit will be governed by the
"Uniform Customs and Practice for Documentary Credits" or, in the case of a
Multicurrency Letter of Credit that is a bank guarantee, the "Uniform Rules for
Demand Guarantees" or applicable English law, in each case as in effect on the
date of issuance of such Letter of Credit. On the Business Day specified by the
Borrower and upon confirmation from the Administrative Agent that the applicable
conditions set forth in Article V have been fulfilled or waived, the applicable
Facing Agent will issue the requested Letter of Credit to the applicable
beneficiary. From time to time while a Letter of Credit is outstanding and prior
to the Revolver Termination Date, the applicable Facing Agent will, upon the
written request of the Borrower received by the Facing Agent (with a copy sent
by the Borrower to the Administrative Agent) at least three days (or such
shorter time as the Facing Agent and the Administrative Agent may agree in a
particular instance in their sole discretion) prior to the proposed date of
amendment, amend any Letter of Credit issued by it. Each such request for
amendment of a Letter of Credit shall be made by facsimile, confirmed
immediately in an original writing, made in the form of Exhibit 2.10(b)-2 hereto
(each a "Letter of Credit Amendment Request") and shall specify in form and
detail satisfactory to the Facing Agent: (i) the Letter of Credit to be amended;
(ii) the proposed date of amendment of the Letter of Credit (which shall be a
Business Day); (iii) the nature of the proposed amendment; and (iv) such other
matters as the Facing Agent may require. The Facing Agent shall be under no
obligation to amend any Letter of Credit if: (A) the Facing Agent would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms of this Agreement, or (B) the beneficiary of any such Letter of Credit
does not accept the proposed amendment to the Letter of Credit. The Facing Agent
will provide a copy of any amendment to the Administrative Agent and the
Administrative Agent will promptly notify the Lenders of the receipt by it of
any amendment to a Letter of Credit. In the event that the Facing Agent is other
than the Administrative Agent, such Facing Agent will send by facsimile
transmission to the Administrative Agent, promptly on the first Business Day of
each week its daily maximum Dollar Equivalent amount available to be drawn under
the Commercial Letters of Credit issued by such Facing Agent for the previous
week. The Administrative Agent shall deliver to each

48

--------------------------------------------------------------------------------



Lender upon such calendar month end, and upon each commercial letter of credit
fee payment, a report setting forth the daily maximum Dollar Equivalent amount
available to be drawn for all Facing Agents during such Period.

        (c)    Draws upon Letters of Credit; Reimbursement Obligation.    In the
event of any drawing under any Letter of Credit by the beneficiary thereof, the
applicable Facing Agent shall give telephonic notice to the Borrower and the
Administrative Agent (x) confirming such drawing and (y) of the date on or
before which such Facing Agent intends to honor such drawing, and the Borrower
shall reimburse the applicable Facing Agent on the day on which such drawing is
honored in an amount in same day funds equal to the amount of such drawing;
provided, however, that, anything contained in this Agreement to the contrary
notwithstanding, (i) unless the Borrower shall have notified the Administrative
Agent and the applicable Facing Agent prior to 10:00 a.m. (New York City time)
on the Business Day the applicable Facing Agent intends to honor such drawing
that the Borrower intends to reimburse the applicable Facing Agent for the
amount of such drawing with funds other than the proceeds of Domestic Revolving
Loans (in the case of a Domestic LC Obligation) or Multicurrency Revolving Loans
(in the case of a Multicurrency LC Obligation), the Borrower shall be deemed to
have timely given a Notice of Borrowing to the Administrative Agent requesting
each Domestic Revolving Lender or Multicurrency Revolving Lender, as the case
may be, to make Domestic Revolving Loans or Multicurrency Revolving Loans, as
the case may be, which are Base Rate Loans on the date on which such drawing is
honored in an amount equal to the Dollar Equivalent of the amount of such
drawing and the Administrative Agent shall, if such Notice of Borrowing is
deemed given, promptly notify the Lenders thereof and (ii) unless any of the
events described in Section 10.1(e) or 10.1(f) shall have occurred (in which
event the procedures of Section 2.10(d) shall apply), each such Lender shall, on
the date such drawing is honored, make Domestic Revolving Loans or Multicurrency
Revolving Loans, as the case may be, which are Base Rate Loans in the amount of
its Domestic Revolver Pro Rata Share or Multicurrency Revolving Loans in the
amount of its Multicurrency Revolver Pro Rata Share, as the case may be, of the
Dollar Equivalent of such drawing, the proceeds of which shall be applied
directly by the Administrative Agent to reimburse the applicable Facing Agent
for the amount of such drawing; and provided, further, that, if for any reason,
proceeds of Domestic Revolving Loans or Multicurrency Revolving Loans, as the
case may be, are not received by the applicable Facing Agent on such date in an
amount equal to the amount of the Dollar Equivalent of such drawing, the
Borrower shall reimburse the applicable Facing Agent, on the Business Day
immediately following the date such drawing is honored, in an amount in same day
funds equal to the excess of the amount of the Dollar Equivalent of such drawing
over the Dollar Equivalent of the amount of such Domestic Revolving Loans, if
any, which are so received, plus accrued interest on such amount at the rate set
forth in Section 3.1(a).

        (d)    Lenders' Participation in Letters of Credit.    In the event that
the Borrower shall fail to reimburse the applicable Facing Agent as provided in
Section 2.10(c) in an amount equal to the amount of any drawing honored by the
applicable Facing Agent under a Letter of Credit issued by it in accordance with
the terms hereof, the applicable Facing Agent shall promptly notify the
Administrative Agent and the Administrative Agent shall promptly notify each
Domestic Revolving Lender (in the case of a Domestic LC Obligation) or each
Multicurrency Revolving Lender (in the case of a Multicurrency LC Obligation),
of the unreimbursed amount of such drawing and of such Lender's respective
participation therein. Each such (x) Domestic Revolving Lender shall purchase a
participation interest in such Domestic LC Obligation and shall make available
to the applicable Facing Agent an amount equal to its Domestic Revolver Pro Rata
Share of the Dollar Equivalent of such drawing in same day funds, at the office
of the applicable Facing Agent specified in such notice, and (y) Multicurrency
Revolving Lender shall purchase a participation interest in such Multicurrency
LC Obligation and shall make available to the applicable Facing Agent the Dollar
Equivalent of an amount equal to its Multicurrency Revolver Pro Rata Share of
such drawing in

49

--------------------------------------------------------------------------------






same day funds, at the office of the applicable Facing Agent specified in such
notice, in each case not later than 1:00 p.m. (New York City time) on the
Business Day after the date such Lender is notified by the Administrative Agent.
In the event that any such Lender fails to make available to the applicable
Facing Agent the amount of such Lender's participation in such Letter of Credit
as provided in this Section 2.10(d), the applicable Facing Agent shall be
entitled to recover such amount on demand from such Lender together with
interest at the Federal Funds Rate for two Business Days and thereafter at the
Base Rate. Nothing in this Section 2.10(d) shall be deemed to prejudice the
right of any Lender to recover from the applicable Facing Agent any amounts made
available by such Lender to the applicable Facing Agent pursuant to this
Section 2.10(d) in the event that it is determined by a court of competent
jurisdiction that the payment with respect to a Letter of Credit by the
applicable Facing Agent in respect of which payment was made by such Lender
constituted gross negligence or willful misconduct on the part of the applicable
Facing Agent. The applicable Facing Agent shall distribute to each other Lender
which has paid all amounts payable by it under this Section 2.10(d) with respect
to any Letter of Credit issued by the applicable Facing Agent such other
Domestic Revolving Lender's Domestic Revolver Pro Rata Share (in the case of a
Domestic LC Obligation) or Multicurrency Revolving Lender's Multicurrency
Revolver Pro Rata Share (in the case of a Multicurrency LC Obligation) of all
payments received by the applicable Facing Agent from the Borrower in
reimbursement of drawings honored by the applicable Facing Agent under such
Letter of Credit when such payments are received. Each Lender's obligation to
make Domestic Revolving Loans or Multicurrency Revolving Loans, as the case may
be, pursuant to Section 2.10(c) or to purchase participations pursuant to this
Section 2.10(d) as a result of a drawing under a Letter of Credit shall be
absolute and unconditional and without recourse to the applicable Facing Agent
and shall not be affected by any circumstance, including (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Facing Agent, the Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of an Event of Default or a
Material Adverse Effect; or (iii) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing; provided, however,
that each Lender's obligation to make Domestic Revolving Loans or Multicurrency
Revolving Loans, as the case may be, under Section 2.10(c) is subject to the
conditions set forth in Section 5.2.

        (e)    Fees for Letters of Credit.    

        (i)    Facing Agent Fees.    The Borrower agrees to pay the following
amount to the applicable Facing Agent with respect to the Letters of Credit
issued by it for the account of the Borrower:

        (A)  with respect to drawings made under any Letter of Credit, interest,
payable on demand, on the amount paid by Facing Agent in respect of each such
drawing from the date a drawing is honored up to (but not including) the date
such amount is reimbursed by the Borrower (including any such reimbursement out
of the proceeds of Domestic Revolving Loans or Multicurrency Revolving Loans, as
the case may be, pursuant to Section 2.10(c)) at a rate which is at all times
equal to 2% per annum in excess of the Base Rate;

        (B)  with respect to the issuance or amendment of each Letter of Credit
and each payment made thereunder, documentary and processing charges in
accordance with the applicable Facing Agent's standard schedule for such charges
in effect at the time of such issuance, amendment, transfer or payment, as the
case may be; and

        (C)  a facing fee as agreed from time to time by the Borrower and the
applicable Facing Agent for the applicable Letter of Credit or, with respect to
DBTCA as Facing Agent, a facing fee equal to 1/8th of 1% per annum of
outstanding LC Obligations and

50

--------------------------------------------------------------------------------






unless otherwise agreed, shall be payable with respect to the maximum Stated
Amount under such outstanding Letters of Credit payable in arrears on each
Quarterly Payment Date, on the Revolver Termination Date and thereafter, on
demand together with customary issuance and payment charges payable pursuant to
clause (B) above; provided, however, if calculation of the facing fee in the
manner set forth above would result in a facing fee of less than $500 per year
per Letter of Credit issued by DBTCA, the Borrower shall be obligated to pay
such additional amount to DBTCA so as to provide for a minimum facing fee of
$500 per year per Letter of Credit.

        (ii)    Participating Lender Fees.    The Borrower agrees to pay to the
Administrative Agent for distribution to each participating Domestic Revolving
Lender (with respect to Domestic Letters of Credit and Domestic Supported
Foreign LCs) and Multicurrency Revolving Lender (with respect to Multicurrency
Letters of Credit) in respect of all Letters of Credit outstanding such Domestic
Revolving Lender's Domestic Revolver Pro Rata Share or Multicurrency Revolving
Lender's Multicurrency Revolving Pro Rata Share of a commission equal to the
then Applicable Eurocurrency Margin for Term B Loans per annum with respect to
the maximum Stated Amount under such outstanding Letters of Credit (the "LC
Commission"), payable in arrears on each Quarterly Payment Date, on the Revolver
Termination Date and thereafter, on demand. The LC Commission shall be computed
from the first day of issuance of each Letter of Credit and on the basis of the
actual number of days elapsed over a year of 360 days.

        Promptly upon receipt by a Facing Agent or the Administrative Agent of
any amount described in clause (i)(A) or (ii) of this Section 2.10(e), the
applicable Facing Agent or the Administrative Agent shall distribute to each
Domestic Revolving Lender or Multicurrency Revolving Lender, as the case may be,
its Domestic Revolver Pro Rata Share or Multicurrency Revolver Pro Rata Share,
as the case may be, of such amount as long as, in the case of amounts described
in clause (i)(A), such Lender has reimbursed the applicable Facing Agent in
accordance with Section 2.10(c). Amounts payable under clause (i)(B) and (C) of
this Section 2.10(e) shall be paid directly to the applicable Facing Agent.

        (f)    LC Obligations Unconditional.    The obligation of the Borrower
to reimburse a Facing Agent (or any Lender that has purchased a participation
from or made a Loan to enable the Borrower to reimburse the applicable Facing
Agent) for drawings made under any Letter of Credit issued by it and the
obligations of each Lender under Section 2.10(d) with respect thereto shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including, without limitation,
any of the following circumstances:

        (i)    any lack of validity or enforceability of such Letter of Credit;

        (ii)   the existence of any claim, setoff, defense or other right which
the Borrower or any of its Affiliates may have at any time against a beneficiary
or any transferee of such Letter of Credit (or any persons or entities for which
any such beneficiary or transferee may be acting), the applicable Facing Agent,
any Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between the Borrower or one of its Subsidiaries and the
beneficiary of such Letter of Credit);

        (iii)  any draft, demand, certificate or any other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

51

--------------------------------------------------------------------------------






        (iv)  payment by the applicable Facing Agent under such Letter of Credit
against presentation of a demand, draft or certificate or other document which
does not comply with the terms of such Letter of Credit;

        (v)   any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or

        (vi)  the fact that an Event of Default or an Unmatured Event of Default
shall have occurred and be continuing.

Notwithstanding the foregoing, neither the Borrower nor the Lenders (other than
the applicable Facing Agent in its capacity as such) shall be liable for any
obligation resulting from the gross negligence or willful misconduct of the
applicable Facing Agent, as determined by a court of competent jurisdiction,
with respect to any Letter of Credit.

        (g)    Indemnification.    In addition to amounts payable as elsewhere
provided in this Agreement, the Borrower hereby agrees to protect, indemnify,
pay and save the applicable Facing Agent and the Lenders harmless from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including Attorney Costs) (other than for Taxes, which
shall be covered by Section 4.7) which the applicable Facing Agent and the
Lenders may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of the Letters of Credit, other than as a result of the gross
negligence or willful misconduct of the applicable Facing Agent, as determined
by a court of competent jurisdiction, or (ii) the failure of the applicable
Facing Agent to honor a drawing under any Letter of Credit as a result of any
act or omissions, whether rightful or wrongful, of any present or future de jure
or de facto Governmental Authority (all such acts or omissions herein called
"Government Acts") other than arising out of the gross negligence or willful
misconduct, as determined by a court of competent jurisdiction, of the
applicable Facing Agent. As between the Borrower on the one hand, and the
applicable Facing Agent and the Lenders, on the other hand, the Borrower assumes
all risks of the acts and omissions of, or misuse of the Letters of Credit
issued by the applicable Facing Agent by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing,
neither the applicable Facing Agent nor any of the Lenders shall be responsible:
(i) for the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of or any drawing under such Letters of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of any such Letter of Credit to comply fully with
conditions required in order to draw upon such Letter of Credit; (iv) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, or otherwise, whether or not they be
in cipher; (v) for errors in interpretation of technical terms; (vi) for any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under any such Letter of Credit or of the proceeds thereof;
(vii) for the misapplication by the beneficiary of any such Letter of Credit of
the proceeds of any drawing under such Letter of Credit; and (viii) for any
consequences arising from causes beyond the control of the applicable Facing
Agent, including, without limitation, any Government Acts. None of the above
shall effect, impair, or prevent the vesting of any of the applicable Facing
Agent's or any Lender's rights or powers hereunder.

        In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the applicable
Facing Agent under or in connection with the Letters of Credit issued by it or
the related certificates, if taken or omitted in good faith, shall not

52

--------------------------------------------------------------------------------






put the applicable Facing Agent under any resulting liability to the Borrower.
Notwithstanding anything to the contrary contained in this Agreement, the
Borrower shall have no obligation to indemnify or hold harmless the applicable
Facing Agent in respect of any claims, demands, liabilities, damages, losses,
costs, charges or expenses (including Attorney Costs) incurred by the applicable
Facing Agent to the extent arising out of the gross negligence or willful
misconduct of the applicable Facing Agent, as determined by a court of competent
jurisdiction. The right of indemnification in the first paragraph of this
Section 2.10(g) shall not prejudice any rights that the Borrower may otherwise
have against the applicable Facing Agent with respect to a Letter of Credit
issued hereunder.

        (h)    Stated Amount.    The Stated Amount of each Letter of Credit
shall not be less than the Dollar Equivalent of One Hundred Thousand Dollars
($100,000) or such lesser amount as the applicable Facing Agent has agreed to.

        (i)    Increased Costs.    Subject to Section 4.7, if any time after the
date hereof any Facing Agent or any Lender determines that the introduction of
or any change in any applicable law, rule, regulation, order, guideline or
request or in the interpretation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof, or
compliance by the applicable Facing Agent or such Lender with any request or
directive by any such authority (whether or not having the force of law), shall
either (i) impose, modify or make applicable any reserve, deposit, capital
adequacy or similar requirement against letters of credit issued by the
applicable Facing Agent or participated in by any Lender, or (ii) impose on the
applicable Facing Agent or any Lender any other conditions relating, directly or
indirectly, to the provisions of this Agreement relating to Letters of Credit or
any Letter of Credit; and the result of any of the foregoing is to increase the
cost to the applicable Facing Agent or any Lender of issuing, maintaining or
participating in any Letter of Credit, or reduce the amount of any sum received
or receivable by the applicable Facing Agent or any Lender hereunder or reduce
the rate of return on its capital with respect to Letters of Credit, then, upon
demand to the Borrower by the applicable Facing Agent or any Lender (a copy of
which demand shall be sent by the applicable Facing Agent or such Lender to the
Administrative Agent), the Borrower shall pay to the applicable Facing Agent or
such Lender, as the case may be, such additional amount or amounts as will
compensate the applicable Facing Agent or such Lender for such increased cost or
reduction in the amount receivable or reduction on the rate of return on its
capital. In determining such additional amounts pursuant to the preceding
sentence, the applicable Facing Agent or such Lender will act reasonably and in
good faith and will, to the extent the increased costs or reductions in amounts
receivable or reductions in rates of return relate to Facing Agent's or such
Lender's letters of credit in general and are not specifically attributable to
the Letters of Credit hereunder, use averaging and attribution methods which are
reasonable and which cover all letters of credit similar to the Letters of
Credit issued by or participated in by the applicable Facing Agent or such
Lender whether or not the documentation for such other Letters of Credit permit
the applicable Facing Agent or such Lender to receive amounts of the type
described in this Section 2.10(i). The applicable Facing Agent or any Lender,
upon determining that any additional amounts will be payable pursuant to this
Section 2.10(i), will give prompt written notice thereof to the Borrower, which
notice shall include a certificate submitted to the Borrower by the applicable
Facing Agent or such Lender (a copy of which certificate shall be sent by the
applicable Facing Agent or such Lender to the Administrative Agent), setting
forth in reasonable detail the basis for the calculation of such additional
amount or amounts necessary to compensate the applicable Facing Agent or such
Lender, although failure to give any such notice shall not release or diminish
the Borrower's obligations to pay additional amounts pursuant to this
Section 2.10(i); provided, however, if the applicable Facing Agent or such
Lender, as applicable, has intentionally withheld or delayed such notice, the
applicable Facing Agent or such Lender, as the case may be, shall not be
entitled to receive additional amounts pursuant to this Section 2.10(i) for
periods occurring prior to the 180th

53

--------------------------------------------------------------------------------






day before the giving of such notice. The certificate required to be delivered
pursuant to this Section 2.10(i) shall, absent manifest error, be final,
conclusive and binding on the Borrower.

        (j)    Domestic Supported Foreign LCs.    At the request of the
Borrower, any Facing Agent having a Domestic Revolving Commitment may in its
sole discretion agree to issue for the ratable benefit of all Domestic Revolving
Lenders (including the applicable Facing Agent) one or more Letters of Credit
denominated in an Alternative Currency (each a "Domestic Supported Foreign LC")
otherwise on terms and subject to the provisions of this Agreement; provided,
however, that in the event of any notification of a drawing under any Domestic
Support Foreign LC, the Borrower shall reimburse the applicable Facing Agent in
the applicable Alternative Currency on the applicable date such drawing is
honored relating to such payment (which shall be determined by the applicable
Facing Agent in accordance with standard practices for transactions in such
currency), whereupon such reimbursement shall be due on the date such drawing is
honored. In the event that the Borrower shall fail to so reimburse the
applicable Facing Agent, then the applicable Facing Agent shall be entitled to
be reimbursed hereunder in an amount equal to the Assigned Dollar Value for such
Letter of Credit Payment on the date such drawing is honored, and:

        (i)    the Borrower shall be deemed to have timely given a Notice of
Borrowing to the Administrative Agent requesting the Domestic Revolving Lenders
to make Domestic Revolving Loans which are Base Rate Loans on the date on which
such Domestic Support Foreign LC drawing is honored in an amount equal to the
Dollar Equivalent of the amount drawn on such Domestic Supported Foreign LC; and

        (ii)   unless any of the events described in Sections 10.1(e) or 10.1(f)
shall have occurred, the Domestic Revolving Lenders shall, on the date such
drawing is honored, make Domestic Revolving Loans which are Base Rate Loans in
the Dollar Equivalent amount of the amount drawn on such Domestic Support
Foreign LC, the proceeds of which shall be applied directly by the
Administrative Agent to reimburse the applicable Facing Agent for the amount of
such drawing; provided, however, that if for any reason, proceeds of Domestic
Revolving Loans are not received by the applicable Facing Agent on such date in
an amount equal to such Dollar Equivalent amount, the Borrower shall reimburse
the applicable Facing Agent, on the Business Day immediately following the date
of such drawing, in an amount in same day funds equal to the excess of the
Dollar Equivalent amount of such Domestic Supported Foreign LC drawing over the
amount of such Domestic Revolving Loans, if any, which are so received, plus
accrued interest on such amount at the rate set forth in Section 3.1(a).

        (k)    Outstanding Letters of Credit.    The letters of credit set forth
under the caption "Letters of Credit outstanding on the Amendment and
Restatement Effective Date" on Schedule 2.10(k) were issued prior to the
Amendment and Restatement Effective Date and which will remain outstanding as of
the Amendment and Restatement Effective Date (the "Outstanding Letters of
Credit"). The Borrower, each Facing Agent and each of the Lenders hereby agree
with respect to the Outstanding Letters of Credit that each such Outstanding
Letters of Credit, for all purposes under this Agreement, shall be deemed to be
Letters of Credit governed by the terms and conditions of this Agreement
(provided, that the Borrower shall use its commercially reasonable efforts to
conform each such Outstanding Letter of Credit to the terms of this Agreement).
Each Domestic Revolving Lender (with respect to Outstanding Letters of Credit
denominated in Dollars) and Multicurrency Revolving Lender (with respect to
Outstanding Lenders of Credit denominated in an Alternative Currency) further
agrees to participate in each such Outstanding Letter of Credit issued by any
Facing Agent in an amount equal to its Domestic Revolver Pro Rata Share or
Multicurrency Revolver Pro Rata Share, as the case may be, of the Stated Amount
of such Outstanding Letter of Credit.

54

--------------------------------------------------------------------------------






ARTICLE III

INTEREST AND FEES


        3.1    Interest    

        (a)    Base Rate Loans.    The Borrower agrees to pay interest in
respect of the unpaid principal amount of each Base Rate Loan at a rate per
annum equal to the Base Rate plus the Applicable Base Rate Margin from the date
the proceeds thereof are made available to the Borrower (or, if such Base Rate
Loan was converted from a Eurocurrency Loan, the date of such conversion) until
the earlier of (i) the maturity (whether by acceleration or otherwise) of such
Base Rate Loan or (ii) the conversion of such Base Rate Loan to a Eurocurrency
Loan pursuant to Section 2.6.

        (b)    Eurocurrency Loans.    The Borrower agrees to pay interest in
respect of the unpaid principal amount of each Eurocurrency Loan from the date
the proceeds thereof are made available to the Borrower (or, if such
Eurocurrency Loan was converted from a Base Rate Loan, the date of such
conversion) until the earlier of (i) the maturity (whether by acceleration or
otherwise) of such Eurocurrency Loan or (ii) the conversion of such Eurocurrency
Loan to a Base Rate Loan pursuant to Section 2.6 at a rate per annum equal to
the relevant Eurocurrency Rate plus the Applicable Eurocurrency Margin.

        (c)    Payment of Interest.    Interest on each Loan shall be payable in
arrears on each Interest Payment Date; provided, however, that interest accruing
pursuant to Section 3.1(e) and as otherwise set forth in the last sentence of
this Section 3.1(c) shall be payable from time to time on demand. Interest shall
also be payable on all then outstanding Domestic Revolving Loans on the Revolver
Termination Date and on all Loans and Multicurrency Revolving Loans on the date
of repayment (including prepayment) thereof (except that voluntary prepayments
of Swingline Loans, Domestic Revolving Loans and Multicurrency Revolving Loans
that are Base Rate Loans made pursuant to Section 4.3 on any day other than a
Quarterly Payment Date or the Revolver Termination Date need not be made with
accrued interest from the most recent Quarterly Payment Date, provided such
accrued interest is paid on the next Quarterly Payment Date) and on the date of
maturity (by acceleration or otherwise) of such Loans. During the existence of
any Event of Default, interest on any Loan shall be payable on demand. Interest
to be paid with respect to Loans denominated in (x) Dollars shall be paid in
Dollars and (y) in an Alternative Currency shall be in such Alternative
Currency.

        (d)    Notification of Rate.    The Administrative Agent, upon
determining the interest rate for any Borrowing of Eurocurrency Loans for any
Interest Period, shall promptly notify the Borrower and the Lenders thereof.
Such determination shall, absent manifest error and subject to Section 3.6, be
final, conclusive and binding upon all parties hereto.

        (e)    Default Interest.    Notwithstanding the rates of interest
specified herein, effective on the date of the occurrence of any Event of
Default and for so long thereafter as any such Event of Default shall be
continuing, and effective immediately upon any failure to pay any Obligations or
any other amounts due under any of the Loan Documents when due, whether by
acceleration or otherwise, the principal balance of each Loan then outstanding
and, to the extent permitted by applicable law, any interest payment on each
Loan not paid when due or other amounts then due and payable shall bear interest
payable on demand, after as well as before judgment, at a rate per annum equal
to the Default Rate.

        (f)    Maximum Interest.    If any interest payment or other charge or
fee payable hereunder exceeds the maximum amount then permitted by applicable
law, the Borrower shall be obligated to pay the maximum amount then permitted by
applicable law and the Borrower shall continue to pay the maximum amount from
time to time permitted by applicable law until all such interest

55

--------------------------------------------------------------------------------






payments and other charges and fees otherwise due hereunder (in the absence of
such restraint imposed by applicable law) have been paid in full.

        3.2    Fees    

        (a)    Commitment Fees.    The Borrower shall pay to the Administrative
Agent for pro rata distribution to each Non-Defaulting Lender having a Domestic
Revolving Commitment (based on its Domestic Revolver Pro Rata Share) and/or a
Multicurrency Revolving Commitment (based on its Multicurrency Revolver Pro Rata
Share) a commitment fee (the "Commitment Fee") for the period commencing on the
Amendment and Restatement Effective Date to and including the Revolver
Termination Date or the earlier termination of the Domestic Revolving
Commitments and the Multicurrency Revolving Commitments (and, in either case,
repayment in full of the Domestic Revolving Loans and/or the Multicurrency
Revolving Loans and payment in full, or cash collateralization by the deposit of
cash into the Domestic Collateral Account in amounts and pursuant to
arrangements reasonably satisfactory to the Administrative Agent, of the LC
Obligations), computed at a rate equal to the Applicable Commitment Fee
Percentage per annum on the average daily Total Available Domestic Revolving
Commitment (with the Available Domestic Revolving Commitment of each Lender
determined without reduction for such Lender's Domestic Revolver Pro Rata Share
of the Overdraft Reserve and the Assigned Dollar Value of Swing Line Loans
outstanding) and the daily Total Available Multicurrency Revolving Commitment
("Average Utilization"), as the case may be. Unless otherwise specified, accrued
Commitment Fees shall be due and payable (i) on each Quarterly Payment Date
occurring after the Amendment and Restatement Effective Date, (ii) on the
Revolver Termination Date and (iii) upon any reduction or termination in whole
or in part of the Domestic Revolving Commitments and/or the Multicurrency
Revolving Commitments, as the case may be (but only, in the case of a reduction,
on the portion of the Domestic Revolving Commitments and/or the Multicurrency
Revolving Commitments, as the case may be, then being reduced).

        (b)    Agency Fees.    The Borrower shall pay to the Administrative
Agent for its own account, agency and other Loan fees in the amount and at the
times set forth in the letter agreement between the Borrower and the
Administrative Agent.

        3.3    Computation of Interest and Fees    

        Interest on all Loans and fees payable hereunder shall be computed on
the basis of the actual number of days elapsed over a year of 360 days; provided
that interest on all Base Rate Loans shall be computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be. Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at any time and from time to time upon request of the Borrower,
deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate applicable to Domestic
Revolving Loans pursuant to this Agreement. Each change in the Applicable Base
Rate Margin or Applicable Eurodollar Margin or the Applicable Commitment Fee
Percentage or any change in the LC Commission as a result of a change in the
Borrower's Most Recent Leverage Ratio shall become effective on the date upon
which such change in such ratio occurs.

        3.4    Interest Periods    

        At the time it gives any Notice of Borrowing or a Notice of Conversion
or Continuation with respect to Eurocurrency Loans, the Borrower shall elect, by
giving the Administrative Agent written notice, the interest period (each an
"Interest Period") which Interest Period shall, at the option of the Borrower,
be one, two, three or six months or, if available or otherwise satisfactory to
each of the

56

--------------------------------------------------------------------------------




applicable Lenders (as determined by each such applicable Lender in its sole
discretion) a nine or twelve month period, provided that:

        (i)    all Eurocurrency Loans comprising a Borrowing shall at all times
have the same Interest Period;

        (ii)   the initial Interest Period for any Eurocurrency Loan shall
commence on the date of such Borrowing of such Eurocurrency Loan (including the
date of any conversion thereto from a Loan of a different Type) and each
Interest Period occurring thereafter in respect of such Eurocurrency Loan shall
commence on the last day of the immediately preceding Interest Period;

        (iii)  if any Interest Period relating to a Eurocurrency Loan begins on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period, such Interest Period shall end on the last
Business Day of such calendar month;

        (iv)  if any Interest Period would otherwise expire on a day which is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, however, that if any Interest Period for a Eurocurrency
Loan would otherwise expire on a day which is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the next preceding Business Day;

        (v)   no Interest Period (a) with respect to any Loan (other than a Term
B Euro Loan and a non-Dollar denominated Multicurrency Revolving Loans) may be
selected at any time when an Unmatured Event of Default or Event of Default is
then in existence and (b) with respect to any Term B Euro Loan and non-Dollar
denominated Multicurrency Revolving Loan in excess of one month may be selected
at any time when an Unmatured Event of Default or Event of Default is then in
existence;

        (vi)  no Interest Period shall extend beyond the Term B Loan Maturity
Date for any Term B Loan or the Revolver Termination Date for any Domestic
Revolving Loan or any Multicurrency Revolving Loan; and

        (vii) no Interest Period in respect to any Borrowing of Term B Loans
shall be selected which extends beyond any date upon which a mandatory repayment
of such Term B Loans will be required to be made under Section 4.4(c) if the
aggregate principal amount of Term B Loans which have Interest Periods which
will expire after such date will be in excess of the aggregate principal amount
of Term B Loans then outstanding less the aggregate amount of such required
prepayment.

Notwithstanding anything to the contrary herein, the Borrower may only have Base
Rate Loans and Eurocurrency Loans with a one month Interest Period for the first
30 days after the Amendment and Restatement Effective Date or, if earlier, the
date on which the Administrative Agent informs the Borrower of the completion of
the syndication of the Commitments and Loans.

        3.5    Compensation for Funding Losses    

        The Borrower shall compensate each Lender, upon its written request
(which request shall set forth the basis for requesting such amounts, showing
the calculation thereof in reasonable detail), for all losses, expenses and
liabilities (including, without limitation, any interest paid by such Lender to
lenders of funds borrowed by it to make or carry its Eurocurrency Loans to the
extent not recovered by the Lender in connection with the liquidation or
re-employment of such funds and including the compensation payable by such
Lender to a Participant) and any loss sustained by such Lender in connection
with the liquidation or re-employment of such funds (including, without
limitation, a return on such liquidation or re-employment that would result in
such Lender receiving less than it would have received had such Eurocurrency
Loan remained outstanding until the last day of the Interest Period applicable
to such Eurocurrency Loans) which such Lender may sustain as a result of:
(i) for

57

--------------------------------------------------------------------------------




any reason (other than a default by such Lender or the Administrative Agent) a
continuation or Borrowing of, or conversion from or into, Eurocurrency Loans
does not occur on a date specified therefor in a Notice of Borrowing or Notice
of Conversion or Continuation (whether or not withdrawn); (ii) any payment,
prepayment or conversion or continuation of any of its Eurocurrency Loans
occurring for any reason whatsoever on a date which is not the last day of an
Interest Period applicable thereto; (iii) any repayment of any of its
Eurocurrency Loans not being made on the date specified in a notice of payment
given by the Borrower; or (iv) (A) any other failure by the Borrower to repay
its Eurocurrency Loans when required by the terms of this Agreement or (B) an
election made by the Borrower pursuant to Section 3.7. A written notice as to
additional amounts owed such Lender under this Section 3.5 and delivered to the
Borrower and the Administrative Agent by such Lender shall be delivered within
30 days of such event and shall, absent manifest error, be final, conclusive and
binding for all purposes. Calculation of all amounts payable to a Lender under
this Section 3.5 shall be made as though that Lender had actually funded its
relevant Eurocurrency Loan through the purchase of a Eurocurrency deposit
bearing interest at the Eurocurrency Rate in an amount equal to the amount of
that Loan, having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurocurrency deposit from an offshore office of
that Lender to a domestic office of that Lender in the United States of America;
provided, however, that each Lender may fund each of its Eurocurrency Loans in
any manner it sees fit and the foregoing assumption shall be utilized only for
the calculation of amounts payable under this Section 3.5.

        3.6    Increased Costs, Illegality, Etc.    

        (a)    Generally.    Except as provided in Section 4.7, in the event
that any Lender shall have determined (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto but,
with respect to clause (i) below, may be made only by the Administrative Agent):

        (i)    on any Interest Rate Determination Date that, by reason of any
changes arising after the date of this Agreement affecting the interbank
Eurocurrency market, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in the definition of
Eurocurrency Rate; or

        (ii)   at any time that any Lender shall incur increased costs or
reduction in the amounts received or receivable hereunder with respect to any
Eurocurrency Loan because of (x) any change since the date of this Agreement in
any applicable law or governmental rule, regulation, order, guideline or request
(whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, for
example, but not limited to: (A) a change in the basis of taxation of payments
to any Lender of the principal of or interest on the Notes or any other amounts
payable hereunder (except for taxes described in Sections 4.7(a)(i) through
(iv)) or (B) a change in official reserve requirements (but, in all events,
excluding reserves required under Regulation D to the extent included in the
computation of the Eurocurrency Rate) and/or (y) other circumstances since the
date of this Agreement affecting such Lender or the interbank Eurocurrency
market or the position of such Lender in such market (excluding, however,
differences in a Lender's cost of funds from those of the Administrative Agent
which are solely the result of credit differences between such Lender and the
Administrative Agent); or

        (iii)  at any time that the making or continuance of any Eurocurrency
Loan has been made (x) unlawful by any law or governmental rule, regulation or
order, (y) impossible by compliance by any Lender in good faith with any
governmental request (whether or not having force of law) or (z) impracticable
as a result of a contingency occurring after the date of this Agreement which
materially and adversely affects the interbank Eurocurrency market;

58

--------------------------------------------------------------------------------






then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to the Borrower and, except in the case of clause (i) above, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, Eurocurrency Loans shall no longer be available
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist, and any Notice of Borrowing or Notice of Conversion or
Continuation given by the Borrower with respect to Eurocurrency Loans (other
than with respect to conversions to Base Rate Loans) which have not yet been
incurred (including by way of conversion) shall be deemed rescinded by the
Borrower, (y) in the case of clause (ii) above, the Borrower shall pay to such
Lender, upon written demand therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its sole discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
received or receivable hereunder (a written notice as to the additional amounts
owed to such Lender, showing the basis for the calculation thereof, submitted to
the Borrower by such Lender shall, absent manifest error, be final and
conclusive and binding on all the parties hereto; however the failure to give
any such notice (unless the respective Lender has intentionally withheld or
delayed such notice, in which case the respective Lender shall not be entitled
to receive additional amounts pursuant to this Section 3.6 (a)(y) for periods
occurring prior to the 180th day before the giving of such notice) shall not
release or diminish the Borrower's obligations to pay additional amounts
pursuant to this Section 3.6 (a)(y) and (z) in the case of clause (iii) above,
the Borrower shall take one of the actions specified in Section 3.6(b) as
promptly as possible and, in any event, within the time period required by law.
In determining such additional amounts pursuant to clause (y) of the immediately
preceding sentence, each Lender shall act reasonably and in good faith and will,
to the extent the increased costs or reductions in amounts receivable relate to
such Lender's loans in general and are not specifically attributable to a Loan
hereunder, use averaging and attribution methods which are reasonable and which
cover all loans similar to the Loans made by such Lender whether or not the loan
documentation for such other loans permits the Lender to receive increased costs
of the type described in this Section 3.6(a).

        (b)    Eurocurrency Loans.    At any time that any Eurocurrency Loan is
affected by the circumstances described in Section 3.6(a)(ii) or (iii), the
Borrower may (and, in the case of a Eurocurrency Loan affected by the
circumstances described in Section 3.6(a)(iii), shall) either (i) if the
affected Eurocurrency Loan is then being made initially or pursuant to a
conversion, by giving the Administrative Agent telephonic notice (confirmed in
writing) on the same date that the Borrower was notified by the affected Lender
or the Administrative Agent pursuant to Section 3.6(a)(ii) or (iii), cancel the
respective Borrowing, or (ii) if the affected Eurocurrency Loan is then
outstanding, upon at least three Business Days' written notice to Administrative
Agent, require the affected Lender to convert such Eurocurrency Loan into a Base
Rate Loan, provided, that if more than one Lender is affected at any time, then
all affected Lenders must be treated the same pursuant to this Section 3.6(b).

        (c)    Capital Requirements.    If any Lender determines that the
introduction of or any change in any applicable law or governmental rule,
regulation, order, guideline or request (whether or not having the force of law)
concerning capital adequacy, or any change in (after the date of this Agreement)
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency, will have the effect of increasing the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender based on the existence of such Lender's Commitments
hereunder or its obligations hereunder, then the Borrower shall pay to such
Lender, upon its written notice as hereafter described, such additional amounts
as shall be required to compensate such Lender or such other corporation for the

59

--------------------------------------------------------------------------------






increased cost to such Lender or such other corporation or the reduction in the
rate of return to such Lender or such other corporation as a result of such
increase of capital. In determining such additional amounts, each Lender will
act reasonably and in good faith and will use averaging and attribution methods
which are reasonable and which will, to the extent the increased costs or
reduction in the rate of return relates to such Lender's commitments or
obligations in general and are not specifically attributable to the Commitments
and obligations hereunder, cover all commitments and obligations similar to the
Commitments and obligations of such Lender hereunder whether or not the loan
documentation for such other commitments or obligations permits the Lender to
make the determination specified in this Section 3.6(c), and such Lender's
determination of compensation owing under this Section 3.6(c) shall, absent
manifest error, be final and conclusive and binding on all the parties hereto.
Each Lender, upon determining that any additional amounts will be payable
pursuant to this Section 3.6(c), will give prompt written notice thereof to the
Borrower, which notice shall show the basis for calculation of such additional
amounts, although the failure to give any such notice (unless the respective
Lender has intentionally withheld or delayed such notice, in which case the
respective Lender shall not be entitled to receive additional amounts pursuant
to this Section 3.6(c) for periods occurring prior to the 180th day before the
giving of such notice) shall not release or diminish any of the Borrower's
obligations to pay additional amounts pursuant to this Section 3.6(c).

        (d)    Change of Lending Office.    Each Lender which is or will be owed
compensation pursuant to Section 3.6(a) or (c) or 4.7 will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to cause a different branch or Affiliate to make or continue a Loan
or Letter of Credit if such designation will avoid the need for, or materially
reduce the amount of, such compensation to such Lender and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender. Nothing in
this Section 3.6(d) shall affect or postpone any of the obligations of the
Borrower or the right of any Lender provided for herein.

        3.7    Replacement of Affected Lenders    

        (x)   If any Domestic Revolving Lender or Multicurrency Revolving Lender
becomes a Defaulting Lender or otherwise defaults in its Obligations to make
Loans or fund Unpaid Drawings, (y) if any Lender (or in the case of
Section 2.10(i), Facing Agent) is owed increased costs under Section 2.10(i),
Section 3.6(a)(ii) or (iii), or Section 3.6(c), or the Borrower is required to
make any payments under Section 4.7(c) to any Lender materially in excess of
those to the other Lenders or (z) as provided in Section 12.1(b) in the case of
certain refusals by a Lender to consent to certain proposed amendments, changes,
supplements, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders, the Borrower shall have the
right, if no Event of Default or Unmatured Event of Default then exists, to
replace such Lender (the "Replaced Lender") with one or more other Eligible
Assignees, none of whom shall constitute a Defaulting Lender at the time of such
replacement (collectively, the "Replacement Lender") acceptable to the
Administrative Agent, provided that (i) at the time of any replacement pursuant
to this Section 3.7, the Replaced Lender and Replacement Lender shall enter into
one or more assignment agreements, in form and substance satisfactory to such
parties and the Administrative Agent, pursuant to which the Replacement Lender
shall acquire all of the Commitments and outstanding Loans of, and participation
in Letters of Credit by, the Replaced Lender and (ii) all obligations of the
Borrower owing to the Replaced Lender (including, without limitation, such
increased costs and excluding those specifically described in clause (i) above
in respect of which the assignment purchase price has been, or is concurrently
being paid) shall be paid in full to such Replaced Lender concurrently with such
replacement. Upon the execution of the respective assignment documentation, the
payment of amounts referred to in clauses (i) and (ii) above and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by the Borrower, the Replacement Lender shall
become a

60

--------------------------------------------------------------------------------



Lender hereunder and, unless the Replaced Lender continues to have outstanding
Loans hereunder, the Replaced Lender shall cease to constitute a Lender
hereunder, except with respect to indemnification provisions under this
Agreement, which shall survive as to such Replaced Lender. Notwithstanding
anything to the contrary contained above, no Lender that acts as a Facing Agent
may be replaced hereunder at any time during which it has Letters of Credit
outstanding hereunder unless arrangements satisfactory to, such Facing Agent
(including the furnishing of a standby letter of credit in form and substance,
and issued by an issuer satisfactory to such Facing Agent or the depositing of
cash collateral into the Domestic Collateral Account in amounts and pursuant to
arrangements satisfactory to such Facing Agent) have been made with respect to
such outstanding Letters of Credit. The Replaced Lender shall be required to
deliver for cancellation its applicable Notes to be canceled on the date of
replacement, or if any such Note is lost or unavailable, such other assurances
or indemnification therefor as the Borrower may reasonably request.


ARTICLE IV

REDUCTION OF COMMITMENTS; PAYMENTS AND PREPAYMENTS


        4.1    Voluntary Reduction of Commitments    

        (a)   Upon at least three Business Days' prior written notice (or
telephonic notice confirmed in writing) to the Administrative Agent at the
Notice Office (which notice the Administrative Agent shall promptly transmit to
each Lender), the Borrower shall have the right, without premium or penalty, to
terminate the unutilized portion of the Domestic Revolving Commitments, the
Multicurrency Revolving Commitments and/or, the Swing Line Commitment, as the
case may be, in part or in whole; provided that (w) any such voluntary
termination of the Domestic Revolving Commitments and/or Multicurrency Revolving
Commitments, as the case may be, shall apply to proportionately and permanently
reduce the Domestic Revolving Commitment and/or Multicurrency Revolving
Commitments, as the case may be, of each Domestic Revolving Lender or
Multicurrency Revolving Lender, as the case may be, (x) any partial voluntary
reduction pursuant to this Section 4.1 shall be in the amount of at least
$10,000,000 and integral multiples of $5,000,000 in excess of that amount
(y) any such voluntary termination of the Domestic Revolving Commitments shall
occur simultaneously with a voluntary prepayment, pursuant to Section 4.3 such
that the total of the Domestic Revolving Commitments shall not be reduced below
the aggregate principal amount of outstanding Domestic Revolving Loans plus the
Assigned Dollar Value of the aggregate Domestic LC Obligations and the Assigned
Dollar Value of the Swing Line Loans and (z) any such voluntary termination of
the Multicurrency Revolving Commitment shall occur simultaneously with a
voluntary prepayment, pursuant to Section 4.3 such that the total of the
Multicurrency Revolving Commitments shall not be reduced below the Assigned
Dollar Value of the aggregate principal amount of outstanding Multicurrency
Revolving Loans plus the aggregate Assigned Dollar Value of the Multicurrency LC
Obligations.

        (b)   In the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as provided in
Section 12.1(b), the Borrower shall have the right, upon five (5) Business Days'
prior written notice to the Administrative Agent (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), to
terminate the entire Domestic Revolving Commitment and/or Multicurrency
Revolving Commitment of such Lender, so long as all Loans, together with accrued
and unpaid interest, fees and all other amounts, due and owing to such Lender
are repaid concurrently with the effectiveness of such termination at which time
Schedule 1.1 shall be deemed modified to reflect such changed amounts pursuant
to Section 4.3(b) and the Borrower cash collateralizes such Lender's Domestic
Revolver Pro Rata Share of the Domestic LC Obligations and such Lender's
Multicurrency Revolver Pro Rata Share

61

--------------------------------------------------------------------------------






of the Multicurrency LC Obligations (in the manner set forth in Section 4.4(a))
then outstanding. At such time, such Lender shall no longer constitute a
"Lender" for purposes of this Agreement, except with respect to indemnifications
in favor of such Lender under this Agreement which shall survive as to such
repaid Lender.

        4.2    Mandatory Reductions of Commitments    

        (a)    Reduction of Domestic Revolving Commitment and Multicurrency
Revolving Commitments.    The Domestic Revolving Commitments and Multicurrency
Revolving Commitments shall be reduced at the time and in the amounts required
to be reduced pursuant to Section 4.4(c).

        (b)    Reduction of Term B Dollar Commitments and Term B Euro
Commitments.    The Term B Dollar Commitments and Term B Euro Commitments shall
terminate on the Amendment and Restatement Effective Date, after giving effect
to the Borrowing of the Term B Dollar Loans and Term B Euro Loans on such date.

        (c)    Proportionate Reductions.    Each reduction or adjustment to the
Domestic Revolving Commitments pursuant to this Section 4.2 shall apply
proportionately to the Term B Dollar Commitment, the Term B Euro Commitment, the
Domestic Revolving Commitment or the Multicurrency Revolving Commitment, as the
case may be, of each Lender.

        (d)    Reduction of Commitments.    The Commitments will terminate in
their entirety on July 13, 2004 unless the Amendment and Restatement Effective
Date has occurred on or before such date.

        4.3    Voluntary Prepayments    

        (a)   The Borrower shall have the right to prepay the Loans in whole or
in part, from time to time, without premium or penalty, on the following terms
and conditions: (i) the Borrower shall give the Administrative Agent irrevocable
written notice at its Notice Office (or telephonic notice promptly confirmed in
writing) of its intent to prepay the Loans, whether such Loans are Term Loans,
Domestic Revolving Loans, Multicurrency Revolving Loans or Swing Line Loans, the
amount of such prepayment and the specific Borrowings to which such prepayment
is to be applied, which notice shall be given by the Borrower to the
Administrative Agent by 12:00 p.m. (New York City time) at least three Business
Days prior in the case of Eurocurrency Loans and at least one Business Day prior
in the case of Base Rate Loans to the date of such prepayment and which notice
shall (except in the case of Swing Line Loans) promptly be transmitted by the
Administrative Agent to each of the applicable Lenders; (ii) each partial
prepayment of any Borrowing (other than a Borrowing of Swing Line Loans) shall
be in an aggregate Dollar Equivalent principal amount of at least $5,000,000 and
each partial prepayment of a Swing Line Loan shall be in an aggregate principal
amount of at least $500,000; provided, that no partial prepayment of
Eurocurrency Loans made pursuant to a single Borrowing shall reduce the
aggregate principal amount of the outstanding Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto; (iii) Eurocurrency Loans may only be prepaid pursuant to this
Section 4.3 on the last day of an Interest Period applicable thereto or on any
other day subject to Section 3.5; (iv) each prepayment in respect of any
Borrowing shall be applied pro rata among the Loans comprising such Borrowing;
provided, that such prepayment shall not be applied to (I) any Domestic
Revolving Loans of a Defaulting Lender at any time when the aggregate amount of
Domestic Revolving Loans of any Non-Defaulting Lender exceeds such
Non-Defaulting Lender's Domestic Revolver Pro Rata Share of all Domestic
Revolving Loans then outstanding and (II) any Multicurrency Revolving Loans of a
Defaulting Lender at any time when the aggregate amount of Multicurrency Loans
of any Non-Defaulting Lender exceeds such Non-Defaulting Lender's Multicurrency
Revolver Pro Rata Share of all Multicurrency Loans then outstanding; (v) subject
to Section 4.5(c), each voluntary prepayment of

62

--------------------------------------------------------------------------------



Term Loans shall be applied first to the Scheduled Term Repayments due within
the 12 month period following the date of such prepayment in direct order of
maturity and, thereafter, shall be applied in proportional amounts equal to the
applicable Term Percentage of Term Loans (in each case, after giving effect to
the prepayments made to the Scheduled Term Repayments due within such twelve
month period as specified above), as the case may be, of such remaining
prepayment, if any, and, within each Term Loan, shall be applied to reduce the
remaining Scheduled Term Repayments on a pro rata basis (based upon the then
remaining principal amount of such Scheduled Term Repayments). Unless otherwise
specified by the Borrower, such prepayment shall be applied first to the payment
of Base Rate Loans and second to the payment of such Eurocurrency Loans as the
Borrower shall request (and in the absence of such request, as the
Administrative Agent shall determine). The notice provisions, the provisions
with respect to the minimum amount of any prepayment, and the provisions
requiring prepayments in integral multiples above such minimum amount of this
Section 4.3 are for the benefit of the Administrative Agent and may be waived
unilaterally by the Administrative Agent.

        (b)   In the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as provided in
Section 12.1(b), the Borrower shall have the right, upon five (5) Business Days'
prior written notice to the Administrative Agent (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), to repay
all Loans, together with accrued and unpaid interest, fees and all other amounts
due and owing to such Lender in accordance with said Section 12.1(b), so long as
(A) in the case of the repayment of Domestic Revolving Loans of any Domestic
Revolving Lender pursuant to this clause (b), the Domestic Revolving Commitment
of such Domestic Revolving Lender is terminated concurrently with such repayment
pursuant to Section 4.1(b), (B) in the case of the repayment of Multicurrency
Revolving Loans of any Multicurrency Revolving Lender pursuant to this
clause (b), the Multicurrency Revolving Commitment of such Multicurrency
Revolving Lender is terminated concurrently with such repayment pursuant to
Section 4.1(b) and (c) and (C) in the case of the repayment of Loans of any
Lender, the consents required by Section 12.1(b) in connection with the
repayment pursuant to this clause (b) shall have been obtained.

        4.4    Mandatory Prepayments    

        (a)    Prepayment Upon Overadvance.    

        (i)    Prepayment of Domestic Revolving Loans Upon Overadvance.    The
Borrower shall prepay the outstanding principal amount of the Domestic Revolving
Loans and Swing Line Loans on any date on which the Dollar Equivalent aggregate
outstanding principal amount of such Loans together with the aggregate Domestic
LC Obligations (after giving effect to any other repayments or prepayments on
such day) exceeds the Total Domestic Revolving Commitments in the amount of such
excess. If, after giving effect to the prepayment of all outstanding Domestic
Revolving Loans and Swing Line Loans, the aggregate Domestic LC Obligations
exceeds the Total Domestic Revolving Commitment then in effect, the Borrower
shall cash collateralize Domestic LC Obligations by depositing, pursuant to a
cash collateral agreement to be entered into in form and substance reasonably
satisfactory to the Administrative Agent, cash with Administrative Agent in an
amount equal to the difference between the Assigned Dollar Value of such
Domestic LC Obligations and the Total Domestic Revolving Commitment then in
effect. The Administrative Agent shall establish in its name for the benefit of
the Domestic Revolving Lenders a cash collateral account (the "Domestic
Collateral Account") into which it shall deposit such cash to hold as collateral
security for the Domestic LC Obligations.

63

--------------------------------------------------------------------------------



        (ii)    Prepayment of Multicurrency Revolving Loans Upon
Overadvance.    The Borrower shall prepay the outstanding principal amount of
Multicurrency Revolving Loans on any date on which the Assigned Dollar Value of
all Multicurrency Loans outstanding together with the aggregate Assigned Dollar
Value of the aggregate Multicurrency LC Obligations (after giving effect to any
other repayments or prepayments on such day) exceeds the Total Multicurrency
Revolving Commitment then in effect (including, without limitation, solely as a
result of fluctuation in Exchange Rates), in the amount of such excess and in
the applicable currency; provided, however, that if such excess is solely as a
result of fluctuation in Exchange Rates, such repayment shall not be required to
be made until four Business Days after notice from the Administrative Agent and
the Borrower shall not be obligated to pay such amount unless such excess is
greater than the Dollar Equivalent of an amount equal to 5% of the Total
Multicurrency Revolving Commitment. If, after giving effect to the prepayment of
all outstanding Multicurrency Revolving Loans, the aggregate Assigned Dollar
Value of Multicurrency LC Obligations exceeds the Total Multicurrency Revolving
Commitment then in effect, the Borrower shall cash collateralize such
Multicurrency LC Obligations by depositing, pursuant to a cash collateral
agreement to be entered into in form and substance reasonably satisfactory to
the Administrative Agent, cash with the Administrative Agent in an amount equal
to the difference between the Assigned Dollar Value of such Multicurrency LC
Obligations and the Total Multicurrency Revolving Commitment then in effect. The
Administrative Agent shall establish in its name for the benefit of the
Multicurrency Revolving Lenders a collateral account into which it shall deposit
such cash to hold as collateral security for the Multicurrency LC Obligations.

        (b)    Scheduled Term Repayments.    The Borrower shall cause to be paid
Scheduled Term Repayments for each Term Facility on the Term Loans until the
Term Loans are paid in full in the amounts and currencies and at the times
specified in each of the Scheduled Term Repayment definitions to the extent that
prepayments have not previously been applied to such Scheduled Term Repayments
(and such Scheduled Term Repayments have not otherwise been reduced) pursuant to
the terms hereof. Payments to be made pursuant to this Section 4.4(b) with
respect to (i) Term B Dollar Loans shall be paid in Dollars and (ii) Term B Euro
Loans shall be paid in Euros.

        (c)    Mandatory Prepayment Upon Asset Disposition.    On the first
Business Day (or, in the case of an Asset Disposition by a Foreign Subsidiary of
the Borrower, such later date (but in any event not later than the 180th day) in
the event that such mandatory repayment would result in the provisions of
Sections 151 et seq. of the Companies Act 1985 of England being breached or in
any Foreign Subsidiary breaching any similar applicable law in its country of
incorporation) after the date of receipt thereof by Holdings, the Borrower
and/or any of their Subsidiaries of Net Sale Proceeds from any Asset Disposition
(other than in connection with a Sale and Leaseback Transaction), an amount
equal to 100% of the Net Sale Proceeds from such Asset Disposition shall be
applied as a mandatory repayment of principal of the Term Loans pursuant to the
terms of Section 4.5(a), provided, that with respect to no more than $30,000,000
in the aggregate of such Net Sale Proceeds in any Fiscal Year of the Borrower,
the Net Sale Proceeds therefrom shall not be required to be so applied on such
date to the extent that no Event of Default or Unmatured Event of Default then
exists and the Borrower delivers a certificate to the Administrative Agent on or
prior to such date stating that such Net Sale Proceeds are expected to be used
to purchase assets used or to be used in the businesses referred to in
Section 8.9 within 180 days following the date of such Asset Disposition (which
certificate shall set forth the estimates of the proceeds to be so expended),
provided, further, that (1) if all or any portion of such Net Sale Proceeds not
so applied to the repayment of Term Loans are not so used (or contractually
committed to be used) within such 180 day period as provided above, such
remaining portion shall be applied on the last day of the period as a mandatory
repayment of principal of outstanding Term Loans as provided

64

--------------------------------------------------------------------------------






above in this Section 4.4(c) and (2) if all or any portion of such Net Sale
Proceeds are a result of an Asset Disposition involving the sale of Collateral
owned by the Borrower or a Domestic Subsidiary (other than the Capital Stock of
a Foreign Subsidiary), then such Net Sale Proceeds shall be required to be
reinvested in assets located in the United States constituting Collateral. After
the prepayment in full of all Term Loans, the Borrower shall repay Domestic
Revolving Loans and/or Multicurrency Revolving Loans, pro rata, and thereafter,
cash collateralize LC Obligations on the date of receipt of such proceeds by an
amount equal to the lesser of (y) the amount of Domestic Revolving Loans and LC
Obligations then outstanding or (z) the remaining portion of such Net Sale
Proceeds not used to repay Term Loans, and the Domestic Revolving Commitments
and Multicurrency Revolving Commitments shall be permanently reduced, pro rata,
by that portion of Net Sale Proceeds not used to repay Term Loans.

        (d)    Mandatory Prepayment With Excess Cash Flow.    On December 31st
of each year, an amount equal to 75% of Excess Cash Flow of the Borrower and its
Subsidiaries for the Fiscal Year ended on such date shall be applied as a
mandatory repayment of principal of the Term Loans pursuant to the terms of
Section 4.5(a); provided, that so long as no Event of Default or Unmatured Event
of Default then exists, if the Most Recent Leverage Ratio is less than 4.0 to
1.0, then, instead of 75%, an amount equal to 50% of Excess Cash Flow of the
Borrower and its Subsidiaries for such Fiscal Year shall be applied as a
mandatory repayment of Term Loans as provided above in this Section 4.4(d).

        (e)    Mandatory Payment With Proceeds of Capital Stock.    On the first
Business Day after receipt thereof by Holdings, the Borrower and/or any of their
Subsidiaries, an amount equal to 50% of the Net Offering Proceeds of the sale or
issuance of Capital Stock of (or cash capital contributions to) Holdings, the
Borrower or any of their Subsidiaries (other than (i) equity contributions to
(x) Holdings by a Huntsman Affiliate or any member of Holdings that is a member
of Holdings on the Amendment and Restatement Effective Date (or any assignee
Affiliate of such member) or (y) the Borrower or any of its Subsidiaries made by
Holdings or any of its Subsidiaries and (ii) dividends paid in kind), shall be
applied as a mandatory repayment of principal of the Term Loans pursuant to the
terms of Section 4.5(a); provided, that so long as no Event of Default or
Unmatured Event of Default then exists, if the Most Recent Leverage Ratio is
less than 3.0:1.0, then, no mandatory repayment of Term Loans as provided above
shall be required.

        (f)    Mandatory Payment With Proceeds of Sale and Leaseback
Transaction.    On the Business Day of receipt thereof by Holdings, the Borrower
and/or any of their Subsidiaries, an amount equal to 100% of net cash proceeds
from a Sale and Leaseback Transaction by Holdings, the Borrower or any of their
Subsidiaries shall be applied as a mandatory repayment of principal of the Term
Loans pursuant to the terms of Section 4.5(a).

        (g)    Mandatory Prepayment Upon Additional Issuance of Senior Debt or
Senior Subordinated Debt.    On the Business Day of receipt thereof by the
Borrower, an amount equal to 100% of the Net Offering Proceeds of any
subordinated Indebtedness permitted by Section 8.2(t) hereof or the Net Offering
Proceeds of any Additional Senior Notes permitted by Section 8.2(u) hereof (in
each case, other than proceeds which constitute Permitted Refinancing
Indebtedness) shall be applied as a mandatory repayment of principal of the Term
Loans pursuant to the terms of Section 4.5(a); provided, that the first
$50,000,000 of such Net Offering Proceeds may be used for general corporate
purposes.

        (h)    Mandatory Prepayment With Proceeds of Permitted Accounts
Receivable Securitization.    

        (i)    On the Business Day of receipt by the Borrower or any of its
Subsidiaries of cash proceeds from the sale or transfer of any Acquired Master
Trust Receivables Pool, an amount equal to 100% of such proceeds shall be
applied as a mandatory prepayment of principal of Loans pursuant to the terms of
Section 4.5(a).

65

--------------------------------------------------------------------------------







        (ii)   In the event that the Receivables Facility Attributed
Indebtedness with respect to the Master Trust Receivables Securitization equals
or exceeds $325 million, then on the date of receipt of cash proceeds arising
from such increased principal amount of the Master Trust Receivables
Securitization, the Borrower shall, to the extent not previously prepaid
pursuant to this Section 4.4(h)(ii), prepay the principal of the Loans in an
amount equal to such excess, with such amount applied pursuant to the terms of
Section 4.5(a); provided, however, if the Receivables Facility Attributed
Indebtedness with respect to the Master Trust Receivables Securitization exceeds
the sum of $325 million due solely to the effect of a currency exchange
fluctuation, then the prepayment otherwise required by this Section 4.4(h)(ii)
shall not be required unless such excess remains for a period greater than
thirty (30) consecutive days.

        (iii)  An amount equal to 100% of the initial net cash proceeds of any
Permitted Accounts Receivable Securitization (other than the Master Trust
Receivables Securitization), and the initial net cash proceeds thereafter
resulting from any additional receivable pools related to such Permitted
Accounts Receivable Securitization, by the Borrower or any of its Subsidiaries
shall be applied as a mandatory repayment of principal of the Loans pursuant to
the terms of Section 4.5(a).

        (i)    Foreign Factoring Transactions.    On the Business Day of receipt
thereof by Holdings, the Borrower and/or any of their Subsidiaries, an amount
equal to 100% of the proceeds of the Foreign Factoring Transactions shall be
applied to reduce the outstanding Domestic Revolving Loans and Dollar Equivalent
Multicurrency Revolving Loans on a pro rata basis without a permanent reduction
of the Commitments.

        4.5    Application of Prepayments.    

        (a)    Prepayments.    Except as expressly provided in this Agreement,
all prepayments of principal made by the Borrower pursuant to Section 4.4 shall
be applied (i) first, to the payment of the unpaid principal amount of the Term
Loans (with, except as provided in the next succeeding sentence, the Term
Percentage for each Term Facility of such repayment to be applied as a repayment
of Term Loans of such Term Facility), second, to the prepayment of the then
outstanding balance of Swing Line Loans, third, to the payment, pro rata, of the
then outstanding balance of the Domestic Revolving Loans and Multicurrency
Revolving Loans, and fourth, to the cash collateralization of LC Obligations;
(ii) within each of the foregoing Loans, first to the payment of Base Rate Loans
and second to the payment of Eurocurrency Loans; and (iii) with respect to
Eurocurrency Loans, in such order as the Borrower shall request (and in the
absence of such request, as the Administrative Agent shall determine). Each
prepayment of Term Loans made pursuant to Section 4.4(c), (d), (e), (f), (g) and
(h) shall be allocated first to the Term Loans based on the aggregate principal
amount of the Scheduled Term Dollar Repayments and the Dollar Equivalent amount
of the Scheduled Term Euro Repayments due within the twelve month period
following the date of such prepayment in direct order of maturity, and,
thereafter, shall be allocated second to the Term Loans in proportional amounts
equal to the Term Percentage for each Term Facility (in each case, after giving
effect to the prepayments made to the Scheduled Term Repayments due within such
twelve month period as specified above), as the case may be, of such remaining
prepayment, if any, and, within each Term Loan, shall be applied to reduce the
remaining Scheduled Term Repayments on a pro rata basis (based upon the then
remaining principal amount of such Scheduled Term Repayments). If any prepayment
of Eurocurrency Loans made pursuant to a single Borrowing shall reduce the
outstanding Loans made pursuant to such Borrowing to an amount less than the
Minimum Borrowing Amount, such Borrowing shall immediately be converted into
Base Rate Loans, in the case of Loans denominated in Dollars, or into Loans with
one month Interest Periods, in the case of Loans denominated in an Alternative
Currency. All prepayments shall include payment of accrued interest on the
principal amount so prepaid, shall be applied to the payment of interest before
application to principal and shall

66

--------------------------------------------------------------------------------



include amounts payable, if any, under Section 3.5. All payments received in
Dollars which are required to be applied in Euros and/or Sterling shall be
converted to Euros or Sterling, as the case may be, at the Spot Rate on the date
of such prepayment.

        (b)    Payments.    All Scheduled Term Repayments shall be applied
(i) first to the payment of Base Rate Loans, if any, and second to the payment
of Eurocurrency Loans and (ii) with respect to Eurocurrency Loans, in such order
as the Borrower shall request (and in the absence of such request, as the
Administrative Agent shall determine). All payments shall include payment of
accrued interest on the principal amount so paid, shall be applied to the
payment of interest before application to principal and shall include amounts
payable, if any, under Section 3.5.

        4.6    Method and Place of Payment    

        (a)   Except as otherwise specifically provided herein, all payments
under this Agreement shall be made to the Administrative Agent, for the ratable
account of the Lenders entitled thereto, not later than 1:00 p.m. (New York City
time) on the date when due and shall be made in immediately available funds and
in each case to the account specified therefor for the Administrative Agent or
if no account has been so specified at the Payment Office. The Administrative
Agent will thereafter cause to be distributed on the same day (if payment was
actually received by the Administrative Agent prior to 1:00 p.m. (New York City
time) on such day) like funds relating to the payment of principal or interest
or fees ratably to the Lenders entitled to receive any such payment in
accordance with the terms of this Agreement. If and to the extent that any such
distribution shall not be so made by the Administrative Agent in full on the
same day (if payment was actually received by the Administrative Agent prior to
1:00 p.m. (New York City time) on such day), the Administrative Agent shall pay
to each Lender its ratable amount thereof and each such Lender shall be entitled
to receive from the Administrative Agent, upon demand, interest on such amount
at the overnight Federal Funds Rate (or the applicable cost of funds with
respect to amounts denominated in Euros or Sterling) for each day from the date
such amount is paid to the Administrative Agent until the date the
Administrative Agent pays such amount to such Lender.

        (b)   Any payments under this Agreement which are made by the Borrower
later than 1:00 p.m. (New York City time) shall, for the purpose of calculation
of interest, be deemed to have been made on the next succeeding Business Day.
Whenever any payment to be made hereunder shall be stated to be due on a day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable during such extension at the applicable rate in effect
immediately prior to such extension, except that with respect to Eurocurrency
Loans, if such next succeeding applicable Business Day is not in the same month
as the date on which such payment would otherwise be due hereunder or under any
Note, the due date with respect thereto shall be the next preceding Business
Day.

        4.7    Net Payments    

        (a)   All payments made by the Borrower hereunder or under any Loan
Document will be made without setoff, counterclaim or other defense. Except as
provided in Section 4.7(d), all payments hereunder and under any of the Loan
Documents (including, without limitation, payments on account of principal and
interest and fees) shall be made by the Borrower free and clear of and without
deduction or withholding for or on account of any present or future tax, duty,
levy, impost, assessment or other charge of whatever nature now or hereafter
imposed by any Governmental Authority, but excluding therefrom (i) a tax imposed
on or measured by the overall net income (including a franchise tax based on net
income) of the lending office of the Lender in respect of which the payment is
made by the jurisdiction in which the Lender is incorporated or the jurisdiction
(or political subdivision or taxing authority thereof) in which its lending
office is located, (ii) in the case of any Lender organized under the laws of
any jurisdiction other than the

67

--------------------------------------------------------------------------------



United States or any state thereof (including the District of Columbia), any
taxes imposed by the United States by means of withholding at the source unless
such withholding results from a change in applicable law, treaty or regulations
or the interpretation or administration thereof (including, without limitation,
any guideline or policy not having the force of law) by any authority charged
with the administration thereof subsequent to the date such Lender becomes a
Lender with respect to the Loan or portion thereof affected by such change,
(iii) any taxes to which the Lender is subject (to the extent of the tax rate
then in effect) on the date this Agreement is executed or to which such Lender
would be subject on such date if a payment hereunder had been received by the
Lender on such date and with respect to any Lender that becomes a party hereto
after the date hereof, any taxes to which such Lender is subject on the date it
becomes a party hereto (other than taxes which each of the other Lenders is
entitled to reimbursements for pursuant to the terms of this Agreement) and
(iv) taxes to which the Lender becomes subject subsequent to the date referred
to in clause (iii) above as a result of a change in the residence, place of
incorporation, or principal place of business of the Lender, a change in the
branch or lending office of the Lender participating in the transactions set
forth herein or other similar circumstances or as a result of the recognition by
the Lender of gain on the sale, assignment or participation by the Lender of the
participating interests in its creditor positions hereunder (such tax or taxes,
other than the tax or taxes described in Sections 4.7(a)(i) through (iv), being
herein referred to as "Tax" or "Taxes"). If the Borrower is required by law to
make any deduction or withholding of any Taxes from any payment due hereunder or
under any of the Loan Documents, then the amount payable will be increased to
such amount which, after deduction from such increased amount of all such Taxes
required to be withheld or deducted therefrom, will not be less than the amount
due and payable hereunder had no such deduction or withholding been required. A
certificate as to any additional amounts payable to a Lender under this
Section 4.7 submitted to the Borrower by such Lender shall show in reasonable
detail the amount payable and the calculations used to determine in good faith
such amount and shall, absent manifest error, be final, conclusive and binding
upon all parties hereto.

        (b)   If the Borrower makes any payment hereunder or under any of the
Loan Documents in respect of which it is required by law to make any deduction
or withholding of any Taxes, it shall pay the full amount to be deducted or
withheld to the relevant taxation or other authority within the time allowed for
such payment under applicable law and shall deliver to the Lenders within
30 days after it has made such payment to the applicable authority a receipt
issued by such authority evidencing the payment to such authority of all amounts
so required to be deducted or withheld from such payment.

        (c)   Without prejudice to the other provisions of Section 4.7, if any
Lender, or the Administrative Agent on its behalf, is required by law to make
any payment on account of Taxes on or in relation to any amount received or
receivable hereunder or under any of the Loan Documents by such Lender, or the
Administrative Agent on its behalf, or any liability for Tax in respect of any
such payment is imposed, levied or assessed against any Lender or the
Administrative Agent on its behalf, the Borrower will promptly, following
receipt of the certificate described in the immediately following sentence,
indemnify such person against such Tax payment or liability, together with any
interest, penalties and expenses (including reasonable counsel fees and
expenses) payable or incurred in connection therewith, including any tax of any
Lender arising by virtue of payments under this Section 4.7(c), computed in a
manner consistent with this Section 4.7(c). A certificate as to the amount of
such payment by such Lender, or the Administrative Agent on its behalf, showing
calculations thereof in reasonable detail, absent manifest error, shall be
final, conclusive and binding upon all parties hereto for all purposes.

        (d)   (i) To the extent permitted by applicable law, each Lender that is
a Non-U.S. Participant shall deliver to Borrower and Administrative Agent on or
prior to the Initial Borrowing Date (or

68

--------------------------------------------------------------------------------






in the case of a Lender that is an Assignee, on the date of such assignment to
such Lender) two accurate and complete original signed copies of IRS
Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other applicable form
prescribed by the IRS) certifying to such Lender's entitlement to a complete
exemption from, or a reduced rate in, United States withholding tax on interest
payments to be made under this Agreement or any Note. If a Lender that is a
Non-U.S. Participant is claiming a complete exemption from withholding on
interest pursuant to Section 881(c) of the Code, the Lender shall deliver (along
with two accurate and complete original signed copies of IRS Form W-8BEN) a
certificate substantially in the form of Exhibit 4.7(d) (any such certificate, a
Section 4.7(d)(i) Certificate"). In addition, each Lender that is a Non-U.S.
Participant agrees that from time to time after the Initial Borrowing Date, (or
in the case of a Lender that is an Assignee, after the date of the assignment to
such Lender), when a lapse in time (or change in circumstances occurs) renders
the prior certificates hereunder obsolete or inaccurate in any material respect,
such Lender shall, to the extent permitted under applicable law, deliver to the
Borrower and Administrative Agent two new and accurate and complete original
signed copies of an IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or
other applicable forms prescribed by the IRS), and if applicable, a new
Section 4.7(d)(i) Certificate, to confirm or establish the entitlement to such
Lender or Agent to an exemption from, or reduction in, United States withholding
tax on interest payments to be made under this Agreement or any Note.

        (ii)   Each Lender that is not a Non-U.S. Participant (other than any
such Lender which is taxed as a corporation for U.S. federal income tax
purposes) shall provide two properly completed and duly executed copies of IRS
Form W-9 (or any successor or other applicable form) to Borrower and
Administrative Agent certifying to such Lender or Agent is exempt from United
States backup withholding tax. To the extent that a form provided pursuant to
this Section 4.7(d)(ii) is rendered obsolete or inaccurate in any material
respects as result of change in circumstances with respect to the status of a
Lender, such Lender or Agent shall, to the extent permitted by applicable law,
deliver to Borrower and Administrative Agent revised forms necessary to confirm
or establish the entitlement to such Lender's exemption from United States
backup withholding tax.

        (e)   Each Lender agrees that, as promptly as practicable after it
becomes aware of the occurrence of any event or the existence of any condition
that would cause the Borrower to make a payment in respect of any Taxes to such
Lender pursuant to Section 4.7(a) or a payment in indemnification for any Taxes
pursuant to Section 4.7(c) , it will use reasonable efforts to make, fund or
maintain the Loan (or portion thereof) of such Lender with respect to which the
aforementioned payment is or would be made through another lending office of
such Lender if as a result thereof the additional amounts which would otherwise
be required to be paid by such the Borrower in respect of such Loans (or
portions thereof) or participation in Letters of Credit pursuant to
Section 4.7(a) or Section 4.7(c) would be materially reduced, and if, as
determined by such Lender, in its reasonable discretion, the making, funding or
maintaining of such Loans or participation in Letters of Credit (or portions
thereof) through such other lending office would not otherwise materially
adversely affect such Loans or such Lender. The Borrower agrees to pay all
reasonable expenses incurred by any Lender in utilizing another lending office
of such Lender pursuant to this Section 4.7(e).

69

--------------------------------------------------------------------------------




ARTICLE V

CONDITIONS OF CREDIT


        5.1    Conditions Precedent to the Initial Borrowing    

        The obligation of the Lenders to make the Initial Loan and the
obligation of the Facing Agent to issue and the Lenders to participate in
Letters of Credit under this Agreement shall be subject to the fulfillment, on
or prior to the Amendment and Restatement Effective Date, of each of the
following conditions:

        (a)    Credit Agreement and Notes.    Holdings, Borrower, the
Administrative Agent and each Lender shall have duly executed and delivered to
the Administrative Agent, with a signed counterpart for each Lender, this
Agreement (including all schedules and exhibits), and the Borrower shall have
duly executed and delivered to the Administrative Agent the Notes payable to the
order of each applicable Lender which has requested a Note in the amount of
their respective Commitments and all other Loan Documents shall have been duly
executed and delivered by the appropriate Credit Party to Agent, all of which
shall be in full force and effect;

        (b)    Collateral Security Agreement.    The Borrower, Holdings and each
Subsidiary Guarantor shall have duly authorised, executed and delivered an
Amended and Restated Collateral Security Agreement or reaffirmation agreement,
as the case may be, in form and substance satisfactory to the Administrative
Agent (as modified, supplemented or amended from time to time, the "Collateral
Security Agreement") and shall have delivered to Collateral Agent all the
Pledged Securities referred to therein then owned, if any, by such Credit Party,
(y) endorsed in blank in the case of promissory notes constituting Pledged
Securities referred to therein then owned, if any, by such Credit Party, and
(z) together with executed and undated stock powers, in the case of capital
stock constituting Pledged Securities and the other documents and instruments
required to be delivered under the Collateral Security Agreement together with:

        (i)    proper financing statements (Form UCC-1 or such other financing
statements or similar notices as shall be required by local law) fully executed
for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the opinion of Agent, desirable to
perfect the security interests purported to be created by the Collateral
Security Agreement;

        (ii)   certified copies of Requests for Information or Copies (Form
UCC-7), or equivalent reports, listing all effective financing statements or
similar notices that name the Borrower or its Subsidiaries (by its actual name
or any trade name, fictitious name or similar name), or any division or other
operating unit thereof, as debtor and that are filed in the jurisdiction
referred to in said clause (i), together with copies of such other financing
statements (none of which shall cover the Collateral except to the extent
evidencing Permitted Liens or for which the Administrative Agent shall have
received termination statements (Form UCC-3 or such other termination statements
as shall be required by local law) fully executed for filing);

        (iii)  evidence of the completion of all other recordings and filings
of, or with respect to, the Collateral Security Agreement and all other actions
as may be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the security interests intended to be created by the Collateral Security
Agreement or any other Security Document; and

        (iv)  evidence that all other actions necessary, or in the reasonable
opinion of Agent, desirable to perfect the security interests purported to be
taken by the Collateral Security Agreement have been taken;

70

--------------------------------------------------------------------------------






        (c)    Mortgages; Mortgage Policies; Surveys.    The Administrative
Agent shall have received:

        (i)    fully executed counterparts of amended deeds of trust, all in
form and substance satisfactory to the Administrative Agent (the "Mortgages"),
which Mortgage shall cover the Real Property of the Borrower or a Domestic
Subsidiary listed on Schedule 6.21(c) and identified as a mortgaged property
(each, a "Mortgaged Property"), together with a recording instruction letter
from Vinson & Elkins L.L.P., addressed to and accepted by the relevant title
insurance company under which such title insurance company accepts delivery of
executed counterparts of the applicable Mortgage to be promptly delivered to the
appropriate recorder's office for recording in all places to the extent
necessary or desirable, in the judgment of the Administrative Agent, to create a
valid and enforceable first priority lien on the applicable Mortgaged Property,
subject only to Permitted Liens, in favor of Collateral Agent (or such other
trustee as may be required or desired under local law) for the benefit of the
Secured Parties;

        (ii)   mortgagee title insurance policies issued by title insurance
companies satisfactory to the Administrative Agent (the "Mortgage Policies")
with respect to the Mortgaged Properties in amounts satisfactory to the
Administrative Agent assuring the Administrative Agent that the Mortgages with
respect to such Mortgaged Properties are valid and enforceable first priority
mortgage liens on the respective Mortgaged Properties, free and clear of all
defects, encumbrances and other Liens except Permitted Liens, and the Mortgage
Policies shall be in form and substance satisfactory to the Administrative Agent
and shall include, as appropriate, an endorsement for future advances under this
Agreement and the Notes and for any other matter that the Administrative Agent
in its discretion may request, shall not include an exception for mechanics'
liens, and shall provide for affirmative insurance and such reinsurance as the
Administrative Agent in its discretion may request; and

        (iii)  a survey, in form and substance satisfactory to the
Administrative Agent, of each Mortgaged Property located in Jefferson County,
Texas, dated a date acceptable to the Administrative Agent, certified by a
licensed professional surveyor in a manner satisfactory to the Administrative
Agent;

        (d)    Documents.    The Borrower shall certify that each of the
following shall remain in full force and effect and have not been amended or
modified:

        (i)    the UK Holdco Note, substantially in the form of Exhibit 1.1(a),
executed by UK Holdco 1 payable to Huntsman Finco;

        (ii)   Foreign Intercompany Notes, substantially in the form of
Exhibit 1.1(b), executed by each Foreign Subsidiary receiving an Intercompany
Loan from UK Holdco 1 on the Original Closing Date;

        (iii)  Foreign Intercompany Loan Security Documents, in form and
substance acceptable to the Administrative Agent, executed by each Foreign
Subsidiary listed on Schedule 5.1(d)(iii);

        (iv)  the agreements listed on Schedule 5 of the Contribution Agreement
executed and delivered on the Original Closing Date;

        (v)   Charge Over Shares, dated as of June 22, 2001, executed by
Huntsman Texas Holdings LLC with respect to shares of TG owned by Huntsman Texas
Holdings LLC;

        (e)    Corporate Proceedings.    The Administrative Agent shall have
received from each Credit Party a certificate, dated the Amendment and
Restatement Effective Date, signed by a Responsible Officer of such Person, and
attested to by the secretary or any assistant secretary, or equivalent officer,
or any manager (in the case of a limited liability company) of such Person with
appropriate

71

--------------------------------------------------------------------------------



insertions, together with copies of such Person's Organizational Documents and
the consents of the members of such Person referred to in such certificate and
all of the foregoing (including each such Organizational Document and consent)
shall be satisfactory to the Administrative Agent; and

        (i)    All corporate and/or limited liability company and legal
proceedings and all instruments and agreements to be executed by each Credit
Party in connection with the transactions contemplated by this Agreement and the
Loan Documents shall be reasonably satisfactory in form and substance to the
Administrative Agent, and the Administrative Agent shall have received all
information and copies of all certificates, documents and papers, including good
standing certificates, bring-down certificates and any other records of
corporate and/or limited liability company proceedings and governmental
approvals, if any, which the Administrative Agent reasonably may have requested
in connection therewith, such documents and papers, where appropriate, to be
certified by proper corporate or governmental authorities;

        (ii)   The ownership and capital structure (including without
limitation, the terms of any capital stock, options, warrants or other
securities issued by Holdings or any of its Subsidiaries) of the Borrower and
its Subsidiaries shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders;

        (f)    Foreign Intercompany Loan Corporate Proceedings.    The
Administrative Agent shall have received from each Foreign Subsidiary of the
Borrower party to a Foreign Intercompany Loan Security Document, a copy
(certified as being a true, complete and up to date copy by the secretary of
such Person) of such Person's Organizational Documents.

        (g)    Incumbency.    The Administrative Agent shall have received a
certificate of the secretary or assistant secretary, or equivalent officer, or
any manager (in the case of a limited liability company) of each Credit Party,
dated the Amendment and Restatement Effective Date, as to the incumbency and
signature of the officers of each such Person executing any document (in form
and substance satisfactory to the Administrative Agent) and any certificate or
other document or instrument to be delivered pursuant hereto or thereto by or on
behalf of such Person, together with evidence of the incumbency of such
secretary, assistant secretary, or equivalent officer or any manager (in the
case of a limited liability company);

        (h)    Financial Statements.    The Borrower shall have delivered to the
Administrative Agent and each Lender the financial statements as provided in
Section 6.5(a)(i) in form and substance satisfactory to the Administrative Agent
and the Required Lenders;

        (i)    Approvals.    All necessary governmental (domestic and foreign)
and third party approvals in connection with this Agreement and the transactions
contemplated hereby and otherwise referred to herein shall have been obtained
and remain in effect, and all applicable waiting periods shall have expired
without any action being taken by any competent authority which restrains,
prevents or imposes materially adverse conditions upon the consummation of all
or any part of this Agreement or the transactions contemplated hereby and
otherwise referred to herein except for those approvals of non-Governmental
Authorities under contracts which are not material and which are not required to
be delivered at the closing thereof. Additionally, there shall not exist any
judgment, order, injunction or other restraint issued or filed or a hearing
seeking injunctive relief or other restraint pending or notified prohibiting or
imposing material adverse conditions upon all or any part of this Agreement or
the transactions contemplated hereby, or the making of the Loans or the issuance
of Letters of Credit;

        (j)    Litigation.    No litigation by any entity (private or
governmental) shall be pending or, to the best knowledge of the Borrower,
threatened with respect to this Agreement, any other Loan Document or any
documentation executed in connection herewith, or with respect to any of the

72

--------------------------------------------------------------------------------






Indebtedness to Remain Outstanding, or any other pending or threatened
litigation which the Administrative Agent or the Required Lenders shall
determine could reasonably be expected to have a Material Adverse Effect;

        (k)    Pro Forma Balance Sheet.    The Administrative Agent shall have
received the Pro Forma Balance Sheet in form and substance satisfactory to the
Administrative Agent and the Required Lenders;

        (l)    Opinions of Counsel.    The Administrative Agent shall have
received from (i) Vinson & Elkins L.L.P., special counsel to the Borrower, an
opinion addressed to the Administrative Agent and each of the Lenders and dated
the Amendment and Restatement Effective Date, which shall be in substantially
the form of Exhibit 5.1(l) and (ii) local counsel (in the United States and in
England) an opinion addressed to the Administrative Agent and each of the
Lenders and dated the Amendment and Restatement Effective Date, in form and
substance satisfactory to the Administrative Agent, covering the perfection of
the security interests granted pursuant to the Security Documents;

        (m)    Fees.    The Borrower shall have paid to the Agents and the
Lenders all costs, fees and expenses (including, without limitation, legal fees
and expenses) payable to the Agents and the Lenders to the extent then due
including all breakage, if any, and other fees, interest and expenses due and
owing under the Original Credit Agreement as if paid in full;

        (n)    Solvency.    The Administrative Agent shall have received a
solvency certificate, in form and substance reasonably satisfactory to the
Administrative Agent, executed by a Responsible Officer on behalf of the
Borrower with respect to the solvency of the Borrower;

        (o)    Officer's Certificate.    The Administrative Agent shall have
received a certificate executed by a Responsible Officer on behalf of the
Borrower, dated the Amendment and Restatement Effective Date and in the form and
substance satisfactory to the Administrative Agent;

        (p)    Existing Indebtedness.    After giving effect to this Agreement
and the other transactions contemplated hereby, Holdings and its Subsidiaries
shall not have any Indebtedness outstanding except for the Loans, the Senior
Notes, the Senior Subordinated Notes, the Holdings Zero Coupon Notes and the
Indebtedness listed on Schedule 8.2(b) and other Indebtedness permitted by
Section 8.2;

        (q)    Debt Ratings.    Borrower shall have delivered to the
Administrative Agent evidence of a rating of B1 or better from Moody's and a
rating of B or better from S&P;

        (r)   Borrower, Administrative Agent and the Lenders signatory thereto
shall have executed and delivered the Master Assignment Agreement;

        (s)    Other Matters.    All corporate and other proceedings taken in
connection with this Agreement at or prior to the date of this Agreement, and
all documents incident thereto will be reasonably satisfactory in form and
substance to the Administrative Agent; and the Administrative Agent shall have
received such other instruments and documents as the Administrative Agent shall
reasonably request in connection with the execution of this Agreement, and all
such instruments and documents shall be reasonably satisfactory in form and
substance to the Administrative Agent; and

        (t)    Reaffirmation of Subsidiary Guaranty.    The Administrative Agent
shall have received a reaffirmation of the Subsidiary Guaranty by the Subsidiary
Guarantors on terms satisfactory to the Administrative Agent.

73

--------------------------------------------------------------------------------






        5.2    Conditions Precedent to All Credit Events    

        The obligation of each Lender to make Loans (including Loans made on the
Amendment and Restatement Effective Date) and the obligation of any Facing Agent
to issue or any Lender to participate in any Letter of Credit hereunder in each
case shall be subject to the fulfillment at or prior to the time of each such
Credit Event of each of the following conditions:

        (a)    Representations and Warranties.    The representations and
warranties contained in this Agreement and the other Loan Documents shall each
be true and correct in all material respects at and as of such time, as though
made on and as of such time, except to the extent such representations and
warranties are expressly made as of a specified date in which event such
representation and warranties shall be true and correct as of such specified
date;

        (b)    No Default.    No Event of Default or Unmatured Event of Default
shall have occurred and shall then be continuing on such date or will occur
after giving effect to such Credit Event;

        (c)    Notice of Borrowing; Letter of Credit Request.    

        (i)    Prior to the making of each Loan, the Administrative Agent shall
have received a Notice of Borrowing meeting the requirements of Section 2.5.

        (ii)   Prior to the issuance of each Letter of Credit, the
Administrative Agent and the respective Facing Agent shall have received a
Letter of Credit Request meeting the requirements of Section 2.10(b);

        (d)    Adverse Change.    At the time of each such Credit Event and
after giving effect thereto, since the Amendment and Restatement Effective Date,
nothing shall have occurred (and the Lender shall not have become aware of any
facts or conditions previously unknown) which has, or is reasonably likely to
have, a Material Adverse Effect;

        (e)    Other Information.    The Administrative Agent shall have
received such other instruments, documents and opinions as it may reasonably
request in connection with such Credit Event, and all such instruments and
documents shall be reasonably satisfactory in form and substance to the
Administrative Agent.

        The acceptance of the benefits of each such Credit Event by the Borrower
shall be deemed to constitute a representation and warranty by it to the effect
of paragraphs (a), (b), (c) and (d) of this Section 5.2 (except that no opinion
need be expressed as to any Agent's or Required Lenders' satisfaction with any
document, instrument or other matter).

        Each Lender hereby agrees that by its execution and delivery of its
signature page hereto and by the funding of its Loan to be made on the Amendment
and Restatement Effective Date, such Lender approves of and consents to each of
the matters set forth in Section 5.1, and Section 5.2 which must be approved by,
or which must be satisfactory to, the Agents or the Required Lenders or Lenders,
as the case may be; provided that, in the case of any agreement or document
which must be approved by, or which must be satisfactory to, the Required
Lenders, the Administrative Agent or the Borrower shall have delivered a copy of
such agreement or document to such Lender on or prior to the Amendment and
Restatement Effective Date if requested.


ARTICLE VI

REPRESENTATIONS AND WARRANTIES


        In order to induce the Lenders to enter into this Agreement and to make
the Loans, and issue (or participate in) the Letters of Credit as provided
herein, Holdings and the Borrower make the following representations and
warranties as of the Amendment and Restatement Effective Date and as of the

74

--------------------------------------------------------------------------------




date of each subsequent Credit Event, all of which shall survive the execution
and delivery of this Agreement and the Notes and the making of the Loans and
issuance of the Letters of Credit:

        6.1    Corporate Status    

        Holdings and each of its Subsidiaries (i) is a duly organized and
validly existing corporation, partnership or limited liability company or other
entity in good standing (if applicable under applicable law) under the laws of
the jurisdiction of its organization, (ii) has the requisite power and authority
to own its property and assets and to transact the business in which it is
engaged and presently proposed to engage in and (iii) is duly qualified and is
authorized to do business and is in good standing ((where relevant) in (y) its
jurisdiction of organization and (z) in each other jurisdiction where the
ownership, leasing or operation of property or the conduct of its business
requires such qualification, except for such failure to be so qualified which,
in the aggregate, would not have a Material Adverse Effect.

        6.2    Corporate Power and Authority    

        Holdings and each of its Subsidiaries has the applicable power and
authority to execute, deliver and perform the terms and provisions of each of
the Documents to which it is a party and has taken all necessary corporate
action to authorize the execution, delivery and performance by it of each of
such Documents. As of the Amendment and Restatement Effective Date (or such
later date as a Document is to be executed and delivered in accordance with the
terms hereof) Holdings and each of its Subsidiaries has duly executed and
delivered each of the Documents to which it is a party, and each of such
Documents constitutes its legal, valid and binding obligation enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws generally affecting creditors' rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

        6.3    No Violation    

        Neither the execution, delivery or performance by the Borrower and each
of its Subsidiaries of the Documents to which it is a party (including, without
limitation, the granting of Liens pursuant to the Security Documents or the
Foreign Intercompany Loan Security Documents), nor compliance by it with the
terms and provisions thereof, nor the consummation of the transactions
contemplated therein (i) will contravene any provision of any Requirement of Law
applicable to Holdings and each of its Subsidiaries, (ii) will conflict with or
result in any breach of or constitute a tortious interference with any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien (except pursuant to the Security Documents) upon any of the property or
assets of Holdings and each of its Subsidiaries pursuant to the terms of any
material Contractual Obligation to which Holdings and each of its Subsidiaries
is a party or by which it or any of its property or assets is bound or to which
it may be subject, (iii) will violate any provision of any Organizational
Document of Holdings and each of its Subsidiaries or (iv) require any approval
of stockholders or any approval or consent of any Person (other than a
Governmental Authority) except as have been obtained on or prior to the
Amendment and Restatement Effective Date or as set forth on Schedule 6.3.

        6.4    Governmental and Other Approvals    

        Except as set forth on Schedule 6.4 hereto and except for the recording
of the Mortgages and filings (in respect of certain Security Documents) and
actions with appropriate Governmental Authorities which shall be recorded and
filed, respectively, on, or as soon as practicable after, the Amendment and
Restatement Effective Date, no order, consent, approval, license, authorization
or validation of, or filing, recording or registration with (except as have been
obtained or made on or prior to the Amendment and Restatement Effective Date),
or exemption by, any Governmental Authority, is required to authorize, or is
required in connection with, (i) the execution, delivery and

75

--------------------------------------------------------------------------------




performance of any Document or (ii) the legality, validity, binding effect or
enforceability of any such Document.

        6.5    Financial Statements; Financial Condition; Undisclosed
Liabilities Projections; etc.    

        (a)    Financial Statements    

        (i)    The balance sheet of the Borrower at December 31, 2001, 2002 and
2003 and March 31, 2004 and the related statements of income, cash flows and
shareholders' equity of Borrower for the Fiscal Year or other period ended on
such dates, as the case may be, fairly present in all material respects the
financial condition and results of operation and cash flows of Borrower and its
consolidated subsidiaries as of such dates and for such periods. Copies of such
statements have been furnished to the Lenders prior to the date hereof and, in
the case of the December 31, 2001, 2002 and 2003 statements, have been examined
by KPMG, independent certified public accountants, who delivered an unqualified
opinion in respect thereto, and

        (ii)   the pro forma (after giving effect to this Agreement and the
other transactions contemplated hereby) balance sheet as of March 31, 2004 of
the Borrower attached hereto as Schedule 6.5(a) (the "Pro Forma Balance Sheet")
presents fairly the financial condition of the Borrower at the date of such
balance sheet and presents a good faith estimate of the pro forma financial
condition of Borrower and its Subsidiaries on a consolidated basis (after giving
effect to this Agreement and the other transactions contemplated hereby) at the
date thereof. The Pro Forma Balance Sheet has been prepared in accordance with
GAAP consistently applied (except as may be indicated in the notes thereto)
subject to normal year-end adjustments.

        (b)    Solvency.    On and as of the Amendment and Restatement Effective
Date, after giving effect to this Agreement and to all Indebtedness (including
the Loans) being incurred, and to be incurred (and the use of proceeds thereof),
and Liens created, and to be created, by Holdings and its Subsidiaries in
connection with the transactions contemplated hereby, Holdings and each of its
Material Subsidiaries are Solvent.

        (c)    No Undisclosed Liabilities.    Except as fully reflected in the
financial statements and the notes related thereto delivered pursuant to
Section 6.5(a) and set forth on Schedule 6.5(c) there were as of the Amendment
and Restatement Effective Date no liabilities or obligations other than in the
ordinary course of business consistent with past practices (with respect to the
Borrower and its Subsidiaries of any nature whatsoever (whether absolute,
accrued, contingent or otherwise and whether or not due) which, either
individually or in aggregate, would be material to Holdings and its
Subsidiaries, taken as a whole. As of the Amendment and Restatement Effective
Date, neither Holdings nor the Borrower knows of any basis for the assertion
against Holdings or any of its Subsidiaries of any such liability or obligation
of any nature whatsoever that is not fully reflected in the financial statements
or the notes related thereto delivered pursuant to Section 6.5(a) or set forth
on Schedule 6.5(c) (other than, as to Holdings, the Holdings Zero Coupon Notes)
which, either individually or in the aggregate, could be material to Holdings
and its Subsidiaries, taken as a whole.

        (d)    Indebtedness.    Schedule 8.2(b) sets forth a true and complete
list of all Indebtedness (other than the Loans, the Letters of Credit, the
Senior Notes, the Senior Subordinated Notes and the Holdings Zero Coupon Notes)
of Holdings, the Borrower and its Subsidiaries as of the Amendment and
Restatement Effective Date, to the extent that, in each case, such Indebtedness
is in excess of $250,000 (provided, that the aggregate principal amount of
Indebtedness not so listed does not exceed the Dollar Equivalent (as determined
on the Amendment and Restatement Effective Date) of $2,500,000), in each case
showing the aggregate principal amount thereof (and

76

--------------------------------------------------------------------------------






the aggregate amount of any undrawn commitments with respect thereto) and the
name of the respective obligor and any other entity which directly or indirectly
guaranteed such debt. The Borrower has delivered or caused to be delivered to
the Administrative Agent a true and complete copy of the form of each instrument
evidencing Indebtedness for money borrowed listed on Schedule 8.2(b) and of each
instrument pursuant to which such Indebtedness for money borrowed was issued, in
each case, other than Indebtedness of the type described in Section 8.2(o) or
(r).

        (e)    Projections.    On and as of the Amendment and Restatement
Effective Date, the financial projections, attached hereto as Schedule 6.5(e)
(the "Projections") and each of the Projections delivered after the Amendment
and Restatement Effective Date pursuant to Section 7.2(e) are, or will be at the
time made, based on good faith estimates and assumptions made by the management
of the Borrower, and there are no statements or conclusions in any of the
Projections which, at the time made, are based upon or include information known
to the Borrower to be misleading or which fail to take into account material
information regarding the matters reported therein. On and as of the Amendment
and Restatement Effective Date, the Borrower believes that the Projections are
reasonable and attainable, it being understood that uncertainty is inherent in
any forecasts or projections and that no assurance can be given that the results
set forth in the Projections will actually be obtained.

        (f)    No Material Adverse Change.    As of the Amendment and
Restatement Effective Date and at any time thereafter, there has been no
material adverse change in the business, condition (financial or otherwise),
assets, liabilities, property, operations or prospects of Holdings and its
Subsidiaries (taken as a whole) since December 31, 2003 based on the financial
statements delivered pursuant to Section 6.5(a)(i).

        6.6    Litigation    

        There are no actions, suits or proceedings pending or, to the best
knowledge of Holdings or any of its Subsidiaries, threatened in writing against
Holdings or any of its Subsidiaries (i) with respect to any Loan Document or
(ii) that are reasonably likely to have a Material Adverse Effect.

        6.7    Disclosure    

        All factual information (taken as a whole) heretofore or
contemporaneously furnished by or on behalf of Holdings, the Borrower or any of
their Subsidiaries in writing to any Lender (including, without limitation, all
information contained in the Documents) (other than the Projections as to which
Section 6.5(e) applies) which fairly discloses the matters therein in good faith
in accordance with applicable law)) for purposes of or in connection with this
Agreement or any transaction contemplated herein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of Holdings,
the Borrower or any of their Subsidiaries in writing to any Lender for purposes
of or in connection with this Agreement or any transaction contemplated herein
are and will be true and accurate in all material respects on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided. As of the Amendment and Restatement
Effective Date, the Borrower has disclosed to the Lenders on or before the
Amendment and Restatement Effective Date, all agreements, instruments and
corporate or other restrictions to which Holdings or any of its Subsidiaries is
or will be subject as of the or the Amendment and Restatement Effective Date,
and all other matters known to any of them, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

77

--------------------------------------------------------------------------------





        6.8    Use of Proceeds; Margin Regulations    

        (a)    Term Loan Proceeds.    All proceeds of the Restatement Term B
Dollar Loans and Restatement Term B Euro Loans incurred on the Amendment and
Restatement Effective Date shall be used by the Borrower (w) to refinance
Existing Term B and Term C Loans, (x) to refinance a portion of the outstanding
revolving loans under the Original Credit Agreement, (y) to pay fees and
expenses in connection with this Agreement and the transactions contemplated
hereby and (z) for ongoing working capital needs and general corporate purposes.

        (b)    Domestic Revolving Loan Proceeds.    All proceeds of the Domestic
Revolving Loans incurred hereunder shall be used by the Borrower (x) to
refinance, in part, a portion of the outstanding revolving loans under the
Original Credit Agreement and (y) for ongoing working capital needs and general
corporate purposes (other than to voluntarily prepay Term Loans).

        (c)    Multicurrency Revolving Loan Proceeds.    All proceeds of the
Multicurrency Revolving Loans incurred hereunder shall be used by the Borrower
(x) to refinance, in part, a portion of the outstanding revolving loans under
the Original Credit Agreement, and (y) for ongoing working capital needs and
general corporate purposes (other than to voluntarily prepay Term Loans).

        (d)    Swing Line Loans.    All proceeds of the Swing Line Loans
incurred hereunder shall be used by the Borrower for ongoing working capital
needs and general corporate purposes (other than to voluntarily prepay Term
Loans); provided, however, that no Swing Line Loans may be requested by the
Borrower on the Amendment and Restatement Effective Date.

        (e)    Margin Regulations.    No part of the proceeds of any Loan will
be used to purchase or carry any margin stock (as defined in Regulation U of the
Board), directly or indirectly, or to extend credit for the purpose of
purchasing or carrying any such margin stock for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the loans or
extensions of credit under this Agreement to be considered a "purpose credit"
within the meaning of Regulation T, U or X of the Board.

        6.9    Tax Returns and Payments    

        Holdings and each of the its Subsidiaries have timely filed or caused to
be filed all tax returns which are required to be filed, except where failure to
file any such returns would not reasonably be expected to have a Material
Adverse Effect, and have paid or caused to be paid all taxes shown to be due and
payable on said returns or on any assessments made against them or any of their
respective material properties and all other material taxes, fees or other
charges imposed on them or any of their respective properties by any
Governmental Authority (other than those the amount or validity of which is
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of Holdings or
any such Subsidiary, as the case may be), except where failure to take any such
action could not reasonably be expected to have a Material Adverse Effect; and
no tax liens have been filed and no claims are being asserted with respect to
any such taxes, fees or other charges (other than such liens or claims, the
amount or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP (or prior to the Amendment and Restatement Effective Date, applicable
accounting practice) have been provided) which could be reasonably expected to
have a Material Adverse Effect.

        6.10    Compliance With ERISA    

        (a)   Each Plan has been operated and administered in a manner so as not
to result in any material liability of Holdings or any of its Subsidiaries for
failure to comply with the applicable provisions of ERISA and the Code; no
Reportable Event which could reasonably be expected to

78

--------------------------------------------------------------------------------



result in the termination of any Plan has occurred with respect to a Plan; to
the best knowledge of Holdings and the Borrower, no Multiemployer Plan is
insolvent or in reorganization; no Plan has an accumulated or waived funding
deficiency, has permitted decreases in its funding standard account or has
applied for an extension of any amortization period within the meaning of
Section 412 of the Code; neither Holdings nor any of its Subsidiaries nor any
ERISA Affiliate has incurred any material liability to or on account of a Plan
pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or
4204 of ERISA or Section 4971 or 4975 of the Code; no proceedings have been
instituted to terminate any Plan; using actuarial assumptions and computation
methods consistent with subpart 1 of Subtitle E of Title IV of ERISA, and its
Subsidiaries and its ERISA Affiliates would not have any material liability to
all Plans which are Multiemployer Plans in the event of a complete withdrawal
therefrom, as of the close of the most recent Fiscal Year of each such Plan
ending prior to the date of any Credit Event; no Lien imposed under the Code or
ERISA on the assets of Holdings or any of its Subsidiaries or any ERISA
Affiliate exists or is likely to arise on account of any Plan; and Holdings and
its Subsidiaries do not maintain or contribute to any employee welfare benefit
plan (as defined in Section 3(1) of ERISA) which provides benefits to retired
employees (other than as required by Section 601 of ERISA) or any employee
pension benefit plan (as defined in Section 3(2) of ERISA), the ongoing annual
obligations with respect to either of which could reasonably be expected to have
a Material Adverse Effect.

        (b)   (i) Each Foreign Pension Plan is in compliance and in good
standing (to the extent such concept exists in the relevant jurisdiction) in all
material respects with all laws, regulations and rules applicable thereto,
including all funding requirements, and the respective requirements of the
governing documents for such Foreign Pension Plan; (ii) with respect to each
Foreign Pension Plan maintained or contributed to by Holdings or any Subsidiary,
(x) that is required by applicable law to be funded in a trust or other funding
vehicle is in material compliance with applicable law regarding funding
requirements, and (y) that is not required by applicable law to be funded in a
trust or other funding vehicle, reasonable reserves have been established in
accordance with prudent business practice or where required by ordinary
accounting practices in the jurisdiction in which such Foreign Pension Plan is
maintained; (iii) all material contributions required to have been made by
Holdings or any Subsidiary to any Foreign Pension Plan have been made within the
time required by law or by the terms of such Foreign Pension Plan; and (iv) to
the knowledge of Holdings and its Subsidiaries, no actions or proceedings have
been taken or instituted to terminate or wind-up a Foreign Pension Plan with
respect to which Holdings or any of its Subsidiaries could have any material
liability.

        6.11    Ownership of Property    

        Holdings and each of its Subsidiaries has good and marketable title or,
with respect to real property, valid fee simple title (or in each case, the
relevant foreign equivalent, if any) to, or a subsisting leasehold interest in,
or a valid contractual agreement or other valid right to use, all such Person's
material real property, and good title (or relevant foreign equivalent) to, a
valid leasehold interest in, or valid contractual rights or other valid right to
(or an agreement for the acquisition of same) use all such Person's other
material property (but excluding Intellectual Property), and, in each case, none
of such property is subject to any Lien except for Permitted Liens. The items of
real and personal property (but excluding Intellectual Property) owned by,
leased to or used by Holdings and each of its Subsidiaries constitute all of the
assets used in the conduct of such Person's business as presently conducted, and
neither this Agreement nor any other Documents, nor any transaction contemplated
under any such agreement, will affect any right, title or interest of Holdings
or any of its Subsidiaries in and to any of such assets in a manner that would
have or is reasonably likely to have a Material Adverse Effect. As of the
Amendment and Restatement Effective Date, the Borrower and its

79

--------------------------------------------------------------------------------




Domestic Subsidiaries have granted Mortgages to secure the Obligations on all
parcels of real estate identified on Schedule 6.21(c) as Mortgaged Properties.

        6.12    Capitalization of Holdings and the Borrower    

        On the Amendment and Restatement Effective Date, the capitalization of
Holdings and the Borrower will be as set forth on Schedule 6.12(a) hereto. The
Capital Stock of Holdings and the Borrower have been duly authorized and validly
issued. Except as set forth on Schedule 6.12(a), no authorized but unissued or
treasury shares of Capital Stock of Holdings and the Borrower are subject to any
option, warrant, right to call or commitment of any kind or character. A
complete and correct copy of each of the operating agreements of Holdings and
the Borrower in effect on the Amendment and Restatement Effective Date has been
delivered to the Administrative Agent. Except as set forth on Schedule 6.12(a),
neither Holdings nor the Borrower has any outstanding stock or securities
convertible into or exchangeable for any shares of its Capital Stock, or any
rights issued to any Person (either preemptive or other) to subscribe for or to
purchase, or any options for the purchase of, or any agreements providing for
the issuance (contingent or otherwise) of, or any calls, commitments or claims
or any character relating to any of its Capital Stock or any stock or securities
convertible into or exchangeable for any of its Capital Stock (other than as set
forth in the certificate of incorporation of the Borrower). Neither Holdings,
the Borrower nor any of their Subsidiaries is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of its Capital Stock or any convertible securities, rights or options of
the type described in the preceding sentence. As of the Amendment and
Restatement Effective Date, all of the issued and outstanding shares of Capital
Stock of Holdings and the Borrower are owned of record by the stockholders as
set forth on Schedule 6.12(a) hereto.

        6.13    Subsidiaries    

        (a)    Organization.    Schedule 6.13 sets forth as of the Amendment and
Restatement Effective Date a true, complete and correct list of each Subsidiary
of the Borrower and indicates for each such Subsidiary (i) its jurisdiction of
organization and (ii) its ownership (by holder and percentage interest).
Holdings has no Subsidiaries except for Subsidiaries permitted to be created
pursuant to this Agreement, the Borrower and those Subsidiaries listed as on
Schedule 6.13.

        (b)    Capitalization.    All of the issued and outstanding Capital
Stock of each Subsidiary of the Borrower is owned as set forth on Schedule 6.13.
All of the Capital Stock of each Subsidiary of the Borrower has been duly
authorized and validly issued, is fully paid and non-assessable and is owned as
set forth on Schedule 6.13, free and clear of all Liens except for Permitted
Liens. No authorized but unissued or treasury shares of Capital Stock of any
Subsidiary of the Borrower are subject to any option, warrant, right to call or
commitment of any kind or character except as set forth on Schedule 6.13. On and
after the relevant date of formation, the Borrower directly owns 100% of the
Capital Stock of each Receivables Subsidiary owned directly by the Borrower, and
the Borrower has pledged (and delivered for pledge) the Capital Stock of each
such Receivables Subsidiary (and any promissory notes received by the Borrower
or any other Credit Party from such Receivables Subsidiary) to the Collateral
Agent pursuant to the Collateral Security Agreement.

        (c)    Restrictions on or Relating to Subsidiaries.    There does not
exist any consensual encumbrance or restriction on the ability of (i) any
Subsidiary of the Borrower to pay dividends or make any other distributions on
its capital stock or any other interest or participation in its profits owned by
the Borrower or any Subsidiary of the Borrower, or to pay any Indebtedness owed
to the Borrower or a Subsidiary of the Borrower, (ii) any Subsidiary of the
Borrower to make loans or advances to the Borrower or any of the Borrower's
Subsidiaries or (iii) the Borrower or any of its Subsidiaries to transfer any of
its properties or assets to the Borrower or any of its Subsidiaries, except, in
each case, for such encumbrances or restrictions permitted under Section 8.5.

80

--------------------------------------------------------------------------------






        6.14    Compliance With Law, Etc.    

        Neither Holdings, the Borrower nor any of their Subsidiaries is in
default under or in violation of any Requirement of Law or material Contractual
Obligation or under its Organizational Documents, as the case may be, in each
case the consequences of which default or violation, either in any one case or
in the aggregate, would have a Material Adverse Effect.

        6.15    Investment Company Act    

        Neither Holdings, the Borrower nor any of their Subsidiaries is an
"investment company" or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended.

        6.16    Public Utility Holding Company Act    

        Neither Holdings, the Borrower nor any of their Subsidiaries is a
"holding company," or a "subsidiary company" of a "holding company," or an
"affiliate" of a "holding company" or of a "subsidiary company" of a "holding
company" within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

        6.17    Environmental Matters    

        (i)    The operations of and the real property owned or operated by
Holdings and each of its Subsidiaries are in compliance with all applicable
Environmental Laws except where the failure to be in compliance, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect; (ii) Holdings and each of its Subsidiaries has obtained and will
continue to maintain all Environmental Permits, and all such Environmental
Permits are in good standing and Holdings and its Subsidiaries are in compliance
with all terms and conditions of such Environmental Permits, except where
failure to so obtain, maintain or comply, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect;
(iii) neither Holdings nor any of its Subsidiaries nor any of their present or
past properties or operations (whether owned or leased) is subject to: (A) any
Environmental Claim or other written claim, request for information, judgment,
order, decree or agreement from or with any Governmental Authority or private
party related to any material violation of or material non-compliance with
Environmental Laws or Environmental Permits to the extent any of the foregoing
could reasonably be expected to have a Material Adverse Effect, (B) any pending
or, to the knowledge of the Holdings or the Borrower, threatened judicial or
administrative proceeding, action, suit or investigation related to any
Environmental Laws or Environmental Permits which could reasonably be expected
to have a Material Adverse Effect, (C) any Remedial Action which if not taken
could reasonably be expected to have a Material Adverse Effect or (D) any
liabilities, obligations or costs arising from the Release or substantial threat
of a material Release of a Contaminant into the environment regardless of
whether the Release or substantial threat of a material Release is occurring on
Holdings' or any of its Subsidiaries' present or past properties or at any other
location, in each case where such Release or substantial threat of a material
Release could reasonably be expected to have a Material Adverse Effect;
(iv) neither Holdings nor any of its Subsidiaries has received any written
notice or claim to the effect that Holdings or any of its Subsidiaries is or may
be liable to any Person as a result of the Release or substantial threat of a
material Release of a Contaminant into the environment, which notice or claim
could reasonably be expected to result in a Material Adverse Effect, and (v) no
Environmental Lien has attached to any property (whether owned or leased) of the
Borrower or of any of its Subsidiaries which could reasonably be expected to
have a Material Adverse Effect, nor are there any facts or circumstances
currently known to Holdings or any of its Subsidiaries that may reasonably be
expected to give rise to such an Environmental Lien.

81

--------------------------------------------------------------------------------



        6.18    Labor Relations    

        Neither Holdings, the Borrower nor any of their Material Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (i) no significant unfair labor practice
complaint pending against Holdings or any of its Subsidiaries or, to the best
knowledge of Holdings and the Borrower, threatened against any of them before
the National Labor Relations Board or appropriate national court or other forum,
and no significant grievance or significant arbitration proceeding arising out
of or under any collective bargaining agreement is so pending against Holdings
or any of its Subsidiaries or, to the best knowledge of Holdings and the
Borrower, threatened against any of them and (ii) no significant strike, labor
dispute, slowdown or stoppage is pending against Holdings or any of its
Subsidiaries or, to the best knowledge of Holdings and the Borrower, threatened
against Holdings or any of its Subsidiaries (with respect to any matter
specified in clause (i) or (ii) above, either individually or in the aggregate)
such as could reasonably be expected to have a Material Adverse Effect.

        6.19    Intellectual Property, Licenses, Franchises and Formulas    

        Each of Holdings and its Subsidiaries owns or holds licenses or other
rights to or under all of the patents, patent applications, trademarks, service
marks, trademark and service mark registrations and applications therefor, trade
names, copyrights, copyright registrations and applications therefor, trade
secrets, proprietary information, computer programs or data bases (collectively,
"Intellectual Property") except where the failure to own or hold such
Intellectual Property could not reasonably be expected to result in a Material
Adverse Effect, and has obtained assignments of all franchises, licenses and
other rights of whatever nature, regarding Intellectual Property necessary for
the present conduct of its business, without any known conflict with the rights
of others, except such conflicts which could not reasonably be expected to have
a Material Adverse Effect. Neither Holdings nor any of its Subsidiaries has
knowledge of any existing or threatened claim by any Person contesting the
validity, enforceability, use or ownership of the Intellectual Property which
could reasonably be expected to have a Material Adverse Effect, or of any
existing state of facts that would support a claim that use by Holdings or any
of its Subsidiaries of any such Intellectual Property has infringed or otherwise
violated any proprietary rights of any other Person which could reasonably be
expected to have a Material Adverse Effect.

        6.20    Certain Fees    

        Except as disclosed to the Agents prior to the Amendment and Restatement
Effective Date, no broker's or finder's fees or commissions or any similar fees
or commissions will be payable by Holdings, the Borrower or any of their
Subsidiaries with respect to the incurrence and maintenance of the Obligations,
any other transaction contemplated by the Documents or any services rendered in
connection with such transactions.

        6.21    Security Documents    

        (a)    Security Agreement Collateral.    The provisions of the Security
Documents upon execution and delivery thereof are effective to create in favor
of the Collateral Agent for the benefit of the Secured Parties pursuant to the
Collateral Security Agreement, a legal, valid and enforceable security interest
in all right, title and interest of the applicable Credit Party in the
Collateral (other than the Collateral described in the Mortgages) owned by such
Credit Party, and the Collateral Security Agreement, together with the filings
of Form UCC-1 (or other similar filing, if any) in all relevant jurisdictions
and delivery of all possessory collateral creates a first lien on, and security
interest in (or similar interest in respect of), all right, title and interest
of Holdings and such Credit Parties in all of the Collateral described therein,
subject to no other Liens other than Permitted Liens. Except for titled
vehicles, vessels and other collateral which may not be perfected through the
filing of financing statements under the Uniform Commercial Code (or similar
applicable law) of the appropriate jurisdiction (or similar filings in each
relevant jurisdiction) and

82

--------------------------------------------------------------------------------



which have an aggregate fair market value of less than $5,000,000, and except
for patents, trademarks, trade names and copyrights to the extent perfection
would require filing in any foreign jurisdiction, all such Liens are perfected
Liens (or similar legal status). The recordation in the United States Patent and
Trademark Office and in the United States Copyright Office of assignments for
security made pursuant to the Collateral Security Agreement will be effective,
under Federal law, to perfect the security interest granted to the Collateral
Agent for the benefit of the Secured Parties in the trademarks, patents and
copyrights covered by such the Collateral Security Agreement.

        (b)    Pledged Securities.    The security interests created in favor of
the Collateral Agent, as pledgee for the benefit of the Secured Parties under
the Collateral Security Agreement, constitute perfected security interests in
the Pledged Securities, if any, subject to no security interests of any other
Person except for the Liens granted under or pursuant to the Collateral Security
Agreement. No filings or recordings are required in order to perfect the
security interests created in the Pledged Securities under the Collateral
Security Agreement other than with respect to filings required by applicable
foreign law and UCC financing statements with respect to uncertificated Pledged
Securities.

        (c)    Real Estate Collateral.    The Mortgages create, as security for
the obligations purported to be secured thereby, a valid and enforceable (and
upon the due recording thereof under applicable law) perfected security interest
in and Lien on all of the Mortgaged Property (including, without limitation, all
fixtures and improvements relating to such Mortgaged Property and affixed or
added thereto on or after the Original Closing Date) in favor of the Collateral
Agent (or such other agent or trustee as may be named therein) for the benefit
of the Secured Parties, superior to and prior to the rights of all third Persons
(except that the security interest created in the Mortgaged Property may be
subject to the Permitted Liens related thereto). Schedule 6.21(c) contains a
true and complete list of each parcel of real property owned or leased by the
Borrower and its Subsidiaries in the United States, the United Kingdom or other
jurisdiction in which a material plant is located and the type of interest
therein held by the Borrower or such Subsidiary. The Borrower or a Subsidiary of
the Borrower has good and marketable title to all Mortgaged Property free and
clear of all Liens except those described in the first sentence of this
Section 6.21(c) .

        6.22    Subordination Provisions    

        The subordination provisions contained in the Senior Subordinated Note
Documents, when executed, are enforceable against the issuer of the respective
security and the holders thereof, and the Loans and all other Obligations
entitled to the benefits of any Loan Document and any related guaranty are
within the definitions of "Senior Indebtedness" included in such provisions.

        6.23    Foreign Intercompany Loan Documents    

        The Foreign Intercompany Loan Documents and the Foreign Intercompany
Loan Security Documents constitute legal, valid and binding obligations of the
Persons party thereto (except to the extent that the enforceability thereof may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws generally affecting creditors' rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)) and are in
full force and effect and the Foreign Intercompany Loan Security Documents are
effective to create the security interests, if any, purported to be created
thereby).

83

--------------------------------------------------------------------------------





ARTICLE VII

AFFIRMATIVE COVENANTS


        The Borrower and Holdings hereby agree that, so long as any of the
Commitments remain in effect, or any Loan or LC Obligation remains outstanding
and unpaid or any other amount is owing to any Lender or the Administrative
Agent hereunder, the Borrower and Holdings shall:

        7.1    Financial Statements    

        Furnish, or cause to be furnished, to each Lender:

        (a)    Quarterly Financial Statements.    As soon as available, but in
any event not later than 45 days after the end of each of the first full three
Fiscal Quarters of each Fiscal Year of the Borrower, (i) the unaudited
consolidated balance sheet of the Borrower and its consolidated subsidiaries as
at the end of such quarter and the related unaudited consolidated statements of
income of the Borrower and its consolidated Subsidiaries for such quarter and
the portion of the Fiscal Year through the end of such quarter and the
consolidated statements of cash flows for the portion of such Fiscal Year ended
as of such quarter and in each case commencing with the fiscal quarter ending
June 30, 2004 setting forth comparative figures for the related periods in the
prior Fiscal Year, and, if the Borrower has established any Unrestricted
Subsidiaries, such consolidated statements shall be accompanied by a balance
sheet as of such date, and a statement of income and cash flows for such period,
reflecting on a combined basis, for Subsidiaries and on a combined basis for
Unrestricted Subsidiaries, the consolidating entries for such types of
Subsidiaries, (ii) the unaudited consolidating balance sheets of the Borrower as
at the end of such Fiscal Quarter and the related unaudited consolidating
statements of income of the Borrower and its Subsidiaries for such quarter and
the consolidating statements of cash flows for the portion of such Fiscal Year
ended as of such quarter and in each case commencing with the Fiscal Quarter
ending June 30, 2004 setting forth comparative figures for the related periods
in the prior Fiscal Year and (iii) the unaudited business segment footnote
information, consistent with the requirements of GAAP, of the Borrower and its
consolidated subsidiaries for such quarter and the position of the Fiscal Year
through the end of such quarter, and in each case commencing with the Fiscal
Quarter ending June 30, 2004 setting forth comparative figures for the related
periods in the prior Fiscal Year. Each of the above items shall be in a form
satisfactory to the Administrative Agent and certified by the Responsible
Financial Officer of the Borrower, subject to normal year-end audit adjustments;
and

        (b)    Annual Financial Statements.    As soon as available, but in any
event not later than 90 days after the end of each Fiscal Year of the Borrower,
a copy of (i) the consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such year and consolidated statements
of income and of cash flows for such year, setting forth in each case,
commencing for the year ending December 31, 2003, in comparative form the
figures for the previous year and, if the Borrower has established any
Unrestricted Subsidiaries, such consolidated statements shall be accompanied by
a balance sheet as of such date, and a statement of income and cash flows for
such period, reflecting on a combined basis, for Subsidiaries and on a combined
basis for Unrestricted Subsidiaries, the consolidating entries for each of such
types of Subsidiaries; all such financial statements shall be complete and
correct in all material respects and shall be prepared in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by the accountants preparing such statements or the
Responsible Financial Officer, as the case may be, and disclosed therein) and,
in the case of the consolidated financial statements referred to in
Section 7.1(b), accompanied by a report thereon of Deloitte & Touche or such
other independent certified public accountants of recognized national standing,
which report shall contain no qualifications with respect to the continuance of
the Borrower and its Subsidiaries as a going concern and shall state that such
financial statements present fairly the

84

--------------------------------------------------------------------------------






financial position of the Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and cash flow for the periods
indicated in conformity with GAAP, (ii) the related consolidating balance sheets
of the Borrower as at the end of such Fiscal Year and the related consolidating
statements of income and of cash flows of the Borrower and its Subsidiaries for
such Fiscal Year through the end of such quarter, setting forth in each case
commencing with the Fiscal Year ending December 31, 2003 in comparative form the
figures for the previous year, all of which shall be in a form satisfactory to
the Administrative Agent and (iii) the related business segment footnote
information, consistent with the requirements of GAAP, of the Borrower and its
consolidated subsidiaries for such Fiscal Year, setting forth in each case
commencing with the Fiscal Year ending December 31, 2003 in comparative form the
figures for the prior Fiscal Year. Each of the above items shall be in a form
satisfactory to the Administrative Agent and certified by a Responsible
Financial Officer of the Borrower.

        (c)    Annual Schedule of Foreign Intercompany Notes.    As soon as
available, but in any event within 90 days after the end of each Fiscal Year of
the Borrower an unaudited schedule of Foreign Intercompany Notes as at the end
of such year, separately presenting the Foreign Intercompany Notes, indebtedness
permitted under Section 8.2 (including overdraft facilities) and cash balances,
for each consolidated Subsidiary with total assets in excess of $25,000,000 as
at the end of such period.

        (d)    Monthly Financial Statements.    At any time the Most Recent
Leverage Ratio is equal to or greater than 4.75 to 1.00, as soon as available,
but in any event within 30 days after the end of each fiscal month of Borrower,
abbreviated profit and loss statements on a consolidated and business segment
basis for the Borrower for such month and for the portion of the current Fiscal
Year through the end of such month in each case setting forth comparative
figures for the related periods in the prior Fiscal Year all in form reasonably
satisfactory to Administrative Agent which shall be certified by a Responsible
Financial Officer of Borrower, subject to normal year-end audit adjustments.

        7.2    Certificates; Other Information    

        Furnish to each Lender (or, if specified below, to the Administrative
Agent):

        (a)    Accountant's Certificates.    Concurrently with the delivery of
the financial statements referred to in Section 7.1(b), to the extent not
contrary to the then current recommendations of the American Institute of
Certified Public Accountants, a certificate from Deloitte & Touche or other
independent certified public accountants of nationally recognized standing,
stating that, in the course of their annual audit of the books and records of
the Borrower, no Event of Default or Unmatured Event of Default with respect to
Articles VII, VIII and IX, insofar as they relate to accounting and financial
matters, has come to their attention which was continuing at the end of such
Fiscal Year or on the date of their certificate, or if such an Event of Default
or Unmatured Event of Default has come to their attention, the certificate shall
indicate the nature of such Event of Default or Unmatured Event of Default;

        (b)    Officer's Certificates.    Concurrently with the delivery of the
financial statements referred to in Sections 7.1(a), 7.1(b) and 7.1(c) , a
certificate of a Responsible Financial Officer (I) substantially in the form of
Exhibit 7.2(b) stating that, to the best of such officer's knowledge, (i) such
financial statements present fairly, in accordance with GAAP, the financial
condition and results of operations of the Borrower and its Subsidiaries for the
period referred to therein (subject, in the case of interim statements, to
normal recurring adjustments) and (ii) no Event of Default or Unmatured Event of
Default has occurred, except as specified in such certificate and, if so
specified, the action which the Borrower proposes to take with respect thereto,
which certificate shall set forth detailed computations to the extent necessary
to establish the Borrower's compliance

85

--------------------------------------------------------------------------------






with the covenants set forth in Article IX of this Agreement and (II) setting
forth the then current outstanding amount of each Intercompany Loan;

        (c)    Audit Reports and Statements.    Promptly following the
Borrower's receipt thereof, copies of all consolidated financial or other
consolidated reports or statements, if any, submitted to the Borrower or any of
its Subsidiaries by independent public accountants relating to any annual or
interim audit of the books of the Borrower or any of its Subsidiaries;

        (d)    Management Letters.    Promptly after receipt thereof, a copy of
any "management letter" received by the Borrower or any of its Subsidiaries from
its certified public accountants;

        (e)    Projections.    As soon as available and in any event within
sixty (60) days following the first day of each Fiscal Year of the Borrower,
projections (prepared on a business segment basis) in form satisfactory to the
Administrative Agent and the Required Lenders covering the period from such
Fiscal Year through the next two Fiscal Years prepared in reasonable detail,
with appropriate presentation and discussion of the principal assumptions upon
which such projections are based, which shall be accompanied by the statement of
the chief executive officer or Responsible Financial Officer of the Borrower to
the effect that, to the best of his knowledge, such projections are a reasonable
estimate for the periods respectively covered thereby;

        (f)    Public Filings.    Within 10 days after the same become public,
copies of all financial statements and reports which the Borrower may make to,
or file with the SEC or any successor or analogous Governmental Authority;

        (g)    Insurance.    Prior to the Amendment and Restatement Effective
Date, the Borrower shall have delivered to the Administrative Agent evidence of
insurance complying with the requirements of Section 7.8 for the business and
properties of the Borrower and its Subsidiaries, in form reasonably satisfactory
to the Administrative Agent and the Required Lenders and naming the
Administrative Agent as an additional insured, mortgagee and/or loss payee, and
stating that such insurance shall not be canceled or revised without 30 days'
prior written notice by the insurer to the Administrative Agent;

        (h)    Insurance Information.    The Borrower shall deliver to the
Administrative Agent information concerning insurance at the times and in the
manner specified in Section 7.8; and

        (i)    Other Requested Information.    Such other information respecting
the respective properties, business affairs, financial condition and/or
operations of the Borrower or any of its Subsidiaries as the Administrative
Agent or any Lender (through the Administrative Agent) may from time to time
reasonably request.

        7.3    Notices    

        Promptly and in any event within three Business Days in the case of
clauses (a), (d) and (e) below, 30 days in the case of clauses (b) and (c)
below, or one Business Day in the case of clause (f) below after an officer of
the Borrower or of any of its Subsidiaries obtains knowledge thereof, give
written notice to the Administrative Agent (which shall promptly provide a copy
of such notice to each Lender) of:

        (a)    Event of Default or Unmatured Event of Default.    The occurrence
of any Event of Default or Unmatured Event of Default, accompanied by a
statement of a Responsible Financial Officer setting forth details of the
occurrence referred to therein and stating what action the Borrower proposes to
take with respect thereto.

        (b)    Litigation and Related Matters.    The commencement of, or any
material development in, any action, suit, proceeding or investigation affecting
the Borrower or any of its Subsidiaries or any of their respective properties
before any arbitrator or Governmental Authority, (i) in which the

86

--------------------------------------------------------------------------------






amount involved that the Borrower reasonably determines is not covered by
insurance or other indemnity arrangement is $15,000,000 or more, (ii) with
respect to any Document or any material Indebtedness of the Borrower or any of
its Subsidiaries or (iii) which, if determined adversely to the Borrower or any
of its Subsidiaries, could reasonably be expected to have a Material Adverse
Effect.

        (c)    Environmental.    

        (i)    The occurrence of one or more of the following, to the extent
that any of the following, if adversely determined, would have a Material
Adverse Effect or, in any event, could reasonably be expected to result in
liability to the Borrower or any of its Subsidiaries in excess of $5,000,000 or
a fine or penalty in excess of $3,000,000: (A) written notice, claim or request
for information to the effect that the Borrower or any of its Subsidiaries is or
may be liable in any material respect to any Person as a result of the presence
of or the Release or substantial threat of a material Release of any Contaminant
into the environment; (B) written notice that the Borrower or any of its
Subsidiaries is subject to investigation by any Governmental Authority
evaluating whether any Remedial Action is needed to respond to the presence or
to the Release or substantial threat of a material Release of any Contaminant
into the environment; (C) written notice that any property, whether owned or
leased by, or operated on behalf of, the Borrower or its Subsidiaries is subject
to a material Environmental Lien; (D) written notice of violation to the
Borrower or any of its Subsidiaries of any Environmental Laws or Environmental
Permits, or (E) commencement or written threat of any judicial or administrative
proceeding alleging a violation of any Environmental Laws or Environmental
Permits; provided, however, that the provisions of this clause (i) shall not
require the Borrower to violate or breach any confidentiality covenants to which
it is bound.

        (ii)   Upon written request by the Administrative Agent, the Borrower
shall promptly submit to the Administrative Agent and the Lenders a report
providing an update of the status of each environmental, health or safety
compliance, hazard or liability issue identified in any notice or report
required pursuant to clause (i) above and any other environmental, health and
safety compliance obligation, remedial obligation or liability that could
reasonably be expected to have a Material Adverse Effect. All such notices shall
describe in reasonable detail the nature of the claim, investigation, condition,
occurrence or removal or Remedial Action and the Borrower's or such Subsidiary's
response thereto.

        (d)    Notice of Change of Control.    Each occasion that any Change of
Control shall occur and such notice shall set forth in reasonable detail the
particulars of each such occasion.

        (e)    Notices under Transaction Documents.    Promptly following the
receipt or delivery thereof, copies of any material demands, notices or
documents received or delivered by the Borrower or any Subsidiary of the
Borrower outside of the ordinary course of business under or pursuant to the
Contribution Agreement, the Senior Subordinated Note Documents, the Holdings
Zero Coupon Notes, the Limited Liability Company Agreement of Holdings and of
the Borrower, any material joint venture agreement and any other material
agreement from time to time identified by the Administrative Agent (provided,
that the foregoing shall apply to material demands, notices or documents under
the Limited Liability Company Agreement of Holdings and of the Borrower, only to
the extent required under applicable law to be delivered to the members of
Holdings and of the Borrower, as the case may be, in their capacity as members).

        (f)    UK Insolvency Proceedings.    A meaningful threat of or notice in
respect of any insolvency proceeding involving any Foreign Subsidiary
incorporated under the laws of England and Wales.

87

--------------------------------------------------------------------------------






        7.4    Conduct of Business and Maintenance of Existence    

        Continue to engage in business of the same general type as now conducted
by it and preserve, renew and keep in full force and effect its and each
Subsidiary's corporate existence and take all reasonable action to maintain all
rights, privileges and franchises material to its and those of each of its
Subsidiaries' businesses except to the extent that failure to take any such
action could not in the aggregate reasonably be expected to have a Material
Adverse Effect or as otherwise permitted pursuant to Sections 8.3 and comply and
cause each of its Subsidiaries to comply with all Requirements of Law except to
the extent that failure to comply therewith would not in the aggregate
reasonably be expected to have a Material Adverse Effect.

        7.5    Payment of Obligations    

        Pay or discharge or otherwise satisfy at maturity or, to the extent
permitted hereby, prior to maturity or before they become delinquent, as the
case may be, and cause each of its Subsidiaries to pay or discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be:

        (i)    all material taxes, assessments and governmental charges or
levies imposed upon any of them or upon any of their income or profits or any of
their respective properties or assets prior to the date on which penalties
attach thereto; and

        (ii)   all lawful claims prior to the time they become a Lien (other
than Permitted Liens) upon any of their respective properties or assets;
provided, however, that neither the Borrower nor any of its Subsidiaries shall
be required to pay or discharge any such material tax, assessment, charge, levy
or claim while the same is being contested by it in good faith and by
appropriate proceedings diligently pursued so long as the Borrower or such
Subsidiary, as the case may be, shall have set aside on its books adequate
reserves in accordance with GAAP (segregated to the extent required by GAAP)
with respect thereto and title to any material properties or assets is not
jeopardized in any material respect.

        7.6    Inspection of Property, Books and Records    

        Keep, or cause to be kept, and cause each of its Subsidiaries to keep or
cause to be kept, adequate records and books of account, in which complete
entries are to be made reflecting its and their business and financial
transactions, such entries to be made in accordance with sound accounting
principles consistently applied and permit, and cause each of its Subsidiaries
to permit, any Lender or its respective representatives, at any reasonable time,
and from time to time at the reasonable request of such Lender made to the
Borrower and upon reasonable notice, to visit and inspect its and their
respective properties, to examine and make copies of and take abstracts from its
and their respective records and books of account, and to discuss its and their
respective affairs, finances and accounts with its and their respective
principal officers, directors and with the written consent of the Borrower
(which consent shall not be required if any Event of Default has occurred and is
continuing), independent public accountants, provided that the Borrower may
attend any such meetings (and by this provision the Borrower authorizes such
accountants to discuss with the Lenders and such representatives the affairs,
finances and accounts of the Borrower and its Subsidiaries).

        7.7    ERISA    

        (a)   (i) As soon as practicable and in any event within ten (10) days
after the Borrower or any of its Subsidiaries or ERISA Affiliates knows or has
reason to know that a Reportable Event has occurred with respect to any Plan,
deliver, or cause such Subsidiary or ERISA Affiliate to deliver, to the
Administrative Agent a certificate of a responsible officer of the Borrower or
such Subsidiary or ERISA Affiliate, as the case may be, setting forth the
details of such Reportable Event and the action, if any, which the Borrower or
such Subsidiary or ERISA Affiliate is required

88

--------------------------------------------------------------------------------



or proposes to take, together with any notices required or proposed to be given;
(ii) upon the request of any Lender made from time to time, deliver, or cause
each Subsidiary or ERISA Affiliate to deliver, to each Lender a copy of the most
recent actuarial report and annual report completed with respect to any Plan;
(iii) as soon as possible and in any event within ten (10) days after the
Borrower or any of its Subsidiaries or ERISA Affiliates knows or has reason to
know that any of the following have occurred or is reasonably likely to occur
with respect to any Plan: (A) such Plan has been terminated, reorganized,
petitioned or declared insolvent under Title IV of ERISA, (B) the Plan Sponsor
intends to terminate such Plan, (C) the PBGC has instituted or will institute
proceedings under Section 515 of ERISA to collect a delinquent contribution to
such Plan or under Section 4042 of ERISA to terminate such Plan, (D) that an
accumulated funding deficiency has been incurred or that an application has been
made to the Secretary of the Treasury for a waiver or modification of the
minimum funding standard (including any required installment payments) or an
extension of any amortization period under Section 412 of the Code, or (E) that
Holdings, or any Subsidiary of Holdings (including, but not limited to, the
Borrower) or any ERISA Affiliate will incur any material liability (including,
but not limited to, contingent or secondary liability) to or on account of the
termination of or withdrawal from a Plan under Section 401(a)(29), 4971 or 4975
of the Code or Section 409 or 502(1) of ERISA, deliver, or cause such Subsidiary
or ERISA Affiliate to deliver, to the Administrative Agent a written notice
thereof; and (iv) as soon as possible and in any event within thirty days after
the Borrower or any of its Subsidiaries or ERISA Affiliates knows or has reason
to know that any of them has caused a complete withdrawal or partial withdrawal
(within the meaning of Sections 4203 and 4205, respectively, of ERISA) from any
Multiemployer Plan, deliver, or cause such Subsidiary or ERISA Affiliate to
deliver, to the Administrative Agent a written notice thereof. For purposes of
this Section 7.7, the Borrower shall be deemed to have knowledge of all facts
known by the Plan Administrator of any Plan of which the Borrower is the Plan
Sponsor, and each Subsidiary and ERISA Affiliate of the Borrower shall be deemed
to have knowledge of all facts known by the Plan Administrator of any Plan of
which such Subsidiary or ERISA Affiliate, respectively, is a Plan Sponsor. In
addition to its other obligations set forth in this Article VII, the Borrower
shall, and shall cause each of its Subsidiaries and ERISA Affiliates to:

        (A)  provide the Administrative Agent with prompt written notice, with
respect to any Plan, of any failure to satisfy the minimum funding standard
requirements of Section 412 of the Code,

        (B)  furnish to the Administrative Agent, promptly after delivery of the
same to the PBGC, a copy of any delinquency notice pursuant to Section 412(n)(4)
of the Code,

        (C)  correct any such failure to satisfy funding requirements or
delinquency referred to in the foregoing clauses (A) and (B) within ninety
(90) days after the occurrence thereof, except where the failure to so satisfy
would not reasonably be expected to have a Material Adverse Effect;

        (D)  comply in good faith in all material respects with the requirements
set forth in Section 4980B of the Code and with Sections 601(a) and 606 of
ERISA;

        (E)  at the request of any Lender, deliver to such Lender (and a copy to
the Administrative Agent) a complete copy of the most recent annual report
(Form 5500) of each Plan required to be filed with the Internal Revenue Service;
and

        (F)  at the request of any Lender, deliver to such Lender (and a copy to
the Administrative Agent) copies of the most recent annual reports received by
Holdings or any Subsidiary of Holdings or any ERISA Affiliate with respect to
any Plan or Foreign Pension Plan no later than ten (10) days after the date of
such request.

89

--------------------------------------------------------------------------------






        (b)   Holdings shall, and shall cause each of its Subsidiaries to,
establish, maintain and operate all Foreign Pension Plans in compliance in all
material respects with all laws, regulations and rules applicable thereto and
the respective requirements of the governing documents for such Plans.

        7.8    Maintenance of Property, Insurance    

        (i)    Keep, and cause each of its Subsidiaries to keep, all property
(including, but not limited to, equipment) useful and necessary for its business
in good working order and condition, normal wear and tear and damage by casualty
excepted, subject to Section 8.3(b), (ii) maintain, and shall cause each of its
Subsidiaries to maintain, with financially sound and reputable insurers,
insurance with respect to its material properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons. Such insurance shall
be maintained with financially sound and reputable insurers, except that a
portion of such insurance program (not to exceed that which is customary in the
case of companies engaged in the same or similar business or having similar
properties similarly situated) may be effected through self-insurance, provided
adequate reserves therefor, in accordance with GAAP, are maintained. All
insurance policies or certificates (or certified copies thereof) with respect to
such insurance (A) shall be endorsed to the Administrative Agent's reasonable
satisfaction for the benefit of the Lenders (including, without limitation, by
naming the Administrative Agent as loss payee or additional insured, as
appropriate); and (B) shall state that such insurance policy shall not be
canceled or revised without thirty days' prior written notice thereof by the
insurer to the Administrative Agent and (iii) furnish to the Administrative
Agent, on the Amendment and Restatement Effective Date and on the date of
delivery of each annual financial statement, full information as to the
insurance carried. At any time that insurance at levels described in
Schedule 7.8 is not being maintained by or on behalf of the Borrower or any of
its Subsidiaries, the Borrower will notify the Lenders in writing within two
Business Days thereof and, if thereafter notified by the Administrative Agent or
the Required Lenders to do so, the Borrower or any such Subsidiary, as the case
may be, shall use commercially reasonable efforts to obtain insurance at such
levels at least equal to those set forth on Schedule 7.8.

        7.9    Environmental Laws    

        (a)   The Borrower shall, and shall cause each of its Subsidiaries, in
the exercise of its reasonable business judgment, to take prompt and appropriate
action to respond to any material non-compliance with all applicable
Environmental Laws or Environmental Permits or to any material Release or a
substantial threat of a material Release of a Contaminant, and upon request from
the Administrative Agent, shall regularly report to the Administrative Agent on
such response. Without limiting the generality of the foregoing, whenever the
Administrative Agent or any Lender has a reasonable basis to believe that the
Borrower is not in material compliance with applicable Environmental Laws or
Environmental Permits or that any property of the Borrower or its Subsidiaries,
or any property to which Contaminants generated by the Borrower or its
Subsidiaries have come to be located ("Offsite Property") has or may become
contaminated or subject to an order or decree such that any non-compliance,
contamination or order or decree could reasonably be anticipated to have a
Material Adverse Effect, then, to the extent the Borrower has the legal right to
do so, the Borrower agrees to, at the Administrative Agent's request and the
Borrower's expense: (i) cause an independent environmental engineer reasonably
acceptable to the Administrative Agent to conduct such tests of the site where
the alleged or actual non-compliance or contamination has occurred and prepare
and deliver to the Administrative Agent, the Lenders and the Borrower a
report(s) reasonably acceptable to the Administrative Agent setting forth the
results of such tests, the Borrower's proposed plan and schedule for responding
to any environmental problems described therein, and the Borrower's estimate of
the costs thereof, and (ii) provide the Administrative Agent, the Lenders and
the Borrower a supplemental report(s) of such engineer whenever the scope of the
environmental problems or the Borrower's response thereto or the estimated costs
thereof, shall materially change. Notwithstanding the above, the Borrower shall
not be obligated (other than as required by applicable law) to undertake any
tests or remediation at any Offsite Property that (a) is not owned or operated
by the Borrower or any of its Subsidiaries and (b) where Contaminants generated
by persons other than the Borrower or any of its Subsidiaries have also come to
be located.

90

--------------------------------------------------------------------------------





        (b)   Defend, indemnify and hold harmless the Administrative Agent and
the Lenders, and their respective employees, the Administrative Agents, officers
and directors, from and against any and all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or nature
known or unknown, contingent or otherwise, arising out of, or in any way
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower, any of its
Subsidiaries or their respective properties, or any orders, requirements or
demands of Governmental Authorities related thereto, including, without
limitation, reasonable attorneys' and consultants' fees, investigation and
laboratory fees, costs arising from any Remedial Actions, court costs and
litigation expenses, except to the extent that any of the foregoing arise out of
the gross negligence or willful misconduct of the party seeking indemnification
therefor. The agreements in this Section 7.9(b) shall survive repayment of the
Notes and all other Obligations.

        7.10    Use of Proceeds    

        Use all proceeds of the Loans as provided in Section 6.8.

        7.11    Additional Security; Further Assurances    

        (a)    Agreement to Grant Additional Security.    Promptly, and in any
event within 30 days after the acquisition by the Borrower or any Domestic
Subsidiary of assets or real or personal property or leasehold interests of the
type that would have constituted Collateral on the date hereof, in each case in
which the Collateral Agent or the Administrative Agent does not have a perfected
security interest under the Security Documents (other than (u) Capital Stock
subject to Section 7.11(c), (v) all assets owned by any Receivables Subsidiary,
(w) Copyrights, Patents and Trademarks to the extent perfection would require
filing in any foreign jurisdiction, (x) assets or real or personal property
subject to Liens permitted under Section 8.1(c) under agreements which prohibit
the creation of additional Liens on such assets, (y) any parcel of real estate
or leasehold interest acquired after the Amendment and Restatement Effective
Date with a fair market value of less than $10,000,000 or (z) any other asset
with a fair market value of less than $100,000 individually (provided that all
such other assets collectively have a fair market value of less than
$10,000,000)) and within 30 days after request by the Administrative Agent with
respect to any other after acquired collateral deemed material by the
Administrative Agent or Required Lenders, the Borrower and Holdings will, and
will cause each of their respective Domestic Subsidiaries (including the
Borrower) to, take all necessary action, including (i) the filing of appropriate
financing statements under the provisions of the UCC, applicable foreign,
domestic or local laws, rules or regulations in each of the offices where such
filing is necessary or appropriate to grant the Collateral Agent or the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Collateral Security Agreement a perfected Lien (subject only to Permitted Liens)
in such Collateral pursuant to and to the full extent required by the Security
Documents and this Agreement and (ii) with respect to real estate, the execution
of a Mortgage, the obtaining of title insurance policies or indemnification
agreements satisfactory to the Administrative Agent, title surveys and real
estate appraisals satisfying the Requirements of Law.

        (b)    Subsidiary Guarantees.    The Borrower agrees to cause each
Domestic Subsidiary (other than a Receivables Subsidiary) to execute and deliver
the Subsidiary Guarantee Agreement (or a supplement thereto) promptly, and in
any event, within 30 days of such Person's having become a Domestic Subsidiary.

        (c)    Pledge of New Subsidiary Stock.    The Borrower agrees to pledge
(or cause its Subsidiaries to pledge) all of the Capital Stock of each new
Domestic Subsidiary and, to the extent such pledge would not result in adverse
tax consequences to the Borrower, 65% of the Capital Stock of each new
first-tier Foreign Subsidiary established, acquired or created after the
Amendment and Restatement Effective Date to the Collateral Agent for the benefit
of the Secured Parties pursuant

91

--------------------------------------------------------------------------------






to the Collateral Security Agreement promptly, and in any event, within 30 days
of the creation of such new Subsidiary.

        (d)    Grant of Security by New Subsidiaries.    Subject to the
provisions of Sections 7.11(a) and 7.11(c), the Borrower will promptly and, in
any event, within 30 days of the establishment, acquisition or creation of a
Domestic Subsidiary, cause each Domestic Subsidiary established or created in
accordance with Section 8.7 to grant to the Collateral Agent for the benefit of
the Secured Parties pursuant to the Collateral Security Agreement a first
priority Lien (subject to Permitted Liens) on all property (tangible and
intangible) of such Domestic Subsidiary by executing and delivering an agreement
substantially in the form of Exhibit A to the Collateral Security Agreement, or
such other security agreement on other terms satisfactory in form and substance
to the Administrative Agent. The Borrower shall cause each Domestic Subsidiary,
at its own expense, to execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record in any
appropriate governmental office, any document or instrument reasonably deemed by
the Administrative Agent to be necessary or desirable for the creation and
perfection of the foregoing Liens. The Borrower will cause each of its Domestic
Subsidiaries to take all action requested by the Administrative Agent or the
Required Lenders (including, without limitation, the filing of UCC-1's) in
connection with the granting of such security interests.

        (e)    Pledge of Equity in Unrestricted Subsidiaries.    The Borrower
agrees to pledge (or cause its Domestic Subsidiaries to pledge) all of the
Capital Stock owned by the Borrower or a Domestic Subsidiary of each domestic
Unrestricted Subsidiary (or 65% in the case of first-tier Foreign Subsidiaries)
to the Collateral Agent for the benefit of the Secured Parties pursuant to the
Collateral Security Agreement. The Borrower agrees to pledge or cause its
Subsidiaries to pledge, to the Collateral Agent for the benefit of the Secured
Parties pursuant to the Collateral Security Agreement all instruments evidencing
indebtedness owed by any Unrestricted Subsidiary to the Borrower or any Domestic
Subsidiary.

        (f)    Receivables Financing Security.    No later than the time that
any Receivables Documents are entered into, and no later than the time any
capital is contributed or funds are advanced by the Borrower to the Receivables
Subsidiary, the Borrower and each Participating Subsidiary shall execute and
deliver to Collateral Agent for the benefit of the Secured Parties, the
Receivables Subsidiary Pledge Agreement, accompanied by certificates
representing the Pledged Securities.

        (g)    Documentation for Additional Security.    The security interests
required to be granted pursuant to this Section 7.11 shall be granted pursuant
to the Annexes to the Security Documents or such other security documentation
satisfactory in form and substance to the Administrative Agent and the Required
Lenders and shall constitute valid and enforceable perfected security interests
prior to the rights of all third Persons and subject to no other Liens except
Permitted Liens. The Additional Security Documents and other instruments related
thereto shall be duly recorded or filed in such manner and in such places and at
such times as are required by law to establish, perfect, preserve and protect
the Liens, in favor of the Administrative Agent for the benefit of the Lenders,
required to be granted pursuant to the Additional Security Document and, all
taxes, fees and other charges payable in connection therewith shall be paid in
full by the Borrower or its Subsidiaries. At the time of the execution and
delivery of the Additional Security Documents, the Borrower shall cause to be
delivered to the Administrative Agent such agreements, opinions of counsel,
title surveys, real estate appraisals satisfying any Requirements of Law, and
other related documents as may be reasonably requested by the Administrative
Agent or the Required Lenders to assure themselves that this Section 7.11 has
been complied with.

92

--------------------------------------------------------------------------------






        7.12    End of Fiscal Years; Fiscal Quarters    

        Cause each of its and its Subsidiaries' annual accounting periods to end
on December 31 of each year (each a "Fiscal Year", with quarterly accounting
periods ending on March 31, June 30, September 30, December 31 of each Fiscal
Year (each a "Fiscal Quarter"), unless otherwise required by applicable law.

        7.13    Maintenance of Corporation Separateness    

        Holdings will, and will cause each of its Subsidiaries to, satisfy
customary corporate (or other similar) formalities, including the maintenance of
corporate (or other similar) records. Neither Holdings, the Borrower nor any
Subsidiary of the Borrower shall make any payment to a creditor of any Huntsman
Affiliate in respect of any liability of any of the foregoing, and no bank
account of Holdings or the Borrower shall be commingled with any bank account of
any Huntsman Affiliate. Any financial statements distributed to any creditors of
Holdings or the Borrower shall, to the extent permitted by GAAP, clearly
establish the corporate separateness of the Huntsman Affiliates from Holdings
and each of Holdings' Subsidiaries. Finally, neither the Borrower nor any of its
Subsidiaries shall take any action, or conduct its affairs in a manner, which is
likely to result in the corporate existence of any Huntsman Affiliate on the one
hand and of Holdings, the Borrower or any Subsidiary of the Borrower on the
other hand being ignored, or in the assets and liabilities of the Borrower or
any Subsidiary of the Borrower being substantively consolidated with those of
any Huntsman Affiliate in a bankruptcy, reorganization or other insolvency
proceeding.

        7.14    Foreign Subsidiaries Security    

        (a)   The Borrower will cause each of its Subsidiaries that is a party
to a Foreign Intercompany Loan Document to comply at all times with all of its
obligations under that Foreign Intercompany Loan Document, and will not permit
any such Subsidiary to amend the terms of or assign or transfer (except, other
than in the case of UK Holdco 1, to the extent such Indebtedness would remain
permitted Indebtedness pursuant to Section 8.2 hereof), any of its rights and/or
obligations under, or grant any waiver or release in respect of, the obligations
of any Person under, that Foreign Intercompany Loan Document or agree to
terminate that Foreign Intercompany Loan Document except (other than in the case
of UK Holdco 1) as permitted pursuant to Section 8.7(j) or in connection with
the sale or other transfer of the assets of a Foreign Subsidiary permitted
pursuant to Section 8.3.

        (b)   The Borrower will cause any Foreign Subsidiary created or acquired
after the Amendment and Restatement Effective Date to take all necessary action
in order to grant a Lien on its assets (including, without limitation, Capital
Stock) to secure its obligations under Foreign Intercompany Loan Documents in
such form, if any, as the Administrative Agent (subject to compliance with
Foreign Requirements of Law) shall require; provided, however, that the
Administrative Agent shall not require a Foreign Subsidiary organized under the
laws of the United Kingdom, France, Italy, Spain or The Netherlands (each, an
"Amendment and Restatement Effective Date Country") to execute any Foreign
Intercompany Loan Document other than with respect to the type of collateral
that was provided for by a Foreign Subsidiary in an Amendment and Restatement
Effective Date Country on the Original Closing Date; and provided further, that
the Administrative Agent shall not require a Foreign Subsidiary organized under
the laws of a jurisdiction other than an Amendment and Restatement Effective
Date Country to execute any Foreign Intercompany Loan Document with respect to
its assets (other than Capital Stock) if (1) (x) the principal balance of
Indebtedness under the Foreign Intercompany Note issued by such Foreign
Subsidiary is equal to or less than the Dollar Equivalent of $50,000,000 and
(y) the assets of such Foreign Subsidiary constitute less than 2% of the
Consolidated Total Assets of the Borrower at such time, or (2) any Requirement
of Law (including any exchange control, financial assistance, minimum
capitalization, fraudulent conveyance or similar rules or regulations, "Foreign

93

--------------------------------------------------------------------------------






Requirements of Law") would be violated thereby, provided that all relevant
Persons have taken all commercially reasonable steps to avoid or cure such
violation (collectively, the "Foreign Document Criteria").

        (c)   If, following a change in the relevant sections of the Code, the
regulations and rules promulgated thereunder and any rulings issued thereunder
and at the request of the Administrative Agent or the Required Lenders, counsel
for the Borrower acceptable to the Administrative Agent and the Required Lenders
does not within 30 days after such request deliver evidence reasonably
satisfactory to the Administrative Agent with respect to any Foreign Subsidiary
that meets the Foreign Document Criteria and is a Wholly-Owned Subsidiary of the
Borrower that any of (i) a pledge of 662/3% or more of the total combined voting
power of all classes of Capital Stock of such Foreign Subsidiary entitled to
vote, (ii) the entering into by such Foreign Subsidiary of a guaranty in
substantially the form of the Subsidiary Guaranty or (iii) the entering into by
such Foreign Subsidiary of a security agreement in substantially the form of the
Security Agreement, in any case could cause all or a portion of the earnings of
such Foreign Subsidiary to be treated as a deemed dividend to such Foreign
Subsidiary's United States parent or would otherwise violate applicable law or
result in adverse tax consequences to the Borrower or its Subsidiaries
(including, without limitation, in the form of distributions payable to Holdings
pursuant to the Limited Liability Company Agreement of the Borrower or to the
members of Holdings pursuant to the Limited Liability Company Agreement of
Holdings), then in the case of a failure to deliver the evidence described in
clause (i) above, that portion of such Foreign Subsidiary's outstanding Capital
Stock not theretofore pledged pursuant to the Security Documents shall be
pledged to the Administrative Agent for the benefit of the Lenders pursuant to
the Security Documents (or another pledge agreement in substantially similar
form, if needed), (ii) in the case of a failure to deliver the evidence
described in clause (ii) above, such Foreign Subsidiary shall execute and
deliver a guaranty of the Obligations of the Borrower under the Loan Documents
(subject to compliance with financial assistance laws or similar laws applicable
to such Foreign Subsidiary), and (iii) in the case of a failure to deliver the
evidence described in clause (iii) above, such Foreign Subsidiary (subject to
compliance with financial assistance laws or similar laws applicable to such
Foreign Subsidiary) shall execute and deliver a security agreement granting the
Administrative Agent for the benefit of the Lenders a security interest in all
of such Foreign Subsidiary's assets, in each case with all documents delivered
pursuant to this Section 7.14 to be in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders, but in each
case, only to the extent permitted without violating applicable law or resulting
in adverse tax consequences.

        7.15    Certain Fees Indemnity    

        The Borrower covenants that it will indemnify the Administrative Agent
and each Lender against and hold the Administrative Agent and each Lender
harmless from any claim, demand or liability for broker's or finder's fees or
similar fees or commissions alleged to have been incurred in connection with any
of the transactions contemplated hereby.

94

--------------------------------------------------------------------------------





ARTICLE VIII

NEGATIVE COVENANTS


        Holdings and the Borrower hereby covenant and agree that, so long as any
of the Commitments remain in effect or any Loan or LC Obligation remains
outstanding and unpaid or any other amount is owing to any Lender or the
Administrative Agent hereunder:

        8.1    Liens    

        Holdings and the Borrower will not, and will not permit any of their
Subsidiaries to create, incur, assume or suffer to exist or agree to create,
incur or assume any Lien in, upon or with respect to any of its properties or
assets (including, without limitation, any securities or debt instruments of any
of its Subsidiaries), whether now owned or hereafter acquired, or assign or
otherwise convey any right to receive income to secure any obligation, except
for the following Liens (herein referred to as "Permitted Liens"):

        (a)   Liens created under the Security Documents;

        (b)   Customary Permitted Liens;

        (c)   Liens on any property securing Indebtedness incurred or assumed
for the purpose of financing all or any part of the acquisition, construction,
repair or improvement cost of such property (or financing of the purchase price
within 120 days after the respective purchase of assets), and any Lien arising
out of the refinancing, extension, renewal or refunding of any Indebtedness
secured by any Lien permitted by this clause (c); provided, that (A) any such
Lien does not extend to any other property (other than accessions and additions
to the property covered thereby), (B) such Lien either exists on the date hereof
or is created in connection with the acquisition, construction, repair or
improvement of such property as permitted by this Agreement, (C) the
indebtedness secured by any such Lien (or the Capitalized Lease Obligation with
respect to any Capitalized Lease) when incurred, (x) does not exceed 100% of the
fair market value of such assets and (y) is not less than 70% of the fair market
value of such assets (unless the Administrative Agent has a perfected second
lien on such asset); and (D) the Indebtedness secured thereby is permitted to be
incurred pursuant to Section 8.2(d), provided that such Indebtedness is not
increased and is not secured by any additional assets;

        (d)   additional Liens incurred by the Borrower and its Subsidiaries
which do not secure Indebtedness for money borrowed so long as the value of the
property subject to such Liens, and the obligations secured thereby, do not
exceed $5,000,000 in the aggregate at any one time outstanding;

        (e)   Liens consisting of an agreement to sell, transfer or dispose of
any asset (to the extent such sale, transfer or disposition is permitted
hereby);

        (f)    Liens created under the Foreign Intercompany Loan Security
Documents to secure Indebtedness incurred pursuant to the Foreign Intercompany
Loan Documents;

        (g)   Liens securing Indebtedness of Foreign Subsidiaries; provided,
that the amount of such Indebtedness shall not exceed $15,000,000 in the
aggregate at any one time outstanding;

        (h)   Liens existing on the date hereof listed on Schedule 8.1(h) hereof
which were outstanding on the Original Closing Date and scheduled on
Schedule 8.1(h) to the Original Credit Agreement and any extension, renewal or
replacement thereof but only if the principal amount of the Indebtedness
(including, for purposes of this Section 8.1(h), any additional Indebtedness
incurred pursuant to revolving commitments in an amount not in excess of the
available commitment as set forth on Schedule 8.2(b) secured thereby) is not
increased and such Liens do not extend to or cover any other property or assets;

95

--------------------------------------------------------------------------------






        (i)    Liens on Receivables Facility Assets transferred (a) to a
Receivables Subsidiary or (b) by a Receivables Subsidiary to the purchasers of
such receivables (and the filing of financing statements in connection
therewith) created by, and as set forth in, the Receivables Documents pursuant
to a Permitted Accounts Receivable Securitization;

        (j)    Liens securing Indebtedness permitted pursuant to Section 8.2(n),
provided, that such any such Lien does not extend to any other property (other
than accessions and additions to the property secured thereby);

        (k)   Liens on unearned insurance premiums securing Indebtedness
incurred by Borrower and/or its Subsidiaries to finance such insurance premiums
in a principal amount not to exceed at any time the amount of such insurance
premiums to be paid by Borrower and/or its Subsidiaries for a three year period;
and

        (l)    Liens securing obligations not in excess of $15,000,000 arising
in the ordinary course pursuant to standard documentation evidencing any Foreign
Factoring Transaction.

        In connection with the granting of Liens of the type described in
clause (c) of this Section 8.1 by the Borrower or any of its Subsidiaries, at
the reasonable request of the Borrower, and at the Borrower's expense, the
Administrative Agent or the Collateral Agent shall take (and is hereby
authorized to take) any actions reasonably requested by the Borrower in
connection therewith (including, without limitation, by executing appropriate
lien releases in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of equipment or other assets subject to
such Liens).

        8.2    Indebtedness    

        Holdings and the Borrower will not, and will not permit any of their
Subsidiaries to, incur, create, assume directly or indirectly, or suffer to
exist any Indebtedness except:

        (a)   Indebtedness incurred pursuant to this Agreement and the other
Loan Documents;

        (b)   Indebtedness described on Schedule 8.2(b) which Indebtedness was
outstanding on the Original Closing Date and scheduled on Schedule 8.2(b) to the
Original Credit Agreement and remains outstanding on the date hereof, without
giving effect to any subsequent extension, renewal or refinancing thereof;

        (c)   Indebtedness of the Borrower under Interest Rate Agreements
entered into to protect the Borrower or any of its Subsidiaries against
fluctuations in interest rates;

        (d)   Indebtedness of the Borrower and its Subsidiaries secured by
purchase money Liens permitted under Section 8.1(c) or constituting Capitalized
Lease Obligations or an Operating Financing Lease; provided, that (x) all such
Capitalized Lease Obligations are permitted under Section 9.1 and (y) the sum of
(i) the aggregate outstanding Capitalized Lease Obligations plus (ii) the
aggregate outstanding Attributable Debt with respect to Operating Financing
Leases plus (iii) the aggregate outstanding principal amount of such purchase
money Indebtedness plus (iv) the aggregate outstanding amount of Indebtedness
permitted by Section 8.2(n) at any time shall not exceed $25,000,000;

        (e)   Indebtedness of (x) the Borrower under Other Hedging Agreements
providing protection against fluctuations in currency or commodity values (in
the case of commodity values, for a period not to exceed 36 months) in
connection with the Borrower's or any of its Subsidiaries' operations so long as
management of the Borrower or such Subsidiary, as the case may be, has
determined that the entering into of such Other Hedging Agreements are bona fide
hedging activities, (y) UK Petrochem under Other Hedging Agreements providing
protection against fluctuations in commodity values for a period not to exceed
36 months in connection with UK Petrochem's

96

--------------------------------------------------------------------------------






operations so long as the management of UK Petrochem has determined that the
entering into of such Other Hedging Agreements are bona fide hedging activities
and (z) a Subsidiary of the Borrower under Other Hedging Agreements constituting
currency forward contracts specifically related to a transaction requiring the
exchange of currencies in the conduct of such Subsidiary's ordinary course of
business;

        (f)    Indebtedness of the Borrower in respect of the Senior
Subordinated Notes;

        (g)   Indebtedness of the Borrower and its Subsidiaries consisting of
take-or-pay obligations contained in supply agreements entered into in the
ordinary course of business;

        (h)   Indebtedness of the Borrower and its Subsidiaries resulting from
the refinancing of Indebtedness permitted by clauses (b) and (d) above and
clause (n) below; provided, however, that (i) the principal amount of any such
refinancing Indebtedness (as determined as of the date of the incurrence of such
refinancing Indebtedness in accordance with GAAP), does not exceed the principal
amount of the Indebtedness refinanced thereby on such date (ii) the Weighted
Average Life to Maturity of such Indebtedness is not decreased and (iii) in the
case of any such refinancing Indebtedness which is in excess of $5,000,000, such
refinancing Indebtedness is upon terms and subject to documentation which is in
form and substance reasonably satisfactory to the Administrative Agent;
provided, further, that notwithstanding anything else in this Section 8.2(h) to
the contrary, Indebtedness of Tioxide Southern Africa (Proprietary) Ltd. may be
refinanced in an amount not in excess of the Dollar Equivalent of $15,000,000
provided that such Indebtedness is in no way guaranteed by the Borrower or any
Subsidiary of the Borrower;

        (i)    Indebtedness of Holdings or the Borrower to a Huntsman Affiliate
(in each case other than Holdings) that is subordinated to the Obligations in a
manner reasonably satisfactory to the Administrative Agent;

        (j)    Indebtedness of the Borrower to Holdings that is subordinated to
the Obligations in a manner satisfactory to the Administrative Agent and that is
either not evidenced by a promissory note or, if evidenced by a promissory note,
such note has been delivered to and effectively pledged by Holdings to the
Collateral Agent pursuant to the Collateral Security Agreement;

        (k)   Indebtedness incurred by a Foreign Subsidiary pursuant to an
Intercompany Note or the Foreign Intercompany Loan Documents provided that with
respect to any such Indebtedness each Foreign Subsidiary shall comply with the
provisions of Section 7.14;

        (l)    Indebtedness consisting of (i) Guarantee Obligations of any
Subsidiary of the Borrower of the Obligations under any Loan Document or any
Foreign Intercompany Loan Document, (ii) a guarantee by the Borrower of
obligations of a Subsidiary or by any Foreign Subsidiary of obligations of its
Subsidiary under any lease or other agreement otherwise permitted hereunder or
entered into in the ordinary course of business and not constituting
Indebtedness, and (iii) a guarantee by the Borrower of the obligations of its
Foreign Subsidiaries incorporated under the laws of The Netherlands or by any
such Person of the obligations of its Subsidiaries as required by Section 2.403
of the Civil Code of The Netherlands;

        (m)  Indebtedness of Domestic Subsidiaries of the Borrower consisting of
subordinated guarantees of the Senior Subordinated Notes which are subordinated
to the Subsidiary Guaranty in the same fashion as the Senior Subordinated Notes
are subordinated to the Obligations;

        (n)   Indebtedness of a Subsidiary of the Borrower issued and
outstanding on or prior to the date on which such Subsidiary was acquired by the
Borrower or a Subsidiary of the Borrower in a transaction constituting an
Acquisition (other than Indebtedness issued as consideration in, or to provide
all or any portion of the funds utilized to consummate such Acquisition) and any
extension, renewal or replacement thereof; provided, that the aggregate amount
of such

97

--------------------------------------------------------------------------------






Indebtedness outstanding at any time, together with Indebtedness outstanding and
permitted by Section 8.2(d) (without double counting and without giving effect
to Section 8.1(c)(C)(x)) does not exceed $25,000,000;

        (o)   Indebtedness (including intraday cash management lines relating
thereto) of the Borrower and of its Subsidiaries (other than UK Holdco 1) and
Guarantee Obligations with respect thereto by the Borrower and/or its
Subsidiaries pursuant to over-draft or similar lines of credit (including
unsecured back-to-back lines of credit relating thereto among Foreign
Subsidiaries, an "Overdraft Facility") such that the aggregate amount of such
Indebtedness (other than intraday cash management lines relating thereto)
permitted thereunder or outstanding under this clause (o) at any one time does
not exceed (without duplication) $50,000,000 (or the Dollar Equivalent thereof)
for more than one (1) consecutive Business Day, with respect to such
Indebtedness (other than intraday cash management lines relating thereto),
provided, that not more than $20,000,000, with respect to such Indebtedness
(other than intraday cash management lines relating thereto) may be incurred by
the Borrower and its Domestic Subsidiaries, provided, further, however, that the
aggregate principal amount of Indebtedness (other than intraday cash management
lines relating thereto) outstanding under each such line shall be reduced to the
Dollar Equivalent of $10,000,000 during at least one day during each calendar
month;

        (p)   Indebtedness of Holdings pursuant to the Holdings Zero Coupon
Notes;

        (q)   Indebtedness of Holdings to the Borrower to the extent permitted
by Section 8.7(m);

        (r)   (i) Indebtedness of the Borrower consisting of unsecured Guarantee
Obligations incurred to (x) satisfy bonding obligations not in excess of
$20,000,000 at any one time which arise in the ordinary course of business and
(y) to support obligations of Subsidiaries in connection with a transaction
otherwise permitted pursuant to this Agreement; provided, that such Guarantee
Obligations under this clause (y) shall not at any time exceed $20,000,000, and
(ii) obligations (whether in respect of letters of credit, bank guarantees,
Guarantee Obligations or otherwise) of Foreign Subsidiaries (including, without
duplication, unsecured Guarantee Obligations of Foreign Subsidiaries and of the
Borrower in respect thereof) in an aggregate amount not to exceed the Dollar
Equivalent of $30,000,000 at any time outstanding in respect of customs bonding,
regulatory (including, without limitation, environmental agency) requirements or
arrangements and other operational obligations or bonding arrangements arising
in the ordinary course of business other than in respect of borrowed money;

        (s)   (i) Receivables Facility Attributed Indebtedness as long as the
provisions of Section 4.4(h) are complied with in connection with the incurrence
of such Receivables Facility Attributed Indebtedness and (ii) Intercompany
Indebtedness of a Receivables Subsidiary owed to the Borrower and its
Participating Subsidiaries to the extent it constitutes a permitted Investment
pursuant to Section 8.7(q);

        (t)    unsecured Indebtedness of the Borrower on terms and conditions
not more restrictive to the Borrower and its Subsidiaries than those set forth
in this Agreement (and at or below a market interest rate for comparable
instruments) which Indebtedness is subordinated to the Obligations on terms and
conditions reasonably satisfactory to the Administrative Agent and, with respect
to which, no principal payments may be made prior to December 31, 2011, so long
as at the time of incurrence thereof (x) no Unmatured Event of Default or Event
of Default exists, (y) the Borrower would remain in compliance with Section 9.3
and 9.4 after giving pro forma effect to the incurrence of any such Indebtedness
for the twelve month period following the incurrence of any such Indebtedness
and (z) the Borrower shall comply with the mandatory prepayment provisions of
Section 4.4(g);

98

--------------------------------------------------------------------------------






        (u)   Indebtedness of the Borrower in respect of Senior Notes in a
principal amount not in excess of $800 million outstanding so long as at the
time of incurrence thereof (x) no Unmatured Event of Default or Event of Default
exists and (y) the Borrower would remain in compliance with Section 9.3 and 9.4
after giving pro forma effect to the incurrence of any such Indebtedness and
prepayment of Indebtedness hereunder; provided, however, such Indebtedness shall
be on terms and conditions taken as a whole not more restrictive than those of
the 97/8% Senior Notes due March 2009; and

        (v)   Indebtedness of Foreign Subsidiaries consisting of limited
recourse obligations incurred in the ordinary course pursuant to standard
documentation evidencing Foreign Factoring Transactions.

        8.3    Consolidation, Merger, Purchase or Sale of Assets, etc.    

        Holdings and the Borrower will not, and will not permit any of their
Subsidiaries to, wind up, liquidate or dissolve any of their affairs or enter
into any transaction of merger or consolidation, or convey, sell, lease or
otherwise dispose of any of its properties or assets (or, with respect to a
transaction involving all or substantially all of the assets of Holdings or the
Borrower, agree to do any of the foregoing at any future time without the
Administrative Agent's prior written consent unless the effectiveness of such
agreement is conditional upon the consent of the Administrative Agent) or
convey, sell or otherwise dispose of any part of its property or assets, or
enter into any Sale and Leaseback Transaction, except that:

        (a)   Holdings, the Borrower and its Subsidiaries may consummate the
Transaction;

        (b)   each of the Borrower and its Subsidiaries may (x) in the ordinary
course of business, sell, lease or otherwise dispose of any assets which, in the
reasonable judgment of such Person, are obsolete, worn out or otherwise no
longer useful in the conduct of such Person's business and (y) sell, lease or
otherwise dispose of any other assets, provided that the aggregate Net Sale
Proceeds of all assets subject to sales or other dispositions pursuant to this
clause (y) which are not reinvested to acquire assets to be used in such
Person's business in the manner described in Section 4.4(c) shall not exceed
$2,500,000 in any Fiscal Year of the Borrower;

        (c)   Investments may be made to the extent permitted by Section 8.7;

        (d)   each of the Borrower and its Subsidiaries may lease (as lessee)
real or personal property in the ordinary course of business other than to a
Receivables Subsidiary;

        (e)   each of the Borrower and its Subsidiaries may make sales or
transfers of inventory, Cash Equivalents and Foreign Cash Equivalents in the
ordinary course of business other than to a Receivables Subsidiary;

        (f)    the Borrower and its Subsidiaries may sell or discount, in each
case without recourse and in the ordinary course of business, Accounts
Receivable arising in the ordinary course of business (x) which are overdue, or
(y) which the Borrower or such Subsidiary may reasonably determine are difficult
to collect but only in connection with the compromise or collection thereof
consistent with customary industry practice (and not as part of any bulk sale or
financing of receivables);

        (g)   the Borrower and its Subsidiaries may license its patents, trade
secrets, know-how and other intellectual property relating to the manufacture of
chemical products and by-products (the "Technology") provided that such license
shall be assignable to the Administrative Agent or any assignee of the
Administrative Agent without the consent of the licensee and no such license
shall (i) transfer ownership of such Technology to any other Person or
(ii) require the Borrower to pay any fees for any such use (such licenses
permitted by this Section 8.3(g), hereafter "Permitted Foreign Technology
Licenses");

99

--------------------------------------------------------------------------------






        (h)   any Subsidiary of the Borrower (other than a Receivables
Subsidiary) may be merged or consolidated (x) with or into the Borrower so long
as the Borrower is the surviving entity, (y) with or into any one or more
Wholly-Owned Subsidiaries of the Borrower; provided, however, that the
Wholly-Owned Subsidiary or Subsidiaries shall be the surviving entity or
(z) with or into any Person in connection with the consummation of an
Acquisition; provided, however, that after giving effect to such merger or
consolidation the surviving Subsidiary shall be a Wholly-Owned Subsidiary;

        (i)    the Borrower and its Subsidiaries may sell, transfer or otherwise
dispose of any asset in connection with any Sale and Leaseback Transaction
involving Indebtedness, Capitalized Lease Obligations or an Operating Financing
Lease otherwise permitted hereunder so long as, in the case of a transaction
involving operating assets, such transaction occurs within 120 days of the
acquisition by the Borrower or any Subsidiary of the asset sold, transferred or
otherwise disposed of;

        (j)    the Borrower or any Subsidiary may dispose of any of its assets
if the aggregate book value (at the time of disposition thereof) of all assets
disposed of by the Borrower and its Subsidiaries subsequent to the Original
Closing Date pursuant to this clause (j) plus the aggregate book value of all
the assets then proposed to be disposed of does not exceed 5% of the net
property, plant and equipment of the Borrower and its Subsidiaries (on a
consolidated basis) as of the end of the immediately preceding Fiscal Quarter
for which the Borrower has delivered financial statements as required by
Section 7.1; provided, however, that if concurrently with any disposition of
assets or within 180 days thereof, substantially all of the net proceeds of such
disposition are used by the Borrower or a Subsidiary to acquire other property
and if the Borrower or such Subsidiary has complied with the provisions of
Section 7.11 with respect to such property, such dispositions shall be
disregarded for purposes of calculations pursuant to this Section 8.3 (j)) (and
shall otherwise be deemed to be permitted under this Section 8.3) from and after
the time of compliance with Section 7.11 with respect to the acquisition of such
other property;

        (k)   any Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its assets to the Borrower or any other
Wholly-Owned Subsidiary of the Borrower (other than (I) from (x) a Domestic
Subsidiary to a Foreign Subsidiary or (y) a Foreign Subsidiary party to Foreign
Intercompany Loan Documents to a Foreign Subsidiary which is not a party to
Foreign Intercompany Loan Documents or (z) a Foreign Subsidiary transferring
assets which then serve as direct collateral for a Foreign Intercompany Note to
another Foreign Subsidiary unless such assets similarly secure a Foreign
Intercompany Note of such Foreign Subsidiary receiving such assets or (II) to a
Receivables Subsidiary);

        (l)    any Subsidiary of the Borrower (other than UK Holdco 1 and a
Receivables Subsidiary) may voluntarily liquidate, wind-up or dissolve;

        (m)  the Borrower and its Subsidiaries may sell, contribute and make
other transfers of Receivables Facility Assets to a Receivables Subsidiary and
such Receivables Subsidiary may sell and make other transfers of Receivables
Facility Assets to the Issuer, in each case pursuant to the Receivables
Documents under a Permitted Accounts Receivable Securitization; and

        (n)   Foreign Subsidiaries other than any Foreign Subsidiary which as of
the Closing Date or any date thereafter is a party to any Foreign Intercompany
Loan Document may enter into the Foreign Factoring Transactions in an aggregate
amount not to exceed $15,000,000 at any time outstanding.

        8.4    Dividends or Other Distributions    

        Neither Holdings, the Borrower nor any of its Subsidiaries will:
(i) declare or pay any dividend or make any distribution on or in respect of its
Capital Stock or to the direct or indirect holders of its

100

--------------------------------------------------------------------------------




Capital Stock (other than (w) dividends or distributions payable solely in such
Capital Stock or in options, warrants or other rights to purchase such Capital
Stock, (x) dividends and distributions payable to the Borrower or a Wholly-Owned
Subsidiary of the Borrower or payable to holders of minority interests in any
Subsidiary so long as the Borrower or any other Subsidiary having an interest in
such Subsidiary shall receive its proportionate share of such dividend or
distribution; provided, however, that (i) dividends and distributions made after
the Original Closing Date to holders of B shares of UK Holdco 1 shall not exceed
£500 per annum (or the Dollar Equivalent thereof) and (ii) dividends and
distributions effected by TG shall be permitted only to the extent that there
are at such time, no amounts outstanding under the UK Holdco Note, the dividend
with respect to its preferred stock has been declared and paid and that such
dividends are limited to 1% of total dividends paid to the Borrower with respect
to ordinary shares, and (y) cash distributions to Holdings for distribution to
the members of Holdings from time to time to the extent that the amounts of such
distributions do not exceed the amounts to be made pursuant to Section 3.1(d)
and 6.4(b) of the Limited Liability Company Agreement of Holdings and/or
Article 5 of the Limited Liability Company Agreement of the Borrower; provided
that in no event shall such distribution exceed forty (40%) percent of the
hypothetical taxable income of Holdings if it was a Corporation under the Code
("Tax Distributions"), (ii) purchase, redeem or otherwise acquire or retire for
value any Capital Stock of the Borrower, (iii) make any interest or principal
payment on or purchase, defease, redeem, prepay, or otherwise acquire or retire
for value, prior to any scheduled final maturity or applicable redemption date,
the Senior Subordinated Notes, the Holdings Zero Coupon Notes or any other
Indebtedness that is subordinate or junior in right of payment to the
Obligations; provided, however, notwithstanding anything else herein to the
contrary, scheduled interest payments on the Senior Subordinated Notes shall be
permitted to the extent required to be paid pursuant to the terms of the Senior
Subordinated Note Documents.

        8.5    Limitation on Certain Restrictions on Subsidiaries    

        The Borrower will not, and will not permit any of its Subsidiaries to
create or otherwise cause or permit to exist or become effective any consensual
encumbrance or restriction (other than pursuant to the Loan Documents) on the
ability of any Subsidiary of the Borrower to (i) pay dividends or make any other
distributions on its Capital Stock or pay any Indebtedness or other obligation
owed to the Borrower or any of its other Subsidiaries, (ii) make any loans or
advances to the Borrower or any of its other Subsidiaries, or (iii) transfer any
of its property or assets to the Borrower or any of its other Subsidiaries,
except:

        (a)   any encumbrance or restriction pursuant to an agreement in effect
at or entered into on the Original Closing Date and reflected on Schedule 8.5(a)
hereto or any extension, replacement or refinancing thereof not prohibited
herein;

        (b)   any such encumbrance or restriction consisting of customary
non-assignment provisions in Contractual Obligations entered into in the
ordinary course of business to the extent such provisions restrict the transfer
or assignment of such agreement;

101

--------------------------------------------------------------------------------





        (c)   in the case of clause (iii) above, Permitted Liens or other
restrictions contained in security agreements securing Indebtedness permitted
hereby to the extent such restrictions restrict the transfer of the property
subject to such security agreements;

        (d)   any restrictions on transfer of an asset pursuant to an agreement
to sell such asset to the extent such sale would be permitted hereby; and

        (e)   any encumbrance or restriction on a Receivables Subsidiary as set
forth in the Receivables Documents, or any encumbrance or restriction on a
Participating Subsidiary with respect to Receivables Facility Assets as set
forth in Receivables Documents.

        8.6    Issuance of Stock    

        (a)   The Borrower will not, and will not permit any of its Subsidiaries
to, directly or indirectly, issue, sell, assign, pledge or otherwise encumber or
dispose of any shares of Capital Stock of any Subsidiary of the Borrower, except
(i) to the Borrower, (ii) to another Wholly-Owned Subsidiary of the Borrower,
(iii) to qualifying directors or to satisfy other similar requirements, in each
case, pursuant to Requirements of Law or (iv) pursuant to the Loan Documents or
the Foreign Intercompany Loan Security Documents.

        (b)   The Borrower shall not issue any Capital Stock, except as
permitted by Section 8.4(i) and except for such issuances of Capital Stock
(including private placements) (x) where after giving effect to such issuance,
no Event of Default will exist under Sections 10.1(l) and (y) where the
Administrative Agent and the Required Lenders have consented (such consent not
to be unreasonably withheld) to the terms and conditions of such offering. In
the event any Capital Stock of the Borrower is issued pursuant to this
Section 8.6(b), the Borrower shall apply the Net Offering Proceeds received in
connection with such disposition in accordance with Section 4.4(e).

        8.7    Loans and Investments    

        Holdings and the Borrower will not, and will not permit any Subsidiary
to make or own any Investments except:

        (a)   The Borrower and its Domestic Subsidiaries may acquire and hold
Cash and Cash Equivalents;

        (b)   the Borrower and its Subsidiaries may hold the Investments
identified on Schedule 8.7(b) in an amount not greater than the amount indicated
thereon which shall not exceed the amount thereof on the Amendment and
Restatement Effective Date in each case as such Investments may be adjusted due
to appreciation, repayment of principal, payment of interest, return of capital
or similar circumstances;

        (c)   the Borrower and its Subsidiaries may make or maintain advances
(i) for relocation and related expenses and other advances to their employees in
the ordinary course of business and (ii) for any other advances to their
employees in the ordinary course of business in an aggregate principal amount
not exceeding $10,000,000 (or the Dollar Equivalent thereof) at any one time
outstanding;

        (d)   the Borrower and its Subsidiaries may acquire and hold Investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and other Persons and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers and
other Persons arising in the ordinary course of business;

        (e)   the Borrower and its Subsidiaries may make deposits in a customary
fashion in the ordinary course of business;

        (f)    subject to Section 8.2(j) if applicable, Holdings may make
Investments in the Borrower;

102

--------------------------------------------------------------------------------






        (g)   the Borrower and its Subsidiaries may acquire and hold debt
securities as partial consideration for a sale of assets pursuant to Section 8.3
or 4.4(c) to the extent permitted by any such Section;

        (h)   Huntsman Finco may make an intercompany loan to UK Holdco 1
pursuant to the terms of the UK Holdco Note as long as the Administrative Agent
has a perfected first priority security interest in such UK Holdco Note and UK
Holdco 1 may make intercompany loans and advances to other Foreign Subsidiaries
pursuant to the terms of the Foreign Intercompany Loan Documents so long as the
representation and warranty set forth in Section 6.23 is true and correct at the
time of such advance and the Borrower has complied with the provisions of
Section 7.14;

        (i)    the Borrower may make intercompany loans and advances to any of
its Wholly-Owned Subsidiaries, any Subsidiary of the Borrower may make
intercompany loans and advances to the Borrower, and any Subsidiary of the
Borrower may make intercompany loans and advances to any other Wholly-Owned
Subsidiary of the Borrower (collectively, "Intercompany Loans"), provided, that
(x) each Intercompany Loan made by a Foreign Subsidiary or a non-Wholly-Owned
Domestic Subsidiary to the Borrower or a Wholly-Owned Domestic Subsidiary of the
Borrower shall contain the subordination provisions set forth on Exhibit 8.7(i),
and (y) each Intercompany Loan (other than pursuant to an Overdraft Facility)
made to a Foreign Subsidiary shall be evidenced by an Intercompany Note;

        (j)    (i) the Borrower and its Subsidiaries may make additional capital
contributions at any time after the Amendment and Restatement Effective Date and
to existing Foreign Subsidiaries of the Borrower, and may capitalize or forgive
any Indebtedness owed to them by a Foreign Subsidiary of the Borrower, provided,
that the aggregate amount of such contributions, capitalizations and forgiveness
pursuant to this subclause j(i), without duplication as to amounts contributed
from one Subsidiary to its Subsidiary (determined without regard to any
write-downs or write-offs thereof), shall not exceed an aggregate outstanding
amount equal to $250,000,000 and (ii) the Borrower and each of its Domestic
Subsidiaries may make Investments in the Capital Stock of a Person who is a
Domestic Subsidiary immediately before and after such Investment; provided, that
the requirements of Section 7.11 are satisfied.

        (k)   Foreign Subsidiaries of the Borrower may invest in cash, Cash
Equivalents and Foreign Cash Equivalents;

        (l)    so long as no Unmatured Event of Default or Event of Default
exists (or on a pro forma basis after giving effect to such Investment would
exist), the Borrower and its Subsidiaries make any Investment in any Permitted
Unconsolidated Venture or in any Unrestricted Subsidiary consisting of an amount
not in excess of the Available Unrestricted Subsidiary Investment Basket;
provided, that, the Borrower shall have complied with Section 7.11(e) in
connection with such Investment; provided, further, (i) that after giving effect
to any such Investment, the Borrower would be able to make an additional $1 of
Consolidated Capital Expenditures under Section 9.1 hereof; and (ii) that the
proceeds of any such Investment may not be used either directly or indirectly to
make any Investment in Huntsman LLC or any of its Subsidiaries which are not
Subsidiaries of Borrower;

        (m)  the Borrower may make intercompany loans to Holdings, the proceeds
of which shall be utilized by Holdings to pay legal, franchise tax, audit, and
other expenses directly relating to the administration or legal existence of
Holdings (including fees and expenses relating to the resale of Holdings Zero
Coupon Notes other than underwriting discounts and commissions); provided, that
the aggregate outstanding principal amount of such intercompany loans shall not
exceed $750,000 in any Fiscal Year (without giving effect to any write-downs or
write-offs thereof) and which amount shall not include any intercompany loans or
advances made or deemed to have been made

103

--------------------------------------------------------------------------------






for any reason in respect of accrued but unpaid interest on any intercompany
loans previously made to Holdings, including the capitalization thereof);

        (n)   in addition to Investments permitted by clauses (a) through
(m) above and clauses (o) through (q) below, the Borrower may make additional
Investments, so long as the aggregate outstanding amount of such Investments
does not exceed $10,000,000 provided further, that the Borrower may not make or
own any investment in margin stock;

        (o)   the Borrower may make Investments in Rubicon and LPC, so long as:
(i) the Administrative Agent possesses a valid, perfected Lien on the applicable
Credit Party's interests in such Joint Venture, (ii) such Joint Venture does not
have any Indebtedness for borrowed money at any time on or after the date of
such Investment other than to the partners in such Joint Venture, (iii) the
documentation governing such Joint Venture does not contain a restriction on
distributions or loan repayments as applicable, to the Borrower or to the
applicable Subsidiary holding the interest in such Joint Venture, and (iv) such
Investment shall be treated as Capital Expenditures for purposes of Section 9.1
of this Agreement;

        (p)   the Borrower or any Domestic Subsidiary may purchase all or a
significant part of the assets of a business conducted by another Person, make
any Investment in any Person which, after the Amendment and Restatement
Effective Date as a result of such Investment becomes a Wholly-Owned Domestic
Subsidiary of the Borrower which is not an Unrestricted Subsidiary or, to the
extent permitted under Section 8.3, enter into any merger, consolidation or
amalgamation with any other Person (any such purchase, Investment or merger, an
"Acquisition"); provided, however, that such Acquisition shall not be permitted
unless, (i) after giving effect thereto on a Pro Forma Basis, no Event of
Default or Unmatured Event of Default would exist hereunder; (ii) if the total
consideration given and Indebtedness assumed in connection with such Acquisition
exceeds $20,000,000, after giving effect to such Acquisition, the Borrower's
Total Available Domestic Revolving Commitment and Total Available Multicurrency
Revolving Commitment, plus cash, Cash Equivalents and the Dollar Equivalent of
Foreign Cash Equivalents, minus the aggregate amount of utilized Overdraft
Facilities of the Borrower and its Subsidiaries, shall equal or exceed
$275,000,000, plus the LDPE Capital Expenditure Reserve; (iii) the Borrower and
its Subsidiaries have complied with the requirements of Section 7.11 hereof with
respect to any required additional Security Documents; and (iv) such acquisition
has been approved by the board of directors of the Person to be acquired;
provided, further, however, notwithstanding anything else herein to the
contrary, no Acquisition (other than Acquisitions in which the total
consideration paid (including for purposes hereof any assumed Indebtedness) does
not exceed $20,000,000 for any single Acquisition or $80,000,000 for all such
Acquisitions in the aggregate since the Amendment and Restatement Effective
Date) shall be permitted unless the Borrower's Leverage Ratio for each of the
last two Fiscal Quarters for which financial statements have been delivered
pursuant to Sections 7.1(a) and (b) prior to the date of such proposed
Acquisition was less than or equal to 4.75 to 1.00; and

        (q)   make Investments in the Receivables Subsidiary prior to the
occurrence and continuance of an Event of Default under Section 10.1(e) which in
the judgment of the Borrower are reasonably necessary in connection with any
Permitted Accounts Receivable Securitization.

        8.8    Transactions with Affiliates    

        The Borrower will not, and the Borrower will not cause or permit any of
its Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease or exchange of any property or the rendering of any
service) with or for the benefit of any of the Borrower's Affiliates or any
Affiliate of a Subsidiary of Holdings (other than the Borrower), other than
(x) the entry by the Borrower and its Subsidiaries into the transactions
contemplated by a Permitted Accounts Receivable Securitization, (y) transactions

104

--------------------------------------------------------------------------------




that are on terms that are fair and reasonable to the Borrower or to any such
Subsidiary and that are on terms that are no less favorable to the Borrower or
to such Subsidiary than those that might reasonably have been obtained in a
comparable transaction on an arm's-length basis from a Person that is not an
Affiliate, and (z) any transaction arising in the ordinary course of business of
the Borrower or of such Subsidiary; provided, however, that with respect to
transactions between the Borrower or any of its Subsidiaries and any of their
respective Affiliates arising in the ordinary course of business (including,
without limitation, purchase or supply contracts relating to products or raw
materials) a Responsible Officer of the Borrower shall, not later than the date
of delivery of the annual Financial Statements, have reviewed the aggregate of
such transactions and determined that, in the aggregate, such transactions are
on terms that are fair and reasonable to the Borrower or to such Subsidiary and
are no less favorable to the Borrower or to such Subsidiary than those that
might reasonably have been obtained in a comparable transactions on an
arm's-length basis from a Person that is not an Affiliate. The foregoing
restrictions will not apply to (1) reasonable and customary directors' fees,
indemnification and similar arrangements and payments thereunder; (2) any
transaction between the Borrower and any Wholly-Owned Subsidiary (other than an
Unrestricted Subsidiary) of the Borrower or between Wholly-Owned Subsidiaries
(other than an Unrestricted Subsidiary) to the extent that any such transaction
is otherwise in compliance with the terms of this Agreement and (3) loans or
advances to officers of the Borrower and of its Subsidiaries for bona fide
business purposes of the Borrower or of such Subsidiary not to exceed $1,000,000
in the aggregate at any one time outstanding for the Borrower and its
Subsidiaries. The restriction set forth in this Section 8.8 will not apply to
the execution and delivery of or payments made under the Limited Liability
Company Agreement of Holdings, the Limited Liability Company Agreement of the
Borrower, the Huntsman Agreements or to loans to Holdings permitted by
Section 8.7(m).

        8.9    Lines of Business    

        Holdings and the Borrower will not, and will not permit any Subsidiary
(other than a Receivables Subsidiary) to enter into or acquire any line of
business which is not reasonably related to the chemical or petrochemical
business, provided, that none of Huntsman Finco, TG, UK Holdco 1, UK Holdco 2,
Dutch Mixer or any Thai Holding Company will engage in any business other than
(a) holding Capital Stock of its Subsidiaries, (b) in the case of UK Holdco 1
and Huntsman Finco, the borrowing and lending funds pursuant to the Intercompany
Notes and entering into the Foreign Intercompany Loan Documents and (c) in the
case of UK Holdco 2, cash management and related treasury activities. Huntsman
(Europe) BVBA shall only engage in activities relating to operations consistent
with its nature as a Belgian coordination center; provided that, in no event
shall it conduct any sales, marketing or manufacturing activities.

        8.10    Fiscal Year    

        Neither Holdings nor the Borrower will change its Fiscal Year.

        8.11    Limitation on Voluntary Payments and Modifications of
Indebtedness; Modifications of Certificate of Incorporation, By-Laws and Certain
Other Agreements; Etc.    

        Holdings and the Borrower will not, and will not permit any of their
Subsidiaries to:

        (i)    make (or give any notice in respect of) any voluntary or optional
payment or prepayment on or redemption or acquisition for value of (including,
without limitation, by way of depositing with the trustee with respect thereto
or any other Person money or securities before due for the purpose of paying
when due) any Obligations under the Holdings Zero Coupon Notes or the Senior
Subordinated Notes or the Senior Notes; provided that (A) Holdings, the Borrower
or any of their Subsidiaries may make payments or prepayments on, or redemption
or acquisition of, any Obligations under the Senior Subordinated Notes or the
Senior Notes in an aggregate amount not to exceed $50,000,000 so long as
(i) there is no Default or Event of Default then outstanding or

105

--------------------------------------------------------------------------------



that would result therefrom and (ii) the Most Recent Leverage Ratio is less than
4.0 to 1.0 after giving pro forma effect thereto; (B) Holdings may use the cash
proceeds of contributions made by any parent company of Holdings to Holdings in
exchange for common equity of Holdings in a transaction structured in a manner
reasonably satisfactory to the Administrative Agent to prepay or redeem the
Holdings Zero Coupon Notes; (C) the Holdings Zero Coupon Notes and Senior
Subordinated Notes may be refinanced in a manner consistent with the definitions
thereof; and (D) the Senior Notes may be refinanced with the net proceeds of
other Senior Notes to the extent constituting Permitted Refinancing
Indebtedness.

        (ii)   amend, modify or terminate, or permit the amendment,
modification, or termination of any provision of any Senior Subordinated Notes
Document or the Senior Note Documents; or amend, modify or permit the amendment,
termination or modification in any way adverse to the interests of the Lenders
(as determined by the Administrative Agent in its sole reasonable discretion
after reasonable advance notice of such proposed change) any provision of the UK
Holdco Note, any Foreign Intercompany Loan Document, the Huntsman Agreements
listed on Exhibit 1.1(c) or the Holdings Zero Coupon Note Documents;

        (iii)  amend, modify or change in any way adverse to the interests of
the Lenders (as determined by the Administrative Agent in its sole reasonable
discretion after reasonable advance notice of such proposed change), its
Organizational Documents (including, without limitation, by filing or
modification of any certificate of designation) or by-laws, or any agreement
entered into by it, with respect to its Capital Stock, or enter into any new
agreement with respect to its Capital Stock or any new tax sharing agreement
which in any way could reasonably be expected to be adverse to the interests of
the Lenders; or

        (iv)  issue any class of its Capital Stock other than (y) in the case of
the Borrower and its Subsidiaries, non-redeemable Capital Stock (including by
private placements) and (z) in the case of Holdings, issuances of Capital Stock
(including by private placements) where, after giving effect to such issuance,
no Event of Default will exist under Section 10.1(m) and to the extent the
proceeds thereof are applied in accordance with this Agreement.

        The Administrative Agent agrees that, with respect to any matters
required to be reasonably satisfactory or acceptable to it, it shall exercise
its reasonable judgment in making, and shall not unreasonably withhold or delay,
such determination.

        8.12    Accounting Changes    

        The Borrower shall not, nor shall it permit any of its Subsidiaries to
make or permit to be made any change in accounting policies affecting the
presentation of financial statements or reporting practices from those employed
by it on the date hereof, unless (i) such change is required by GAAP, (ii) such
change is disclosed to the Lenders through the Administrative Agent or otherwise
and (iii) relevant prior financial statements that are affected by such change
are restated (in form and detail satisfactory to the Administrative Agent) as
may be required by GAAP to show comparative results. If any changes in GAAP or
the application thereof from that used in the preparation of the financial
statements referred to in Section 6.5(a) hereof occur after the Amendment and
Restatement Effective Date and such changes result in, in the sole judgment of
the Administrative Agent, a meaningful change in the calculation of any
financial covenants or restrictions set forth in this Agreement, then the
parties hereto agree to enter into and diligently pursue negotiations in order
to amend such financial covenants and restrictions so as to equitably reflect
such changes, with the desired result that the criteria for evaluating the
financial condition and results of operations of the Borrower and its
Subsidiaries shall be the same after such changes as if such changes had not
been made.

106

--------------------------------------------------------------------------------




        8.13    Permitted Accounts Receivable Securitization    

        The Borrower shall not, nor shall it permit any of its Subsidiaries to,
enter into any Receivables Documents other than in connection with a Permitted
Accounts Receivable Securitization (unless such Receivables Documents have been
approved by the Administrative Agent or are non-material documentation entered
into pursuant to such approved Receivables Documents) or amend or modify in any
material respect which is adverse to the Lenders any of such Receivables
Documents unless such amendment or modification has been approved by the
Administrative Agent; provided, however, that if the Receivables Documents,
after giving effect to such amendment or modification, would constitute a
Permitted Accounts Receivable Securitization, then such approval of the
Administrative Agent shall not be required. No Unrestricted Subsidiary may be a
Participating Subsidiary in a Permitted Accounts Receivable Securitization.


ARTICLE IX

FINANCIAL COVENANTS


        Holdings and the Borrower hereby agree that, so long as the Commitments
remain in effect or any Loan or LC Obligation remains outstanding and unpaid or
any other amount is owing to any Lender or the Administrative Agent hereunder:

        9.1    Capital Expenditures    

        (a)   Holdings and the Borrower will not, and will not permit any of
their Subsidiaries to, make any Consolidated Capital Expenditures, except that
during any Fiscal Year the Borrower and its Subsidiaries may make Consolidated
Capital Expenditures so long as the aggregate amount so made by the Borrower and
its Subsidiaries (on a consolidated basis) does not exceed during the 2003
Fiscal Year and each Fiscal Year thereafter an amount equal to (x) $300,000,000
plus (y) an amount equal to the amount of Consolidated Capital Expenditures
permitted pursuant to the preceding clause (x) for the immediately preceding
Fiscal Year and not utilized during such Fiscal Year, provided, that the
aggregate amount attributable to this clause (y) shall not at any time exceed
$100,000,000.

        (b)   Notwithstanding the foregoing, the Borrower and its Subsidiaries
may make Consolidated Capital Expenditures on any date with (i) proceeds of
Indebtedness incurred pursuant to Section 8.2(i) and (ii) Net Offering Proceeds
which are not required to be applied as a mandatory prepayment under
Section 4.4(e).

        (c)   Notwithstanding the foregoing, the Borrower and its Subsidiaries
may make Consolidated Capital Expenditures with (i) the insurance proceeds
received by Holdings or any of its Subsidiaries from any Recovery Event and
(ii) the Net Sale Proceeds received by Holdings or any of its Subsidiaries from
any Asset Disposition, so long as such insurance proceeds and/or Net Sale
Proceeds are used or contractually committed to be used within 365 days to make
Consolidated Capital Expenditures in accordance with Section 4.4(c).

107

--------------------------------------------------------------------------------






        9.2    Intentionally Omitted    

        9.3    Interest Coverage Ratio    

        Neither Holdings nor the Borrower will permit the Interest Coverage
Ratio calculated for any Test Period ending at the following dates or during the
follow periods to be less than the ratio set forth opposite such period:

Period


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

June 30, 2004   1.70
September 30, 2004
 
1.70
December 31, 2004
 
1.80
March 31, 2005
 
1.85
June 30, 2005
 
1.90
September 30, 2005
 
2.00
December 31, 2005
 
2.50
March 31, 2006 and thereafter
 
2.75

        9.4    Leverage Ratio    

        The Borrower will not permit for any Test Period ending on a date set
forth during any period described below, the Leverage Ratio to exceed the ratio
set forth opposite such period:

Period


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

June 30, 2004   7.25
September 30, 2004
 
7.00
December 31, 2004
 
6.75
March 31, 2005
 
6.50
June 30, 2005
 
6.25
September 30, 2005
 
5.50
December 31, 2005
 
4.25
March 31, 2006
 
4.25
June 30, 2006
 
4.00
September 30, 2006
 
4.00
December 31, 2006 and thereafter
 
3.75

        9.5    Maximum Cash Balances.    

        At no time when there are any Domestic Revolving Loans, Multicurrency
Revolving Loans or Swing Line Loans outstanding, shall the amount of Cash or
Cash Equivalents held by the Borrower and its Restricted Subsidiaries (or on
behalf of the Borrower and its Restricted Subsidiaries) exceed $100,000,000 in
the aggregate; provided, however, amounts in excess of $100,000,000 may be held
for up to three (3) Business Days so long as such excess amounts are (a) held to
pay third party obligations of the Borrower and its Restricted Subsidiaries; and
(b) are held in an account under the control and dominion of the Collateral
Agent on behalf of the Secured Parties.

108

--------------------------------------------------------------------------------





ARTICLE X

EVENTS OF DEFAULT


        10.1    Events of Default    

        Any of the following events, acts, occurrences or states of facts shall
constitute an "Event of Default" for purposes of this Agreement:

        (a)    Failure to Make Payments When Due.    The Borrower (i) shall
default in the payment of principal on any of the Loans or any reimbursement
obligation with respect to any Letter of Credit; or (ii) shall default in the
payment of interest on any of the Loans or default in the payment of any fee or
any other amount owing hereunder or under any other Loan Document when due and
such default in payment shall continue for five (5) Business Days; or

        (b)    Representations and Warranties.    Any representation or warranty
made by or on the part of the Borrower or any Credit Party, as the case may be,
contained in any Loan Document or any document, instrument or certificate
delivered pursuant hereto or thereto shall have been incorrect or misleading in
any material respect when made or deemed made; or

        (c)    Covenants.    The Borrower shall (i) default in the performance
or observance of any term, covenant, condition or agreement on its part to be
performed or observed under Article VIII and Article IX hereof or Sections
7.3(a), 7.9, 7.10, 7.11 or 7.14 or (ii) default in the due performance or
observance by it of any other term, covenant or agreement contained in this
Agreement and such default shall continue unremedied for a period of thirty
(30) days after written notice to the Borrower by the Administrative Agent or
any Lender; or

        (d)    Default Under Other Loan Documents.    Any Credit Party shall
default in the performance or observance of any term, covenant, condition or
agreement on its part to be performed or observed hereunder or under any Loan
Document (and not constituting an Event of Default under any other clause of
this Section 10.1) and such default shall continue unremedied for a period of
thirty (30) days after written or telephonic (immediately confirmed in writing)
notice thereof has been given to the Borrower by the Administrative Agent; or

        (e)    Voluntary Insolvency, Etc.    Holdings, the Borrower or any of
its Material Subsidiaries shall become insolvent or generally fail to pay, or
admit in writing its inability to pay, its debts as they become due, or shall
voluntarily commence any proceeding or file any petition under any bankruptcy,
insolvency or similar law or seeking dissolution or reorganization or the
appointment of a receiver, trustee, administrator, custodian or liquidator for
it or a substantial portion of its property, assets or business or to effect a
plan or other arrangement with its creditors, or shall file any answer admitting
the jurisdiction of the court and the material allegations of an involuntary
petition filed against it in any bankruptcy, insolvency or similar proceeding,
or shall be adjudicated bankrupt, or shall make a general assignment for the
benefit of creditors, or shall consent to, or acquiesce in the appointment of, a
receiver, trustee, custodian, administrator or liquidator for a substantial
portion of its property, assets or business, shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts or
shall take any corporate action authorizing any of the foregoing; or

        (f)    Involuntary Insolvency, Etc.    Involuntary proceedings or an
involuntary petition shall be commenced or filed against Holdings, the Borrower
or any of its Material Subsidiaries under any bankruptcy, insolvency or similar
law or seeking the dissolution or reorganization of it or the appointment of a
receiver, trustee, custodian, administrator or liquidator for it or of a
substantial part of its property, assets or business, or any similar writ,
judgment, warrant of attachment, execution or process shall be issued or levied
against a substantial part of its property, assets or business, and (other than
a petition for administration) such proceedings or petition shall not be

109

--------------------------------------------------------------------------------






dismissed, or such writ, judgment, warrant of attachment, execution or similar
process shall not be released, vacated or fully bonded, within thirty (30) (or,
in the case of a petition for administration, five (5)) days after commencement,
filing or levy, as the case may be, or any order for relief shall be entered in
any such proceeding; or

        (g)    Default Under Other Agreements.    (i) Holdings, the Borrower or
any of its Subsidiaries shall default in the payment when due, whether at stated
maturity or otherwise, of any Indebtedness (other than Indebtedness owed to the
Lenders under the Loan Documents) in excess of $15,000,000 in the aggregate
beyond the period of grace if any, provided in the instrument or agreement under
which such Indebtedness was created, or (ii) a default shall occur in the
performance or observance of any agreement under any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause (determined without regard to whether any notice of
acceleration or similar notice is required), any such Indebtedness to become due
or be repaid prior to its stated maturity or (iii) any such Indebtedness of the
Borrower or any of its Subsidiaries shall be declared to be due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment
(other than with proceeds of the event giving rise to such prepayment), prior to
the stated maturity thereof; or

        (h)    Invalidity of Subordination Provisions.    The subordination
provisions of any agreement or instrument governing the Holding Zero Coupon
Notes or the Senior Subordinated Note Documents is for any reason revoked or
invalidated, or otherwise cease to be in full force and effect, any Person
contests in any manner the validity or enforceability thereof or denies that it
has any further liability or obligation thereunder, or the Loans and the other
Obligations hereunder entitled to receive the benefits of any Loan Document is
for any reason subordinated or does not have the priority contemplated by this
Agreement or such subordination provisions; or

        (i)    Judgments.    One or more judgments or decrees shall be entered
against Holdings, the Borrower or any of its Subsidiaries involving,
individually or in the aggregate, a liability (to the extent not paid or covered
by a reputable insurance company or indemnitor as to which coverage or
indemnification, as the case may be, has not been disclaimed) of $15,000,000 or
more and all such judgments or decrees shall not have been vacated, discharged,
satisfied, stayed or bonded pending appeal within thirty (30) days from the
entry thereof; or

        (j)    Security Documents.    At any time after the execution and
delivery thereof, any of the Security Documents shall cease to be in full force
and (other than as a result of the actions taken by the Collateral Agent or the
Lenders to release such Security Document) effect or shall cease to give the
Collateral Agent the Liens, rights, powers and privileges purported to be
created thereby (including, without limitation, a first priority perfected
security interest in, and Lien on, all of the Collateral), in favor of the
Collateral Agent, for the benefit of the Secured Parties, superior to and prior
to the rights of all third Persons and subject to no other Liens (except to the
extent expressly permitted herein or therein); or

        (k)    Guaranties.    Any Guaranty or any provision thereof shall (other
than as a result of the actions taken by the Administrative Agent or the Lenders
to release such Guaranty) cease to be in full force and effect in accordance
with its terms, or any Credit Party or any Person acting by or on behalf of such
Guarantor shall deny or disaffirm such Credit Party's obligations under any
Guaranty; or

        (l)    ERISA.    (a) Either (i) any Reportable Event which the Required
Lenders determine constitutes reasonable grounds for the termination of any Plan
by the PBGC or of any Multiemployer Plan or for the appointment by the
appropriate United States District Court of a

110

--------------------------------------------------------------------------------






trustee to administer or liquidate any Plan or Multiemployer Plan shall have
occurred, (ii) a trustee shall be appointed by a United States District Court to
administer any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings to terminate any Plan or Multiemployer Plan or to appoint a trustee
to administer any Plan; (iv) the Borrower or any of its Subsidiaries or any of
their ERISA Affiliates shall become liable to the PBGC or any other party under
Section 4062, 4063 or 4064 of ERISA with respect to any Plan; or (v) the
Borrower or any of its Subsidiaries or any of their ERISA Affiliates shall
become liable to make a current payment with respect to any Multiemployer Plan
under Section 4201 et seq. of ERISA; if as of the date thereof or any subsequent
date, the sum of each of the Borrower's and its Subsidiaries' and their ERISA
Affiliates' various liabilities (such liabilities to include, without
limitation, any liability to the PBGC or to any other party under Section 4062,
4063 or 4064 of ERISA with respect to any Plan, or to any Multiemployer Plan
under Section 4201 et seq. of ERISA) as a result of such events listed in
subclauses (i) through (v) above exceeds $7,500,000; or (b) Either (i) a foreign
governmental authority has instituted proceedings to terminate a Foreign Pension
Plan or a foreign governmental authority has appointed a trustee to administer
any Foreign Pension Plan in place of the existing administrator, in each case by
reason of a distress termination within the meaning of Section 4041(c) of ERISA,
treating such Foreign Pension Plan as if it were subject to ERISA; or (ii) any
Foreign Pension Plan that is required by applicable law to be funded in a trust
or other funding vehicle has failed to comply with such funding requirements;
if, as of the date thereof or as of any subsequent date, the sum of each of
Holdings' and its Subsidiaries' various liabilities to any Foreign Pension Plan
solely as a result of such events listed in subclauses (i) and (ii) of this
clause (b) exceeds the Dollar Equivalent of $7,500,000; or

        (m)    Change of Control.    A Change of Control shall occur; or

        (n)    Receivables Facility.    Any event (after the expiration of any
applicable grace periods) as specified in the Receivables Documents for any
Permitted Accounts Receivable Securitization shall entitle the Persons (other
than a Receivable Subsidiary) financing Accounts Receivables pursuant to a
Permitted Accounts Receivable Securitization to terminate or permanently cease
funding the financing of Accounts Receivable pursuant to such Permitted Accounts
Receivable Securitization.

        If any of the foregoing Events of Default shall have occurred and be
continuing, the Administrative Agent, at the written direction of the Required
Lenders, shall take one or more of the following actions: (i) by written or oral
or telephonic notice (in the case of oral or telephonic notice confirmed in
writing immediately thereafter) to the Borrower declare the Total Commitments to
be terminated whereupon the Total Commitments shall forthwith terminate, (ii) by
written or oral or telephonic notice (in the case of oral or telephonic notice
confirmed in writing immediately thereafter) to the Borrower declare all sums
then owing by the Borrower hereunder and under the Loan Documents to be
forthwith due and payable, whereupon all such sums shall become and be
immediately due and payable without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived by the Borrower,
(iii) terminate any Letter of Credit in accordance with its terms, (iv) direct
the Borrower to pay (and the Borrower agrees that upon receipt of such notice,
or upon the occurrence of any Event of Default specified in Section 10.1(e) or
Section 10.1(f) with respect to the Borrower it will pay) to the Administrative
Agent at the Payment Office such additional amount of cash, to be held as
security by the Administrative Agent, as is equal to the Assigned Dollar Value
of the aggregate Stated Amount of all Letters of Credit issued for the account
of the Borrower and its Subsidiaries and then outstanding, and (v) enforce, as
the Administrative Agent (to the extent permitted under the applicable Security
Documents), or direct the Collateral Agent to enforce pursuant to the Security
Documents, as the case may be, all of the Liens and security interests created
pursuant to the Security Documents. In cases of any occurrence of any Event of
Default described in Section 10.1(e) or Section 10.1(f) with respect to the
Borrower, the Loans, together with accrued interest thereon, shall become due
and payable forthwith without the requirement of any such

111

--------------------------------------------------------------------------------



acceleration or request, and without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by the Borrower, any
provision of this Agreement or any other Loan Document to the contrary
notwithstanding, and other amounts payable by the Borrower hereunder shall also
become immediately due and payable all without notice of any kind.

        Anything in this Section 10.1 to the contrary notwithstanding, the
Administrative Agent shall, at the request of the Required Lenders, rescind and
annul any acceleration of the Loans by written instrument filed with the
Borrower; provided that at the time such acceleration is so rescinded and
annulled: (A) all past due interest and principal (other than principal due
solely as a result of such acceleration), if any, on the Loans and all other
sums payable under this Agreement and the other Loan Documents shall have been
duly paid, and (B) no other Event of Default shall have occurred and be
continuing which shall not have been waived in accordance with the provisions of
Section 12.1 hereof. Upon any such rescission and annulment, the Administrative
Agent shall return to the Borrower any cash collateral delivered pursuant to the
preceding paragraph.

        10.2    Rights Not Exclusive    

        The rights provided for in this Agreement and the other Loan Documents
are cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.


ARTICLE XI

THE ADMINISTRATIVE AGENT


        In this Article XI, the Lenders agree among themselves as follows:

        11.1    Appointment    

        The Lenders hereby appoint DBTCA as the Administrative Agent (for
purposes of this Article XI, the term "Administrative Agent" shall, except for
purposes of Section 11.9, include DBTCA in its capacity as the Administrative
Agent pursuant to the Security Documents) to act as specified herein and in the
other Loan Documents. Each Lender hereby irrevocably authorizes and each holder
of any Note by the acceptance of such Note shall be deemed to irrevocably
authorize the Administrative Agent to take such action on its behalf under the
provisions hereof, the other Loan Documents (including, without limitation, to
give notices and take such actions on behalf of the Required Lenders as are
consented to in writing by the Required Lenders or all Lenders, as the case may
be) and any other instruments, documents and agreements referred to herein or
therein and to exercise such powers hereunder and thereunder as are specifically
delegated to the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder and under the other Loan Documents, by or
through its officers, directors, Administrative Agents employees or affiliates.

112

--------------------------------------------------------------------------------





        11.2    Nature of Duties    

        (a)   The Administrative Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement. The duties
of the Administrative Agent shall be mechanical and administrative in nature.
EACH LENDER HEREBY ACKNOWLEDGES AND AGREES THAT, SUBJECT TO SECTION 11.2(b), THE
ADMINISTRATIVE AGENT SHALL NOT HAVE, BY REASON OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, A FIDUCIARY RELATIONSHIP TO OR IN RESPECT OF ANY LENDER. Nothing
in any of the Loan Documents, expressed or implied, is intended to or shall be
so construed as to impose upon the Administrative Agent any obligations in
respect of any of the Loan Documents except as expressly set forth herein or
therein. Each Lender shall make its own independent investigation of the
financial condition and affairs of the Borrower in connection with the making
and the continuance of the Loans hereunder and shall make its own appraisal of
the credit worthiness of the Borrower, and the Administrative Agent shall not
have any duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before making of the Loans or at any time or
times thereafter. The Administrative Agent will promptly notify each Lender at
any time that the Required Lenders have instructed it to act or refrain from
acting pursuant to Article X.

        (b)   The Administrative Agent hereby declares that it, including in its
capacity as Collateral Agent, holds and shall hold:

        (i)    all rights, title and interest that may now or hereafter be
mortgaged, charged or assigned or otherwise secured in favor of the
Administrative Agent and/or the Collateral Agent by or pursuant to the Loan
Documents governed by English law and all proceeds of enforcement of such
security; and

        (ii)   the benefit of all representations, covenants, guarantees,
indemnities and other contractual provisions governed by English law given in
favor of the Administrative Agent and/or the Collateral Agent (other than any
such benefits given to the Administrative Agent and/or the Collateral Agent
solely for its own benefit), on trust (for which the perpetuity period shall be
80 years) for itself and the other Lenders from time to time.

        11.3    Exculpation, Rights Etc.    

        Neither the Administrative Agent nor any of its officers, directors,
agents, employees or affiliates shall be liable to any Lender for any action
taken or omitted by them hereunder or under any of the other Loan Documents, or
in connection herewith or therewith, unless caused by its or their gross
negligence or willful misconduct. The Administrative Agent shall not be
responsible to any Lender for any recitals, statements, representations or
warranties herein or for the execution, effectiveness, genuineness, validity,
enforceability, collectibility, or sufficiency of any of the Loan Documents or
any other document or the financial condition of the Borrower. The
Administrative Agent shall not be required to make any inquiry concerning either
the performance or observance of any of the terms, provisions or conditions of
this Agreement or any of the Loan Documents or any other document or the
financial condition of the Borrower, or the existence or possible existence of
any Unmatured Event of Default or Event of Default unless requested to do so by
the Required Lenders. The Administrative Agent may at any time request
instructions from the Lenders with respect to any actions or approvals
(including the failure to act or approve) which by the terms of any of the Loan
Documents, the Administrative Agent is permitted or required to take or to
grant, and if such instructions are requested, the Administrative Agent shall be
absolutely entitled to refrain from taking any action or to withhold any
approval and shall not be under any liability whatsoever to any Person for
refraining from any action or withholding any approval under any of the Loan
Documents until it shall have received such instructions from the Required
Lenders. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent

113

--------------------------------------------------------------------------------




acting, approving or refraining from acting or approving under any of the Loan
Documents in accordance with the instructions of the Required Lenders or, to the
extent required by Section 12.1, all of the Lenders.

        11.4    Reliance    

        The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any notice, writing, resolution notice, statement,
certificate, order or other document or any telephone, telex, teletype or
telecopier message believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person, and, with respect to all matters
pertaining herein or to any of the other Loan Documents and its duties hereunder
or thereunder, upon advice of counsel selected by the Administrative Agent.

        11.5    Indemnification    

        To the extent the Administrative Agent is not reimbursed and indemnified
by the Borrower, the Lenders will reimburse and indemnify the Administrative
Agent for and against any and all liabilities, obligations, losses, damages,
claims, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent, acting pursuant hereto in such
capacity, in any way relating to or arising out of this Agreement or any of the
other Loan Documents or any action taken or omitted by the Administrative Agent
under this Agreement or any of the other Loan Documents, in proportion to each
Lender's Aggregate Pro Rata Share of the Total Commitment; provided, however,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, claims, penalties, actions, judgments, suits, costs, expenses
or disbursements resulting from the Administrative Agent's gross negligence or
willful misconduct. The obligations of the Lenders under this Section 11.5 shall
survive the payment in full of the Notes and the termination of this Agreement.

        For purposes of this Section 11.5, "Aggregate Pro Rata Share" means,
when used with reference to any Lender and any described aggregate or total
amount, an amount equal to the result obtained by multiplying such desired
aggregate or total amount by a fraction the numerator of which shall be the
aggregate principal amount of such Lender's Domestic Revolving Loan,
Multicurrency Revolving Loan, Term B Dollar Loan and Term B Euro Loan, the
denominator of which shall be aggregate of all of the Loans outstanding
hereunder.

        11.6    The Administrative Agent In Its Individual Capacity    

        With respect to its Loans and Commitments (and its Domestic Revolver Pro
Rata Share, Multicurrency Revolver Pro Rata Share, Term B Dollar Pro Rata Share,
and Term B Euro Pro Rata Share, as applicable, thereof), the Administrative
Agent shall have and may exercise the same rights and powers hereunder and is
subject to the same obligations and liabilities as and to the extent set forth
herein for any other Lender or holder of Obligations. The terms "Lenders",
"holder of Obligations" or "Required Lenders" or any similar terms shall, unless
the context clearly otherwise indicates, include the Administrative Agent in its
individual capacity as a Lender, one of the Required Lenders or a holder of
Obligations. The Administrative Agent may accept deposits from, lend money to,
and generally engage in any kind of banking, trust or other business with the
Borrower or any Subsidiary or affiliate of the Borrower as if it were not acting
as the Administrative Agent hereunder or under any other Loan Document,
including, without limitation, the acceptance of fees or other consideration for
services without having to account for the same to any of the Lenders.

        11.7    Notice of Default    

        The Administrative Agent shall not be deemed to have knowledge or notice
of the occurrence of any Event of Default or Unmatured Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement describing such

114

--------------------------------------------------------------------------------




Event of Default or Unmatured Event of Default and stating that such notice is a
"notice of default". In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give prompt notice thereof to the
Lenders.

        11.8    Holders of Obligations    

        The Administrative Agent may deem and treat the payee of any Obligation
as reflected on the books and records of the Administrative Agent as the owner
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof shall have been filed with the Administrative
Agent pursuant to Section 12.8(c). Any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is the holder of any Obligation shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Obligation or of any
Obligation or Obligations granted in exchange therefor.

        11.9    Resignation by the Administrative Agent    

        (a)   The Administrative Agent may resign from the performance of all
its functions and duties hereunder at any time by giving fifteen (15) Business
Days' prior written notice to the Borrower and the Lenders. Such resignation
shall take effect upon the acceptance by a successor Administrative Agent of
appointment pursuant to clauses (b) and (c) below or as otherwise provided
below.

        (b)   Upon any such notice of resignation, the Required Lenders shall
appoint a successor the Administrative Agent who shall be satisfactory to the
Borrower and shall be an incorporated bank or trust company.

        (c)   If a successor the Administrative Agent shall not have been so
appointed within said fifteen (15) Business Day period, the Administrative
Agent, with the consent of the Borrower, shall then appoint a successor who
shall serve as the Administrative Agent until such time, if any, as the Required
Lenders, with the consent of the Borrower, appoint a successor the
Administrative Agent as provided above.

        (d)   If no successor the Administrative Agent has been appointed
pursuant to clause (b) or (c) by the twentieth (20th) Business Day after the
date such notice of resignation was given by the Administrative Agent, the
Administrative Agent's resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders, with the consent of
the Borrower, appoint a successor Administrative Agent as provided above.

        11.10    The Administrative Agent as English Trustee    

        (a)   The Administrative Agent in its capacity as trustee or otherwise
under a Loan Document governed by English law

        (i)    is not liable for any failure, omission, or defect in perfecting
or registering the security constituted or created by any Loan Document;

        (ii)   may accept without inquiry such title as any the Borrower or any
of its Subsidiaries may have to any asset secured by any Loan Document; and

        (iii)  is not under any obligation to hold any Loan Document or any
other document in connection with such Loan Document or the assets secured by
such Loan Document (including title deeds) in its own possession or take any
steps to protect or preserve the same. The Administrative Agent may permit any
the Borrower or any of its Subsidiaries to retain any Loan Document or other
document in its possession.

115

--------------------------------------------------------------------------------






        (b)   Except as otherwise provided in the Loan Documents governed by
English law, all moneys which under the trusts contained in the Loan Documents
are received by the Administrative Agent in its capacity as trustee or otherwise
may be invested in the name of or under the control of the Administrative Agent
in any investment authorized by English law for the investment by a trustee of
trust money or in any other investments which may be selected by the
Administrative Agent. Additionally, the same may be placed on deposit in the
name or under the control of the Administrative Agent with such Lender or
institution (including the Administrative Agent itself) and upon such terms as
the Administrative Agent may think fit.

        11.11    The Co-Lead Arrangers, Joint Book Runners, Co-Syndication
Agents and Co-Documentation Agents.    Notwithstanding any other provision of
this Agreement or any provision of any other Loan Document, each of the Co-Lead
Arrangers, Joint Book Runners, Co-Syndication Agents and Co-Documentation Agents
are named as such for recognition purposes only, and in their respective
capacities as such shall have no powers, duties, responsibilities or liabilities
with respect to this Agreement or the other Loan Documents or the transactions
contemplated hereby and thereby; it being understood and agreed that the Co-Lead
Arrangers, Joint Book Runners, Co-Syndication Agents and Co-Documentation Agents
shall be entitled to all indemnification and reimbursement rights in favor of
"Agents" as provided for under Section 11.5. Without limitation of the
foregoing, none of Co-Lead Arrangers, Joint Book Runners, Co-Syndication Agents
and Co-Documentation Agents shall, solely by reason of this Agreement or any
other Loan Documents, have any fiduciary relationship in respect of any Lender
or any other Person.


ARTICLE XII

MISCELLANEOUS


        12.1    No Waiver; Modifications in Writing    

        (a)   No failure or delay on the part of the Administrative Agent or any
Lender in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to the
Administrative Agent or any Lender at law or in equity or otherwise. Neither
this Agreement nor any terms hereof may be amended, modified, supplemented,
waived, discharged, terminated or otherwise changed unless such amendment,
modification, supplement, waiver, discharge, termination or other change is in
writing signed by Holdings, the Borrower and the Required Lenders, provided that
no such amendment, modification, supplement waiver, discharge, termination or
other change shall, without the consent of each Lender (other than a Defaulting
Lender) with Obligations directly affected thereby in the case of the following
clause (i), (i) extend the final scheduled maturity of any Loan or Note, or
extend the stated maturity of any Letter of Credit beyond the Revolver
Termination Date, or reduce the rate or extend the time of payment of interest
or fees thereon, or reduce or forgive the principal amount thereof, (ii) release
all or substantially all of the Collateral (except as expressly provided in the
Security Documents) or Guarantor (other than a Guarantor that is not a Material
Subsidiary or in connection with a transaction permitted by Section 8.3),
(iii) amend, modify or waive any provision of this Section 12.1, (iv) reduce the
percentage specified in the definition of Required Lenders (it being understood
that, with the consent of the Required Lenders, the definition of "Required
Lenders" shall include lenders with respect to additional revolving loans or
term loans pursuant to this Agreement so long as such additional revolving loans
or term loans are on substantially the same basis as the extensions of Revolving
Loans, Multicurrency Revolving Loans or Term Loans, as the case may be, are
included on the date hereof) or (v) consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement; provided,
further, that no such amendment, modification,

116

--------------------------------------------------------------------------------



supplement, waiver, discharge, termination or other change shall (1) increase
the Commitments of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Events of Default or Unmatured Events of
Default shall not constitute an increase of the Commitment of any Lender, and
that an increase in the available portion of any Commitment of any Lender shall
not constitute an increase in the Commitment of such Lender), (2) without the
consent of Facing Agent, amend, modify or waive any provision of Section 2.10 or
alter its rights or obligations with respect to Letters of Credit, (3) without
the consent of the Administrative Agent, amend, modify or waive any provision of
Article XI as same applies to the Administrative Agent or any other provisions
as same relates to the rights or obligations of the Administrative Agent,
(4) without the consent of the Administrative Agent, amend, modify or waive any
provisions relating to the rights or obligations of the Administrative Agent
under the other Loan Documents, (5) without the consent of the Majority Lenders
of each Facility, amend the definition of Majority Lenders, or (6) without the
consent of the Majority Lenders of each Facility which is being allocated a
lesser prepayment, repayment or commitment reduction, alter the required
application of any prepayments or repayments (or commitment reduction), as
between the various Facilities pursuant to Section 4.5(a) (although the Required
Lenders may waive in whole or in part, any such prepayment, repayment or
commitment reduction so long as the application, as amongst the various
Facilities, of any such prepayment, repayment or commitment reduction which is
still required to be made is not altered).

        (b)   If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to the third sentence
of Section 12.1(a), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then the Borrower shall have the right, so long as all non-consenting
Lenders whose individual consent is required are treated as described in either
clause (A) or (B) below, to either (A) replace each such non-consenting Lender
or Lenders (or, at the option of the Borrower if the respective Lender's consent
is required with respect to less than all Loans, to replace only the respective
Loans of the respective non-consenting Lender which gave rise to the need to
obtain such Lender's individual consent) with one or more Replacement Lenders
pursuant to Section 3.7 so long as at the time of such replacement, each such
Replacement Lender consents to the proposed amendment, modification, supplement.
waiver, discharge, termination or other change or (B) terminate such
non-consenting Lender's Domestic Revolving Commitment and/or Multicurrency
Revolving Commitment, as the case may be, and repay all outstanding Loans of
such Lender which gave rise to the need to obtain such Lender's consent, in
accordance with Section 4.1(b) and/or 4.3; provided that, unless the Domestic
Revolving Commitment and/or the Multicurrency Revolving Commitment, as the case
may be, terminated and Loans repaid pursuant to the preceding clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of the Commitments and/or outstanding Loans of existing Lenders
(who in each case must specifically consent thereto), then in the case of any
action pursuant to preceding clause (B) the Required Lenders (determined before
giving effect to the proposed action) shall specifically consent thereto,
provided, further, that in any event the Borrower shall not have the right to
replace a Lender, terminate its Domestic Revolving Commitment and/or the
Multicurrency Revolving Commitment, as the case may be, or repay its Loans
solely as a result of the exercise of such Lender's rights (and the withholding
of any required consent by such Lender) contemplated by the second proviso to
the third sentence of Section 12.1(a).

        (c)   In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of Administrative Agent, Holdings, Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing or modification of all outstanding Term Loans of any
Facility ("Refinanced Term Loans") with one or more

117

--------------------------------------------------------------------------------






replacement or modified Term Facilities hereunder ("Replacement Term Loans"),
provided that (a) any Lender that does not consent to the amendment and that
holds Refinanced Term Loans receives payment in full of the principal amount of
and interest accrued on each Refinanced Term Loan made by it or is replaced as
provided in Section 3.7, (b) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans unless the Required Lenders (treating the Refinanced Loans of any
Lender that does not provide Replacement Term Loans as having been paid in full
immediately prior to the amendment) shall approve such increase, (c) the
Applicable Margin for Eurocurrency Loans and the Applicable Margin for Base Rate
Loans for the Replacement Term Loans shall not be higher than such applicable
margins for the relevant Term Facility of Refinanced Term Loans unless the
Required Lenders (treating the Refinanced Loans of any Lender that does not
provide Replacement Term Loans as having been paid in full immediately prior to
the amendment) shall approve such increase, (d) the Weighted Average Life to
Maturity of such Replacement Term Loans shall not be shorter than the Weighted
Average Life to Maturity of the Refinanced Term Loans at the time of such
amendment and (e) all other terms applicable to such Replacement Term Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Term Loans than those applicable to such Refinanced Term Loans
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of Term Loans in effect
immediately prior to such amendment unless the Required Lenders (treating the
Refinanced Loans of any Lender that does not provide Replacement Term Loans as
having been paid in full immediately prior to the amendment) shall approve such
terms.

        (d)   Notwithstanding the foregoing, upon the execution and delivery of
all documentation required by Administrative Agent to be delivered pursuant to
Section 2.1(a)(ii) in connection with an Additional Term Loan, this Agreement
shall be deemed amended without further action by any Lender to reflect, as
applicable, the new Lenders and the terms of such Additional Term Loan.

        12.2    Further Assurances    

        The Borrower agrees to do such further acts and things and to execute
and deliver to the Administrative Agent such additional assignments, agreements,
powers and instruments, as the Administrative Agent may reasonably require or
deem advisable to carry into effect the purposes of this Agreement or any of the
Loan Documents or to better assure and confirm unto the Administrative Agent its
rights, powers and remedies hereunder.

        12.3    Notices, Etc    

        Except where oral or telephonic instructions or notices are authorized
herein to be given, all notices, demands, instructions and other communications
required or permitted to be given to or made upon any party hereto or any other
Person shall be in writing and shall be personally delivered or sent by
registered or certified mail, postage prepaid, return receipt requested, or by a
reputable overnight or courier delivery service, or by telecopier, and shall be
deemed to be given for purposes of this Agreement on the third day after deposit
in registered or certified mail, postage prepaid, and otherwise on the date that
such writing is delivered or sent to the intended recipient thereof, or in the
case of notice delivered by telecopy, upon completion of transmission with a
copy of such notice also being delivered under any of the other methods provided
above, all in accordance with the provisions of this Section 12.3. Unless
otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this Section 12.3, notices, demands, instructions and
other communications in writing shall be given to or made upon the respective
parties hereto at their respective addresses (or to their respective telecopier
numbers) indicated on Schedule 12.3 or, in the case of any Assignee, in the
applicable Assignment and Assumption Agreement and, in the case of telephonic
instructions or notices, by calling the telephone number or numbers indicated
for such party on its signature page to this Agreement or such Assignment and
Assumption Agreement, as the case may be.

118

--------------------------------------------------------------------------------



        12.4    Costs, Expenses and Taxes    

        (a)    Generally.    The Borrower agrees (without duplication) to pay
all reasonable costs and expenses of the Agents in connection with the
negotiation, preparation, printing, typing, reproduction, execution and delivery
of this Agreement and the other Loan Documents and the documents and instruments
referred to herein and therein and any amendment, waiver, consent relating
hereto or thereto or other modifications of (or supplements to) any of the
foregoing and any and all other documents and instruments furnished pursuant
hereto or thereto or in connection herewith or therewith, including without
limitation, the reasonable fees and out-of-pocket expenses of Winston & Strawn
LLP, special counsel to the Administrative Agent, and any local counsel retained
by the Administrative Agent relative thereto or the reasonable allocated costs
of staff counsel as well as the fees and out-of-pocket expenses of counsel,
independent public accountants and other outside experts retained by the
Administrative Agent in connection with the administration of this Agreement and
the other Loan Documents, and all search fees, appraisal fees and expenses,
title insurance policy fees, costs and expenses and filing and recording fees
and all costs and expenses (including, without limitation, Attorney Costs), if
any, of the Agents and the Lenders in connection with the enforcement of this
Agreement, any of the Loan Documents or any other agreement furnished pursuant
hereto or thereto or in connection herewith or therewith. In addition, the
Borrower shall pay any and all present and future stamp, transfer, excise and
other similar taxes payable or determined to be payable in connection with the
execution and delivery of this Agreement, any Loan Document, or the making of
any Loan (other than taxes based on the net income of the Lenders), and agrees
to save and hold the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay by
the Borrower in paying, or omission by the Borrower to pay, such taxes. Any
portion of the foregoing fees, costs and expenses which remains unpaid more than
thirty (30) days following the Administrative Agent's, any Agents' or any
Lender's statement and request for payment thereof shall bear interest from the
date of such statement and request to the date of payment at the Default Rate.
Subject to Section 4.7, the Borrower will indemnify and hold harmless the
Administrative Agent, each Agent and each Lender and each director, officer,
employee, partner, advisor, agent, attorney, trustee and Affiliate of the
Administrative Agent, each Agent and each Lender (each such Person an
"Indemnified Party") from and against all losses, claims, damages, penalties,
obligations (including removal or remedial actions), expenses or liabilities
which arise out of, in any way relate to, or result from the transactions
contemplated by this Agreement or any of the other Loan Documents and to
reimburse each Indemnified Party upon their demand, for any Attorney Costs
incurred in connection with investigating, preparing to defend or defending any
such loss, claim, damage, liability, action or claim; provided, however,
(a) that no Indemnified Party shall have the right to be so indemnified
hereunder for any loss, claim, damage, penalties, obligations, expense or
liability to the extent it arises or results from the gross negligence or
willful misconduct or bad faith of such Indemnified Party as finally determined
by a court of competent jurisdiction and (b) that nothing contained herein shall
affect the obligations and liabilities of the Lenders to the Borrower contained
herein. If any action, suit or proceeding arising from any of the foregoing is
brought against the Administrative Agent, any Agent, any Lender or any other
Indemnified Party, the Borrower will, if requested by the Administrative Agent,
any Agent, any Lender or any such Indemnified Party, resist and defend such
action, suit or proceeding or cause the same to be resisted and defended by
counsel reasonably satisfactory to the Person or Persons indemnified or intended
to be indemnified. Each Indemnified Party shall, unless the Administrative
Agent, an Agent, a Lender or other Indemnified Party has made the request
described in the preceding sentence and such request has been complied with,
have the right to employ its own counsel (or (but not as well as) staff counsel)
to investigate and control the defense of any matter covered by such indemnity
and the reasonable fees and expenses of such counsel shall be at the expense of
the indemnifying party. Excluding any liability arising out of the gross
negligence or

119

--------------------------------------------------------------------------------



willful misconduct of any Indemnified Party, the Borrower further agrees to
indemnify and hold each Indemnified Party harmless from all loss, cost
(including Attorney Costs), liability and damage whatsoever incurred by any
Indemnified Party by reason of any violation of any Environmental Laws or
Environmental Permits or for the Release or threatened Release of any
Contaminants into the environment for which the Borrower or any of its
Subsidiaries has any liability or which occurs upon the Mortgaged Property or
which is related to any property currently or formerly owned, leased or operated
by or on behalf of the Borrower or any of its Subsidiaries, or by reason of the
imposition of any Environmental Lien in respect of the Borrower or its
Subsidiaries or which occurs by a breach of any of the representations,
warranties or covenants relating to environmental matters contained herein,
including, without limitation, by reason of any matters disclosed in
Schedule 6.17, provided that, with respect to any liabilities arising from acts
or failure to act for which the Borrower or any of its Subsidiaries is strictly
liable under any Environmental Law or Environmental Permit, the Borrower's
obligation to each Indemnified Party under this indemnity shall likewise be
without regard to fault on the part of the Borrower or any such Subsidiary. If
the Borrower shall fail to do any act or thing which it has covenanted to do
hereunder or any representation or warranty on the part of the Borrower or any
Subsidiary contained herein or in any other Loan Document shall be breached, the
Administrative Agent may (but shall not be obligated to) do the same or cause it
to be done or remedy any such breach, and may expend its funds for such purpose,
and will use its best efforts to give prompt written notice to the Borrower that
it proposes to take such action. Any and all amounts so expended by the
Administrative Agent shall be repaid to it by the Borrower promptly upon the
Administrative Agent's demand therefor, with interest at the Default Rate in
effect from time to time during the period including the date so expended by the
Administrative Agent to the date of repayment. To the extent that the
undertaking to indemnify, pay or hold harmless the Administrative Agent or any
Lender as set forth in this Section 12.4 may be unenforceable because it is
violative of any law or public policy, the Borrower shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law. The obligations of the
Borrower under this Section 12.4 shall survive the termination of this
Agreement, the assignment by any Lender of all or any part of its Credit
Exposure hereunder and the discharge of the Borrower's other Obligations
hereunder.

        (b)    Foreign Exchange Indemnity.    If any sum due from the Borrower
under this Agreement or any order or judgment given or made in relation hereto
has to be converted from the currency (the "first currency") in which the same
is payable hereunder or under such order or judgment into another currency (the
"second currency") for the purpose of (i) making or filing a claim or proof
against the Borrower with any Governmental Authority or in any court or
tribunal, or (ii) enforcing any order or judgment given or made in relation
hereto, the Borrower shall indemnify and hold harmless each of the Persons to
whom such sum is due from and against any loss actually suffered as a result of
any discrepancy between (a) the rate of exchange used to convert the amount in
question from the first currency into the second currency, and (b) the rate or
rates of exchange at which such Person, acting in good faith in a commercially
reasonable manner, purchased the first currency with the second currency after
receipt of a sum paid to it in the second currency in satisfaction, in whole or
in part, of any such order, judgment, claim or proof. The foregoing indemnity
shall constitute a separate obligation of the Borrower distinct from its other
obligations hereunder and shall survive the giving or making of any judgment or
order in relation to all or any of such other obligations. Notwithstanding the
foregoing, payments of principal and interest on Loans denominated in Euros,
Sterling or an Alternative Currency, as the case may be, shall be made in Euros,
Sterling or such Alternative Currency, as the case may be.

120

--------------------------------------------------------------------------------






        12.5    Confirmations    

        Each of the Borrower and each holder of any portion of the Obligations
agrees from time to time, upon written request received by it from the other, to
confirm to the other in writing (with a copy of each such confirmation to the
Administrative Agent) the aggregate unpaid principal amount of the Loan or Loans
and other Obligations then outstanding.

        12.6    Adjustment; Setoff    

        (a)   If any lender (a "Benefited Lender") shall at any time receive any
payment of all or part of its Loans, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by setoff,
pursuant to events or proceedings of the nature referred to in Section 10.1(e)
or Section 10.1(f) hereof, or otherwise) in a greater proportion than any such
payment to and collateral received by any other Lender in respect of such other
Lender's Loans or interest thereon not expressly provided hereby, such Benefited
Lender shall purchase for cash from the other Lenders such portion of each such
other Lender's Loans, or shall provide such other Lenders with the benefits of
any such collateral, or the proceeds thereof, as shall be necessary to cause
such Benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each Lender except to the extent expressly provided
hereby; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest unless the Benefited Lender from which such
excess payment is recovered is required by court order to pay interest thereon,
in which case each Lender returning funds to such Benefited Lender shall pay its
pro rata share of such interest. The Borrower agrees that each Lender so
purchasing a portion of another Lender's Loans may exercise all rights of
payment (including, without limitation, rights of setoff) with respect to such
portion as fully as if such Lender were the direct holder of such portion.

        (b)   In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower, upon the occurrence and
during the continuance of an Event of Default, to setoff and apply against any
Obligations, whether matured or unmatured, of the Borrower to such Lender, any
amount owing from such Lender to the Borrower, at or at any time after, the
happening of any of the above-mentioned events, and the aforesaid right of
setoff may be exercised by such Lender against the Borrower or against any
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receivers, or execution, judgment or attachment creditor of the
Borrower, or against anyone else claiming through or against, the Borrower or
such trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receivers, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of setoff shall not have been exercised
by such Lender prior to the making, filing or issuance, or service upon such
Lender of, or of notice of, any such petition, assignment for the benefit of
creditors, appointment or application for the appointment of a receiver, or
issuance of execution, subpoena, order or warrant. Each Lender agrees promptly
to notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

121

--------------------------------------------------------------------------------





        (c)   The Borrower expressly agrees that to the extent the Borrower
makes a payment or payments and such payment or payments, or any part thereof,
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or are required to be repaid to a trustee, receiver, or any other party
under any bankruptcy act, state or federal law, common law or equitable cause,
then to the extent of such payment or repayment, the Indebtedness to the Lenders
or part thereof intended to be satisfied shall be revived and continued in full
force and effect as if said payment or payments had not been made.

        12.7    Execution in Counterparts    

        This Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

        12.8    Binding Effect; Assignment; Addition and Substitution of
Lenders    

        (a)   This Agreement shall be binding upon, and inure to the benefit of,
the Borrower, the Administrative Agent, the Lenders, all future holders of the
Notes and their respective successors and assigns; provided, however, that the
Borrower may not assign its rights or obligations hereunder or in connection
herewith or any interest herein (voluntarily, by operation of law or otherwise)
without the prior written consent of the Administrative Agent and all of the
Lenders.

        (b)   Each Lender may at any time sell to one or more banks or other
entities ("Participants") participating interests in all or any portion of its
Commitment and Loans or participation in Letters of Credit or any other interest
of such Lender hereunder (in respect of any Lender, its "Credit Exposure"). In
the event of any such sale by a Lender of participating interests to a
Participant, such Lender's obligations under this Agreement shall remain
unchanged, such Lender shall remain solely responsible for the performance
thereof, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. At the time of the sale of a participating
interest, the Lender transferring the interest (i) shall cause the Participant
to provide the forms required under Section 4.7(d) as if such Participant became
a Lender on the date of the sale and (ii) shall, if required under applicable
law, deliver revised forms in accordance Section 4.7(d) reflecting the portion
of the interest sold and the portion of the interest retained. Further, the
Participant shall be subject to the obligations of Section 3.6 and Section 4.7
as if such Participant was a Lender. The Borrower agrees that if amounts
outstanding under this Agreement or any of the Loan Documents are due or unpaid,
or shall have been declared or shall have become due and payable upon the
occurrence and during the continuance of an Event of Default, each Participant
shall be deemed to have the right of setoff in respect of its participating
interest in amounts owing under this Agreement and the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under this Agreement or any other Loan Document; provided,
however, that such right of setoff shall be subject to the obligation of such
Participant to share with the Lenders, and the Lenders agree to share with such
Participant, as provided in Section 12.6. The Borrower also agrees that each
Participant shall be entitled to the benefits of Section 3.6 and Section 4.7
with respect to its participation in the Loans outstanding from time to time, as
if such Participant becomes a Lender on the date it acquired an interest
pursuant to this Section 12.8(b); provided that, no participation shall be made
to any Person under this section if, at the time of such participation, the
Participant's benefits under Section 3.6 or Section 4.7 would be greater than
the benefits that the participating Lender was entitled to under Section 3.6 or
Section 4.7 (and if any participation is made in violation of the foregoing, the
Participant will not be entitled to the incremental amounts). Each Lender agrees

122

--------------------------------------------------------------------------------






that any agreement between such Lender and any such Participant in respect of
such participating interest shall not restrict such Lender's right to approve or
agree to any amendment, restatement, supplement or other modification to, waiver
of, or consent under, this Agreement or any of the Loan Documents except to the
extent that any of the foregoing would (i) extend the final scheduled maturity
of any Loan or Note in which such Participant is participating (it being
understood that amending the definition of any Scheduled Term B Dollar
Repayments or Scheduled Term B Euro Repayments (other than the Term B Loan
Maturity Date), shall not constitute an extension of the final scheduled
maturity of any Loan or Note) or extend the stated maturity of any Letter of
Credit in which such Participant is participating beyond the Revolver
Termination Date, or reduce the rate or extend the time of payment of interest
or fees on any such Loan, Note or Letter of Credit (except in connection with a
waiver of applicability of any post-default increase in interest rates) or
reduce the principal amount thereof, or increase the amount of the Participant's
participation over the amount thereof then in effect (it being understood that
waivers or modifications of conditions precedent, covenants, representations,
warranties, Events of Default or Unmatured Events of Default or of a mandatory
reduction in Commitments shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any Participant if the Participant's participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement or
(iii) release all or substantially all of the Collateral under all of the
Security Documents (except as expressly provided in the Loan Documents)
supporting the Loans and/or Letters of Credit hereunder in which such
Participant is participating.

        (c)   Any Lender may at any time assign to one or more Eligible
Assignees, including an Affiliate thereof (each an "Assignee"), all or any part
of its Credit Exposure pursuant to an Assignment and Assumption Agreement,
provided that any assignment of all or any portion of any Lender's Credit
Exposure to an Assignee other than an Affiliate of such Lender or another
Lender, or in the case of a Lender that is a Fund, any Related Fund of any
Lender (i) shall be an assignment of its Credit Exposure in an amount not less
than the Dollar Equivalent of $1,000,000 (treating any Fund and its Related
Funds as a single Eligible Assignee) (or if less the entire amount of Lender's
Credit Exposure with respect to such Facility, provided, that, if such Lender
and its Affiliates (or in the case of a Fund and its Related Funds) collectively
hold Credit Exposure at least equal to such minimum amounts, any one or more of
such Affiliates and/or Related Funds must simultaneously assign Credit Exposure
such that the aggregate Credit Exposure assigned satisfies such minimum amount)
and (ii) shall require the prior written consent of the Administrative Agent
(not to be unreasonably withheld) and, provided no Event of Default then exists
and is continuing, the Borrower (the consent of the Borrower not to be
unreasonably withheld or delayed), and; provided, further, that notwithstanding
the foregoing limitations, any Lender may at any time assign all or any part of
its Credit Exposure to any Affiliate of such Lender or to any other Lender (or
in the case of a Lender which is a Fund, to any Related Fund of such Lender).
Upon execution of an Assignment and Assumption Agreement and the payment of a
nonrefundable assignment fee of $3,500 (provided that no such fee shall be
payable upon assignments by any Lender which is a Fund to one or more Related
Funds) in immediately available funds to the Administrative Agent at its Payment
Office in connection with each such assignment, written notice thereof by such
transferor Lender to the Administrative Agent and the recording by the
Administrative Agent of such assignment and the resulting effect upon the Loans,
Domestic Revolving Commitment and Multicurrency Revolving Commitment of the
assigning Lender and the Assignee, the Assignee shall have, to the extent of
such assignment, the same rights, benefits and obligations as it would have if
it were a Lender hereunder and the holder of the Obligations (provided that the
Borrower and the Administrative Agent shall be entitled to continue to deal
solely and directly with the assignor Lender in connection with the interests so

123

--------------------------------------------------------------------------------






assigned to the Assignee until written notice of such assignment, together with
payment instructions, addresses and related information with respect to the
Assignee, shall have been given to the Borrower and the Administrative Agent by
the assignor Lender and the Assignee) and, if the Assignee has expressly
assumed, for the benefit of the Borrower, some or all of the transferor Lender's
obligations hereunder, such transferor Lender shall be relieved of its
obligations hereunder to the extent of such assignment and assumption, and
except as described above, no further consent or action by the Borrower, the
Lenders, or the Administrative Agent shall be required. At the time of each
assignment pursuant to this Section 12.8(c) to a Person which is not already a
Lender hereunder, the respective Assignee shall provide to the Borrower and the
Administrative Agent the appropriate forms and certificates as provided in
Section 4.7(d), if applicable. Each Assignee shall take such Credit Exposure
subject to the provisions of this Agreement and to any request made, waiver or
consent given or other action taken hereunder, prior to the receipt by the
Administrative Agent and the Borrower of written notice of such transfer, by
each previous holder of such Credit Exposure. Such Assignment and Assumption
Agreement shall be deemed to amend this Agreement and Schedule 1.1(a) hereto, to
the extent, and only to the extent, necessary to reflect the addition of such
Assignee as a Lender and the resulting adjustment of all or a portion of the
rights and obligations of such transferor Lender under this Agreement, the
Maximum Commitment, the determination of its Term B Dollar Pro Rata Share, Term
B Euro Pro Rata Share, Domestic Revolver Pro Rata Share or Multicurrency
Revolver Pro Rata Share, as the case may be (in each case, rounded to twelve
decimal places), the Loans, any outstanding Letters of Credit and any new Notes,
if requested, to be issued, at the Borrower's expense, to such Assignee, and no
further consent or action by the Borrower or the Lenders shall be required to
effect such amendments.

        (d)   The Borrower authorizes each Lender to disclose to any Participant
or Assignee (each, a "Transferee") and any prospective Transferee any and all
financial information in such Lender's possession concerning the Borrower and
any Subsidiary of the Borrower which has been delivered to such Lender by the
Borrower pursuant to this Agreement or which has been delivered to such Lender
by the Borrower in connection with such Lender's credit evaluation of the
Borrower prior to entering into this Agreement, provided that, such Transferee
or prospective Transferee agrees to treat any such information which is not
public as confidential in accordance with the terms of Section 12.14 hereof.

        (e)   Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time pledge or assign all or any portion of its rights
under this Agreement and the other Loan Documents (including, without
limitation, the Notes held by it) to any Federal Reserve Bank in accordance with
Regulation A of the Federal Reserve Board without notice to, or the consent of,
the Borrower, provided that, no such pledge or assignment of a security interest
under this Section 12.8(e) shall release a Lender from any obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
Any Lender which is a fund may pledge all or any portion of its Notes or Loans
to its trustee or its security holders in support of its obligations to its
trustee. No such pledge or assignment shall release the transferor Lender from
its obligations hereunder.

        12.9    CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL    

        (A)  THE BORROWER, THE ADMINISTRATIVE AGENT, HOLDINGS, AND EACH LENDER
HEREBY IRREVOCABLY SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, AND HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT TO SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH UNITED STATES FEDERAL OR
NEW YORK STATE

124

--------------------------------------------------------------------------------



COURT AND THE BORROWER, THE ADMINISTRATIVE AGENT, HOLDINGS AND EACH LENDER
IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO
THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS WHICH ANY OF
THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING
IN SUCH RESPECTIVE JURISDICTIONS.

        (B)  AS A METHOD OF SERVICE, THE BORROWER, THE ADMINISTRATIVE AGENT,
HOLDINGS, AND EACH LENDER IRREVOCABLY CONSENT TO THE SERVICE OF ANY AND ALL
PROCESS IN ANY SUCH ACTION OR PROCEEDING, BROUGHT IN ANY SUCH UNITED STATES
FEDERAL OR NEW YORK STATE COURT BY THE DELIVERY OF COPIES OF SUCH PROCESS TO THE
BORROWER, THE ADMINISTRATIVE AGENT, HOLDINGS OR EACH RESPECTIVE LENDER, AS THE
CASE MAY BE, AT THE ADDRESSES SPECIFIED ON THEIR RESPECTIVE SIGNATURE PAGES TO
THIS AGREEMENT OR BY CERTIFIED MAIL DIRECT TO SUCH RESPECTIVE ADDRESSES.

        (C)  THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY
EXPRESSLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHT, POWER OR REMEDY UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT. THE TERMS AND THE PROVISIONS OF THIS
SECTION CONSTITUTE A MATERIAL INDUCEMENT TO LENDERS ENTERING INTO THIS
AGREEMENT.

        12.10    GOVERNING LAW    

        THIS AGREEMENT AND EACH NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.

        12.11    Severability of Provisions    

        Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

        12.12    Headings    

        The Table of Contents and Article and Section headings used in this
Agreement are for convenience of reference only and shall not affect the
construction of this Agreement.

        12.13    Termination of Agreement    

        This Agreement shall terminate when the Commitment of each Lender has
terminated and all outstanding Obligations and Loans have been paid in full and
all Letters of Credit have expired or been terminated; provided, however, that
the rights and remedies of the Administrative Agent and each Lender with respect
to any representation and warranty made by the Borrower pursuant to this
Agreement or any other Loan Document, and the indemnification provisions
contained in this Agreement and any other Loan Document, shall be continuing and
shall survive any termination of this Agreement or any other Loan Document.

        12.14    Confidentiality    

        Each of the Lenders severally agrees to keep confidential all non-public
information pertaining to the Borrower and its Subsidiaries and their respective
predecessors in interest which is provided to it by any such parties in
accordance with such Lender's customary procedures for handling confidential

125

--------------------------------------------------------------------------------




information of this nature and in a prudent fashion, and shall not disclose such
information to any Person except (i) to the extent such information is public
when received by such Lender or becomes public thereafter due to the act or
omission of any party other than a Lender, (ii) to the extent such information
is independently obtained from a source other than the Borrower or its
Subsidiaries and such information from such source is not, to such Lender's
knowledge, subject to an obligation of confidentiality or, if such information
is subject to an obligation of confidentiality, that disclosure of such
information is permitted, (iii) to an Affiliate of such Lender (or its
investment advisor), counsel, auditors, ratings agencies, examiners of any
regulatory authority having or asserting jurisdiction over such Lender,
accountants and other consultants retained by the Administrative Agent or any
Lender, (iv) in connection with any litigation or the enforcement of the rights
of any Lender or the Administrative Agent under this Agreement or any other Loan
Document, (v) to the extent required by any applicable statute, rule or
regulation or court order (including, without limitation, by way of subpoena) or
pursuant to the request of any Governmental Authority having or asserting
jurisdiction over any Lender or the Administrative Agent; provided, however,
that in such event, if the Lender(s) are able to do so, the Lender shall provide
the Borrower with prompt notice of such requested disclosure so that the
Borrower may seek a protective order or other appropriate remedy, and, in any
event, the Lenders will endeavor in good faith to provide only that portion of
such information which, in the reasonable judgment of the Lender(s), is relevant
and legally required to be provided, (vi) to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty's professional
advisors (so long as such contractual counterparty and its professional advisors
agree to be bound by the provisions of this Section 12.14), or (vii) to the
extent disclosure to other entities is appropriate in connection with any
proposed or actual assignment or grant of a participation by any of the Lenders
of interests in this Agreement and/or any of the other Loan Documents to such
other entities (who will in turn be required to maintain confidentiality as if
they were Lenders parties to this Agreement). In no event shall the
Administrative Agent or any Lender be obligated or required to return any such
information or other materials furnished by the Borrower.

        12.15    Concerning the Collateral and the Loan Documents    

        (a)    Authority.    Each Lender authorizes and directs DBTCA to act as
Collateral Agent under the Collateral Security Agreement and to enter into the
Loan Documents relating to the Collateral (including, without limitation, the
Collateral Security Agreement) for the benefit of the Lenders and the other
Secured Parties. Each Lender agrees that any action taken by the Administrative
Agent or the Required Lenders (or, where required by the express terms hereof, a
different proportion of the Lenders) in accordance with the provisions hereof or
of the other Loan Documents, and the exercise by the Administrative Agent, the
Collateral Agent or the Required Lenders (or, where so required, such different
proportion) of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of the Lenders. Without limiting the generality of the foregoing, the
Administrative Agent or the Collateral Agent, as the case may be, shall have the
sole and exclusive right and authority to (i) act as the disbursing and
collecting agent for the Lenders with respect to all payments and collections
arising in connection herewith and with the Loan Documents relating to the
Collateral; (ii) execute and deliver each Loan Document relating to the
Collateral and accept delivery of each such agreement delivered by the Borrower
or any of its Subsidiaries, (iii) act as Collateral Agent for the Lenders and
certain other Secured Parties for purposes stated in the Security Documents to
the extent such perfection is required under the Loan Documents, provided,
however, the Collateral Agent hereby appoints, authorizes and directs each
Lender to act as collateral sub-agent for the Collateral Agent and the Lenders
for purposes of the perfection of all security interests and Liens with respect
to the Borrower's and its Subsidiaries' respective deposit accounts maintained
with, and cash and Cash Equivalents held by, such Lender; (iv) manage, supervise
and otherwise deal with the Collateral; (v) take such action as is necessary or
desirable to maintain the perfection and priority of the security interests and
liens created or

126

--------------------------------------------------------------------------------



purported to be created by the Loan Documents, and (vi) except as may be
otherwise specifically restricted by the terms hereof or of any other Loan
Document, exercise all remedies given to the Administrative Agent or the Lenders
with respect to the Collateral under the Loan Documents relating thereto,
applicable law or otherwise.

        (b)    Release of Collateral.    

        (i)    The Administrative Agent and the Lenders hereby direct the
Administrative Agent or the Collateral Agent, as the case may be, to release, in
accordance with the terms hereof, any Lien held by the Administrative Agent or
the Collateral Agent, as the case may be, for the benefit of the Secured
Parties:

        (A)  against all of the Collateral, upon final and indefeasible payment
in full of the Loans and Obligations and termination hereof;

        (B)  against any part of the Collateral sold or disposed of by the
Borrower or any of its Subsidiaries to the extent such sale or disposition is
permitted hereby (or permitted pursuant to a waiver or consent of a transaction
otherwise prohibited hereby);

        (C)  against any Collateral acquired by the Borrower or any of its
Subsidiaries after the Amendment and Restatement Effective Date and at least 70%
of the purchase price therefor is within 120 days of the acquisition thereof
financed with Indebtedness secured by a Lien permitted by Section 8.1(c);

        (D)  so long as no Default or Event of Default has occurred and is
continuing, in the sole discretion of the Administrative Agent upon the request
of the Borrower, against any part of the Collateral with a fair market value of
less than $10,000,000 in the aggregate during the term of this Agreement as such
fair market value may be certified to the Administrative Agent and the
Collateral Agent by the Borrower in an officer's certificate acceptable in form
and substance to the Administrative Agent and the Collateral Agent;

        (E)  against a part of the Collateral which release does not require the
consent of all of the Lenders as set forth in Section 12.1(a)(ii), if such
release is consented to by the Required Lenders; and

        (F)  against the Collateral consisting of Receivables Facility Assets
upon the entry by the Borrower and/or its Subsidiaries into a Permitted Account
Receivable Securitization and compliance by the Borrower with the provisions of
Section 4.4(h) hereof; provided, however, that (y) the Administrative Agent
shall not be required to execute any such document on terms which, in its
opinion, would expose it to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (z) such release shall not in any manner discharge, affect or impair the
Obligations or any Liens upon (or obligations of the Borrower or any of its
Subsidiaries in respect of) all interests retained by the Borrower and/or any of
its Subsidiaries, including (without limitation) the proceeds of any sale, all
of which shall continue to constitute part of the Collateral.

        (ii)   Each of the Lenders hereby directs the Administrative Agent to
(or to cause the Administrative Agent to) execute and deliver or file such
termination and partial release statements and such other things as are
necessary to release Liens to be released pursuant to this Section 12.15
promptly upon the effectiveness of any such release or enter into intercreditor
agreements contemplated or permitted herein.

        (c)    No Obligation.    Neither the Administrative Agent nor the
Collateral Agent shall have any obligation whatsoever to any Lender or to any
other Person to assure that the Collateral exists or is owned by the Borrower or
any of its Subsidiaries or is cared for, protected or insured or has

127

--------------------------------------------------------------------------------



been encumbered or that the Liens granted to the Administrative Agent or the
Collateral Agent herein or pursuant to the Loan Documents have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
the Administrative Agent or the Collateral Agent in any of the Loan Documents,
it being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Administrative Agent and the Collateral
Agent may act in any manner it may deem appropriate, in its sole discretion,
given the Administrative Agent's and the Collateral Agent's own interests in the
Collateral as one of the Lenders and that neither the Administrative Agent nor
the Collateral Agent shall have any duty or liability whatsoever to any Lender,
provided, that, notwithstanding the foregoing, the Administrative Agent and the
Collateral Agent shall be responsible for their respective grossly negligent
actions or actions constituting intentional misconduct

        12.16    Effectiveness    

        This Agreement shall become effective on the date (the "Amendment and
Restatement Effective Date") on which the Borrower, Holdings and each of the
Lenders shall have signed a counterpart of this Agreement (whether the same or
different counterparts) and shall have delivered the same to the Administrative
Agent at the Notice Office (or to the Administrative Agent's counsel as directed
by such counsel) or, in the case of the Lenders, shall have given to the
Administrative Agent telephonic (confirmed in writing), written, telex or
facsimile notice (actually received) at such office or the office of the
Administrative Agent's counsel that the same has been signed and mailed to it.
The Administrative Agent will give the Borrower, Holdings and each Lender prompt
written notice of the occurrence of the Amendment and Restatement Effective Date

        12.17    Registry    

        The Borrower hereby designates the Administrative Agent to serve as the
Borrower's agent, solely for purposes of this Section 12.17 to maintain a
register (the "Register") on which it will record the Commitments from time to
time of each of the Lenders, the Loans made by each of the Lenders and each
repayment in respect of the principal amount of the Loans of each Lender.
Failure to make any such recordation, or any error in such recordation shall not
affect the Borrower's obligations in respect of such Loans. With respect to any
Lender, the transfer of the Commitments of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitments shall
not be effective until such transfer is recorded on the Register maintained by
the Administrative Agent with respect to ownership of such Commitments and Loans
and prior to such recordation all amounts owing to the transferor with respect
to such Commitments and Loans shall remain owing to the transferor. The
registration of assignment or transfer of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Register only upon
the acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 12.8(c). Coincident with
the delivery of such an Assignment and Assumption Agreement to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Loan, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender the Note evidencing such Loan, and thereupon
one or more new Notes in the same aggregate principal amount then owing to such
assignor or transferor Lender shall be issued to the assigning or transferor
Lender and/or the new Lender. The Borrower agrees to indemnify the
Administrative Agent from and against any and all losses, claims, damages and
liabilities of whatsoever nature which may be imposed on, asserted against or
incurred by the Administrative Agent in performing its duties under this
Section 12.17.

128

--------------------------------------------------------------------------------




        12.18    Accounts Receivable Securitization    

        By its execution of this Agreement, each Lender agrees, for the benefit
of the holders from time to time of interests in trade receivables under the
Permitted Accounts Receivables Securitization not to:

        (a)   challenge the "true sale" characterization of the sales and
transfers of Accounts Receivables by the Borrower or any Participating
Subsidiary to a Receivables Subsidiary pursuant to a Permitted Accounts
Receivable Securitization;

        (b)   join in any proceeding in whole or in part to commence or consent
to the commencement of a case against a Receivables Subsidiary under the Federal
Bankruptcy Code or any other applicable bankruptcy, insolvency or similar
federal or state law or file a petition seeking or consenting to reorganization
or relief under any applicable federal or state law relating to bankruptcy, or
seek or consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of a Receivables Subsidiary or any
substantial part of its assets; or

        (c)   assert or consent to any attempt by any person to assert that a
Receivables Subsidiary should be substantively consolidated with the Borrower or
any other Subsidiary.

        (d)   By its execution of this Agreement, each Lender further authorises
the Collateral Agent and the Collateral Agent, with the approval of the
Administrative Agent, to enter into an intercreditor agreement with the Persons
providing a Permitted Accounts Receivables Securitization as long as the
provisions of any such agreement are not more burdensome to the Lenders.

        12.19    Amendment and Restatement    

        On and after the Amendment and Restatement Effective Date, this
Agreement will automatically and without further action of any kind amend and
restate in its entirety the Original Credit Agreement and, upon the Amendment
and Restatement Effective Date the terms and provisions of the Original Credit
Agreement shall, subject to this Section 12.19, be superseded hereby and thereby
and the Commitments (as defined in the Original Credit Agreement) of each Lender
who is not a party to this Agreement shall terminate in their entirety on the
Amendment and Restatement Effective Date; provided, however, that
notwithstanding the amendment and restatement of the Original Credit Agreement
by this Agreement, the Borrower shall continue to be liable to the
Administrative Agent, each Indemnified Person and each Lender (each as defined
in the Original Credit Agreement) (the "Original Credit Agreement Persons") with
respect to the agreements of the Borrower in Sections 3.5, 3.6, 11.5 and 12.4 of
the Original Credit Agreement; provided, however, notwithstanding anything else
in this Agreement to the contrary, if for any reason this Agreement is not
legally sufficient to constitute an amendment and restatement of the Original
Credit Agreement, then this Agreement shall constitute a new credit facility and
shall be deemed to refinance in full the "Obligations" (as defined under the
Original Credit Agreement) under the Original Credit Agreement.


ARTICLE XIII

HOLDINGS GUARANTY


        13.1    The Guaranty    

        In order to induce the Lenders to enter into this Agreement and to
extend credit hereunder and in recognition of the direct benefits to be received
by Holdings from the proceeds of the Loans and the issuance of the Letters of
Credit, Holdings hereby agrees with the Lenders as follows: Holdings hereby
unconditionally and irrevocably guarantees as primary obligor and not merely as
surety the full and prompt payment when due, whether upon maturity, acceleration
or otherwise, of any and all of the Guaranteed Obligations of the Borrower and
its Subsidiaries to the Guaranteed Creditors. If any or all

129

--------------------------------------------------------------------------------




of the Guaranteed Obligations of the Borrower or its Subsidiaries to the
Guaranteed Creditors becomes due and payable hereunder, Holdings unconditionally
promises to pay such indebtedness to the Administrative Agent and/or the
Lenders, or order, on demand, together with any and all expenses which may be
incurred by the Administrative Agent or the Lenders in collecting any of the
Guaranteed Obligations. If claim is ever made upon any Guaranteed Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guaranteed Obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including the Borrower or any of its
Subsidiaries), then and in such event Holdings agrees that any such judgment,
decree, order, settlement or compromise shall be binding upon Holdings,
notwithstanding any revocation of this Guaranty or other instrument evidencing
any liability of the Borrower or any of its Subsidiaries, and Holdings shall be
and remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.

        13.2    Insolvency    

        Additionally, Holdings unconditionally and irrevocably guarantees the
payment of any and all of the Guaranteed Obligations of the Borrower and its
Subsidiaries to the Guaranteed Creditors whether or not due or payable by the
Borrower or such Subsidiary upon the occurrence of any of the events specified
in Sections 10.1(e) or (f), and unconditionally promises to pay such
indebtedness to the Guaranteed Creditors, or order, on demand, in lawful money
of the United States.

        13.3    Nature of Liability    

        The liability of Holdings hereunder is exclusive and independent of any
security for or other guaranty of the Guaranteed Obligations of the Borrower or
any of its Subsidiaries whether executed by Holdings, any other guarantor or by
any other party, and the liability of Holdings hereunder is not affected or
impaired by (a) any direction as to application of payment by the Borrower or
any of its Subsidiaries or by any other party; or (b) any other continuing or
other guaranty, undertaking or maximum liability of a guarantor or of any other
party as to the Guaranteed Obligations of the Borrower or any of its
Subsidiaries; or (c) any payment on or in reduction of any such other guaranty
or undertaking; or (d) any dissolution, termination or increase, decrease or
change in personnel by the Borrower; or (e) any payment made to any Guaranteed
Creditor on the Guaranteed Obligations which any such Guaranteed Creditor repays
to the Borrower or any of its Subsidiaries pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and Holdings waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.

        13.4    Independent Obligation    

        The obligations of Holdings hereunder are independent of the obligations
of any other guarantor, any other party, the Borrower or any of its
Subsidiaries, and a separate action or actions may be brought and prosecuted
against Holdings whether or not action is brought against any other guarantor,
any other party or the Borrower or any of its Subsidiaries and whether or not
any other guarantor, any other party or the Borrower or any of its Subsidiaries
be joined in any such action or actions. Holdings waives, to the full extent
permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by the Borrower or
any of its Subsidiaries or other circumstance which operates to toll any statute
of limitations as to the Borrower or any of its Subsidiaries shall operate to
toll the statute of limitations as to any Guarantor.

130

--------------------------------------------------------------------------------




        13.5    Authorization    

        Holdings authorizes the Guaranteed Creditors without notice or demand
(except as shall be required by applicable statute and cannot be waived), and
without affecting or impairing its liability hereunder, from time to time to:

        (a)   change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the rate of
interest thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the Guaranty herein made shall apply to the
Guaranteed Obligations as so changed, extended, renewed or altered;

        (b)   take and hold security for the payment of the Guaranteed
Obligations and sell, exchange, release, surrender, realize upon or otherwise
deal with in any manner and in any order any property by whomsoever at any time
pledged or US Mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset there
against;

        (c)   exercise or refrain from exercising any rights against the
Borrower, any of its Subsidiaries or others or otherwise act or refrain from
acting;

        (d)   release or substitute any one or more endorsers, guarantors, the
Borrower, any of its Subsidiaries or other obligors;

        (e)   settle or compromise any of the Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of the Borrower or any of its Subsidiaries to its creditors other than
the Guaranteed Creditors;

        (f)    apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower or any of its Subsidiaries to the
Guaranteed Creditors regardless of what liability or liabilities of Holdings,
the Borrower or any of its Subsidiaries remain unpaid;

        (g)   consent to or waive any breach of, or any act, omission or default
under, this Agreement or any of the instruments or agreements referred to
herein, or otherwise amend, modify or supplement this Agreement or any of such
other instruments or agreements; and/or

        (h)   take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of
Holdings from its liabilities under this Guaranty.

        13.6    Reliance    

        It is not necessary for any Guaranteed Creditor to inquire into the
capacity or powers of the Borrower or any of its Subsidiaries or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Guaranteed Obligations made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.

        13.7    Subordination    

        Any of the indebtedness of the Borrower and its Subsidiaries relating to
the Guaranteed Obligations now or hereafter owing to Holdings is hereby
subordinated to the Guaranteed Obligations of the Borrower and its Subsidiaries
owing to the Guaranteed Creditors; and if the Administrative Agent so requests
at a time when an Event of Default shall have occurred and is continuing, all
such indebtedness relating to the Guaranteed Obligations of the Borrower and its
Subsidiaries to Holdings shall be collected, enforced and received by Holdings
for the benefit of the Guaranteed Creditors and be paid over to the
Administrative Agent on behalf of the Guaranteed Creditors on account of the

131

--------------------------------------------------------------------------------




Guaranteed Obligations of the Borrower to the Guaranteed Creditors, but without
affecting or impairing in any manner the liability of Holdings under the other
provisions of this Guaranty. Prior to the transfer by Holdings of any note or
negotiable instrument evidencing any of the indebtedness relating to the
Guaranteed Obligations of the Borrower and its Subsidiaries to Holdings,
Holdings shall mark such note or negotiable instrument with a legend that the
same is subject to this subordination. Without limiting the generality of the
foregoing, Holdings hereby agrees with the Guaranteed Creditors that it will not
exercise any right of subrogation which it may at any time otherwise have as a
result of this Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until all Guaranteed Obligations have been
irrevocably paid in full in cash.

        13.8    Waiver    

        (a)   Holdings waives any right (except as shall be required by
applicable statute and cannot be waived) to require any Guaranteed Creditor to
(i) proceed against the Borrower, any other guarantor or any other party,
(ii) proceed against or exhaust any security held from the Borrower, any other
guarantor or any other party or (iii) pursue any other remedy in any Guaranteed
Creditor's power whatsoever. Holdings waives any defense based on or arising out
of any defense of the Borrower, any other guarantor or any other party, other
than payment in full of the Guaranteed Obligations, based on or arising out of
the disability of the Borrower, any other guarantor or any other party, or the
validity, legality or unenforceability of the Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrower other than payment in full of the Guaranteed Obligations. The
Guaranteed Creditors may, at their election, foreclose on any security held by
the Administrative Agent, or any other Guaranteed Creditor by one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy the Guaranteed Creditors may have
against the Borrower or any other party, or any security, without affecting or
impairing in any way the liability of Holdings hereunder except to the extent
the Guaranteed Obligations have been paid. Holdings waives any defense arising
out of any such election by the Guaranteed Creditors, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of Holdings against the Borrower or any other party or any
security.

        (b)   Holdings waives all presentments, demands for performance,
protests and notices, including without limitation notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional
Guaranteed Obligations. Holdings assumes all responsibility for being and
keeping itself informed of the Borrower's financial condition and assets, and of
all other circumstances bearing upon the risk of non-payment of the Guaranteed
Obligations and the nature, scope and extent of the risks which Holdings assumes
and incurs hereunder, and agrees that the Administrative Agent and the Lenders
shall have no duty to advise Holdings of information known to them regarding
such circumstances or risks.

        13.9    Nature of Liability    

        It is the desire and intent of Holdings and the Lenders that this
Guaranty shall be enforced against Holdings to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. If, however, and to the extent that, the obligations of
Holdings under this Guaranty shall be adjudicated to be invalid or unenforceable
for any reason (including, without limitation, because of any applicable state
or federal law relating to fraudulent conveyances or transfers), then the amount
of the Guaranteed Obligations of Holdings shall be deemed to be reduced and
Holdings shall pay the maximum amount of the Guaranteed Obligations which would
be permissible under applicable law.

[signature pages follow]

132

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

    HUNTSMAN INTERNATIONAL HOLDINGS LLC
 
 
By:
/s/  SEAN DOUGLAS      

--------------------------------------------------------------------------------

    Name: Sean Douglas
Title: Vice President and Treasurer
 
 
HUNTSMAN INTERNATIONAL LLC
 
 
By:
/s/  SEAN DOUGLAS      

--------------------------------------------------------------------------------

    Name: Sean Douglas
Title: Vice President and Treasurer
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
individually as a Lender and as Administrative Agent
 
 
By:
/s/  MARY KAY COYLE      

--------------------------------------------------------------------------------

    Name: Mary Kay Coyle
Title: Managing Director

133

--------------------------------------------------------------------------------





QuickLinks


TABLE OF CONTENTS
INDEX OF EXHIBITS AND SCHEDULES Exhibits
Schedules
AMENDED AND RESTATED CREDIT AGREEMENT
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
ARTICLE II AMOUNT AND TERMS OF CREDIT
ARTICLE III INTEREST AND FEES
ARTICLE IV REDUCTION OF COMMITMENTS; PAYMENTS AND PREPAYMENTS
ARTICLE V CONDITIONS OF CREDIT
ARTICLE VI REPRESENTATIONS AND WARRANTIES
ARTICLE VII AFFIRMATIVE COVENANTS
ARTICLE VIII NEGATIVE COVENANTS
ARTICLE IX FINANCIAL COVENANTS
ARTICLE X EVENTS OF DEFAULT
ARTICLE XI THE ADMINISTRATIVE AGENT
ARTICLE XII MISCELLANEOUS
ARTICLE XIII HOLDINGS GUARANTY
